

Exhibit 10.2


Execution Version


SECOND INCREMENTAL TERM LOAN AMENDMENT


This SECOND INCREMENTAL TERM LOAN AMENDMENT (this “Amendment”), dated as of
April 22, 2020, by and among Surgery Center Holdings, Inc., a Delaware
corporation (the “Borrower”), SP Holdco I, Inc., a Delaware corporation
(“Holdings”), the other Guarantors party hereto, Jefferies Finance LLC, as the
2020 Incremental Term Lender, and Jefferies Finance LLC, as administrative agent
for the Lenders (in such capacity, the “Administrative Agent”) and as collateral
agent for the Secured Parties (in such capacity, the “Collateral Agent” or, as
Administrative Agent or Collateral Agent, “Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower, Holdings, Guarantors, Lenders and Agent, among others,
are parties to that certain Credit Agreement, dated as of August 31, 2017 (as
amended pursuant to that certain Incremental Term Loan Amendment, dated as of
October 23, 2018, among the Borrower, Holdings, the other Guarantors party
thereto, the Agent and the Lenders party thereto, that certain Incremental
Revolving Loan Amendment, dated as of March 25, 2019, among the Borrower,
Holdings, the other Guarantors party thereto, the Agent and the Lenders party
thereto, that certain Third Amendment to Credit Agreement, dated as of April 16,
2020, among the Borrower, Holdings, the Agent and the Lenders party thereto, and
as the same may otherwise be amended, restated, amended and restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”);
WHEREAS, pursuant to and in accordance with Section 2.19 of the Credit Agreement
(as amended pursuant to this Amendment, the “Amended Credit Agreement”), (i) the
Borrower has requested Incremental Term Loans in an aggregate principal amount
of $120,000,000 pursuant to clause (i)(x) of the first proviso of Section
2.19(a) of the Credit Agreement and (ii) the 2020 Incremental Term Lender and
the Administrative Agent have agreed, upon the terms and subject to the
conditions set forth herein, that the 2020 Incremental Term Lender will make
Incremental Term Loans on the Effective Date to the Borrower in an aggregate
principal amount of $120,000,000 (the “2020 Incremental Term Loans”);
WHEREAS, this Amendment is an Incremental Amendment under and as defined in
Section 2.19 of the Credit Agreement; and
WHEREAS, Agent and the 2020 Incremental Term Lender are willing, on the terms
and subject to the conditions set forth below, to enter into the amendments,
modifications and agreements set forth in this Amendment.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the respective meanings ascribed thereto in the Amended Credit
Agreement.
2.Incremental Term Facility; Amendments. Subject to the satisfaction of the
conditions precedent set forth in Section 6 below, the Borrower, the Guarantors,
the 2020 Incremental Term Lender and Agent hereby agree as follows:
a)The Borrower is requesting 2020 Incremental Term Loans in the aggregate
principal amount of $120,000,000 from the 2020 Incremental Term Lender pursuant
to and on the


1



--------------------------------------------------------------------------------




terms set forth in Section 2.19 of the Credit Agreement, effective on the
Effective Date, and on the Effective Date, the Borrower will borrow the full
amount of the 2020 Incremental Term Loans from the 2020 Incremental Term Lender.
The full principal amount of such 2020 Incremental Term Loans are being incurred
initially in reliance on clause (i)(x) of the first proviso of Section 2.19(a)
under the Credit Agreement.
b)The 2020 Incremental Term Lender hereby agrees to make the 2020 Incremental
Term Loan to the Borrower on the Effective Date in a principal amount equal to
its 2020 Incremental Term Loan Commitment as set forth on Schedule 2.01(B)
hereto.
c)The Credit Agreement is hereby amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
Amended Credit Agreement attached as Exhibit A hereto.
d)For the avoidance of doubt, (i) the 2020 Incremental Term Loans shall be
deemed to be “Loans”, “Incremental Term Loans” and “Term Loans”, (ii) the 2020
Incremental Term Loans shall be a separate and distinct Class of Term Loans from
the Initial Term Loans and the 2018 Incremental Term Loans, (iii) the 2020
Incremental Term Lender shall be deemed to be a “Lender”, an “Incremental Term
Lender” and a “Term Lender”, (iv) the 2020 Incremental Term Loan Commitments
shall be deemed to be a “Term Loan Commitment”, and (v) this Amendment shall be
deemed to be an “Incremental Amendment” and a “Loan Document”, in each case for
all purposes of the Amended Credit Agreement and the other Loan Documents.
3.Joinder. The 2020 Incremental Term Lender acknowledges and agrees that, from
and after the Effective Date, the 2020 Incremental Term Lender commits to
provide the 2020 Incremental Term Loan Commitments, as set forth on Schedule
2.01(B) attached hereto on the terms and subject to the conditions set forth
herein, shall be a “Term Lender” and “Lender” under, and for all purposes of,
the Amended Credit Agreement and the other Loan Documents, and shall be subject
to and bound by the terms thereof, and shall perform all the obligations of and
shall have all the rights of a Lender thereunder.
4.Incremental Term Loan Request. The Borrower’s execution and delivery of this
Amendment to the Administrative Agent shall constitute notice to the
Administrative Agent by the Borrower requesting the 2020 Incremental Term Loans
pursuant to Section 2.19(a) of the Credit Agreement, and, for the avoidance of
doubt, shall satisfy such notice requirement set forth in Section 2.19(a) of the
Credit Agreement.
5.Representations and Warranties. In order to induce the other parties hereto to
enter into this Amendment in the manner provided herein, each of Holdings, the
Borrower and each Guarantor represents and warrants to the other parties hereto
that:
a)each of the representations and warranties set forth in Article 5 of the
Credit Agreement and in each other Loan Document are true and correct in all
material respects on and as of the Effective Date with the same effect as though
made on and as of the Effective Date, other than representations and warranties
that relate solely to an earlier date, which are true and correct in all
material respects as of such earlier date (provided that any such representation
and warranty that is qualified by “materiality,” “material adverse effect” or
similar language is true and correct in all respects as of such respective
dates); and


2



--------------------------------------------------------------------------------




b)as of the date hereof and immediately after giving effect to this Amendment,
no Event of Default has occurred and is continuing.
6.Conditions to Effectiveness. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions (the time at which all such
conditions are so satisfied is referred to herein as the “Effective Date”):
a)the Administrative Agent shall have received a certificate executed by a
Responsible Officer of the Borrower, certifying that, as of the Effective Date,
(i) each of the representations and warranties made by the Loan Parties set
forth in this Amendment, in Article 5 of the Credit Agreement and in all other
Loan Documents are true and correct in all material respects on and as of the
Effective Date, other than representations and warranties that relate solely to
an earlier date, which are true and correct in all material respects as of such
earlier date (provided that any such representation and warranty that is
qualified by “materiality,” “material adverse effect” or similar language is
true and correct in all respects as of such respective dates) and (ii) after
giving effect to this Amendment, no Event of Default exists or would result from
the incurrence of the 2020 Incremental Term Loan Commitments and 2020
Incremental Term Loans contemplated by this Amendment;
b)Holdings and the Borrower shall have paid to the Administrative Agent and the
Lead Arrangers with respect to the 2020 Incremental Term Loans (i) all
applicable fees and other amounts due and payable to the Administrative Agent
and such Lead Arranger (including all upfront fees due and payable to the 2020
Incremental Term Lenders (or original issue discount in lieu thereof)) on or
prior to the Effective Date, as separately agreed to by the Borrower and such
Lead Arranger and (ii) to the extent invoiced at least three Business Days prior
to the Effective Date (except as otherwise reasonably agreed by the Borrower),
all costs and expenses of the Agent and the Lead Arrangers with respect to the
2020 Incremental Term Loans required to be paid by the Borrower on the Effective
Date;
c)the Administrative Agent shall have received, on behalf of itself, the
Collateral Agent and the 2020 Incremental Term Lender, an opinion of (i) Ropes &
Gray LLP, counsel for the Loan Parties, and (ii) each local counsel for the Loan
Parties listed on Schedule 4.02(d) to this Amendment (or other local counsel
reasonably acceptable to the Administrative Agent), in each case, with respect
to the Amendment and the transactions contemplated thereby and dated the
Effective Date and addressed to the Administrative Agent, the Collateral Agent
and the 2020 Incremental Term Lender, in each case, in customary form and
substance;
d)the Administrative Agent shall have received (i) a certificate as to the good
standing of each Loan Party as of a recent date, (ii) a certificate of the
Secretary or Assistant Secretary of each Loan Party dated the Effective Date and
certifying (A) that attached thereto is a copy of the certificate or articles of
incorporation or organization or certificate of formation, including all
amendments thereto, of each Loan Party, certified as of a recent date by the
Secretary of State of the state of its organization, or in the alternative,
certifying that such certificate or articles of incorporation or organization or
certificate of formation has not been amended since the most recent delivery
thereof to the Administrative Agent as of the Second Incremental Amendment Date,
(B) that attached thereto is a true and complete copy of the by-laws or
operating (or limited liability company) agreement of such Loan Party as in
effect on the Effective Date and at all times since a date prior to the date of
the resolutions described in clause (C) below (or that the by-laws or operating
(or limited liability company) agreement of such Loan


3



--------------------------------------------------------------------------------




Party has not been amended or otherwise modified since the most recent delivery
thereof to the Administrative Agent as of the Second Incremental Amendment
Date), (C) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Loan
Party authorizing the execution, delivery and performance of this Amendment and,
in the case of the Borrower, the borrowings and/or incurrence of the 2020
Incremental Term Loan Commitments and 2020 Incremental Term Loans hereunder, and
that such resolutions have not been modified, rescinded or amended and are in
full force and effect and (D) as to the incumbency and specimen signature of
each officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party; and (iii) a certificate of
another officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (ii) above;
e)the Administrative Agent shall have received counterparts of this Amendment
duly executed by Holdings, the Borrower, each Subsidiary Guarantor, the
Administrative Agent, the Collateral Agent and the 2020 Incremental Term Lender;
f)the Administrative Agent shall have received a solvency certificate,
substantially in the form set forth in Exhibit H to the Credit Agreement, from
the chief financial officer, chief operating officer or other officer with
similar responsibilities of the Borrower;
g)the Administrative Agent shall have received a request for a Credit Extension
(which may be conditioned on the effectiveness of this Amendment) in accordance
with the requirements of the Amended Credit Agreement; and
h)the Administrative Agent shall have received, at least two days prior to the
Effective Date, all documentation and other information about the Borrower and
the Guarantors required under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, that has been
reasonably requested in writing at least five days prior to the Effective Date.
7.Acknowledgement.
a)The Borrower and each Guarantor hereby confirm that each Loan Document to
which it is a party or otherwise bound and all Collateral encumbered thereby
will continue to guarantee or secure, as the case may be, to the fullest extent
possible in accordance with the Loan Documents the payment and performance of
all Obligations and Secured Obligations under each of the Loan Documents to
which it is a party (in each case as such terms are defined in the applicable
Loan Document).
b)The Borrower and each Guarantor acknowledge and agree that any of the Loan
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment.
c)Each of the Borrower and each Guarantor hereby acknowledges that it has
reviewed the terms and provisions of this Amendment and consents to the
amendment of the Credit Agreement effected pursuant to this Amendment (including
the 2020 Incremental Term Loan Commitments and 2020 Incremental Term Loans made
by the 2020 Incremental Term Lender) and acknowledges and agrees that the 2020
Incremental Term Lender (and any assignee


4



--------------------------------------------------------------------------------




thereof) is a “Lender” and a “Secured Party” for all purposes under the Loan
Documents to which the Borrower or such Guarantor is a party.
d)Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Loan Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and (ii)
nothing in the Credit Agreement, this Amendment or any other Loan Document shall
be deemed to require the consent of such Guarantor to any future amendments to
the Credit Agreement.
e)The parties hereto agree and acknowledge that, for all purposes under the
Credit Agreement and the other Loan Documents, this Amendment constitutes an
Incremental Amendment contemplated by Section 2.19 of the Credit Agreement.
f)Each of the Borrower and each Guarantor hereby (i) acknowledges and agrees
that all of its obligations under the Guarantees set out in the Amended Credit
Agreement and any other guaranties in the Loan Documents to which it is a party
are reaffirmed and remain in full force and effect on a continuous basis, (ii)
reaffirms each Lien granted by each Loan Party to the Collateral Agent for the
benefit of the Secured Parties and reaffirms the Guarantees made pursuant to the
Amended Credit Agreement, (iii) acknowledges and agrees that the grants of
security interests by and the Guarantees of the Loan Parties contained in the
Amended Credit Agreement and the other Collateral Documents are, and shall
remain, in full force and effect after giving effect to this Amendment, and (iv)
agrees that the Obligations include, among other things and without limitation,
the prompt and complete payment and performance by the Borrower when due and
payable (whether at the stated maturity, by acceleration or otherwise) of
principal and interest on, and premium (if any) on, the 2020 Incremental Term
Loans under the Amended Credit Agreement. Nothing contained in this Amendment
shall be construed as substitution or novation of the obligations outstanding
under the Credit Agreement or the other Loan Documents, which shall remain in
full force and effect, except to any extent modified hereby.
8.GOVERNING LAW AND WAIVER OF JURY TRIAL.
a)THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS
OF ANOTHER JURISDICTION.
b)EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES


5



--------------------------------------------------------------------------------




HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8(B).
9.Counterparts. This Amendment may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic imaging transmission shall be as
effective as delivery of a manually executed counterpart of this Amendment.
10.Reference to and Limited Effect on the Credit Agreement and the Other Loan
Documents.
a)On and after the Effective Date, (x) each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Credit Agreement, and (B) each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof”, “therein” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement after giving effect to this Amendment.
b)Except as specifically amended by this Amendment, the Credit Agreement and
each of the other Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed.
c)The execution, delivery and performance of this Amendment shall not constitute
a waiver of any provision of, or operate as a waiver of any right, power or
remedy of the Agent or any Lender under, the Credit Agreement or any of the
other Loan Documents.
d)Each of Holdings, the Borrower and each other Guarantor hereby (i) ratifies,
confirms and reaffirms its liabilities, its payment and performance obligations
(contingent or otherwise) and its agreements under the Credit Agreement and the
other Loan Documents and (ii) acknowledges, ratifies and confirms that such
liabilities, obligations and agreements constitute valid and existing
Obligations under the Credit Agreement, in each case, to the extent Holdings,
the Borrower or such Guarantor, as applicable, is a party thereto. In addition,
each of Holdings, the Borrower and each Guarantor hereby ratifies, confirms and
reaffirms (i) the liens and security interests granted, created and perfected
under the Collateral Documents and any other Loan Documents and (ii) that each
of the Collateral Documents to which it is a party remain in full force and
effect notwithstanding the effectiveness of this Amendment. Without limiting the
generality of the foregoing, each of Holdings, the Borrower and each other
Guarantor further agrees (A) that any reference to “Obligations” contained in
any Collateral Documents shall include, without limitation, the “Obligations” as
such term is defined in the Credit Agreement (as amended by this Amendment) and
(B) that the related guarantees and grants of security contained in such
Collateral Documents shall include and extend to such Obligations. This
Amendment shall not constitute a modification of the Credit Agreement, except as
specified under Section 2 hereto, or a course of dealing with Agent or any
Lender at variance with the Credit Agreement such as to require further notice
by Agent or any Lender to require strict compliance with the terms of the Credit
Agreement and the other Loan Documents in the future, except as expressly set
forth herein. This Amendment contains the entire agreement among Holdings, the
Borrower, the other Guarantors, and the 2020 Incremental Term Lenders
contemplated by this Amendment. Neither Holdings nor the Borrower nor any other
Guarantor has any knowledge of any challenge


6



--------------------------------------------------------------------------------




to Agent’s or any Lender’s claims arising under the Loan Documents or the
effectiveness of the Loan Documents. Agent and Lenders reserve all rights,
privileges and remedies under the Loan Documents. Nothing in this Amendment is
intended, or shall be construed, to constitute a novation or an accord and
satisfaction of any of the Obligations or to modify, affect or impair the
perfection, priority or continuation of the security interests in, security
titles to or other Liens on any Collateral for the Obligations.
11.Expenses. The Borrower and Holdings agree, jointly and severally, to pay on
demand all reasonable out-of-pocket costs and expenses incurred by the Agent,
the Lead Arrangers and the 2020 Incremental Term Lender in connection with the
preparation and negotiation and execution of this Amendment and the syndication
of the 2020 Incremental Term Loans, including, without limitation, all Attorney
Costs of the Agent, in each case, to the extent required under Section 10.05 of
the Credit Agreement.
12.Severability. In the event any one or more of the provisions contained in
this Amendment should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.
13.Headings. Section headings used herein are for convenience of reference only,
are not part of this Amendment and shall not affect the construction of, or to
be taken into consideration in interpreting, this Amendment.
[SIGNATURE PAGES FOLLOW]




7



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first written above.
 
 
 
 
 
 
 
SURGERY CENTER HOLDINGS, INC.,
as Borrower


 
 
 
 
 
By:
 
/s/ Thomas F. Cowhey
 
 
Name:
 
Thomas F. Cowhey
 
 
Title:
 
Executive Vice President and Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
SP HOLDCO I, INC.,
as Holdings


 
 
 
 
 
By:
 
/s/ Thomas F. Cowhey
 
 
Name:
 
Thomas F. Cowhey
 
 
Title:
 
Executive Vice President and Chief Financial Officer
 
 
 
 
 



    


[Signature Page to Second Incremental Term Loan Amendment]



--------------------------------------------------------------------------------




SUBSIDIARY GUARANTORS:


AMBULATORY RESOURCE CENTRES INVESTMENTCOMPANY, LLC
AMBULATORY RESOURCE CENTRES OF WASHINGTON, LLC
AMBULATORY RESOURCE CENTRES OF WILMINGTON, LLC
ANESTHESIOLOGY PROFESSIONAL SERVICES, INC.
APS OF BRADENTON, LLC
APS OF HAMMOND, LLC
APS OF JONESBORO, LLC
ARC DEVELOPMENT, LLC
ARC FINANCIAL SERVICES, LLC
BLUE RIDGE NOVAMED, INC.
COMMUNITY HOSPITAL HOLDING COMPANY, LLC
COMMUNITY HOSPITAL MANAGEMENT COMPANY, LLC
HAMMOND ANESTHESIA SERVICES, LLC
IDAHO FALLS COMMUNITY HOSPITAL, LLC
JENKINS COUNTY HOSPITAL, LLC
JONESBORO ANESTHESIA SERVICES, LLC
LOGAN LABORATORIES, LLC
NATIONAL SURGICAL HOSPITALS, LLC
NEOSPINE SURGERY OF PUYALLUP, LLC
NEOSPINE SURGERY, LLC
NOVAMED ACQUISITION COMPANY, LLC
NOVAMED ALLIANCE, INC.
NOVAMED MANAGEMENT OF KANSAS CITY, LLC
NOVAMED MANAGEMENT SERVICES, LLC
NOVAMED OF BETHLEHEM, LLC
NOVAMED OF LAREDO, INC.
NOVAMED OF LEBANON, LLC
NOVAMED OF SAN ANTONIO, LLC




 
 
 
 
 
 
 
 
By:
 
/s/ Jennifer Baldock
 
 
Name:
 
Jennifer Baldock
 
 
Title:
 
Vice President and Secretary
 
 
 
 
 



 






[Signature Page to Second Incremental Term Loan Amendment]



--------------------------------------------------------------------------------






NOVAMED OF TEXAS, LLC
NOVAMED OF WISCONSIN, LLC
NOVAMED, LLC
NSH CALIFORNIA, LLC
NSH CONNECTICUT, LLC
NSH DURHAM, INC.
NSH EL PASO INC.
NSH EL PASO SPECIALTY HOSPITAL, INC.
NSH GEORGIA, LLC
NSH LOUISIANA, LLC
NSH MANAGEMENT OF ARIZONA, LLC
NSH MANAGEMENT OF CALIFORNIA, LLC
NSH MESA, LLC
NSH MICHIGAN PROPERTIES, LLC
NSH MICHIGAN, INC.
NSH NORTH IDAHO, LLC
NSH SAN ANTONIO SURGICAL HOSPITAL, LLC
NSH TEXAS, LLC
NSH WISCONSIN, LLC
PSC DEVELOPMENT COMPANY, LLC
PSC OPERATING COMPANY, LLC
QUAHOG HOLDING COMPANY, LLC
RIVERSIDE ANESTHESIA SERVICES, LLC
RIVERSIDE BILLING AND MANAGEMENT COMPANY, LLC
RIVERSIDE SPINE & PAIN PHYSICIANS, LLC
SARASOTA ANESTHESIA SERVICES, LLC
SARC/ASHEVILLE, LLC
SARC/FT. MYERS, INC.
SARC/GEORGIA, INC.
SARC/KENT, LLC
SARC/LARGO ENDOSCOPY, LLC
SARC/LARGO, INC.
SARC/PROVIDENCE, LLC
SARC/ST. CHARLES, INC.




 
 
 
 
 
 
 
 
By:
 
/s/ Jennifer Baldock
 
 
Name:
 
Jennifer Baldock
 
 
Title:
 
Vice President and Secretary
 
 
 
 
 

 






[Signature Page to Second Incremental Term Loan Amendment]



--------------------------------------------------------------------------------






SCREVEN COUNTY FAMILY HEALTH CENTER, LLC
SCREVEN COUNTY HOSPITAL, LLC
SENTRY MEDICAL BILLING, LLC
SGRY, LLC
SGRY HOLDINGS, LP
SMBI DOCS, LLC
SMBI GREAT FALLS, LLC
SMBI HAVERTOWN, LLC
SMBI IDAHO, LLC
SMBI LHH, LLC
SMBI PORTSMOUTH, LLC
SMBI STLWSC, LLC
SMBIMS BIRMINGHAM, LLC
SMBIMS DURANGO, LLC
SMBIMS FLORIDA I, LLC
SMBIMS KIRKWOOD, LLC
SMBIMS STEUBENVILLE, INC.
SMBIMS WICHITA, LLC
SMBISS BEVERLY HILLS, LLC
SMBISS CHESTERFIELD, LLC
SMBISS ENCINO, LLC
SMBISS IRVINE, LLC
SP LOUISIANA, LLC
SP MANAGEMENT SERVICES, INC.
SP NORTH DAKOTA, LLC
SP PRACTICE MANAGEMENT, LLC
SPACE COAST ANESTHESIA SERVICES, LLC
SURGERY CENTER OF PENNSYLVANIA, LLC
SURGERY PARTNERS ACQUISITION COMPANY, LLC
SURGERY PARTNERS OF CORAL GABLES, LLC
SURGERY PARTNERS OF LAKE MARY, LLC
SURGERY PARTNERS OF LAKE WORTH, LLC
SURGERY PARTNERS OF MERRITT ISLAND, LLC
SURGERY PARTNERS OF MILLENIA, LLC
SURGERY PARTNERS OF PARK PLACE, LLC
SURGERY PARTNERS OF SARASOTA, LLC




 
 
 
 
 
 
 
 
By:
 
/s/ Jennifer Baldock
 
 
Name:
 
Jennifer Baldock
 
 
Title:
 
Vice President and Secretary
 
 
 
 
 

 




[Signature Page to Second Incremental Term Loan Amendment]



--------------------------------------------------------------------------------






SURGERY PARTNERS OF WEST KENDALL, L.L.C.
SURGERY PARTNERS OF WESTCHASE, LLC
SURGERY PARTNERS, LLC
SYMBION AMBULATORY RESOURCE CENTRES, LLC
SYMBION HOLDINGS, LLC
SYMBIONARC SUPPORT SERVICES, LLC
TAMPA PAIN RELIEF CENTER, INC.
TEXARKANA SURGERY CENTER GP, LLC
THE CENTER FOR SPECIAL SURGERY, LLC
THE VILLAGES SURGERY CENTER, LLC
UNIPHY HEALTHCARE OF JOHNSON CITY VI, LLC
VASC, LLC
VILLAGE SURGICENTER, LLC
 
 
 
 
 
By:
 
/s/ Jennifer Baldock
 
 
Name:
 
Jennifer Baldock
 
 
Title:
 
Vice President and Secretary
 
 
 
 
 



CMSC, LLC
By: MONTANA HEALTH PARTNERS, LLC, its sole member
 
 
 
 
 
By:
 
/s/ Jennifer Baldock
 
 
Name:
 
Jennifer Baldock
 
 
Title:
 
Vice President and Secretary
 
 
 
 
 



GREAT FALLS CLINIC, LLP
By: CMSC, LLC, its partner
 
 
 
 
 
By:
 
/s/ Jennifer Baldock
 
 
Name:
 
Jennifer Baldock
 
 
Title:
 
Vice President and Secretary
 
 
 
 
 

and


By: MONTANA HEALTH PARTNERS, LLC, its partner
 
 
 
 
 
By:
 
/s/ Jennifer Baldock
 
 
Name:
 
Jennifer Baldock
 
 
Title:
 
Vice President and Secretary
 
 
 
 
 







[Signature Page to Second Incremental Term Loan Amendment]



--------------------------------------------------------------------------------






GREAT FALLS CLINIC SURGERY CENTER, L.L.C.
By: CMSC, LLC, its sole member
 
 
 
 
 
By:
 
/s/ Jennifer Baldock
 
 
Name:
 
Jennifer Baldock
 
 
Title:
 
Vice President and Secretary
 
 
 
 
 



MONTANA HEALTH PARTNERS, LLC
By: SMBI GREAT FALLS, LLC, its sole member
 
 
 
 
 
By:
 
/s/ Jennifer Baldock
 
 
Name:
 
Jennifer Baldock
 
 
Title:
 
Vice President and Secretary
 
 
 
 
 







[Signature Page to Second Incremental Term Loan Amendment]



--------------------------------------------------------------------------------






 
 
JEFFERIES FINANCE LLC,
as Administrative Agent and Collateral Agent and 2020 Incremental Term Lender


 
 
 
 
 
By:
 
/s/ Paul Chisholm
 
 
Name:
 
Paul Chisholm
 
 
Title:
 
Managing Director
 
 
 
 
 



















[Signature Page to Second Incremental Term Loan Amendment]



--------------------------------------------------------------------------------






Schedule 2.01(B)


2020 Incremental Term Lender
2020 Incremental Term Loan Commitment
Jefferies Finance LLC
$120,000,000
Total:
$120,000,000







15

--------------------------------------------------------------------------------








Schedule 4.02(d)


Local Counsel Opinions




State
Counsel Information


Florida
McDermott Will & Emery LLP
333 Avenue of the Americas, Suite 4500
Miami, FL 33131-4336
Montana
Gordon Rees Scully Mansukhani, LLP
201 W. Main Street
Suite 101
Missoula, MT 59802
North Carolina
Carruthers & Roth, P.A.
Post Office Box 540
235 North Edgeworth Street
Greensboro, NC 27401
Tennessee
Waller Lansden Dortch & Davis, LLP
511 Union Street, Suite 2700
PO Box 198966
Nashville, TN 37219-8966
Texas
McGuire, Craddock & Strother, P.C.
2501 N Harwood, Suite 1800
St Anns Court
Dallas, TX 75201










--------------------------------------------------------------------------------









Exhibit A


[Attached hereto]







--------------------------------------------------------------------------------








Exhibit A to Second Incremental Term Loan Amendment


Conformed Credit Agreement through
Incremental Term Loan Amendment, dated as of October 23, 2018
Incremental Revolving Loan Amendment, dated as of March 25, 2019








CREDIT AGREEMENT
dated as of
August 31, 2017
among
SP HOLDCO I, INC.,
as Holdings,
SURGERY CENTER HOLDINGS, INC.,
as the Borrower,
THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME,
THE LENDERS PARTY HERETO
and
JEFFERIES FINANCE LLC,
as Administrative Agent and Collateral Agent
______________________________________________________


JEFFERIES FINANCE LLC
and
KKR CAPITAL MARKETS LLC,
as Joint Lead Arrangers and Joint Bookrunners











--------------------------------------------------------------------------------






TABLE OF CONTENTS
__________________________________________________


PAGE
ARTICLE 1
DEFINITIONS    1
Section 1.01. Defined Terms    1
Section 1.02. Other Interpretive Provisions    6063
Section 1.03. Accounting Terms    6164
Section 1.04. Rounding    6164
Section 1.05. References to Agreements, Laws, Etc.    6164
Section 1.06. Times of Day    6164
Section 1.07. Timing of Payment of Performance    6164
Section 1.08. Cumulative Credit Transactions    6264
Section 1.09. Pro Forma Calculations    6264
Section 1.10. Certain Accounting Matters    6467
Section 1.11. Classification of Loans and Borrowings    6567
Section 1.12. Currency Equivalents Generally    6567
Section 1.13. Excluded Swap Obligations    6568
ARTICLE 2
THE CREDITS    6668
Section 2.01. Commitments    6668
Section 2.02. Loans    6669
Section 2.03. Borrowing Procedure    6770
Section 2.04. Evidence of Debt; Repayment of Loans    6870
Section 2.05. Fees    6871
Section 2.06. Interest on Loans    6972
Section 2.07. Default Interest    7073
Section 2.08. Alternate Rate of Interest    7073
Section 2.09. Termination and Reduction of Commitments    7073
Section 2.10. Conversion and Continuation of Borrowings    7174
Section 2.11. Repayment of Term Borrowings    7275
Section 2.12. Voluntary Prepayments    7376
Section 2.13. Mandatory Prepayments    7377
Section 2.14. Pro Rata Treatment    7680
Section 2.15. Sharing of Setoffs    7780
Section 2.16. Payments    7781
Section 2.17. Letters of Credit    7881
Section 2.18 Defaulting Lenders    8487
Section 2.19. Incremental Credit Extensions    8689
Section 2.20. Refinancing Amendments    8993
Section 2.21. Extension of Loans    9194


i



--------------------------------------------------------------------------------





ARTICLE 3
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY    9397
Section 3.01. Taxes    9397
Section 3.02. Illegality    97101
Section 3.03. [Reserved]    97101
Section 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurodollar Loans    98101
Section 3.05. Funding Losses    99102
Section 3.06. Matters Applicable to all Requests for Compensation    99103
Section 3.07. Replacement of Lenders under Certain Circumstances    100104
Section 3.08. Survival    101105
ARTICLE 4
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    102105
Section 4.01. All Credit Extensions After The Closing Date    102105
Section 4.02. First Credit Extension    102106
ARTICLE 5
REPRESENTATIONS AND WARRANTIES    105108
Section 5.01. Existence, Qualification and Power; Compliance with Laws    105108
Section 5.02. Authorization; No Contravention    105109
Section 5.03. Governmental Authorization; Other Consents    105109
Section 5.04. Binding Effect    106109
Section 5.05. Financial Statements; No Material Adverse Effect    106109
Section 5.06. Litigation    107110
Section 5.07. Compliance With Laws; No Default    107110
Section 5.08. Ownership of Property; Liens; Casualty Events    107111
Section 5.09. Environmental Matters    108111
Section 5.10. Taxes    108112
Section 5.11. ERISA Compliance, Etc.    108112
Section 5.12. Subsidiaries    109113
Section 5.13. Margin Regulations; Investment Company Act    109113
Section 5.14. Disclosure    110113
Section 5.15. Labor Matters    110113
Section 5.16. Intellectual Property; Licenses, Etc.    110114
Section 5.17. Solvency    111114
Section 5.18. Subordination of Junior Financing    111114
Section 5.19. Collateral Documents    111115
Section 5.20. Compliance with Anti-Terrorism and Corruption Laws    112116
Section 5.21. Use of Proceeds    113116
Section 5.22. Insurance    113116


ii



--------------------------------------------------------------------------------





ARTICLE 6
AFFIRMATIVE COVENANTS    113117
Section 6.01. Financial Statements, Reports, Etc.    113117
Section 6.02. Certificates; Other Information    115118
Section 6.03. Notices    116120
Section 6.04. Payment of Obligations    117120
Section 6.05. Preservation of Existence, Etc.    117120
Section 6.06. Maintenance of Properties    117120
Section 6.07. Maintenance of Insurance    117121
Section 6.08. Compliance with Laws    118122
Section 6.09. Books and Records    118122
Section 6.10. Inspection Rights    118122
Section 6.11. Additional Collateral; Additional Guarantors    119122
Section 6.12. Compliance with Environmental Laws    120124
Section 6.13. Further Assurances and Post-Closing Conditions    121124
Section 6.14. Designation of Subsidiaries    121125
Section 6.15. Maintenance of Ratings    122126
Section 6.16. Use of Proceeds    122126
ARTICLE 7
NEGATIVE COVENANTS    122126
Section 7.01. Liens    122126
Section 7.02. Investments    126130
Section 7.03. Indebtedness    130133
Section 7.04. Fundamental Changes    135139
Section 7.05. Dispositions    137140
Section 7.06. Restricted Payments    139143
Section 7.07. Change in Nature of Business; Organization Documents    142146
Section 7.08. Transactions with Affiliates    142146
Section 7.09. Burdensome Agreements    144147
Section 7.10. [Reserved]    145148
Section 7.11. Maximum Total Leverage Ratio    145148
Section 7.12. Fiscal Year    145149
Section 7.13. Prepayments, Etc. of Indebtedness    145149
Section 7.14. Permitted Activities    146149
ARTICLE 8
EVENTS OF DEFAULT AND REMEDIES    146150
Section 8.01. Events of Default    146150
Section 8.02. Remedies Upon Event of Default    148152
Section 8.03. Exclusion of Immaterial Subsidiaries    149153
Section 8.04. Application of Funds    149153
Section 8.05. Holdings’ Right to Cure    150153


iii



--------------------------------------------------------------------------------





ARTICLE 9
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT    151154
Section 9.01. Appointment    151154
Section 9.02. Agent in Its Individual Capacity    151155
Section 9.03. Exculpatory Provisions    152155
Section 9.04. Reliance by Agent    152156
Section 9.05. Delegation of Duties    153156
Section 9.06. Successor Agent    153157
Section 9.07. Non-Reliance on Agent and Other Lenders    154157
Section 9.08. Name Agent    154158
Section 9.09. Indemnification    154158
Section 9.10. Withholding Taxes    154158
Section 9.11. Lenders’ Representations, Warranties and
Acknowledgements    155159
Section 9.12. Collateral Documents and Guaranty    155159
Section 9.13. Release of Collateral and Guarantees, Termination of Loan
Documents    156160
ARTICLE 10
MISCELLANEOUS    158162
Section 10.01. Notices; Electronic Communications    158162
Section 10.02. Survival of Agreement    161165
Section 10.03. Binding Effect    161165
Section 10.04. Successors and Assigns    161165
Section 10.05. Expenses; Indemnity    168172
Section 10.06. Right of Setoff    170174
Section 10.07. Governing Law    170174
Section 10.08. Waivers; Amendment    171175
Section 10.09. Interest Rate Limitation    174178
Section 10.10. Entire Agreement    175179
Section 10.11. WAIVER OF JURY TRIAL    175179
Section 10.12. Severability    175179
Section 10.13. Counterparts    175179
Section 10.14. Headings    175179
Section 10.15. Jurisdiction; Consent to Service of Process    176179
Section 10.16. Confidentiality    176180
Section 10.17. Lender Action    177181
Section 10.18. USA PATRIOT Act Notice    177181
Section 10.19. Collateral And Guaranty Matters    177181
Section 10.20. Secured Hedge Agreements and Secured Cash Management Services
Obligations    177181
Section 10.21. Payments Set Aside    178182
Section 10.22. No Advisory or Fiduciary Responsibility    178182
Section 10.23. Intercreditor Agreement 179Agreements    183
Section 10.24. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    179183


iv



--------------------------------------------------------------------------------





ARTICLE 11
GUARANTEE    180184
Section 11.01. The Guarantee    180184
Section 11.02. Obligations Unconditional    180184
Section 11.03. Certain Waivers, Etc.    181185
Section 11.04. Reinstatement    181185
Section 11.05. Subrogation; Subordination    182185
Section 11.06. Remedies    182186
Section 11.07. Instrument for the Payment of Money    182186
Section 11.08. Continuing Guarantee    182186
Section 11.09. General Limitation on Guarantee Obligations    182186
Section 11.10. Release of Guarantors    182186
Section 11.11. Right of Contribution    183187
Section 11.12. Additional Guarantor Waivers and Agreements    183187




v



--------------------------------------------------------------------------------







SCHEDULES
1.01(a)    Subsidiary Guarantors
1.01(b)    Specified Subsidiaries
2.01    Lenders and Commitments
2.01(A)    2018 Incremental Term Loan Commitment
2.02    Issuing Bank Commitments
2.17    Existing Letters of Credit
4.02(d)    Local Counsel Opinions
5.05    Certain Liabilities
5.11    Plans or Multiemployer Plans
5.12    Subsidiaries and Other Equity Interests
5.15    Labor Matters
6.13(a)    Certain Post-Closing Documents
6.13(b)    Intellectual Property Post-Closing Matters
7.01(b)    Existing Liens
7.02(f)    Existing Investments
7.03(b)    Existing Indebtedness
7.05(k)    Dispositions
7.08    Transactions with Affiliates


EXHIBITS
Exhibit A        Form of Administrative Questionnaire
Exhibit B-1        Form of Assignment and Acceptance (Standard)
Exhibit B-2        Form of Assignment and Acceptance (Affiliated Lenders)
Exhibit C        Form of Request for Credit Extension
Exhibit D        Form of Security Agreement
Exhibit E-1        Form of Global Intercompany Note
Exhibit E-2        Form of Promissory Note
Exhibit F        Form of Compliance Certificate
Exhibit G-1        Form of United States Tax Compliance Certificate
(For Non-U.S. Lenders that are not Partnerships)
Exhibit G-2        Form of United States Tax Compliance Certificate
(For Non-U.S. Lenders that are Partnerships)
Exhibit G-3        Form of United States Tax Compliance Certificate
(For Non-U.S. Participants that are not Partnerships)
Exhibit G-4        Form of United States Tax Compliance Certificate
(For Non-U.S. Participants that are Partnerships)
Exhibit H        Form of Solvency Certificate
Exhibit I-1        Form of Revolving Note
Exhibit I-2        Form of Term Note
Exhibit J        Auction Procedures
Exhibit K        Form of Letter of Credit Request
Exhibit L        Interest Election Request




vi



--------------------------------------------------------------------------------






CREDIT AGREEMENT, dated as of August 31, 2017 (this “Agreement”), among SP
HOLDCO I, INC., a Delaware corporation (“Holdings”), SURGERY CENTER HOLDINGS,
INC., a Delaware corporation (the “Borrower”), the other Guarantors party hereto
from time to time, the Lenders (such term and each other capitalized term used
but not defined in this introductory statement having the meaning given it in
Article 1), JEFFERIES FINANCE LLC, as administrative agent (in such capacity,
including any successor thereto, the “Administrative Agent”) for the Lenders and
as collateral agent (in such capacity, including any successor thereto, the
“Collateral Agent”) for the Secured Parties, and JEFFERIES FINANCE LLC and KKR
CORPORATE LENDING LLC, as the Issuing Banks.
Pursuant to the Merger Agreement, the Borrower will acquire (the “Acquisition”)
all of the equity interests in NSH Holdco, Inc., a Delaware corporation (“NSH
Holdco”), on the Closing Date through a merger of SP Merger Sub, Inc., a
Delaware corporation, with and into NSH Holdco, with NSH Holdco being the
surviving corporation of such merger and becoming a wholly-owned subsidiary of
the Borrower on the Closing Date (the “Merger”).
In order to fund the total cash required to finance the Merger, to refinance or
repay, redeem, defease or otherwise discharge certain existing third party
indebtedness of the Company and its Subsidiaries and of the Borrower and its
Subsidiaries, and to pay related fees and expenses and other amounts
contemplated under the Merger Agreement (the “Aggregate Consideration”), (i) the
Lenders will extend credit to the Borrower in the form of Term Loans on the
Closing Date in an aggregate principal amount of $1,290,000,000, the proceeds of
which will be used as set forth herein, (ii) the Borrower will issue senior
unsecured notes in an aggregate principal amount of $370,000,000, the proceeds
of which will be used as set forth in the offering memorandum with respect
thereto and (iii) the Lenders will extend credit to the Borrower in the form of
a Revolving Facility in an aggregate principal amount of $75,000,000, the
proceeds of which will be used as set forth herein.
Accordingly, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
“2018 Incremental Term Lender” shall mean any Lender having a 2018 Incremental
Term Loan Commitment and/or a 2018 Incremental Term Loan outstanding hereunder.
“2018 Incremental Term Loan Commitment” shall mean, with respect to each Lender,
the commitment, if any, of such Lender to make a 2018 Incremental Term Loan
hereunder, expressed as an amount representing the maximum principal amount of
the 2018 Incremental Term Loan to be made by such Lender hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09 and (b)
reduced or increased from time to time pursuant to (i) assignments by or to such
Lender pursuant to an Assignment and Acceptance, (ii) an Incremental Amendment,
(iii) a Refinancing Amendment or (iv) an Extension Amendment. The initial amount
of each Lender’s 2018 Incremental Term Loan Commitment is set forth on Schedule
2.01(A) to the First Incremental Amendment under the caption “2018 Incremental
Term Loan Commitment” or, otherwise, in the Assignment and Acceptance,
Incremental Amendment or Refinancing Amendment pursuant to which such Lender
shall have assumed its 2018 Incremental Term Loan Commitment, as the case may
be. The initial aggregate amount of the 2018 Incremental Term Loan Commitments
as of the First Incremental Amendment Date is $180,000,000.





--------------------------------------------------------------------------------





“2018 Incremental Term Loans” shall mean the Incremental Term Loans made by the
2018 Incremental Term Lenders on the First Incremental Amendment Date to the
Borrower pursuant to the First Incremental Amendment and Section 2.01(a)(ii).
For the avoidance of doubt, as set forth in the First Incremental Amendment, the
2018 Incremental Term Loans shall constitute “Loans”, “Incremental Term Loans”,
“Initial Term Loans” and “Term Loans” for all purposes of the Loan Documents.
“2019 Incremental Revolving Commitments” shall have the meaning set forth in the
Second Incremental Amendment.
“2020 Incremental Term Lender” shall mean any Lender having a 2020 Incremental
Term Loan Commitment and/or a 2020 Incremental Term Loan outstanding hereunder.
“2020 Incremental Term Loan Commitment” shall mean, with respect to each 2020
Incremental Term Lender, the commitment of such Lender to make a 2020
Incremental Term Loan hereunder, expressed as an amount representing the maximum
principal amount of the 2020 Incremental Term Loan to be made by such Lender
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to (i)
assignments by or to such Lender pursuant to an Assignment and Acceptance, (ii)
an Incremental Amendment, (iii) a Refinancing Amendment or (iv) an Extension
Amendment. The initial amount of each 2020 Incremental Term Lender’s 2020
Incremental Term Loan Commitment is set forth on Schedule 2.01(B) to the Third
Incremental Amendment under the caption “2020 Incremental Term Loan Commitment”
or, otherwise, in the Assignment and Acceptance, Incremental Amendment or
Refinancing Amendment pursuant to which such Lender shall have assumed its 2020
Incremental Term Loan Commitment, as the case may be. The initial aggregate
amount of the 2020 Incremental Term Loan Commitments as of the Third Incremental
Amendment Date is $120,000,000.
“2020 Incremental Term Loan Repricing Amendment” shall mean any amendment to
this Agreement, or any exercise of any rights under Section 3.07(a) with respect
to any Non-Consenting Lender, the primary purpose of which is to (and which
does) reduce the all-in yield applicable to the 2020 Incremental Term Loans.
“2020 Incremental Term Loans” shall mean the Incremental Term Loans made by the
2020 Incremental Term Lenders on the Third Incremental Amendment Date to the
Borrower pursuant to the Third Incremental Amendment and Section 2.01(a)(iii).
For the avoidance of doubt, (x) the 2020 Incremental Term Loans, on the one
hand, shall constitute a separate and distinct Class of Term Loans from the
Initial Term Loans and 2018 Incremental Term Loans, on the other hand, for all
purposes under the Loan Documents and (y) the 2020 Incremental Term Loans shall
constitute “Loans”, “Incremental Term Loans” and “Term Loans” for all purposes
of the Loan Documents.
“2021 Unsecured Notes” shall mean the 8.875% senior unsecured notes due 2021
issued by the Borrower on March 31, 2016 in an initial aggregate principal
amount of $400,000,000.
“2021 Unsecured Notes Consent Solicitation” shall mean the Borrower’s
solicitation of consents to certain amendments to the 2021 Unsecured Notes
Indenture from holders of the 2021 Unsecured Notes pursuant to the Borrower’s
Consent Solicitation Statement, dated as of May 18, 2017, pursuant to which the
Borrower received consent from requisite holders of 2021 Unsecured Notes
necessary to enter into the Third Supplemental Indenture.


2

--------------------------------------------------------------------------------





“2021 Unsecured Notes Indenture” shall mean that certain Indenture, dated as of
March 31, 2016, by and among the Borrower, the Guarantors (as defined therein)
party thereto from time to time and Wilmington Trust, National Association, a
national banking association, as trustee, governing the 2021 Unsecured Notes and
the related note guarantees, as amended and supplemented by that certain first
supplemental indenture, dated as of May 5, 2016, that certain second
supplemental indenture, dated as of May 19, 2017, that certain third
supplemental indenture, dated as of May 25, 2017 (as amended and supplemented,
the “Third Supplemental Indenture”), and that certain fourth supplemental
indenture, dated as of August 31, 2017, and as further amended, restated,
amended and restated, supplemented or otherwise modified or renewed, refunded,
replaced, restructured, refinanced, repaid, increased or extended from time to
time in accordance therewith.
“2025 Unsecured Notes” shall mean the 6.750% senior unsecured notes due 2025
issued by the Initial Issuer on June 30, 2017 (and assumed by the Borrower in
connection with the Initial Issuer Merger) in an initial aggregate principal
amount of $370,000,000.
“2025 Unsecured Notes Indenture” shall mean that certain Indenture, dated as of
June 30, 2017, by and among the Initial Issuer (and assumed by the Borrower in
connection with the Initial Issuer Merger), the Guarantors (as defined therein)
party thereto from time to time and Wilmington Trust, National Association, a
national banking association, as trustee (in such capacity, the “2025 Unsecured
Notes Trustee”), governing the 2025 Unsecured Notes and the related note
guarantees, as amended and supplemented by that certain first supplemental
indenture, dated as of August 31, 2017, by and among the Borrower, the
Guaranteeing Subsidiaries (as defined therein) and the 2025 Unsecured Notes
Trustee, and as further amended, restated, amended and restated, supplemented or
otherwise modified or renewed, refunded, replaced, restructured, refinanced,
repaid, increased or extended from time to time in accordance therewith.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Accounting Change” shall mean any change in accounting principles implemented
after the Closing Date required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board or, if
applicable, the SEC.
“Acquisition” shall have the meaning assigned to such term in the introductory
statement to this Agreement.
“Additional Lender” shall mean, with respect to any Refinancing Amendment or
Incremental Amendment, any bank, financial institution or investor not
theretofore a Lender that agrees to provide an Other Loan, Other Commitment,
Revolving Commitment Increase or Incremental Term Loan pursuant thereto;
provided that the Administrative Agent and each Issuing Bank shall have
consented (such consent not to be unreasonably withheld, conditioned or delayed)
to such bank, financial institution or investor to the extent any such consent
would be required under Section 10.04(b) for an assignment of Loans to such
bank, financial institution or investor.
“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upward, if necessary,
to the next 1/100th of 1.00%) determined by the Administrative Agent to be equal
to (x) the LIBO Rate for such Eurodollar Borrowing in effect for such Interest
Period divided by (y) 1 minus the Statutory Reserves (if any) for such
Eurodollar Borrowing for such Interest Period; provided that, solely with
respect to the Term Loans, the Adjusted LIBO Rate shall not be less than 1.00%
per annum.


3

--------------------------------------------------------------------------------





“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.
“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that for purposes of this Agreement and the other Loan Documents,
Jefferies LLC and its Affiliates shall be deemed to be “Affiliates” of Jefferies
Finance LLC and its Affiliates.
“Affiliated Lender” shall mean, at any time, any Lender that is the Sponsor or a
Related Party of the Sponsor at such time; provided that, notwithstanding the
foregoing, “Affiliated Lender” shall not include Holdings, the Borrower, any
Subsidiary of Holdings or the Borrower, any Specified Debt Fund or any natural
person.
“Agents” shall have the meaning assigned to such term in Article 9.
“Aggregate Consideration” shall have the meaning assigned to such term in the
introductory statement to this Agreement.
“Agreement” shall have the meaning assigned to such term in the introductory
statement hereto.
“AHYDO Catch-Up Payment” shall mean any payment, including payments made on
subordinated debt obligations, in each case to the extent such payment is
necessary to avoid the application of Section 163(e)(5) of the Code.
“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the next 1/100th of 1.00%) equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 0.50% and (c) the Adjusted LIBO Rate for a Eurodollar Borrowing
with a one-month Interest Period (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided that, solely with
respect to the Term Loans, the Alternate Base Rate shall not be less than 2.00%
per annum. If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate or the Adjusted LIBO Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) or (c),
as applicable, of the preceding sentence until the circumstances giving rise to
such inability no longer exist. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the then
applicable Adjusted LIBO Rate shall be effective on the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the then
applicable Adjusted LIBO Rate, as the case may be.
“Applicable ECF Percentage” shall mean, for any Excess Cash Flow Period, (a) 50%
if the First Lien Leverage Ratio as of the last day of such Excess Cash Flow
Period is greater than 3.20:1.00, (b) 25% if the First Lien Leverage Ratio as of
the last day of such Excess Cash Flow Period is less than or equal to 3.20:1.00
but is greater than 2.70:1.00, and (c) 0% if the First Lien Leverage Ratio as of
the last day of such Excess Cash Flow Period is less than or equal to 2.70:1.00.


4

--------------------------------------------------------------------------------





“Applicable Margin” shall mean, for any day, (I) with respect to any 2020
Incremental Term Loans, (i) if a Eurodollar Term Loan, eight percent (8.00%) per
annum and (ii) if an ABR Term Loan, seven percent (7.00%) per annum and (II)
with respect to any Initial Term Loans or Revolving Loans, (a) for the period
commencing on the Closing Date through the date of delivery to the
Administrative Agent of the initial certificate required by Section 6.02(a), (i)
if a Eurodollar Term Loan or a Eurodollar Revolving Loan, three and one-quarter
percent (3.25%) per annum and (ii) if an ABR Term Loan or an ABR Revolving Loan,
two and one-quarter percent (2.25%) per annum and (b) thereafter, the Applicable
Margin shall equal the applicable margin as set forth in the table below, based
upon the First Lien Leverage Ratio set forth in the then-most recent compliance
certificate delivered to the Administrative Agent pursuant to Section 6.02(a):
Pricing Level
First Lien Leverage Ratio
Applicable Margin for Eurodollar Initial Term Loans
Applicable Margin for ABR Initial Term Loans
Applicable Margin for Eurodollar Revolving Loans
Applicable Margin for ABR Revolving Loans
Level I
Greater than 3.45:1.00
3.25%
2.25%
3.25%
2.25%
Level II
Less than or equal to 3.45:1.00
3.00%
2.00%
3.00%
2.00%

Each change in the Applicable Margin resulting from a change in the First Lien
Leverage Ratio shall be effective with respect to all Loans and Letters of
Credit outstanding on and after the date of delivery to the Administrative Agent
of each certificate required by Section 6.02(a) indicating such change until the
date immediately preceding the next date of delivery of such certificate
required by Section 6.02(a) indicating another such change. At the option of the
Required Lenders, the First Lien Leverage Ratio shall be deemed to be Level I at
any time during which the Borrower has failed to deliver the certificate
required by Section 6.02(a) (but only for so long as such failure continues,
after which such ratio and pricing level shall be determined based on the
then-existing First Lien Leverage Ratio).
“Applicable Premium” means, with respect to the aggregate principal amount of
2020 Incremental Term Loan being prepaid pursuant to Section 2.12(a) or Section
2.13(a)(iii) or as a result of any exercise of any rights under Section 3.07(a)
with respect to any Non-Consenting Lender in connection with any 2020
Incremental Term Loan Repricing Amendment, on any applicable prepayment date,
the excess (to the extent positive) of (a) the present value at such prepayment
date of (i) 102.00% of the aggregate principal amount of all such 2020
Incremental Term Loans so prepaid on such date, plus (ii) all required remaining
scheduled interest payments due on such prepaid 2020 Incremental Term Loans to
and excluding the first anniversary of the Third Incremental Amendment Date
(excluding accrued but unpaid interest to, but excluding, the prepayment date)
(assuming that for such period the prepaid 2020 Incremental Term Loans will bear
interest based on the Adjusted LIBO Rate (or the applicable replacement index
rate with respect thereto adopted pursuant to this Agreement) in effect for
one-month Interest Periods as of the date of the applicable notice of prepayment
(for the avoidance of doubt, subject to the interest rate “floor” set forth in
the definition of Adjusted LIBO Rate)), computed using a discount rate equal to
the Applicable Treasury Rate at such prepayment date plus 50 basis points, over
(b) the outstanding aggregate principal amount of such 2020 Incremental Term
Loans so prepaid on such applicable prepayment date, in each case, as calculated
in a manner that is reasonably agreed between the Administrative Agent and the
Borrower.


5

--------------------------------------------------------------------------------





“Applicable Treasury Rate” means the yield to maturity at the time of
computation of United States Treasury securities with a constant maturity (as
compiled and published in the most recent Federal Reserve Statistical Release
H.15 (519) which has become publicly available at least two Business Days (but
not more than five Business Days) prior to the prepayment date (or, if such
statistical release is not so published or available, any publicly available
source of similar market data selected by the Borrower in good faith)) most
nearly equal to the period from the prepayment date to the first anniversary of
the Third Incremental Amendment Date; provided, however, that if the period from
the prepayment date to the first anniversary of the Third Incremental Amendment
Date is not equal to the constant maturity of a United States Treasury security
for which a weekly average yield is given, the Applicable Treasury Rate shall be
obtained by linear interpolation (calculated to the nearest one-twelfth of a
year) from the weekly average yields of United States Treasury securities for
which such yields are given, except that if the period from the redemption date
to such applicable date is less than one year, the weekly average yield on
actually traded United States Treasury securities adjusted to a constant
maturity of one year shall be used.
“Approved Electronic Communications” shall mean any notice, demand,
communication, information, document or other material that any Loan Party
provides to the Administrative Agent pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Agents or the
Lenders by means of electronic communications pursuant to Section 10.01.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in the form of Exhibit B-1 or Exhibit B-2, as applicable, or such other form as
shall be approved by the Administrative Agent.
“Attorney Costs” shall mean and shall include all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.
“Attributable Indebtedness” shall mean, on any date, in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP.
“Auction Manager” shall mean Jefferies Finance LLC (or, if Jefferies Finance LLC
declines to act as Auction Manager, an investment bank of recognized standing
selected by the Borrower), which shall be engaged to act in such capacity on
terms and conditions reasonably satisfactory to Jefferies Finance LLC (or such
other investment bank).
“Auction Procedures” shall mean the auction procedures with respect to non-pro
rata assignments of Term Loans pursuant to Sections 10.04(k) and 10.04(m) set
forth in Exhibit J hereto.
“Audited Financial Statements” shall mean each of the (i) audited consolidated
balance sheet and the related audited consolidated statements of income and cash
flows of Parent and its subsidiaries for the fiscal years ended December 31,
2014, December 31, 2015 and December 31, 2016 and (ii) audited consolidated
balance sheet and the related audited consolidated statements of income and cash
flows of NSH and its subsidiaries for the fiscal years ended December 31, 2014,
December 31, 2015 and December 31, 2016.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European


6

--------------------------------------------------------------------------------





Union, the implementing law for such EEA Member Country from time to time which
is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Proceedings” shall have the meaning assigned to such term in Section
10.08(f).
“Blocked Person” shall mean any Person that is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”).
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Borrower Materials” shall have the meaning assigned to such term in Section
10.01.
“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.
“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law or other governmental
action to close; provided, however, that when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in Dollar deposits in the London interbank
market.
“Capital Expenditures” shall mean, for any period, all amounts that would be
reflected as additions to property, plant or equipment on a consolidated
statement of cash flows of the Restricted Group in accordance with GAAP
(including amounts expended or capitalized under Capitalized Leases).
“Capitalized Leases” shall mean all leases that have been or are required to be,
in accordance with GAAP, recorded as capitalized leases; provided that, for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP;
provided further that, any operating lease that is required to be treated as a
capital lease in accordance with GAAP as a result of any Accounting Change shall
not be deemed a Capitalized Lease for purposes of this Agreement.
“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a Person
and its Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of a Person and its Restricted Subsidiaries.
“Captive Insurance Subsidiary” shall mean a Subsidiary of the Borrower
established for the purpose of, and to be engaged solely in the business of,
insuring the businesses or facilities owned or operated by the Borrower or any
of its Subsidiaries or joint ventures or to insure related or unrelated
businesses.
“Cash Collateral Account” shall mean a blocked account at a commercial bank
reasonably satisfactory to the Administrative Agent, in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.
“Cash Collateralized” shall mean, with respect to any Letter of Credit, as of
any date, that the Borrower shall have deposited with the Collateral Agent for
the benefit of the Revolving Lenders, an


7

--------------------------------------------------------------------------------





amount in cash equal to 103% of the LC Exposure as of such date plus any accrued
and unpaid interest thereon. “Cash Collateralize” shall have the correlative
meaning.
“Cash Equivalents” shall mean:
(a)    (i) Dollars, Euros, Pounds Sterling, Canadian Dollars, or any national
currency of any Participating Member State in the European Union or (ii) local
currencies held from time to time in the ordinary course of business;
(b)    securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any country that is a member state of
the European Union or any agency or instrumentality thereof the securities of
which are unconditionally guaranteed as a full faith and credit obligation of
such government with maturities of 24 months or less from the date of
acquisition;
(c)    certificates of deposit, time deposits, and eurodollar time deposits with
maturities of one year or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year, and overnight bank
deposits, in each case with any commercial bank having capital and surplus of
not less than $250,000,000 in the case of U.S. banks and $100,000,000 (or the
equivalent thereof as of the date of determination) in the case of foreign
banks;
(d)    repurchase obligations for underlying securities of the types described
in clauses (b) and (c) above and clause (h) below entered into with any Person
referenced in clause (c) above;
(e)    commercial paper rated at least P-2 (or the equivalent thereof) by
Moody’s or at least A-2 (or the equivalent thereof) by S&P and in each case
maturing within 24 months after the date of creation thereof;
(f)    marketable short-term money market and similar securities having a rating
of at least P-2 or A-2 (or, in either case, the equivalent thereof) from either
Moody’s or S&P, respectively (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized ratings agency) and in each case maturing within 24 months after the
date of creation or acquisition thereof;
(g)    readily marketable direct obligations issued by any state, commonwealth,
or territory of the United States or any political subdivision or taxing
authority thereof having one of the two highest rating categories obtainable
from either Moody’s or S&P with maturities of 24 months or less from the date of
acquisition;
(h)    Indebtedness or preferred Capital Stock issued by Persons with a rating
of “A” (or the equivalent thereof) or higher from S&P or “A2” (or the equivalent
thereof) or higher from Moody’s with maturities of 24 months or less from the
date of acquisition;
(i)    solely with respect to any Foreign Subsidiary, (a) obligations of the
national government of the country in which such Foreign Subsidiary maintains
its chief executive office and principal place of business provided such country
is a member of the Organization for Economic Cooperation and Development, in
each case maturing within one year after the date of investment therein, (b)
certificates of deposit of, bankers acceptances of, or time deposits with, any
commercial bank which is organized and existing under the laws of the country in
which such Foreign Subsidiary maintains its chief executive office and principal
place of business provided such country is a member of the Organization for
Economic Cooperation and Development, and whose short-term commercial paper
rating from S&P is at least “A-2” or the equivalent thereof or from Moody’s is
at least “P-2” or the equivalent thereof (any such


8

--------------------------------------------------------------------------------





bank being an “Approved Foreign Bank”), and in each case with maturities of not
more than 24 months from the date of acquisition, and (c) the equivalent of
demand deposit accounts which are maintained with an Approved Foreign Bank, in
each case, customarily used by entities for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by such Foreign Subsidiary organized in
such jurisdiction;
(j)    in the case of investments by any Foreign Subsidiary or investments made
in a country outside the United States, Cash Equivalents shall also include
investments of the type and maturity described in clauses (a) through (h) above
of foreign obligors, which investments have ratings, described in such clauses
or equivalent ratings from comparable foreign rating agencies; and
(k)    investment funds investing all or substantially all of their assets in
securities of the types described in clauses (a) through (h) above.
Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than set forth in clause (a) above; provided
that such amounts are converted into currencies listed in clause (a) within 10
Business Days following receipt of such amounts.
“Cash Management Services” shall mean treasury, depositary or cash management
services or any similar transactions, including overdraft, credit card
processing, credit or debit cards, purchase cards, electronic funds transfers
and other cash management services.
“Cash Management Services Bank” shall mean any Person that (a) is a Lead
Arranger or an Agent at any time or an Affiliate of any of the foregoing that
enters into or becomes party to an agreement in respect of any Cash Management
Services in its capacity as a party thereto or (b) is a Lender or an Affiliate
of a Lender at the time it enters into an agreement in respect of any Cash
Management Services or at the time it becomes party to an agreement in respect
of any Cash Management Services in its capacity as a party thereto; provided
that, in the case of an Affiliate of any of the foregoing such Affiliate
executes and delivers to the Administrative Agent a letter agreement in the form
of Exhibit VI to the Security Agreement.
“Casualty Event” shall mean any event that gives rise to the receipt by any
member of the Restricted Group of any casualty insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or Real Property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or Real Property or as compensation for such condemnation event.
“Change of Control” shall be deemed to occur if:
(a)    (x) any “person” (other than a Permitted Holder) or “group” (other than
one or more Permitted Holders) (as such terms are used in Section 13(d)(3) and
Section 14(d)(2) of the Exchange Act) shall have, directly or indirectly, become
the “beneficial owner” (within the meaning of Rule 13(d)-3 and 13(d)-5 under the
Exchange Act) of 40% or more of the total voting power represented by the issued
and outstanding Voting Stock of Holdings (it being understood that to the extent
any Permitted Holder is a member of such group, any Equity Interests held by
such Permitted Holder will be disregarded in calculating such beneficial
ownership) and the Permitted Holders shall own, directly or indirectly, less
than such “person” or “group” of the total voting power represented by the
issued and outstanding Voting Stock of Holdings, unless the Permitted Holders
have, at such time, the right or the ability by voting power, contract or
otherwise to elect or designate for election at least a majority of the board of
directors (or analogous governing body) of Holdings;


9

--------------------------------------------------------------------------------





(b)    a “Change of Control” (or equivalent term) as defined in the 2021
Unsecured Notes Indenture and/or the 2025 Unsecured Notes Indenture shall occur
after the Closing Date, in each case, to the extent that the outstanding
principal amount in respect thereof exceeds the Threshold Amount; or
(c)    Holdings shall cease to own, directly, 100% of the Equity Interests of
the Borrower.
“Charges” shall have the meaning assigned to such term in Section 10.09.
“Claim” shall have the meaning assigned to such term in Section 10.08(f).
“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Initial Term Loans, 2020
Incremental Term Loans, Incremental Term Loans, Other Term Loans, Extended Term
Loans, Revolving Loans, Other Revolving Loans or Extended Revolving Loans, (b)
any Commitment, refers to whether such Commitment is a Term Loan Commitment,
2018 Incremental Term Loan Commitment, 2020 Incremental Term Loan Commitment,
Other Term Loan Commitment (and, in the case of an Other Term Loan Commitment,
the Class of Term Loans to which such commitment relates), a commitment in
respect of Incremental Term Loans or a Term Loan Extension Offer, a Revolving
Commitment, an Incremental Revolving Commitment, an Other Revolving Commitment
or an Extended Revolving Commitment and (c) any Lender, refers to whether such
Lender has a Loan or Commitment with respect to a particular Class of Loans or
Commitments. Other Term Loan Commitments, Other Term Loans, Incremental Term
Loans, Extended Term Loans, Other Revolving Commitments, Other Revolving Loans
and Extended Revolving Commitments and Extended Revolving Loans that have
different terms and conditions shall be construed to be in different Classes.
Notwithstanding any provision herein to the contrary, (x) the Initial Term Loans
and the 2018 Incremental Term Loans shall be deemed to be, and treated as, part
of a single Class of Term Loans for all purposes hereof (the “Initial Term Loan
Class”), including for any purposes of any determination of Required Class
Lenders and the application of repayments or prepayments to the Term Loan and
(y) the 2020 Incremental Term Loans shall be deemed to be, and treated as, a
separate and distinct Class of Term Loans from the Initial Term Loan Class for
all purposes hereof, including for any purposes of any determination of Required
Class Lenders and the application of repayments or prepayments to the Term Loan.
Notwithstanding any provision herein to the contrary, from and after the Second
Incremental Amendment Date, the Existing Revolving Commitments and the 2019
Incremental Revolving Commitments shall be deemed to be, and treated as, part of
a single Class of Revolving Commitments (and any Revolving Loans made pursuant
to the Existing Revolving Commitments and the 2019 Incremental Revolving
Commitments shall be deemed to be, and treated as, part of a single Class of
Revolving Loans).
“Closing Date” shall mean August 31, 2017.
“Code” shall mean the Internal Revenue Code of 1986.
“Collateral” shall mean all of the “Collateral” as defined in any Collateral
Document and shall also include the Mortgaged Properties.
“Collateral Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.
“Collateral and Guarantee Requirement” shall mean, at any time, the requirement
that:
(a)    the Administrative Agent and the Collateral Agent shall have received
each Collateral Document to the extent required to be delivered on the Closing
Date (pursuant to Section 4.02(f)) or from


10

--------------------------------------------------------------------------------





time to time (pursuant to Section 6.11 or 6.13), subject in each case to the
limitations and exceptions of this Agreement, duly executed by each Loan Party
party thereto;
(b)    all Obligations shall have been unconditionally guaranteed by each of the
Guarantors;
(c)    in each case subject to the limitations and exceptions set forth in this
Agreement and the Collateral Documents, the Obligations and the Guaranty shall
have been secured by:
(i)    a perfected first-priority security interest (subject to Liens permitted
by Section 7.01) in substantially all tangible and intangible assets of the
Borrower and each Guarantor, consisting of all accounts receivable arising from
the sale of inventory (and other goods and services), inventory, equipment,
general intangibles, investment property, contracts, intellectual property,
cash, deposit accounts, securities accounts, commercial tort claims, letter of
credit rights, intercompany notes and supporting obligations, and books and
records related to the foregoing and, in each case, proceeds thereof;
(ii)    a perfected first-priority pledge (subject to Liens permitted by Section
7.01) of all Equity Interests of the Borrower and a perfected first-priority
pledge (subject to Liens permitted by Section 7.01) of all Equity Interests
directly held by the Borrower or any Subsidiary Guarantor in any Restricted
Subsidiary (which pledge, in the case of Equity Interests of any Foreign
Subsidiary or of a Domestic Subsidiary that is a disregarded entity for U.S.
Federal income Tax purposes if substantially all of its assets consist of the
Equity Interests or Indebtedness of one or more Foreign Subsidiaries, shall be
limited to 65% of the Equity Interests of such Foreign Subsidiary or Domestic
Subsidiary, as the case may be, in existence on the Closing Date (or, in the
case of a Domestic Subsidiary that is formed or acquired after the Closing Date,
the date of the formation or acquisition of such Domestic Subsidiary; provided
that, after the Closing Date, no Foreign Subsidiary or Domestic Subsidiary that
is a disregarded entity for U.S. Federal income Tax purposes and substantially
all of the assets of which consist of Equity Interests or Indebtedness of one or
more Foreign Subsidiaries shall issue any non-voting Equity Interests)) other
than any Restricted Subsidiary that constitutes an Immaterial Subsidiary; and
(iii)    perfected first-priority security interests (subject to Liens permitted
by Section 7.01) in, and Mortgages on, each Material Real Property (each, a
“Mortgaged Property”) (provided that Mortgages on any Mortgaged Property may be
delivered within 90 days after the Closing Date (subject to extensions by the
Collateral Agent in its reasonable discretion) in accordance with Section
4.02(f));
(d)    subject to the limitations and exceptions set forth in this Agreement
(for the avoidance of doubt, including the limitations and exceptions set forth
in the proviso to Section 4.02(f)) and the Collateral Documents, to the extent a
security interest in and mortgage lien on any Mortgaged Property is required
under Section 4.02, 6.11 or 6.13, the Collateral Agent shall have received (i)
counterparts of a Mortgage with respect to such Mortgaged Property duly executed
and delivered by the record owner of such Mortgaged Property in form suitable
for filing or recording in all filing or recording offices that the Collateral
Agent may reasonably deem necessary or desirable in order to create a valid and
subsisting perfected Lien on the Mortgaged Property and/or rights described
therein in favor of the Collateral Agent for the benefit of the Secured Parties,
and evidence that all filing and recording taxes and fees have been paid or
otherwise provided for in a manner reasonably satisfactory to the Collateral
Agent (it being understood that if a mortgage tax will be owed on the entire
amount of the indebtedness evidenced hereby, then the amount secured by the
Mortgage shall be limited to 100% of the fair market value of the


11

--------------------------------------------------------------------------------





property at the time the Mortgage is entered into if such limitation results in
such mortgage tax being calculated based upon such fair market value), (ii)
fully paid policies of title insurance (or marked-up title insurance commitments
having the effect of policies of title insurance) on such Mortgaged Property
(the “Mortgage Policies”) issued by a nationally recognized title insurance
company reasonably acceptable to the Collateral Agent in form and substance and
in an amount reasonably acceptable to the Collateral Agent (not to exceed 100%
of the fair market value of the Real Property (or interest therein, as
applicable) covered thereby), insuring the Mortgages to be valid, subsisting
first-priority Liens on the property described therein, free and clear of all
Liens other than Liens permitted pursuant to Section 7.01, each of which shall
(A) to the extent reasonably necessary, include such reinsurance arrangements
(with provisions for direct access, if reasonably necessary) as shall be
reasonably acceptable to the Collateral Agent, (B) contain a “tie-in” or
“cluster” endorsement, if available under applicable law (i.e., policies which
insure against losses regardless of location or allocated value of the insured
property up to a stated maximum coverage amount) and (C) have been supplemented
by such endorsements (or where such endorsements are not available, opinions of
special counsel, architects or other professionals reasonably acceptable to the
Collateral Agent) as shall be reasonably requested by the Collateral Agent
(including endorsements on matters relating to usury, first loss, last dollar,
zoning, contiguity, revolving credit (if available after the applicable Loan
Party uses commercially reasonable efforts), doing business, non-imputation,
public road access, variable rate, environmental lien, subdivision, mortgage
recording tax, separate tax lot and so-called comprehensive coverage over
covenants and restrictions), (iii) either (1) an American Land Title
Association/American Congress of Surveying and Mapping (ALTA/ACSM) form of
survey for which all charges have been paid, dated a date, containing a
certification and otherwise being in form and substance reasonably satisfactory
to the Collateral Agent or (2) such documentation as is sufficient to omit the
standard survey exception to coverage under the Mortgage Policy with respect to
such Mortgaged Property and affirmative endorsements reasonably requested by the
Collateral Agent, including “same as” survey and comprehensive endorsements,
(iv) legal opinions, addressed to the Collateral Agent and the Secured Parties,
reasonably acceptable to the Collateral Agent as to such matters as the
Collateral Agent may reasonably request, and (v) in order to comply with the
Flood Laws, the following documents: (A) a completed standard “life of loan”
flood hazard determination form (a “Flood Determination Form”) with respect to
each Mortgaged Property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the Borrower and each Loan
Party relating thereto); (B) if any of the material improvement(s) to the
improved Material Real Property is located in a special flood hazard area, a
notification thereof to the Borrower (“Borrower Notice”) and, if applicable,
notification to the Borrower that flood insurance coverage under the National
Flood Insurance Program (“NFIP”) is not available because the community in which
the property is located does not participate in the NFIP; (C) documentation
evidencing the Borrower’s receipt of the Borrower Notice (e.g., a countersigned
Borrower Notice or return receipt of certified U.S. Mail or overnight delivery);
and (D) if the Borrower Notice is required to be given and flood insurance is
available in the community in which such Mortgaged Property is located, a copy
of one of the following: the flood insurance policy, the Borrower’s application
for a flood insurance policy plus proof of premium payment, a declaration page
confirming that flood insurance has been issued or such other evidence of flood
insurance reasonably satisfactory to the Collateral Agent (any of the foregoing
being “Evidence of Flood Insurance”); and
(e)    after the Closing Date, each Restricted Subsidiary of the Borrower that
is not an Excluded Subsidiary shall become a Guarantor and signatory to this
Agreement pursuant to a joinder agreement in accordance with Section 6.11 or
6.13; provided that, notwithstanding the foregoing provisions, any Subsidiary of
the Borrower that Guarantees any Junior Financing, Credit Agreement Refinancing
Indebtedness, Refinancing Facilities, the 2021 Unsecured Notes, the 2025
Unsecured Notes or Incremental Equivalent Debt, or any Permitted Refinancing of
any of the foregoing, shall be a Guarantor hereunder for so long as it
Guarantees such other Indebtedness (or is a borrower with respect thereto).


12

--------------------------------------------------------------------------------





Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:
(A)    the foregoing definition shall not require, unless otherwise stated in
this clause (A), the creation or perfection of pledges of, security interests
in, Mortgages on, the obtaining of title insurance with respect to or the taking
of any other actions with respect to: (i) any fee owned Real Property that is
not Material Real Property or any leasehold property (it being understood there
shall be no requirement to obtain any landlord waivers, estoppels or collateral
access letters), (ii) motor vehicles, airplanes and other assets subject to
certificates of title, (iii) letter of credit rights (other than to the extent
consisting of supporting obligations that can be perfected solely by the filing
of a UCC financing statement) and commercial tort claims where the amount of
damages claimed by the applicable Loan Party is less than $7,500,000, (iv) any
governmental licenses or state or local franchises, charters and authorizations,
to the extent security interests in such licenses, franchises, charters or
authorizations are prohibited or restricted thereby (except to the extent such
prohibition or restriction is rendered ineffective under the UCC), (v)
Collateral in which pledges or security interests are prohibited or restricted
by applicable law or that would require, to the extent commercially reasonable
efforts have been made to acquire the same, the consent of any Governmental
Authority or third party to such pledge or security interest, unless such
consent has been obtained and so long as, in the case where such pledge or
security interest is limited by contract, such limitation is otherwise permitted
hereunder and under the other Loan Documents, (vi) Margin Stock and Equity
Interests in joint ventures (with any party other than the Borrower or any
Guarantor or Subsidiary) and other non-wholly-owned Subsidiaries of the Borrower
(but only to the extent that the organizational documents of such Subsidiaries
or other agreements with equity holders of such Subsidiaries restrict the pledge
thereof under restrictions that are enforceable under the UCC), (vii) any lease,
license or agreement or any property subject to a purchase money security
interest or similar arrangement to the extent a grant of a security interest
therein would violate or invalidate such lease, license or agreement or purchase
money security interest or similar arrangement or create a right of termination
in favor of any other party thereto (other than the Borrower or any Guarantor)
after giving effect to the applicable anti-assignment provisions of the UCC or
other applicable law, other than proceeds and receivables thereof, the
assignment of which is deemed effective under the UCC or other applicable law,
notwithstanding such prohibition, (viii) Equity Interests in Foreign
Subsidiaries in excess of the amount required to be pledged under clause (c)(ii)
of the definition of Collateral and Guarantee Requirement, (ix) any assets to
the extent a security interest in such assets would result in material adverse
Tax consequences as reasonably determined by the Borrower, in consultation with
the Administrative Agent, (x) any intent-to-use trademark application prior to
the filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark application or any registration
that issues from such intent-to-use trademark application under applicable
Federal law and (xi) assets in circumstances where the cost of obtaining a
security interest in such assets exceeds the practical benefit to the Lenders
afforded thereby as reasonably determined between the Borrower and the
Administrative Agent;
(B)    (i) the foregoing definition shall not require control agreements or,
except with respect to Equity Interests or Indebtedness represented or evidenced
by certificates or instruments, perfection by “control” with respect to any
Collateral (including deposit accounts and securities accounts); (ii) perfection
by possession or control shall not be required with respect to any notes or
other evidence of Indebtedness in an aggregate principal amount not to exceed
$15,000,000; (iii) no actions in any non-U.S. jurisdiction or required by the
laws of any non-U.S. jurisdiction shall be required in order to create any
security interests in assets located or titled outside of the United States or
to perfect such security interests (it being understood that there shall be no
security agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction); and (iv) except to the extent that perfection and priority may be


13

--------------------------------------------------------------------------------





achieved (x) by the filing of a financing statement under the Uniform Commercial
Code with respect to the Borrower or a Guarantor, (y) with respect to Real
Property and the recordation of Mortgages in respect thereof, as contemplated by
clauses (c)(iii) and (d) above or (z) with respect to Equity Interests or
Indebtedness, by the delivery of certificates or instruments representing or
evidencing such Equity Interests or Indebtedness along with appropriate undated
instruments of transfer executed in blank, the Loan Documents shall not contain
any requirements as to perfection or priority with respect to any assets or
property described in clause (A) above and this clause (B);
(C)    the Collateral Agent in its discretion may grant extensions of time for
the creation or perfection of security interests in, and Mortgages on, or
obtaining of title insurance or taking of other actions with respect to,
particular assets (including extensions beyond the Closing Date) or any other
compliance with the requirements of this definition where it reasonably
determines, in consultation with the Borrower, that such creation or perfection
of security interests or Mortgages, or such obtaining of title insurance or
taking of other actions, or any other compliance with the requirements of this
definition cannot be accomplished without undue delay, burden or expense by the
time or times at which such act would otherwise be required by this Agreement or
any Collateral Documents and sets forth such determination in writing; provided
that the Collateral Agent shall have received on or prior to the Closing Date,
(i) UCC financing statements in appropriate form for filing under the UCC in the
jurisdiction of incorporation or organization of each Loan Party and (ii) any
certificates or instruments representing or evidencing Equity Interests of the
Borrower and each wholly-owned Restricted Subsidiary that is a Domestic
Subsidiary of the Borrower or any Subsidiary Guarantor that is not excluded from
the Collateral, in each case accompanied by undated instruments of transfer and
stock powers endorsed in blank; and
(D)    Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to the exceptions and limitations set
forth in this Agreement and the Collateral Documents.
“Collateral Documents” shall mean, collectively, the Security Agreement, each of
the Mortgages, collateral assignments, security agreements, pledge agreements,
intellectual property security agreements or other similar agreements delivered
to the Administrative Agent or the Collateral Agent pursuant to Section 4.02,
Section 6.11 or Section 6.13, each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the Collateral
Agent for the benefit of the Secured Parties, the First Lien Intercreditor
Agreement (if any), the Second Lien Intercreditor Agreement (if any) and any
other applicable subordination or intercreditor agreement.
“Commitment” shall mean, with respect to any Lender, such Lender’s (x) Term Loan
Commitment or 2018 Term Loan Commitment (including pursuant to any Incremental
Amendment, Extension Amendment or Refinancing Amendment) or 2020 Incremental
Term Loan Commitment (including pursuant to any Incremental Amendment, Extension
Amendment or Refinancing Amendment) or (y) Revolving Commitment (including
pursuant to any Extension Amendment or Refinancing Amendment).
“Commitment Fee” shall have the meaning assigned to such term in Section
2.05(a).
“Commitment Letter” shall mean the Amended and Restated Commitment Letter, dated
May 11, 2017, between the Borrower, Jefferies Finance LLC, KKR Corporate Lending
LLC and KKR Capital Markets LLC.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § et
seq.).


14

--------------------------------------------------------------------------------





“Communications” shall have the meaning assigned to such term in Section 10.01.
“Compliance Certificate” shall mean a certificate substantially in the form of
Exhibit F.
“Consolidated Coverage Ratio” shall mean, as of any date, the ratio of (a)
Consolidated EBITDA for the Test Period applicable as of such date to (b) the
Consolidated Interest Expense of the Restricted Group for such Test Period.
“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs, debt
issuance costs, commissions, fees, and expenses, capitalized expenditures
(including Capitalized Software Expenditures), expenditures relating to
software, license and intellectual property payments, any lease related assets
recorded in purchase accounting, customer acquisition costs, original issue
discount resulting from the issuance of Indebtedness at less than par and
incentive payments, conversion costs, and contract acquisition costs of such
Person and its Restricted Subsidiaries for such period on a consolidated basis
and otherwise determined in accordance with GAAP.
“Consolidated EBITDA” shall mean, for any period, the Consolidated Net Income
for such period, plus:
(a)    without duplication and, except with respect to clauses (vi), (ix), (xv),
(xvii) and (xx) below, to the extent deducted (and not added back or excluded)
in arriving at such Consolidated Net Income, the sum of the following amounts
for such period with respect to the Restricted Group:
(i)    provision for taxes based on income or profits or capital, including,
without limitation, U.S. federal, state, non-U.S., franchise, excise, value
added, and similar taxes and foreign withholding taxes of such Person and its
Restricted Subsidiaries paid or accrued during such period, including any
penalties and interest related to such taxes or arising from any tax
examinations, deducted (and not added back) in computing Consolidated Net
Income,
(ii)    Consolidated Interest Expense of such Person and its Restricted
Subsidiaries for such period (including (1) net losses on Hedging Obligations or
other derivative instruments entered into for the purpose of hedging interest
rate risk and (2) costs of surety bonds in connection with financing activities,
in each case, to the extent included in Consolidated Interest Expense), together
with items excluded from the definition of “Consolidated Interest Expense” and
any non-cash interest expense, to the extent the same were deducted (and not
added back) in calculating such Consolidated Net Income,
(iii)    Consolidated Depreciation and Amortization Expense of such Person and
its Restricted Subsidiaries for such period to the extent the same were deducted
in computing Consolidated Net Income,
(iv)    any non-cash increase in expenses resulting from the revaluation of
inventory (including any impact of changes to inventory valuation policy methods
including changes in capitalization of variances) or other inventory
adjustments,
(v)    any other non-cash charges, expenses or losses, including any non-cash
expense relating to the vesting of warrants, non-cash asset retirement costs and
any write offs, write downs, expenses, losses, or items to the extent the same
were deducted (and not added back) in computing Consolidated Net Income
(provided that if any such non-cash charges represent an


15

--------------------------------------------------------------------------------





accrual or reserve for potential cash items in any future period, (1) the
Borrower may determine not to add back such non-cash charge in the current
period and (2) to the extent the Borrower does decide to add back such non-cash
charge, the cash payment in respect thereof in such future period shall be
deducted from Consolidated EBITDA to such extent, and excluding amortization of
a prepaid cash item that was paid in a prior period),
(vi)    the net income of any Person to the extent excluded from the calculation
of Consolidated Net Income pursuant to clause (e) of the definition thereof
(i.e., the minority interest of the Borrower or any Guarantor in the entities
generating such Net Income),
(vii)    the amount of management, monitoring, consulting, advisory and other
fees (including termination and transaction fees) and indemnities and expenses
paid or accrued in such period to the Sponsor or any of its Affiliates,
(viii)    costs of surety bonds incurred in such period in connection with
financing activities,
(ix)    (A) the amount of “run-rate” cost savings, operating expense reductions,
operating improvements and synergies related to the Transactions projected by
the Borrower in good faith to be realized as a result of actions either taken or
expected to be taken or with respect to which substantial steps have been taken
or are expected to be taken (in each case, in the good faith determination of
the Borrower) no later than 24 months after the Closing Date (calculated on a
Pro Forma Basis as though such cost savings, operating expense reductions and
synergies had been realized on the first day of the period for which
Consolidated EBITDA is being determined (the “EBITDA Determination Period”), and
as if such cost savings, operating expense reductions and synergies were
realized during the entirety of the EBITDA Determination Period), net of the
amount of actual benefits realized during the EBITDA Determination Period from
such actions; provided that such cost savings, operating expense reductions and
synergies are reasonably identifiable and factually supportable in the good
faith judgment of the Borrower, (B) the amount of “run-rate” cost savings,
operating expense reductions, operating improvements and synergies related to
mergers and other business combinations, acquisitions, divestures,
restructurings, insourcing initiatives, cost savings initiatives and other
similar initiatives consummated prior to or after the Closing Date and not
contemplated by sub-clause (A) of this clause (ix) projected by the Borrower in
good faith as a result of actions either taken or are expected to be taken or
with respect to which substantial steps have been taken or are expected to be
taken (in each case, in the good faith determination of the Borrower) no later
than 24 months after a merger or other business combination, acquisition,
divestiture, restructuring, cost savings initiative or other initiative
(calculated on a Pro Forma Basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of the EBITDA
Determination Period and as if such cost savings, operating expense reductions
and synergies were realized during the entirety of the EBITDA Determination
Period), net of the amount of actual benefits realized during the EBITDA
Determination Period from such actions; provided that such cost savings,
operating expense reductions and synergies are reasonably identifiable and
factually supportable in the good faith determination of the Borrower, and (C)
the amount of “run-rate” impact on Consolidated EBITDA occurring as a result of
business initiatives consummated, continued or expanded prior to or after the
Closing Date and not contemplated by sub-clauses (A) and (B) of this clause (ix)
projected by the Borrower in good faith as a result of actions either taken or
expected to be taken or with respect to which substantial steps have been taken
or are expected to be taken (in each case, in the good faith determination of
the Borrower) no later than 24 months following the commencement of the
applicable business initiative; provided, that such impact on Consolidated
EBITDA is reasonably identifiable and factually


16

--------------------------------------------------------------------------------





supportable, in the good faith determination of the Borrower; provided, further,
that (x) no cost savings, operating expense reductions and synergies shall be
added pursuant to this clause (ix) to the extent duplicative of any expenses or
charges otherwise added to Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for the EBITDA Determination Period and (y) for
purposes of this clause (ix), “run-rate” means the full recurring benefit for a
period that is associated with any action either taken or expected to be taken
or with respect to which substantial steps have been taken or are expected to be
taken (in each case, in the good faith determination of the Borrower),
(x)    [reserved],
(xi)    any costs or expense incurred by the Borrower or any Restricted
Subsidiary pursuant to any management equity plan or equity option plan or any
other management or employee benefit plan or agreement or any equity
subscription or equityholder agreement, to the extent that such cost or expenses
are funded with cash proceeds contributed to the capital of the Borrower or net
cash proceeds of an issuance of Equity Interests of the Borrower (other than
Disqualified Equity Interests) solely to the extent that such net cash proceeds
are Not Otherwise Applied,
(xii)    the amount of expenses relating to payments made to option holders of
any direct or indirect parent of the Borrower in connection with, or as a result
of, any distribution being made to equityholders of such Person, which payments
are being made to compensate such option holders as though they were
equityholders at the time of, and entitled to share in, such distribution, in
each case to the extent permitted under this Agreement,
(xiii)    with respect to any joint venture that is not a Restricted Subsidiary,
an amount equal to the proportion of those items described in clauses (i) and
(iii) above relating to such joint venture corresponding to the Borrower’s and
the Restricted Subsidiaries’ proportionate share of such joint venture’s
Consolidated Net Income (determined as if such joint venture were a Restricted
Subsidiary),
(xiv)    [reserved],
(xv)    cash receipts (or any netting arrangements resulting in reduced cash
expenses) not included in Consolidated EBITDA in any period solely to the extent
that the corresponding non-cash gains relating to such receipts were deducted in
the calculation of Consolidated EBITDA pursuant to clause (b) below for any
previous period and not added back,
(xvi)    to the extent not already included in the Consolidated Net Income of
such Person and its Restricted Subsidiaries, (1) any expenses and charges that
are reimbursed by indemnification or other similar provisions in connection with
any acquisition or investment or any sale, conveyance, transfer, or other Asset
Disposition of assets permitted hereunder and (2) to the extent covered by
insurance and actually reimbursed, or, so long as the Borrower has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer and only to the extent that such amount is in
fact reimbursed within 365 days of the date of such evidence (with a deduction
for any amount so added back to the extent not so reimbursed within such 365
days), expenses, charges or losses with respect to liability or casualty events
or business interruption,
(xvii)    with respect to any Restricted Subsidiary that is not wholly owned by
the Borrower or any Subsidiary Guarantor that has any outstanding notes(s)
issued to the Borrower or


17

--------------------------------------------------------------------------------





any Subsidiary Guarantor, the least of (i) the minority interest of such
Restricted Subsidiary as of the last day of such period, (ii) the outstanding
amount of all notes issued by such Restricted Subsidiary to the Borrower or any
Subsidiary Guarantor as of the last day of such period and (iii) the amount of
the Consolidated EBITDA of such Restricted Subsidiary for such period that is
not otherwise included in the calculation of Consolidated EBITDA for such
period, all as determined in accordance with GAAP,
(xviii)    letter of credit fees,
(xix)    any net loss from disposed, abandoned, transferred, closed or
discontinued operations (excluding held for sale discontinued operations until
actually disposed of), and
(xx)    with respect to any Person in which the Borrower or a Subsidiary
Guarantor holds an equity interest, but which is not a Subsidiary of the
Borrower, that has any outstanding note(s) issued to the Borrower or any
Subsidiary Guarantor, the lesser of (i) the outstanding amount of all notes
issued by such Person to the Borrower or a Subsidiary Guarantor as of the last
day of such period and (ii) the amount of the Consolidated EBITDA of such Person
for such period that is not otherwise included in the calculation of
Consolidated EBITDA for such period, all as determined in accordance with GAAP,
less (b) without duplication and to the extent included in arriving at such
Consolidated Net Income, (i) non-cash gains increasing Consolidated Net Income
of such Person for such period, excluding any non-cash gains which represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges that
reduced Consolidated EBITDA in any prior period; provided that, to the extent
non-cash gains are deducted pursuant to this clause (b)(i) for any previous
period and not otherwise added back to Consolidated EBITDA, Consolidated EBITDA
shall be increased by the amount of any cash receipts (or any netting
arrangements resulting in reduced cash expenses) in respect of such non-cash
gains received in subsequent periods to the extent not already included therein
and (ii) any net income from disposed, abandoned, transferred, closed or
discontinued operations (excluding held for sale discontinued operations until
actually disposed of);
provided that:
(A)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of ASC 815 and its related pronouncements and
interpretations, or the equivalent accounting standard under GAAP or an
alternative basis of accounting applied in lieu of GAAP,
(B)    to the extent any add-backs or deductions are reflected in the
calculation of Consolidated Net Income, such add-backs and deductions shall not
be duplicated in determining Consolidated EBITDA, and
(C)    Consolidated EBITDA shall be calculated giving effect to pro forma
adjustments as set forth in Section 1.09.
Unless otherwise stated or context clearly dictates otherwise, references to
Consolidated EBITDA shall refer to the Consolidated EBITDA of the Restricted
Group.


“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, without duplication, the sum of:


18

--------------------------------------------------------------------------------





(a)    consolidated cash interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (x) all commissions,
discounts, and other fees and charges owed with respect to letters of credit or
bankers acceptances, (y) capitalized interest to the extent paid in cash, and
(z) net payments (over payments received), if any, made pursuant to interest
rate Hedging Obligations with respect to Indebtedness), plus
(b)    any cash payments made during such period in respect of the accretion or
accrual of discounted liabilities referred to in clause (ix) of the proviso
below relating to Funded Debt that were amortized or accrued in a previous
period, less
(c)    cash interest income for such period;
provided, the following shall in all cases be excluded from Consolidated
Interest Expense:
(i)    any one-time cash costs associated with breakage in respect of Hedging
Obligations to the extent such costs would be otherwise included in Consolidated
Interest Expense,
(ii)    all non-recurring cash interest expense consisting of liquidated damages
for failure to timely comply with registration rights obligations, all as
calculated on a consolidated basis in accordance with GAAP,
(iii)    any “additional interest” owing pursuant to a registration rights
agreement,
(iv)    non-cash interest expense attributable to any direct or indirect parent
of the Borrower resulting from push-down accounting, but solely to the extent
not reducing consolidated cash interest expense in any prior period,
(v)    any non-cash expensing of bridge, commitment, and other financing fees
that have been previously paid in cash, but solely to the extent not reducing
consolidated cash interest expense in any prior period,
(vi)    deferred financing costs, debt issuance costs, commissions, fees
(including amendment and contract fees) and expenses and, in each case, the
amortization and write-off thereof, and any amounts of non-cash interest,
(vii)    annual agency fees paid to any administrative agent or collateral agent
under any credit facilities or other debt instruments or documents,
(viii)    costs associated with obtaining Hedging Obligations,
(ix)    the accretion or accrual of discounted liabilities,
(x)    non-cash interest expense attributable to the movement of the
mark-to-market valuation of obligations under Hedging Obligations or other
derivative instruments pursuant to FASB Accounting Standards Codification 815,
(xi)    any non-cash expense resulting from the discounting of any Indebtedness
in connection with the application of recapitalization accounting or, if
applicable, purchase accounting in connection with the Transactions or any
acquisition, and
(xii)    any prepayment premium or penalty.


19

--------------------------------------------------------------------------------





For purposes of this definition, interest on an obligation under Capitalized
Leases shall be deemed to accrue at an interest rate reasonably determined by
such Person to be the rate of interest implicit in such Capitalized Leases in
accordance with GAAP.
“Consolidated Net Income” shall mean, for any period, the net income (loss) of
the Restricted Group for such period determined on a consolidated basis in
accordance with GAAP; provided, however, that, without duplication,
(a)    any after-tax effect of (i) extraordinary, non-recurring, or unusual
gains or losses (less all fees and expenses relating thereto), charges or
expenses (including relating to the Transactions), (ii) Transaction Expenses,
(iii) severance, recruiting, retention and relocation costs, (d) signing bonuses
and related expenses, (iv) curtailments or modifications to pension and
post-employment employee benefits plans, (v) start-up, transition, strategic
initiative (including any multi-year strategic initiative) and integration
costs, charges or expenses, (vi) restructuring costs, charges, reserves or
expenses, (vii) costs, charges and expenses related to acquisitions and to the
start-up, pre-opening, opening, closure, and/or consolidation of distribution
centers, operations, offices and facilities, (viii) business optimization costs,
charges or expenses, (ix) costs, charges and expenses incurred in connection
with new product design, development and introductions, (x) costs and expenses
incurred in connection with intellectual property development and new systems
design, (xi) costs and expenses incurred in connection with implementation,
replacement, development or upgrade of operational, reporting and information
technology systems and technology initiatives, (xii) any costs, expenses or
charges relating to any governmental investigation or any litigation or other
dispute and (xiii) one-time compensation charges, in each case under this clause
(a), shall be excluded;
(b)    the Consolidated Net Income for such period shall not include the
cumulative effect of a change in accounting principles and changes as a result
of the adoption or modification of accounting policies during such period,
(c)    any after-tax gains or losses on disposal of disposed, abandoned,
transferred, closed, or discontinued operations shall be excluded,
(d)     any after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions or abandonments other than
in the ordinary course of business, as determined in good faith by the board of
directors (or analogous governing body) of the Borrower, shall be excluded,
(e)    the Consolidated Net Income for such period of any Person that is not a
Subsidiary, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be excluded; provided that, unless already
included, Consolidated Net Income of the Borrower shall be increased by the
amount of dividends or distributions or other payments on account of Equity
Interests that are actually paid in cash or Cash Equivalents (or to the extent
converted into cash or Cash Equivalents of the Borrower or any of its Restricted
Subsidiaries) to the Borrower or a Restricted Subsidiary thereof in respect of
such period,
(f)    solely for the purpose of determining the Cumulative Credit pursuant to
clause (b) of the definition thereof, the net income for such period of any
Restricted Subsidiary (other than any Guarantor) shall be excluded to the extent
the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of its net income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary or its equityholders, unless
such restriction with respect


20

--------------------------------------------------------------------------------





to the payment of dividends or similar distributions (i) has been legally waived
or otherwise released, (ii) is imposed pursuant to the 2025 Unsecured Notes
Indenture, the 2021 Unsecured Notes Indenture, this Agreement or any other
credit facility or (iii) arises pursuant to an agreement or instrument if the
encumbrances and restrictions contained in any such agreement or instrument
taken as a whole are not materially less favorable to the Lenders than the
encumbrances and restrictions contained in this Agreement (as determined by the
Borrower in good faith); provided that Consolidated Net Income of the referent
Person will be increased by the amount of dividends or other distributions or
other payments actually paid in cash (or to the extent converted into cash) or
Cash Equivalents to such Person or a Restricted Subsidiary in respect of such
period, to the extent not already included therein,
(g)    effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and the Restricted Subsidiaries) in any line item in such
Person’s consolidated financial statements required or permitted by Financial
Accounting Standards Codification No. 805—Business Combinations and No.
350—Intangibles-Goodwill and Other (ASC 805 and ASC 350) (formerly Financial
Accounting Standards Board Statement Nos. 141 and 142, respectively) resulting
from the application of purchase accounting, including in relation to the
Transactions and any acquisition or investment that is consummated prior to or
after the Closing Date or the amortization or write-off of any amounts thereof,
in either case net of taxes, shall be excluded,
(h)    (i) any after-tax effect of any income (loss) from the early
extinguishment or conversion of Indebtedness or Hedging Obligations or other
derivative instruments (including deferred financing costs written off and
premiums paid), (ii) any non-cash income (or loss) related to currency gains or
losses related to Indebtedness, intercompany balances, and other balance sheet
items and any net gain or loss resulting in such period from Hedging Obligations
pursuant to Financial Accounting Standards Codification Topic No.
815—Derivatives and Hedging (ASC 815) (or any successor provision) and its
related pronouncements and interpretations, or the equivalent accounting
standard under GAAP or an alternative basis of accounting applied in lieu of
GAAP and (iii) any non-cash expense, income, or loss attributable to the
movement in mark to market valuation of foreign currencies, Indebtedness, or
derivative instruments pursuant to GAAP, shall be excluded,
(i)    any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities or as a
result of a change in law or regulation or in connection with any disposition of
assets, in each case, pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP shall be excluded,
(j)    (i) any non-cash compensation expense recorded from grants of equity
appreciation or similar rights, phantom equity, equity options units, restricted
equity, or other rights to officers, directors, managers, or employees, (ii)
non-cash income (loss) attributable to deferred compensation plans or trusts and
(iii) any non-cash compensation expense resulting from the application of
Accounting Standards Codification Topic No. 718, Compensation—Stock Compensation
or Accounting Standards Codification Topic No. 505-50, Equity-Based Payments to
Non-Employees, in each case shall be excluded,
(k)    any fees, charges, losses, costs and expenses incurred during such
period, or any amortization thereof for such period, in connection with or
related to any acquisition (including any Permitted Acquisition), Restricted
Payment, investment, recapitalization, asset sale, issuance, incurrence,
registration or repayment or modification of Indebtedness, issuance or offering
of Equity Interests, refinancing transaction or amendment, modification or
waiver in respect of the documentation relating to any such transaction (in the
case of each such transaction described in this clause (k), including any such
transaction consummated prior to the Closing Date, the Transactions and any such
transaction undertaken but not completed and including, for the avoidance of
doubt, (1) the effects of expensing all transaction-


21

--------------------------------------------------------------------------------





related expenses in accordance with Accounting Standards Codification Topic No.
805—Business Combinations, (2) such fees, expenses, or charges related to the
incurrence of the 2025 Unsecured Notes under the 2025 Unsecured Notes Indenture,
the 2021 Unsecured Notes under the 2021 Unsecured Notes Indenture, the Loans
under this Agreement and all Transaction Expenses related thereto, (3) such
fees, expenses, or charges related to the entering into or offering of the 2025
Unsecured Notes under the 2025 Unsecured Notes Indenture, the 2021 Unsecured
Notes under the 2021 Unsecured Notes Indenture, the Loans under this Agreement
and any other credit facilities or debt issuances or the entering into of any
agreement in connection with Hedging Obligations, and (4) any amendment,
modification or waiver in respect of the 2025 Unsecured Notes, the 2025
Unsecured Notes Indenture, the 2021 Unsecured Notes, the 2021 Unsecured Notes
Indenture, this Agreement or the Loans hereunder, or any other Indebtedness) and
any charges or non-recurring merger costs incurred during such period as a
result of any such transaction shall be excluded,
(l)    (i) accruals and reserves (including contingent liabilities) that are (x)
established or adjusted within 12 months after the Closing Date that are so
required to be established as a result of the Transactions or (y) established or
adjusted within 12 months after the closing of any Permitted Acquisition or any
other acquisition (other than any such other acquisition in the ordinary course
of business) that are so required to be established or adjusted as a result of
such Permitted Acquisition or such other acquisition, in each case in accordance
with GAAP, or (ii) charges, accruals, expenses and reserves as a result of
adoption or modification of accounting policies, shall be excluded;
(m)    to the extent covered by insurance or indemnification and actually
reimbursed, or, so long as, in the case of reimbursements or indemnifications
not yet received, the Borrower has made a determination that there exists
reasonable evidence that such amount will in fact be reimbursed by the insurer
or indemnifying party and only to the extent that such amount is in fact
reimbursed within 365 days of the date of such determination (with a deduction
for any amount so added back to the extent not so reimbursed within 365 days),
losses, charges and expenses shall be excluded,
(n)    any deferred tax expense associated with tax deductions or net operating
losses arising as a result of the Transactions, or the release of any valuation
allowance related to such items, shall be excluded,
(o)    gains and losses due solely to fluctuations in currency values and the
related tax effects determined in accordance with GAAP for such period shall be
excluded,
(p)    any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of Statement of Financial Accounting Standards Nos. 87, 106 and 112,
and any other items of a similar nature, shall be excluded,
(q)    any non-cash adjustments resulting from the application of Accounting
Standards Codification Topic No. 460, Guarantees, or any comparable regulation,
shall be excluded, and
(r)    earn-out obligations and other contingent consideration obligations
(including to the extent accounted for as bonuses, compensation or otherwise
(and including deferred performance incentives in connection with Permitted
Acquisitions whether or not a service component is required from the transferor
or its related party)) and adjustments thereof and purchase price adjustments,
shall be excluded.


22

--------------------------------------------------------------------------------





In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries in any period, notwithstanding
anything to the contrary in the foregoing, Consolidated Net Income shall include
the amount of proceeds received from business interruption insurance. Unless
otherwise stated or context clearly dictates otherwise, references to
Consolidated Net Income shall refer to the Consolidated Net Income of the
Restricted Group. For the avoidance of doubt, the income (or loss) of any Person
accrued prior to the date such Person becomes a Restricted Subsidiary of the
Borrower (or is merged into or consolidated with the Borrower or any of the
Borrower’s Restricted Subsidiaries or that Person’s assets are acquired by the
Borrower or any of the Borrower’s Restricted Subsidiaries) shall be excluded
from the calculation of Consolidated Net Income (except to the extent required
for any such calculation on a Pro Forma Basis in accordance with Section 1.09).
“Consolidated Total Net Debt” shall mean, as of any date of determination, the
aggregate principal amount of Indebtedness of the Restricted Group outstanding
on such date, in an amount that would be reflected on a balance sheet prepared
as of such date on a consolidated basis for the Restricted Group in accordance
with GAAP (but excluding the effects of any discounting of Indebtedness as
provided in Section 1.10), consisting of Indebtedness for borrowed money,
Attributable Indebtedness or purchase money Indebtedness, unreimbursed drawings
in respect of letters of credit and, without duplication, all Guarantees of any
Indebtedness of such type that is owed to a Person that is not the Borrower or a
Restricted Subsidiary, minus the aggregate amount of cash and Cash Equivalents
(other than Restricted Cash) as of such date held by the Borrower and its
Restricted Subsidiaries; provided that Consolidated Total Net Debt shall not
include Indebtedness in respect of letters of credit, bank guarantees or similar
instruments except, solely with respect to any standby letter of credit, to the
extent of unreimbursed obligations in respect of any such drawn standby letter
of credit (provided, that any unreimbursed obligations in respect of any such
drawn standby letter of credit shall not be included as Consolidated Total Net
Debt until three Business Days after such amount is drawn).
“Consolidated Working Capital” shall mean, with respect to the Restricted Group
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided that increases or decreases in Consolidated Working Capital shall be
calculated without regard to any changes in Current Assets or Current
Liabilities as a result of (a) any reclassification in accordance with GAAP of
assets or liabilities, as applicable, between current and noncurrent or (b) the
effects of purchase accounting.
“Contract Consideration” shall have the meaning assigned to such term in the
definition of “Excess Cash Flow”.
“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Agreement Refinancing Indebtedness” shall mean Indebtedness, in each
case, issued, incurred or otherwise obtained (including by means of the
extension or renewal of existing Indebtedness) in exchange for, or to extend,
renew, replace or refinance, in whole or part, existing Loans or Commitments
(including any successive Credit Agreement Refinancing Indebtedness)
(“Refinanced Debt”); provided that (i) such Credit Agreement Refinancing
Indebtedness is in an original aggregate principal amount (or accreted value, if
applicable) not greater than the aggregate principal amount (or accreted value,
if applicable) of the applicable Refinanced Debt except (x) by an amount equal
to accrued


23

--------------------------------------------------------------------------------





but unpaid interest, defeasance costs, premiums and fees payable by the terms of
such Indebtedness, (y) by an amount equal to underwriting discounts, fees,
commissions and expenses (including original issue discount, upfront fees and
similar items) incurred in connection with such exchange, modification,
refinancing, refunding, renewal, replacement or extension and (z) by an amount
equal to any existing available commitments unutilized thereunder, and (ii) such
Refinanced Debt shall be repaid, defeased or satisfied and discharged with 100%
of the Net Proceeds of the applicable Credit Agreement Refinancing Indebtedness
and all accrued interest, fees and premiums (if any) due in connection therewith
shall be paid substantially concurrently with the incurrence of the applicable
Credit Agreement Refinancing Indebtedness. For the avoidance of doubt, all
Credit Agreement Refinancing Indebtedness must be one of the following (a)
Permitted First Priority Refinancing Debt, (b) Permitted Second Priority
Refinancing Debt, (c) Permitted Unsecured Refinancing Debt or (d) Indebtedness
incurred pursuant to a Refinancing Amendment.
“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit, or the extension
of the expiry date or renewal, or any amendment or other modification to
increase the amount, of any existing Letter of Credit, by each Issuing Bank.
“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:
(a)    the greater of (i) $75,000,000 and (ii) 25.0% of Consolidated EBITDA for
the most recently ended Test Period (calculated on a Pro Forma Basis); plus
(b)    an amount equal to 50% of Consolidated Net Income for the period (treated
as one accounting period) from, and including, April 1, 2016 through, and
including, the last day of the Borrower’s most recent fiscal quarter ending
prior to the date of such Restricted Payment for which internal financial
statements of the Borrower are available, or, in the case such Consolidated Net
Income is a deficit, minus 100% of such deficit; provided that, solely for
purposes of Sections 7.06(h) and 7.13(a)(iv), the amount set forth under this
clause (b) shall only be available for making Restricted Payments or Restricted
Debt Payments, as applicable, thereunder, if the Consolidated Coverage Ratio as
of the last day of the most recently ended Test Period at the time of making
such Restricted Payment or Restricted Debt Payment, as applicable, calculated on
a Pro Forma Basis, is at least 2.00:1.00; plus
(c)    the aggregate amount of cash and Cash Equivalent proceeds of the Investor
Equity Investment received in the form of common equity by, or contributed as
common equity to the capital of, the Borrower on or after the Closing Date;
provided that, solely for purposes of Sections 7.06(h) and 7.13(a)(iv), the
amount set forth under this clause (c) shall only be available for making
Restricted Payments or Restricted Debt Payments, as applicable, thereunder, if
the Consolidated Coverage Ratio as of the last day of the most recently ended
Test Period at the time of making such Restricted Payment or Restricted Debt
Payment, as applicable, calculated on a Pro Forma Basis, is at least 2.00:1.00;
plus
(d)    (i) the cumulative amount of cash and Cash Equivalent proceeds, and the
fair market value of property or assets or marketable securities, received from
the sale of Equity Interests of the Borrower or of any direct or indirect parent
of the Borrower subsequent to March 31, 2016 (other than the Investor Equity
Investment, Disqualified Equity Interests and any Specified Equity Contribution)
and on or prior to such time (including upon exercise of warrants or options)
which proceeds have been received in the form of common equity by, or
contributed as common equity to the capital of, the Borrower and (ii) the
principal amount of Indebtedness (other than Subordinated Indebtedness or
Indebtedness that is owed to an Unrestricted Subsidiary) of the Borrower or any
Restricted Subsidiary owed to a Person other than a Loan Party or a Restricted
Subsidiary of a Loan Party incurred subsequent to March 31, 2016 that is


24

--------------------------------------------------------------------------------





converted to common Equity Interests (other than Disqualified Equity Interests)
of the Borrower (or to Qualified Equity Interests of Holdings or of any direct
or indirect parent of Holdings), in each case under this clause (d), to the
extent Not Otherwise Applied; plus
(e)    100% of the aggregate amount of cash and Cash Equivalents, and the fair
market value of property or assets or marketable securities, in each case
contributed to the common capital of the Borrower subsequent to March 31, 2016
(other than amounts that are contributed by the Borrower or a Restricted
Subsidiary, the Investor Equity Investment and any Specified Equity
Contribution), in each case under this clause (e) to the extent Not Otherwise
Applied; plus
(f)    100% of the aggregate amount received in cash and Cash Equivalents, and
the fair market value of marketable securities or other property received, by
the Restricted Group by means of (x) the sale or other disposition (other than
to the Borrower or a Restricted Subsidiary) of Investments made by the Borrower
or any Restricted Subsidiary pursuant to Section 7.02(n)(ii) and repurchases and
redemptions of such Investments from the Borrower or any Restricted Subsidiary
and repayments of loans or advances, and releases of guarantees, which
constitute Investments made by the Borrower or any Restricted Subsidiary
pursuant to Section 7.02(n)(ii), in each case after the Closing Date and in an
aggregate amount not to exceed the original amount of the Investment made by the
Borrower or such Restricted Subsidiary pursuant to Section 7.02(n)(ii) or (y)
the sale (other than to the Borrower or a Restricted Subsidiary) of the stock of
an Unrestricted Subsidiary or a distribution or a dividend from an Unrestricted
Subsidiary after the Closing Date in an aggregate amount not to exceed the
original amount of the Investment made by the Borrower or any Restricted
Subsidiary in such Unrestricted Subsidiary pursuant to Section 7.02(n)(ii); plus
(g)    in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary or the merger, consolidation or amalgamation of an
Unrestricted Subsidiary into the Borrower or a Restricted Subsidiary or the
transfer of all or substantially all of the assets of an Unrestricted Subsidiary
to the Borrower or a Restricted Subsidiary after the Closing Date, the fair
market value of the Investment made in such Unrestricted Subsidiary pursuant to
Section 7.02(n)(ii) (or the assets transferred), as determined in good faith of
the Borrower at the time of the redesignation of such Unrestricted Subsidiary as
a Restricted Subsidiary or at the time of such merger, consolidation or
amalgamation or transfer of assets (after taking into consideration any
Indebtedness associated with the Unrestricted Subsidiary so designated or merged
or consolidated or Indebtedness associated with the assets so transferred), in
an aggregate amount not to exceed the original amount of the Investment made by
the Borrower or any Restricted Subsidiary in such Unrestricted Subsidiary
pursuant to Section 7.02(n)(ii); plus
(h) any cash returns, profits, distributions and similar amounts received by the
Borrower or any Restricted Subsidiary on account of an Investment made pursuant
to Section 7.02(n)(ii); provided, in each case, that such amount does not exceed
the amount of such Investment made pursuant to Section 7.02(n)(ii); minus
(i)    any amount of the Cumulative Credit used to make Investments pursuant to
Section 7.02(n)(ii) after the Closing Date and prior to such time; minus
(j)    any amount of the Cumulative Credit used to make Restricted Payments
pursuant to Section 7.06(h) after the Closing Date and prior to such time; minus
(k)    any amount of the Cumulative Credit used to make Restricted Debt Payments
pursuant to Section 7.13(a)(iv) after the Closing Date and prior to such time.


25

--------------------------------------------------------------------------------





“Cure Expiration Date” shall have the meaning assigned to such term in the
definition of “Specified Equity Contribution”.
“Current Assets” shall mean, with respect to the Restricted Group on a
consolidated basis at any date of determination, all assets (other than cash and
Cash Equivalents) that would, in accordance with GAAP, be classified on a
consolidated balance sheet of the Restricted Group as current assets at such
date of determination, other than amounts related to current or deferred Taxes
based on income or profits (but excluding assets held for sale, loans
(permitted) to third parties, pension assets, deferred bank fees and derivative
financial instruments).
“Current Liabilities” shall mean, with respect to the Restricted Group on a
consolidated basis at any date of determination, all liabilities that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Restricted Group as current liabilities at such date of determination, other
than, without duplication (and to the extent otherwise included therein) (a) the
current portion of any Indebtedness, (b) accruals of interest expense (excluding
interest expense that is past due and unpaid), (c) accruals for current or
deferred Taxes based on income or profits, (d) accruals of any costs or expenses
related to restructuring reserves and (e) revolving loans, swing line loans and
letter of credit obligations hereunder or under any other revolving credit
facility.
“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Declined Proceeds” shall have the meaning assigned to such term in Section
2.13(d).
“Default” shall mean any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
“Default Excess” shall mean, with respect to any Defaulting Lender, the excess,
if any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (including such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of Loans of
such Defaulting Lender.
“Default Period” shall mean, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates: (a) the date on which all Commitments are
cancelled or terminated and/or the Obligations and the Guaranteed Obligations
are declared or become immediately due and payable, (b) with respect to any
Funding Default (other than any such Funding Default arising pursuant to clause
(e) of the definition of “Defaulting Lender”), the date on which (1) the Default
Excess with respect to such Defaulting Lender shall have been reduced to zero
(whether by the funding by such Defaulting Lender of any Defaulted Loans of such
Defaulting Lender or by the non-pro rata application of any voluntary or
mandatory prepayments of the Loans in accordance with the terms hereof or any
combination thereof) and (2) such Defaulting Lender shall have delivered to the
Borrower and the Administrative Agent a written reaffirmation of its intention
to honor its obligations under this Agreement with respect to its Commitment(s),
and (c) the date on which the Borrower, the Administrative Agent and the
Required Lenders waive all Funding Defaults of such Defaulting Lender in
writing.
“Defaulted Loan” shall mean the Loans of a Defaulting Lender.


26

--------------------------------------------------------------------------------





“Defaulting Lender” shall mean any Lender that has (a) failed to fund its
portion of any Borrowing, or any portion of its participation in any Letter of
Credit, within one Business Day of the date on which it shall have been required
to fund the same, unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s reasonable
and good faith determination that one or more conditions precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) notified
the Borrower, the Administrative Agent or any Issuing Bank in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under agreements
in which it commits to extend credit generally, (c) failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans (unless the subject of a good faith
dispute between the Borrower and such Lender) and participations in then
outstanding Letters of Credit; provided that any such Lender shall cease to be a
Defaulting Lender under this clause (c) upon receipt of such confirmation by the
Administrative Agent or the Borrower, (d) otherwise failed to pay over to the
Borrower, the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due (unless
the subject of a good faith dispute), (e) (i) been adjudicated as, or determined
by any Governmental Authority having regulatory authority over such person or
its properties or assets to be, insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment,
unless, in the case of any Lender referred to in this clause (e), the Borrower,
the Administrative Agent and each Issuing Bank shall be satisfied that such
Lender intends, and has all approvals required to enable it, to continue to
perform its obligations as a Lender hereunder or (f) become the subject of a
Bail-In Action. For the avoidance of doubt, a Lender shall not be deemed to be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in such Lender or its parent by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender; provided that, as of any date of
determination, the determination of whether any Lender is a Defaulting Lender
hereunder shall not take into account, and shall not otherwise impair, any
amounts funded by such Lender which have been assigned by such Lender to an SPV
pursuant to Section 10.04(i). Any determination by the Administrative Agent that
a Lender is a Defaulting Lender shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender upon delivery
of written notice of such determination by the Administrative Agent to the
Borrower and each other Lender.
“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with a Disposition that is so designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer, setting forth
the basis of such valuation, less the amount of cash or Cash Equivalents
received in connection with a subsequent payment, redemption, retirement, sale
or other disposition of such Designated Non-Cash Consideration. A particular
item of Designated Non-Cash Consideration will no longer be considered to be
outstanding when and to the extent it has been paid, redeemed or otherwise
retired or sold or otherwise disposed of in compliance with Section 7.05.
“Disposition” or “Dispose” shall mean the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted


27

--------------------------------------------------------------------------------





Subsidiary) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.
“Disqualified Equity Interests” shall mean any Equity Interest that, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise, (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part (except as a result
of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (c)
provides for scheduled payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 91 days after the then Latest Maturity Date; provided that if, such
Equity Interests are issued pursuant to a plan for the benefit of employees of
Holdings (or any direct or indirect parent thereof), the Borrower or its
Restricted Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because they
may be required to be repurchased by the Borrower or its Restricted Subsidiaries
in order to satisfy applicable statutory or regulatory obligations.
“Disqualified Lenders” shall mean (a) each of those banks, financial
institutions or other Persons that have been identified in writing by the
Borrower to Jefferies Finance LLC on or prior to May 9, 2017 (and such other
Persons as the Borrower and the Administrative Agent shall mutually agree after
May 9, 2017) or to any Affiliates of such banks, financial institutions or other
Persons that are readily identifiable as Affiliates by virtue of their names or
that are identified in writing by the Borrower to the Administrative Agent from
time to time, (b) each competitor of the Borrower and its Subsidiaries (in each
case, other than bona fide fixed income investors or debt funds) identified in
writing by the Borrower to the Administrative Agent from time to time (and
Affiliates of such Persons that are readily identifiable as Affiliates by virtue
of their names or that are identified in writing by the Borrower to the
Administrative Agent from time to time (other than bona fide fixed income
investors or debt funds)) and (c) Excluded Affiliates. Any supplement to such
list of Disqualified Lenders will become effective two Business Days after
delivery to the Administrative Agent. In no event shall a supplement apply
retroactively to disqualify any Lender as of the date of such supplement.
“Dollars” or “$” shall mean lawful money of the United States of America.
“Domestic Subsidiary” shall mean any Subsidiary that is organized under the Laws
of the United States, any state thereof or the District of Columbia.
“Dutch Auction” shall mean an auction conducted by Holdings, the Borrower or an
Affiliated Lender in order to purchase Term Loans as contemplated by Section
10.04(k) or 10.04(m), as applicable, in accordance with the procedures set forth
in Exhibit J.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.


28

--------------------------------------------------------------------------------





“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” shall mean (i) a Lender, (ii) an Affiliate of a Lender,
(iii) a Related Fund of a Lender, and (iv) any other Person (other than a
natural person); provided that, notwithstanding the foregoing, “Eligible
Assignee” shall not include Holdings, the Borrower, any other Affiliate of
Holdings or the Sponsor (it being understood that assignments to Holdings, the
Borrower or an Affiliated Lender may only be made pursuant to Section 10.04(k)
or 10.04(m), as applicable). For the avoidance of doubt, no Specified Debt Fund
shall be deemed to be an Affiliate of Holdings or the Sponsor for purposes of
the definition of “Eligible Assignee”. “Eligible Assignee” shall not include any
Disqualified Lender without the prior written consent of the Borrower (which may
be withheld in the Borrower’s sole discretion).
“Environmental Laws” shall mean all former, current and future federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and agreements in each case, relating to the environment, natural
resources, human health and safety or the presence, Release of, or exposure to,
hazardous materials, or the generation, manufacture, processing, distribution,
use, treatment, storage, transport, recycling or handling of, or the arrangement
for such activities with respect to, hazardous materials.
“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, capital and
operating costs, injunctive relief, costs associated with financial assurance,
permitting or closure requirements, indemnities, personal injury, property
damages, natural resource damages and investigation or remediation costs,
including any third party claims for the foregoing), whether contingent or
otherwise, arising out of or relating to (a) compliance or non-compliance with
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the presence, Release or threatened Release of any
Hazardous Materials at any location or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Environmental Permit” shall mean any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” shall mean, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).
“ERISA” shall mean the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” shall mean Person, any trade or business (whether or not
incorporated) that, together with a Loan Party or any Restricted Subsidiary, is
or, within the six year period immediately preceding the Closing Date, was
treated as a single employer under Section 414(b) or (c) of the Code, or, solely
for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
a single employer under Section 414(m) or (o) of the Code.


29

--------------------------------------------------------------------------------





“ERISA Event” shall mean (a) a Reportable Event; (b) written notice of the
failure to satisfy the minimum funding standard with respect to a Plan within
the meaning of Sections 412 or 430 of the Code or Sections 302 or 303 of ERISA,
whether or not waived (unless such failure is corrected by the final due date
for the plan year for which such failure occurred); (c) a written determination
that a Plan is, or is expected to be, in “at risk” status (as defined in Section
303(i)(4) of ERISA or Section 430(i)(4) of the Code); (d) the receipt by a Loan
Party, any Restricted Subsidiary or any of their respective ERISA Affiliates of
written notice pursuant to Section 305(b)(3)(D) of ERISA that a Multiemployer
Plan is or will be in “endangered status” or “critical status” (as defined in
Section 305(b) of ERISA), or is, or is expected to be, “insolvent” (within the
meaning of Section 4245 of ERISA); (e) the filing pursuant to Section 431 of the
Code or Section 304 of ERISA of an application for the extension of any
amortization period; (f) the failure to timely make a contribution required to
be made with respect to any Plan or Multiemployer Plan; (g) the filing of a
notice to terminate any Plan if such termination would require material
additional contributions in order to be considered a standard termination within
the meaning of Section 4041(b) of ERISA; (h) the filing under Section 4041(c) of
ERISA of a notice of intent to terminate any Plan or the termination of any Plan
under Section 4041(c) of ERISA; (i) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (j) imposition on a Loan Party, any
Restricted Subsidiary or any of their respective ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(k) the receipt by a Loan Party, any Restricted Subsidiary or any of their
respective ERISA Affiliates from the PBGC or a plan administrator of any written
notice of an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan under Section 4042 of ERISA; (l) the receipt by a Loan
Party, any Restricted Subsidiary or any of their respective ERISA Affiliates of
any written notice, or the receipt by any Multiemployer Plan from a Loan Party,
any Restricted Subsidiary or any of their respective ERISA Affiliates of any
written notice, imposing Withdrawal Liability; or (m) the occurrence of a
nonexempt prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) with respect to any Plan which could result in
liability to a Loan Party or any Restricted Subsidiary or with respect to which
a Loan Party or any Restricted Subsidiary is a “disqualified person” (as defined
in Section 4975 of the Code) or a “party in interest” (as defined in Section
3(14) of ERISA).


“Escrow Agreement” shall mean that certain Senior Notes Escrow and Security
Agreement, dated as of June 30, 2017, among the Initial Issuer and Wilmington
Trust, National Association, not in its individual capacity but solely as escrow
agent, and Wilmington Trust, National Association, not in its individual
capacity but solely as trustee under the 2025 Unsecured Notes Indenture.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate (other than the Alternate Base Rate) determined by reference to the
Adjusted LIBO Rate.
“Event of Default” shall have the meaning assigned to such term in Article 8.
“Excess Cash Flow” shall mean, for any period, an amount equal to:


(a)    the sum, without duplication, of:
(i)
Consolidated Net Income for such period,



30

--------------------------------------------------------------------------------





(ii)
an amount equal to the amount of all non-cash charges to the extent deducted in
arriving at such Consolidated Net Income, but excluding any such non-cash
charges representing an accrual or reserve for potential cash items in any
future period and excluding amortization of a prepaid cash item that was paid in
a prior period,

(iii)
decreases in Consolidated Working Capital for such period (other than any such
decreases arising from acquisitions or dispositions by the Restricted Group
completed during such period),

(iv)
cash receipts in respect of Swap Contracts during such period to the extent such
receipts were not otherwise included in arriving at such Consolidated Net
Income,

(v)
the amount of tax expense deducted in determining Consolidated Net Income for
such period to the extent it exceeds the amount of cash taxes paid in such
period, and

(vi)
an amount equal to the aggregate net non-cash loss on Dispositions by the
Restricted Group during such period (other than Dispositions in the ordinary
course of business) to the extent deducted in arriving at such Consolidated Net
Income; minus

(b)    the sum, without duplication, of:
(i)
an amount equal to the amount of all non-cash credits included in arriving at
such Consolidated Net Income in respect of such period (but excluding any
non-cash credit to the extent representing the reversal of an accrual or reserve
described in clause (a)(ii) above) and cash charges (if any) in respect of such
period included in clauses (a) through (m) of the definition of Consolidated Net
Income,

(ii)
without duplication of amounts deducted pursuant to clause (xi) below in prior
fiscal years, the amount of Capital Expenditures made in cash during such period
to the extent financed with Internally Generated Cash,

(iii)
the aggregate amount of all principal payments of Indebtedness of the Restricted
Group during such period, in each case to the extent financed with Internally
Generated Cash (including (A) the principal component of payments in respect of
Capitalized Leases, (B) the amount of any scheduled repayment of Term Loans
pursuant to Section 2.11 (to the extent actually made) and (C) any mandatory
prepayment of Term Loans made pursuant to Section 2.13(a)(ii) to the extent
required due to a Disposition that resulted in an increase to Consolidated Net
Income and not in excess of the amount of such increase, but excluding (V) any
mandatory prepayment of Term Loans made pursuant to Section 2.13(a)(iv), (W) all
voluntary prepayments of Term Loans, Incremental Equivalent Debt (to the extent
secured by the Collateral on a first lien basis) and Permitted First Priority
Refinancing Debt, (X) the prepayment of the outstanding principal amount under
each of the Existing Credit Agreements and the redemption of the Existing NSH
Notes, in each case under this sub-clause (X), on the Closing Date, (Y) all
prepayments, redemptions or repurchases in respect of Subordinated Indebtedness,
except to the extent permitted under Section 7.13(a) and (Z) all prepayments of
loans under any revolving credit facility made during such period (other than to
the extent commitments under such revolving credit facility are permanently
reduced by the amount of such prepayments (without duplication of



31

--------------------------------------------------------------------------------





amounts deducted under Section 2.13(a)(i)(B)) (it being agreed that any amount
excluded pursuant to clause (V), (W), (X), (Y) or (Z) may not be deducted under
any other clause of this definition),
(iv)
an amount equal to the aggregate net non-cash gain on Dispositions by the
Restricted Group during such period (other than Dispositions in the ordinary
course of business) to the extent included in arriving at such Consolidated Net
Income,

(v)
increases in Consolidated Working Capital for such period (other than any such
increases arising from acquisitions or dispositions by the Restricted Group
during such period),

(vi)
cash payments by the Restricted Group during such period in respect of long-term
liabilities of the Restricted Group other than Indebtedness and that were made
with Internally Generated Cash and were not deducted or were excluded in
calculating Consolidated Net Income,

(vii)
without duplication of amounts deducted pursuant to clause (xi) below in prior
fiscal years, the amount of Investments and acquisitions made during such period
in cash pursuant to Section 7.02 (other than Section 7.02(a), (c) or (e)) (net
of the return on any such Investments received during such period, except to the
extent such return was included in the determination of Consolidated Net Income)
to the extent that such Investments and acquisitions were not expensed and were
financed with Internally Generated Cash,

(viii)
the amount of Restricted Payments paid during such period pursuant to Section
7.06(i) (but in the case of clauses (iv) through (vii), only to the extent such
amounts were not deducted or were excluded in calculating Consolidated Net
Income), Section 7.06(g) (in an amount not to exceed the amount permitted
thereunder in any fiscal year), Section 7.06(h), Section 7.06(j), Section
7.06(k), Section 7.06(m), Section 7.06(n), Section 7.06(o) or Section 7.06(p),
in each case in cash to the extent such Restricted Payments were financed with
Internally Generated Cash,

(ix)
the aggregate amount of expenditures actually made by the Restricted Group in
cash during such period (including expenditures for the payment of financing
fees) to the extent that such expenditures are not expensed during such period
or any previous period and were financed with Internally Generated Cash,

(x)
the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Restricted Group during such period that are required to be
made in connection with any prepayment of Indebtedness to the extent that such
expenditures are not expensed during such period or any previous period and were
financed with Internally Generated Cash,

(xi)
without duplication of amounts deducted from Excess Cash Flow in prior periods,
the aggregate consideration required to be paid in cash by the Restricted Group
pursuant to binding contracts with a third party that is not an Affiliate (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions (or Investments similar to those made for Permitted
Acquisitions), Capital Expenditures, acquisitions of IP Rights to the extent not
expensed and scheduled payments of Indebtedness permitted by the terms of this
Agreement to be incurred and paid, to be consummated or made, in each case
during the period of four consecutive fiscal quarters of the Borrower following



32

--------------------------------------------------------------------------------





the end of such period; provided that, to the extent the aggregate amount of
Internally Generated Cash actually utilized to finance such Permitted
Acquisitions (or Investments similar to those made for Permitted Acquisitions),
Capital Expenditures, acquisitions of IP Rights and scheduled payments of
Indebtedness during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters,
(xii)
the amount of cash taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period (which amounts shall be included in the calculation of Excess Cash Flow
for the period in which they are expensed), and

(xiii)
cash expenditures in respect of Swap Contracts, which were made during such
fiscal year and were not deducted in determining (or were excluded in arriving
at) such Consolidated Net Income.

Notwithstanding anything in the definition of any term used in the definition of
Excess Cash Flow to the contrary, all components of Excess Cash Flow shall be
computed for the Restricted Group on a consolidated basis.
“Excess Cash Flow Period” shall mean each fiscal year of the Borrower completed
after the Closing Date (beginning with the fiscal year ending December 31,
2018).
“Exchange Act” shall mean the Securities Exchange Act of 1934.
“Excluded Affiliate” shall mean, with respect to an Agent or a Lender, any
Affiliate thereof that is engaged (i) as a principal primarily in private
equity, mezzanine financing or venture capital or (ii) in the sale of NSH Holdco
and its Subsidiaries in connection with the Acquisition, including through the
provision of advisory services to NSH Holdco and its Subsidiaries.
“Excluded Subsidiary” shall mean (a) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower or a Guarantor, (b) any Subsidiary of the Borrower
that does not have total assets or annual revenues in excess of 5% of the Total
Assets or consolidated annual revenue of the Restricted Group individually;
provided that the aggregate amount of assets or annual revenues of subsidiaries
constituting Excluded Subsidiaries pursuant to this clause (b) shall not at any
time exceed 7.5% of the Total Assets or consolidated annual revenue of the
Restricted Group, (c) any Subsidiary that is prohibited by applicable Law or
Contractual Obligations existing on the Closing Date (or, in the case of any
newly acquired Subsidiary, in existence at the time of acquisition but not
entered into in contemplation thereof) from Guaranteeing the Obligations or if
Guaranteeing the Obligations would require governmental (including regulatory)
or third party consent, unless such consent has been obtained, (d) any other
Subsidiary with respect to which, (x) Guaranteeing the Obligations would result
in any material adverse tax consequences (as reasonably determined by the
Borrower) or (y) the cost of providing a Guarantee of the Obligations shall be
excessive in view of the practical benefits to be obtained by the Lenders
therefrom (as reasonably determined by the Borrower and the Administrative
Agent), (e) any Foreign Subsidiary of the Borrower or of any other direct or
indirect Domestic Subsidiary or Foreign Subsidiary, (f) any Unrestricted
Subsidiary, (g) any special purpose securitization vehicle (or similar entity),
captive insurance company or non-profit Subsidiary, (h) any direct or indirect
Domestic Subsidiary (x) that is treated as a disregarded entity for federal
income tax purposes and (y) does not have any material assets other than the
Equity Interests or Indebtedness of one or more Foreign Subsidiaries, (i) any
Domestic Subsidiary that is a Subsidiary of a


33

--------------------------------------------------------------------------------





Foreign Subsidiary that is a controlled foreign corporation within the meaning
of Section 957 of the Code and (j) any Specified Subsidiary.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guarantee of such Guarantor becomes effective with respect to such
related Swap Obligation.
“Existing Borrower Credit Agreement” shall mean the First Lien Credit Agreement,
dated as of November 3, 2014 (as amended, amended and restated, supplemented or
otherwise modified from time to time), among Holdings, Borrower, the other
guarantors party thereto from time to time, Jefferies Finance LLC, as
administrative agent and collateral agent, and the lenders and other parties
party thereto from time to time.
“Existing Credit Agreements” shall mean the Existing Borrower Credit Agreement
and the Existing NSH Credit Agreement.
“Existing Letters of Credit” shall mean each Letter of Credit previously issued
for the account of the Borrower or NSH that (a) is outstanding on the Closing
Date and (b) is listed on Schedule 2.17.
“Existing NSH Credit Agreement” shall mean the First Lien Credit Agreement,
dated as of June 1, 2015, by and among NSH, NSH Holdco, JPMorgan Chase Bank,
N.A., as administrative agent and collateral agent, and the lenders party
thereto from time to time, as amended, amended and restated, supplemented or
otherwise modified from time to time.
“Existing NSH Notes” shall mean the notes issued by NSH pursuant to that certain
Second Lien Note Purchase Agreement, dated as of June 1, 2015, by and among NSH,
NSH Holdco, Newstar Financial, Inc., as note agent and collateral agent, and
each noteholder party thereto from time to time, as amended, restated or
otherwise modified from time to time.
“Existing NSH Notes Redemption” shall mean the redemption of all outstanding
Existing NSH Notes.
“Existing Revolving Commitments” shall have the meaning set forth in the Second
Incremental Amendment.
“Extended Revolving Commitments” shall have the meaning assigned to such term in
Section 2.21(b).
“Existing Revolving Commitments” shall have the meaning set forth in the Second
Incremental Amendment.
“Extended Revolving Loans” shall mean one or more Classes of Revolving Loans
that result from an Extension Amendment entered into after the Closing Date.
“Extended Term Loans” shall mean one or more Classes of Term Loans that result
from an Extension Amendment entered into after the Closing Date.


34

--------------------------------------------------------------------------------





“Extension” shall mean a Term Loan Extension or a Revolving Extension.
“Extension Amendment” shall have the meaning assigned to such term in Section
2.21(d).
“Extension Offer” shall mean a Term Loan Extension Offer or a Revolving
Extension Offer.
“Facility” shall mean the Term Facility or the Revolving Facility, as the
context may require.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as in effect on the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any applicable
Treasury regulation promulgated thereunder or published administrative guidance
implementing such Sections and any agreements entered into pursuant thereto,
including any intergovernmental agreements and any rules or guidance
implementing such intergovernmental agreements.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary to the next 1/100th of 1.00%) of the
quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.
“Fee Letter” shall mean the Amended and Restated Fee Letter dated May 11, 2017,
among the Borrower, Jefferies Finance LLC, KKR Corporate Lending LLC and KKR
Capital Markets LLC.
“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the LC
Participation Fees and the Fronting Fees.
“First Incremental Amendment” shall mean the Incremental Term Loan Amendment,
dated as of October 23, 2018, by and among the Borrower, the Guarantors, the
2018 Incremental Term Lender and the Administrative Agent.
“First Incremental Amendment Date” shall mean the date on which all the
conditions precedent set forth in Section 6 of the First Incremental Amendment
shall have been satisfied or waived in accordance with the terms thereof.
“First Lien Intercreditor Agreement” shall mean a “pari passu” intercreditor
agreement among the Collateral Agent and one or more Senior Representatives for
holders of Permitted First Priority Refinancing Debt, Incremental Equivalent
Debt or Indebtedness permitted pursuant to Section 7.03(g)(A)(ii) hereof, in
each case, that is secured on a pari passu basis with the Obligations, in each
case, in form and substance reasonably satisfactory to the Collateral Agent.
“First Lien Leverage Ratio” shall mean, as of any date, the ratio of (a)
Consolidated Total Net Debt as of such date that is secured by a Lien on any
Collateral on an equal priority basis with (but without regard to control of
remedies) or senior priority basis to the Liens on the Collateral securing the
Obligations (disregarding any Obligations in respect of Incremental Loans or
Refinancing Facilities secured on a junior lien basis to other Obligations) to
(b) Consolidated EBITDA for the Test Period applicable as of such date.


35

--------------------------------------------------------------------------------





“Flood Laws” shall mean the National Flood Insurance Reform Act of 1994 and
related legislation (including the regulations of the Board).
“Foreign Disposition” shall have the meaning set forth in Section 2.13(f).
“Foreign Pension Plan” shall mean any defined benefit plan described in Section
4(b)(4) of ERISA that under applicable law is required to be funded through a
trust or other funding vehicle other than a trust or funding vehicle maintained
exclusively by a Governmental Authority.
“Foreign Subsidiary” shall mean any direct or indirect Subsidiary of the
Borrower which is not a Domestic Subsidiary.
“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).
“Funded Debt” shall mean all Indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the sole option of the Borrower or any Restricted Subsidiary, to
a date more than one year from the date of its creation or arises under a
revolving credit or similar agreement that obligates the lender or lenders to
extend credit during a period of more than one year from such date (including
all amounts of such Funded Debt required to be paid or prepaid within one year
from the date of its creation).
“Funding Default” shall mean, with respect to any Defaulting Lender, the
occurrence of any of the events set forth in the definition of “Defaulting
Lender”.
“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, however, that if the
Borrower notifies the Administrative Agent that it requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
“Global Intercompany Note” shall mean a promissory note substantially in the
form of Exhibit E-1, or such other form as shall be approved by the
Administrative Agent.
“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Granting Lender” shall have the meaning assigned to such term in Section
10.04(i).
“Guarantee” shall mean, as to any Person, without duplication, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease property, securities or services for the purpose of


36

--------------------------------------------------------------------------------





assuring the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance of such Indebtedness or other monetary
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other monetary obligation, or (iv) entered into for the purpose of assuring
in any other manner the obligee in respect of such Indebtedness or other
monetary obligation of the payment or performance thereof or to protect such
obligee against loss in respect thereof (in whole or in part), or (b) any Lien
on any assets of such Person securing any Indebtedness or other monetary
obligation of any other Person, whether or not such Indebtedness or other
monetary obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien); provided
that the term “Guarantee” shall not include endorsements for collection or
deposit, in either case in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guaranteed Obligations” shall have the meaning assigned to such term in Section
11.01.
“Guarantors” shall mean (i) Holdings, (ii) each wholly owned Domestic Subsidiary
of the Borrower as of the Closing Date (other than an Excluded Subsidiary) and
(iii) each wholly owned Subsidiary that issues a Guarantee of the Obligations
after the Closing Date pursuant to Section 6.11 (which Section 6.11, for the
avoidance of doubt, does not require that any Excluded Subsidiary provide such a
Guarantee) or otherwise. For avoidance of doubt, the Borrower may cause any
Restricted Subsidiary that is not a Guarantor to Guarantee the Obligations by
causing such Restricted Subsidiary to execute a customary joinder to this
Agreement, the First Lien Intercreditor Agreement, the Second Lien Intercreditor
Agreement, and any other applicable subordination or intercreditor agreement, in
each case, to the extent then-applicable, and any such Restricted Subsidiary
shall be treated as a Guarantor hereunder for all purposes.
“Guaranty” shall mean, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.
“Hazardous Materials” shall mean (a) any petroleum products, distillates or
byproducts and all other hydrocarbons, coal ash, radon gas, radioactive
materials, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, chlorofluorocarbons and all other ozone-depleting substances and (b)
any chemical, material, substance or waste that is prohibited, limited or
regulated by or pursuant to any Environmental Law.
“Hedge Bank” shall mean any Person that (a) is a Lead Arranger or an Agent at
any time or an Affiliate of any of the foregoing that enters in to or becomes
party to a Secured Hedge Agreement in its capacity as a party thereto or (b) is
a Lender or an Affiliate of a Lender at the time it enters into a Secured Hedge
Agreement or at the time it becomes party to a Secured Hedge Agreement in its
capacity as a party thereto; provided that, in the case of an Affiliate of any
of the foregoing, such Affiliate executes and delivers to the Administrative
Agent a letter agreement in the form of Exhibit VII to the Security Agreement.
“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such person under any and all Swap Contracts.


37

--------------------------------------------------------------------------------





“Holdings” shall mean SP Holdco I, Inc.
“Immaterial Subsidiary” shall mean any Restricted Subsidiary that does not, as
of the last day of the most recently completed Test Period, have assets (other
than intercompany accounts) with a fair market value in excess of 5% of the
Total Assets as of such date and revenues in excess of 5% of the consolidated
annual revenues of the Restricted Group for such Test Period (it being agreed
that, for purposes of Section 8.03, all Restricted Subsidiaries affected by any
event or circumstance referred to in Section 8.01(f) or 8.01(g) shall be
considered together, as a single consolidated Restricted Subsidiary, for
purposes of determining whether the condition specified above is satisfied).
“Increased Amount Date” shall have the meaning assigned to such term in Section
2.19(c).
“Incremental Amendment” shall have the meaning assigned to such term in Section
2.19(c).
“Incremental Equivalent Debt” shall have the meaning assigned to such term in
Section 7.03(s).
“Incremental Facility” shall have the meaning assigned to such term in Section
2.19(b).
“Incremental Lenders” shall have the meaning assigned to such term in Section
2.19(c).
“Incremental Loan” shall have the meaning assigned to such term in Section
2.19(c).
“Incremental Term Loan Commitments” shall have the meaning assigned to such term
in Section 2.19(a).
“Incremental Term Loans” shall have the meaning assigned to such term in Section
2.19(a).
“Indebtedness” shall mean, as to any Person at a particular time, without
duplication, all of the following, whether or not the foregoing would constitute
indebtedness or a liability in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all outstanding letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds, performance bonds and similar instruments issued or created by or
for the account of such Person;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable and accrued expenses
in the ordinary course of business, (ii) any earn-out obligation until such
earn-out obligation is not paid after becoming due and payable and (iii)
liabilities accrued in the ordinary course);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;


38

--------------------------------------------------------------------------------





(f)    all Attributable Indebtedness;
(g)    all obligations of such Person in respect of Disqualified Equity
Interests; and
(h)    to the extent not otherwise included above, all Guarantees of such Person
in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall (A) with respect
to any non-wholly owned Subsidiary (including guarantee obligations in respect
of obligations of a non-wholly owned Subsidiary), not include such portion of
the Indebtedness (or guarantee obligations in respect of obligations) of such
non-wholly owned Subsidiary that corresponds to the equity interest share of
third parties in such non-wholly owned Subsidiary and (B) in the case of the
Borrower and its Subsidiaries, exclude all intercompany Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business. The amount of any net obligation
under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date. The amount of Indebtedness of any Person for
purposes of clause (e) that is limited in recourse to the property encumbered
thereby shall be deemed to be equal to the lesser of (i) the aggregate unpaid
amount of such Indebtedness and (ii) the fair market value of the property
encumbered thereby as determined by such Person in good faith.
“Indemnified Taxes” shall have the meaning assigned to such term in Section
3.01(a).
“Indemnitee” shall have the meaning assigned to such term in Section 10.05(b).
“Information” shall have the meaning assigned to such term in Section 10.16.
“Initial Issuer” shall mean SP Finco, LLC, a Delaware limited liability company
and wholly owned direct subsidiary of Borrower.
“Initial Issuer Merger” shall mean the merger of the Initial Issuer with and
into the Borrower, with the Borrower surviving such merger and assuming the
obligations of the Initial Issuer under the 2025 Unsecured Notes.
“Initial Public Offering” shall mean the Parent’s initial public offering of
14,285,000 shares of common stock consummated on October 6, 2015.
“Initial Term Loans” shall mean (i) the term loans made by the Lenders on the
Closing Date to the Borrower pursuant to Section 2.01(a) and (ii) the 2018
Incremental Term Loans. For the avoidance of doubt, a Term Loan shall no longer
be an “Initial Term Loan” when it shall have become an “Extended Term Loan”.
“Intellectual Property Security Agreement” shall have the meaning given to the
term “Grant of Security Interest” in the Security Agreement.
“Intercompany Note” shall mean the Global Intercompany Note or a Promissory
Note, as the case may be.
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with Section
2.10(b), substantially in the form of Exhibit L.


39

--------------------------------------------------------------------------------





“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December to occur during any
period in which such Loan is outstanding, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Loan with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period, (c) with respect to any Revolving Loan,
the Revolving Maturity Date (or such earlier date on which the Revolving
Commitments are terminated) and, after such maturity (or termination as the case
may be), on each date on which demand for payment is made and (d) with respect
to any Term Loan, the Term Loan Maturity Date and, after such maturity, on each
date on which demand for payment is made.
“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is 1, 2, 3 or 6 months (or, if each
affected Lender so agrees, twelve months) thereafter (or any shorter period
agreed to by all applicable Lenders), as the Borrower may elect; provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month and (c) no Interest Period for any Loan shall extend
beyond the maturity date of such Loan. Interest shall accrue from and including
the first day of an Interest Period to but excluding the last day of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
“Internally Generated Cash” shall mean cash of the Restricted Group not
constituting (x) proceeds of the issuance of (or contributions in respect of)
Equity Interests, (y) proceeds of Dispositions pursuant to Section 7.05(d),
7.05(j), 7.05(k), 7.05(m), 7.05(o) or 7.05(p) and Casualty Events or (z)
proceeds of the incurrence of Indebtedness; provided that the proceeds of an
incurrence of Revolving Loans or extensions of credit under any other revolving
credit or similar facility shall be deemed to be “Internally Generated Cash”.
“Investment” shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount received in cash by the Borrower or
a Restricted Subsidiary in respect of such Investment.
“Investor Equity Investment” shall mean an equity investment by the Sponsor,
along with additional co-investors designated by the Sponsor, on or prior to the
Closing Date in Parent (which equity investment will be a preferred equity
investment) in an aggregate amount up to $320,000,000 or such lower amount
permitted by that certain Investor Equity Purchase Agreement.


40

--------------------------------------------------------------------------------





“Investor Equity Purchase Agreement” shall mean that certain Securities Purchase
Agreement, dated as of May 9, 2017, by and among Parent and BCPE Seminole
Holdings LP, a Delaware limited partnership, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.


“Investors” shall mean the Sponsor and the Management Stockholders.
“IP Rights” has the meaning set forth in Section 5.16.
“ISP” shall mean, with respect to any Letter of Credit, the ‘International
Standby Practices 1998’ (or ‘ISP 98’) published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance of such Letter of Credit).
“Issuing Bank” shall mean, as the context may require, (a) each of Jefferies
Finance LLC, KKR Corporate Lending LLC and any other Lender reasonably
acceptable to the Administrative Agent and the Borrower which agrees to issue
Letters of Credit hereunder, with respect to Letters of Credit issued by it; (b)
any other Lender that may become an Issuing Bank pursuant to Sections 2.17(j)
and (k) with respect to Letters of Credit issued by such Lender; and/or (c)
collectively, all of the foregoing. Any Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by one or more Affiliates
of such Issuing Bank (and such Affiliate shall be deemed to be an “Issuing Bank”
for all purposes of the Loan Documents). Jefferies Finance LLC and KKR Corporate
Lending LLC may cause Letters of Credit to be issued by unaffiliated financial
institutions and such Letters of Credit shall be treated as issued by Jefferies
Finance LLC or KKR Corporate Lending LLC, respectively, for all purposes under
the Loan Documents. In the event that there is more than one Issuing Bank at any
time, references herein and in the other Loan Documents to the Issuing Bank
shall be deemed to refer to the Issuing Bank in respect of the applicable Letter
of Credit or to all Issuing Banks, as the context requires. As of the Closing
Date, the respective commitments of each Issuing Bank are set forth on Schedule
2.02, which commitments may be amended pursuant to Section 2.17(a).
“Junior Financing” shall mean Subordinated Indebtedness having an outstanding
aggregate principal amount of not less than the Threshold Amount.
“Junior Financing Documentation” shall mean any documentation governing any
Junior Financing.
“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including the latest maturity or expiration date of any Initial Term
Loan, Incremental Term Loan, Other Term Loan, Extended Term Loan, Revolving
Loan, Revolving Commitment, Extended Revolving Loan, Extended Revolving
Commitment, Other Revolving Loan or Other Revolving Commitment, in each case as
extended in accordance with this Agreement from time to time.
“Laws” shall mean, collectively, all international, foreign, federal, state and
local laws (including common law), statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, requirements, and
agreements with, any Governmental Authority.


41

--------------------------------------------------------------------------------





“LC Commitment” shall mean the commitment of an Issuing Bank to issue Letters of
Credit pursuant to Section 2.17; provided that at no time shall the LC
Commitment exceed the Revolving Commitment. The amount of the LC Commitment
shall be $20,000,000 on the Closing Date.
“LC Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.
“LC Exposure” shall mean, as at any date of determination, the sum of (a) the
aggregate amount available to be drawn under all outstanding Letters of Credit
at such time plus (b) the aggregate principal amount of all Reimbursement
Obligations outstanding at such time. The LC Exposure of any Revolving Lender at
any time shall mean its Pro Rata Share of the aggregate LC Exposure at such
time. For all purposes of this Agreement and the other Loan Documents, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP
(or any other equivalent applicable rule with respect to force majeure events),
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“LC Participation Fee” shall have the meaning assigned to such term in Section
2.05(c).
“LC Request” shall mean a request by the Borrower in accordance with the terms
of Section 2.17(b) and substantially in the form of Exhibit K, or such other
form as shall be approved by the Issuing Bank.
“LC Sub-Account” shall have the meaning assigned to such term in Section
2.17(i).
“Lead Arrangers” shall mean Jefferies Finance LLC and KKR Capital Markets LLC,
in their capacities as joint lead arrangers and joint bookrunners in respect of
this Agreement and the First Incremental Amendment and Jefferies Finance LLC,
KKR Capital Markets LLC and Macquarie Capital (USA) Inc., in their capacities as
joint lead arrangers and joint bookrunners in respect of the Third Incremental
Amendment.
“Lender” shall mean each lender from time to time party hereto. For avoidance of
doubt, each Additional Lender and each Incremental Lender is a Lender to the
extent any such Person has executed and delivered a Refinancing Amendment or an
Incremental Amendment, as the case may be, and to the extent such Refinancing
Amendment or Incremental Amendment shall have become effective in accordance
with the terms hereof and thereof. As of the Closing Date, Schedule 2.01 sets
forth the name of each Lender.
“Letter of Credit” shall mean any standby letter of credit issued or to be
issued by an Issuing Bank for the account of the Borrower or any of its
Subsidiaries pursuant to Section 2.17.
“Letter of Credit Expiration Date” shall mean the date which is five Business
Days prior to the Revolving Maturity Date.
“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period therefor, the rate per annum equal to the arithmetic mean
(rounded to the nearest 1/100th of 1.00%) of the offered rates for deposits in
Dollars with a term comparable to such Interest Period that appears on Reuters
Screen LIBOR01 Page at approximately 11:00 a.m., London, England time, on the
second full Business Day preceding the first day of such Interest Period;
provided, however, that, if no comparable term for an Interest Period is
available, the LIBO Rate shall be determined using the weighted average of the
offered rates for the two terms most nearly corresponding to such Interest
Period. “Reuters Screen


42

--------------------------------------------------------------------------------





LIBOR01 Page” shall mean the display designated on the Reuters 3000 Xtra Page
(or such other page that is widely recognized as the successor to the Reuters
3000 Xtra Page, as published by Reuters or another comparable service, for the
purpose of displaying the rates at which Dollar deposits are offered by leading
banks in the London interbank deposit market or, if no such widely recognized
successor page exists at such time, such other page, as published by Reuters or
another comparable service, that reflects an alternative index rate as
designated by the Administrative Agent from time to time in consultation with
the Borrower).
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
Real Property, and any Capitalized Lease or financing lease having substantially
the same economic effect as any of the foregoing).
“Limited Condition Transaction” shall mean (i) any Permitted Acquisition or
other permitted Investment under this Agreement whose consummation is not
conditioned on the availability of, or on obtaining, third party financing and
(ii) any redemption, repurchase, defeasance, satisfaction and discharge or
repayment of Indebtedness requiring irrevocable notice in advance of such
redemption, repurchase, defeasance, satisfaction and discharge or repayment.
“Loan” shall mean, as the context may require, any Term Loan or any Revolving
Loan.
“Loan Documents” shall mean this Agreement (including, without limitation, any
amendments to this Agreement), the Letters of Credit, the Collateral Documents,
each Incremental Amendment, each Refinancing Amendment, each Extension Amendment
and each amendment of any Loan Document in connection therewith, the Notes, if
any, executed and delivered pursuant to Section 2.04(e), and the Fee Letter.
“Loan Parties” shall mean, collectively, the Borrower and each Guarantor.
“Management Stockholders” shall mean the members of management of Holdings, the
Borrower or any of its Subsidiaries who are investors in Holdings or any direct
or indirect parent thereof.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Master Agreement” shall have the meaning assigned to such term in the
definition of “Swap Contract”.
“Material Adverse Effect” shall mean a (a) material adverse effect on the
business, operations, assets, liabilities (actual or contingent), operating
results or financial condition of the Borrower and its Restricted Subsidiaries,
taken as a whole; (b) material adverse effect on the ability of the Loan Parties
(taken as a whole) to fully and timely perform any of their payment obligations
under any Loan Document to which the Borrower or any of the other Loan Parties
is a party; or (c) material adverse effect on the rights and remedies available
to the Lenders, each Issuing Bank, the Administrative Agent or the Collateral
Agent under any Loan Document.
“Material Real Property” shall mean each Real Property that (i) is owned in fee
by a Loan Party, (ii) is located in the United States and (iii) has a fair
market value in excess of $15,000,000 (at the Closing Date or, with respect to
any such Real Property acquired after (or held by a Person that becomes a Loan
Party after) the Closing Date as described in Section 6.11 or 6.13, as
applicable, at the time of


43

--------------------------------------------------------------------------------





acquisition (or at the time such Person becomes a Loan Party)), in each case, as
reasonably estimated by the Borrower in good faith.
“Maximum Rate” shall have the meaning assigned to such term in Section 10.09.
“Merger” shall have the meaning assigned to such term in the introductory
statement to this Agreement.
“Merger Agreement” shall mean that certain Agreement and Plan of Merger, dated
as of May 9, 2017, among NSH, Parent, SP Merger Sub, Inc., a Delaware
corporation, and IPC / NSH, L.P. (in its capacity as the sellers’
representative), together with the schedules and exhibits thereto, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.
“Minimum Extension Condition” shall have the meaning assigned to such term in
Section 2.21(c).
“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.
“Mortgage Policies” shall have the meaning assigned to such term in the
definition of “Collateral and Guarantee Requirement”.
“Mortgaged Property” shall have the meaning assigned to such term in the
definition of “Collateral and Guarantee Requirement”.
“Mortgages” shall mean, collectively, the deeds of trust, trust deeds, hypothecs
and mortgages made by the Loan Parties in favor or for the benefit of the
Collateral Agent on behalf of the Secured Parties creating and evidencing a Lien
on a Mortgaged Property in form and substance reasonably satisfactory to the
Collateral Agent, and any other mortgages executed and delivered pursuant to
Section 4.02, 6.11 or 6.13.
“Multiemployer Plan” shall mean any multiemployer plan as defined in Section
4001(a)(3) of ERISA subject to the provisions of Title IV of ERISA to which a
Loan Party, any Restricted Subsidiary or any of their respective ERISA
Affiliates is an “employer” as defined in Section 3(5) of ERISA.
“Net Proceeds” shall mean:
(a)    100% of the cash proceeds actually received by the Restricted Group
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise and including casualty insurance settlements and
condemnation and similar awards, but in each case only as and when received)
from any Disposition or Casualty Event, net of (i) attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, required debt payments and required payments of other obligations that
are secured by the applicable asset or property (including without limitation
principal amount, premium or penalty, if any, interest and other amounts) (other
than pursuant to the Loan Documents, any Permitted First Priority Refinancing
Debt or any Permitted Second Priority Refinancing Debt), other expenses and
brokerage, consultant and other fees actually incurred in connection therewith,
(ii) in the case of any Disposition or Casualty Event by a non-wholly owned
Restricted Subsidiary, the pro rata portion of the Net Proceeds thereof
(calculated without regard to this clause (ii)) attributable to minority
interests and not available for distribution to or for the account of the
Borrower or any wholly owned Restricted Subsidiary as a result thereof, (iii)
taxes paid or reasonably estimated to be payable as a result thereof (provided
that, if the


44

--------------------------------------------------------------------------------





amount of any such estimated taxes exceeds the amount of taxes actually required
to be paid in cash in respect of such Disposition or Casualty Event, the
aggregate amount of such excess shall constitute Net Proceeds at the time such
taxes are actually paid), and (iv) the amount of any reasonable reserve
established in accordance with GAAP against any adjustment to the sale price or
any liabilities (other than any taxes deducted pursuant to clause (i) above) (x)
related to any of the applicable assets and (y) retained by any member of the
Restricted Group including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations (however, the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Proceeds of such
Disposition or Casualty Event occurring on the date of such reduction); provided
that, if no Event of Default exists and the Borrower shall deliver a certificate
of a Responsible Officer of the Borrower to the Administrative Agent promptly
following receipt of any such proceeds setting forth the Borrower’s good faith
intention to use any portion of such proceeds to acquire, maintain, develop,
construct, improve, upgrade or repair assets used or useful in the business of
the Borrower or its Restricted Subsidiaries or to make Permitted Acquisitions or
any other acquisition permitted under Section 7.02(i), Section 7.02(n) or
Section 7.02(u) (or any subsequent investment made in a Person, division or line
of business previously acquired), in each case, within 12 months of receipt of
such proceeds, such portion of such proceeds shall not constitute Net Proceeds
except to the extent not, within 12 months of such receipt, so used (provided
that if any portion of such proceeds are not so used within such 12-month period
but within such 12-month period are contractually committed with a third party
that is not an Affiliate to be so used, such portion of such proceeds shall not
constitute Net Proceeds to the extent so used within the later of such 12-month
period and 180 days from the entry into such contractual commitment (provided,
however, that upon the termination of such contract or if such Net Proceeds are
not so used within the later of such 12-month period and 180 days from the entry
into such contractual commitment, such remaining portion shall constitute Net
Proceeds as of the date of such termination or expiry without giving effect to
this proviso)) (it being understood that such proceeds shall constitute Net
Proceeds notwithstanding any reinvestment notice if there is an Event of Default
under Section 8.01(a), 8.01(f) or 8.01(g) at the time of a proposed reinvestment
unless such proposed reinvestment is made pursuant to a binding commitment with
a third party that is not an Affiliate and entered into at a time when no Event
of Default under Section 8.01(a), 8.01(f) or 8.01(g) was continuing); provided
that no proceeds realized in a Casualty Event or a single Disposition or series
of related Dispositions shall constitute Net Proceeds unless (x) such proceeds
shall exceed $4,500,000 and (y) the aggregate net proceeds of Dispositions and
Casualty Events exceed $15,000,000 in any fiscal year (and thereafter only net
cash proceeds of Dispositions and Casualty Events in excess of such amount shall
constitute Net Proceeds under this clause (a)), and
(b)    100% of the cash proceeds from the incurrence, issuance or sale by any
member of the Restricted Group of any Indebtedness, net of all taxes paid or
reasonably estimated to be payable as a result thereof and fees (including
investment banking fees and discounts), commissions, costs and other expenses,
in each case incurred in connection with such issuance or sale; provided that,
if the amount of any estimated taxes exceeds the amount of taxes actually
required to be paid in cash, the aggregate amount of such excess shall
constitute Net Proceeds at the time such taxes are actually paid.
For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to any member of the Restricted Group shall be
disregarded.
“Non-Consenting Lender” has the meaning set forth in Section 3.07(b).


“Not Otherwise Applied” shall mean, with reference to any amount of net proceeds
of any transaction or event, that such amount (a) was not required to be applied
to prepay the Loans pursuant to Section 2.13(a), (b) was not previously applied
in determining the permissibility of a transaction under the Loan Documents
where such permissibility was (or may have been) contingent on receipt of such
amount


45

--------------------------------------------------------------------------------





or utilization of such amount for a specified purpose, including, without
limitation, pursuant to Section 7.02(n)(ii), 7.06(h) or 7.13(a)(iv), (c) was not
previously applied to effect a transaction, to make a payment under Section
7.06(k) or to make a payment under any Loan Document, (d) did not constitute the
proceeds of any Specified Equity Contribution and (e) was not previously applied
under Section 7.03(bb) to incur Indebtedness (solely to the extent that the
applicable Indebtedness (or any Permitted Refinancing thereof) remains
outstanding under Section 7.03(bb) at the time of determination).
“Note” shall mean, as the context may require, a Term Note or a Revolving Note.
“NSH” shall mean National Surgical Hospitals, Inc., a Delaware corporation.
“Obligations” shall mean all (x) advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party and its Restricted
Subsidiaries arising under any Loan Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest, fees and expenses that accrue after
the commencement by or against any Loan Party or Restricted Subsidiary of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding (or would accrue but for the operation of applicable Debtor Relief
Laws), regardless of whether such interest, fees or expenses are allowed or
allowable claims in such proceeding, (y) obligations of any Loan Party (other
than Holdings) arising under any Secured Hedge Agreement and (z) obligations of
any Loan Party (other than Holdings) arising in respect of any Secured Cash
Management Services Obligation. Without limiting the generality of the
foregoing, the Obligations of the Loan Parties under the Loan Documents (and of
their Restricted Subsidiaries to the extent they have obligations under the Loan
Documents) (i) include (a) the obligation (including guarantee obligations) to
pay principal, premium, interest, Letter of Credit commissions, reimbursement
obligations, charges, expenses, fees, Attorney Costs, indemnities and other
amounts payable by any Loan Party under any Loan Document and (b) the obligation
of any Loan Party to reimburse any amount in respect of any of the foregoing
that any Agent, Lender or Issuing Bank, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party, and (ii) shall not include any Excluded
Swap Obligations.
“OFAC” shall have the meaning assigned to such term in the definition of
“Blocked Person”.
“OID” shall have the meaning assigned to such term in Section 2.19(a).
“Organization Documents” shall mean (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Term Loan Maturity Date” shall have the meaning assigned to such term
in the definition of “Term Loan Maturity Date”.
“Other Commitments” shall mean, as the context may require, Other Term Loan
Commitments or Other Revolving Loan Commitments.


46

--------------------------------------------------------------------------------





“Other Loans” shall mean, as the context may require, Other Term Loans or Other
Revolving Loans.
“Other Revolving Loan Commitments” shall mean one or more Classes of revolving
loan commitments hereunder that result from a Refinancing Amendment entered into
after the Closing Date.
“Other Revolving Loans” shall mean one or more Classes of Revolving Loans that
result from a Refinancing Amendment entered into after the Closing Date.
“Other Taxes” shall have the meaning assigned to such term in Section 3.01(b).
“Other Term Loan Commitments” shall mean one or more Classes of term loan
commitments hereunder that result from a Refinancing Amendment entered into
after the Closing Date.
“Other Term Loans” shall mean one or more Classes of Term Loans that result from
a Refinancing Amendment entered into after the Closing Date.
“Parent” shall mean Surgery Partners, Inc., a Delaware corporation.
“Participant Register” shall have the meaning assigned to such term in Section
10.04(f).
“Participating Member State” shall mean any member state of the European Union
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
“Perfection Certificate” shall mean a certificate in the form of Exhibit II to
the Security Agreement or any other form reasonably approved by the Collateral
Agent, as the same shall be supplemented from time to time.
“Permitted Acquisition” shall have the meaning assigned to such term in Section
7.02(i).
“Permitted Business” shall mean (i) any business engaged in by the Borrower or
any of its Restricted Subsidiaries on the Closing Date, and (ii) any business or
other activities that are reasonably similar, ancillary, complementary or
related to, or a reasonable extension, development or expansion of, the
businesses in which the Borrower and its Restricted Subsidiaries are engaged on
the Closing Date.
“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
note securities; provided that (i) such Indebtedness may only be secured by
assets consisting of Collateral on a pari passu basis (but without regard to the
control of remedies) with the Obligations and may not be secured by any assets
other than the Collateral, (ii) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness, (iii) such Indebtedness has a maturity date no earlier
than the maturity date of the Refinanced Debt and a Weighted Average Life to
Maturity equal to or greater than the Refinanced Debt, (iv) such Indebtedness is
not at any time guaranteed by any Person that is not a Guarantor, (v) the other
terms of such Indebtedness (other than (1) provisions applicable only to periods
after the Latest Maturity Date (as of the date of incurrence of the Permitted
First Priority Refinancing Debt) and (2) pricing, fees, rate floors, premiums,
optional prepayment or redemption terms (which shall be determined by the
Borrower)) are either (x) customary market terms for Indebtedness of such type
at the time of incurrence (taken as a whole) (as determined in


47

--------------------------------------------------------------------------------





good faith by the Borrower) or (y) substantially identical to, or when taken as
a whole, are not more favorable to the investors providing such Indebtedness
than the terms of the applicable Refinanced Debt, in each case under this clause
(v)(y), unless the Loans (as of the date of incurrence of the Permitted First
Priority Refinancing Debt) that are secured by a first-priority Lien on the
Collateral receive the benefit of such more favorable terms through the then
Latest Maturity Date (for the avoidance of doubt, it is understood that to the
extent any financial maintenance covenant is added for the benefit of such
Indebtedness, no consent shall be required from the Administrative Agent or any
Lender to the extent that such financial maintenance covenant is also added for
the benefit of the Loans that are secured by first-priority Liens on the
Collateral and remain outstanding after the incurrence or issuance of such
Indebtedness), (vi) the security agreements relating to such Indebtedness are
substantially the same as or more favorable to the Loan Parties than the
applicable Collateral Documents (with such differences as are reasonably
satisfactory to the Administrative Agent) and (vii) a Senior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
or otherwise subject to the provisions of a First Lien Intercreditor Agreement;
provided that “Permitted First Priority Refinancing Debt” may be incurred in the
form of a customary “bridge” or other interim credit facility intended to be
refinanced or replaced with long-term indebtedness (and such customary “bridge”
or other interim credit facility shall be deemed to satisfy clause (iii) above
so long as, subject to customary conditions the failure of which to be satisfied
would otherwise result in an Event of Default, it would either be automatically
converted into or required to be exchanged for permanent financing which
satisfies the requirements of clause (iii), and for the avoidance of doubt,
clauses (i), (iv), (v), (vi), and (vii)). Permitted First Priority Refinancing
Debt will include any Registered Equivalent Notes issued in exchange therefor.
“Permitted Holders” shall mean any of the Investors; provided that if the
Management Stockholders own beneficially or of record more than 10% of the
outstanding voting stock of Holdings in the aggregate at any time, for purposes
of any determination of Permitted Holders (including pursuant to the definition
of “Change of Control”) at such time, the Management Stockholders shall be
deemed to hold 10% of the outstanding voting stock of Holdings at such time.
“Permitted Holdings Debt” shall mean unsecured Indebtedness of Holdings (A) that
is not subject to any Guarantee by any Subsidiary of Holdings, (B) that will not
mature until after the date that is 91 days after the then Latest Maturity Date
in effect on the date of issuance or incurrence thereof and (C) that is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (other than customary AHYDO Catch-Up Payments and customary offers to
repurchase and prepayment events upon a change of control, asset sale or event
of loss and a customary acceleration right after an event of default) prior to
the date that is 91 days after the then Latest Maturity Date (provided that such
Indebtedness may be incurred in the form of a customary “bridge” or other
interim credit facility intended to be refinanced or replaced with long-term
indebtedness so long as, subject only to customary conditions the failure of
which to be satisfied would otherwise result in an Event of Default, it would
either be automatically converted into or required to be exchanged for permanent
financing which satisfies the requirements of clauses (B) and (C), and for the
avoidance of doubt, clause (A)).
“Permitted Payment Restriction” shall mean any encumbrance or restriction (each,
a “restriction”) on the ability of any Restricted Subsidiary to pay dividends or
make any other distributions on its Equity Interests to the Borrower or a
Restricted Subsidiary, which restriction would not materially impair the
Borrower’s ability to make scheduled payments of cash interest and to make
required principal payments on the Loans as determined in good faith by a
Responsible Officer of the Borrower, whose determination shall be conclusive.
“Permitted Ratio Debt” shall mean unsecured Indebtedness incurred by the
Borrower in the form of one or more series of unsecured notes or loans; provided
that (i) if constituting Subordinated Indebtedness, (A) such Indebtedness
(including any Guarantee thereof) is subordinated to the Obligations


48

--------------------------------------------------------------------------------





on terms customary for high yield subordinated debt securities or otherwise
reasonably satisfactory to the Administrative Agent and (B) the Obligations at
all times constitute “designated senior debt” (or comparable term) under the
documents governing such Indebtedness, (ii) such Indebtedness does not mature or
have scheduled amortization or payments of principal and is not subject to
mandatory redemption, repurchase, prepayment or sinking fund obligation (except
customary AHYDO Catch-Up Payments and customary asset sale or change of control
provisions and customary acceleration rights after an event of default), in each
case prior to the date that is 91 days after the then Latest Maturity Date,
(iii) such Indebtedness is not at any time guaranteed by any Person that is not
a Guarantor and (iv) the other terms of such Indebtedness (other than (1)
provisions applicable only to periods after the Latest Maturity Date (as of the
date of incurrence of the Permitted Ratio Debt) and (2) pricing, fees, rate
floors, premiums, optional prepayment or redemption terms (which shall be
determined by the Borrower)) are either (x) customary market terms for
Indebtedness of such type at the time of incurrence (taken as a whole) (as
determined in good faith by the Borrower) or (y) substantially identical to, or
when taken as a whole, are not materially less favorable to the Loan Parties
than the terms of the Facilities, in each case under this clause (iv)(y), unless
the Lenders under the Credit Agreement (as of the date of incurrence of the
Permitted Ratio Debt) receive the benefit of such more favorable terms through
the then Latest Maturity Date (for the avoidance of doubt, it is understood that
to the extent any financial maintenance covenant is added for the benefit of
such Indebtedness, no consent shall be required from the Administrative Agent or
any Lender to the extent that such financial maintenance covenant is also added
for the benefit of the Facilities); provided that “Permitted Ratio Debt” may be
incurred in the form of a customary “bridge” or other interim credit facility
intended to be refinanced or replaced with long-term indebtedness (and such
customary “bridge” or other interim credit facility shall be deemed to satisfy
clause (ii) above so long as, subject to customary conditions the failure of
which to be satisfied would otherwise result in an Event of Default, it would
either be automatically converted into or required to be exchanged for permanent
financing which satisfies the requirements of clause (ii), and for the avoidance
of doubt, clauses (i), (iii), and (iv)).
“Permitted Refinancing” shall mean, with respect to any Person, any
modification, refinancing, refunding, renewal, replacement or extension of any
Indebtedness of such Person; provided that (a) the original aggregate principal
amount (or accreted value, if applicable) does not exceed the aggregate
principal amount (or accreted value, if applicable) of the Indebtedness so
modified, refinanced, refunded, renewed, replaced or extended except (i) by an
amount equal to accrued but unpaid interest, defeasance costs, premiums and fees
payable by the terms of such Indebtedness, (ii) by an amount equal to
underwriting discounts, fees, commissions and expenses (including original issue
discount, upfront fees and similar items) incurred in connection with such
modification, refinancing, refunding, renewal, replacement or extension and
(iii) by an amount equal to any existing available commitments unutilized
thereunder, (b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), the Indebtedness resulting
from such modification, refinancing, refunding, renewal, replacement or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended and (c) if such Indebtedness
being modified, refinanced, refunded, renewed, replaced or extended is
Indebtedness permitted pursuant to Section 7.03(b), 7.03(t), 7.03(u) or 7.03(v)
or is otherwise a Junior Financing, (i) to the extent such Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended is subordinated in
right of payment or in lien priority, the Indebtedness resulting from such
modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment or in lien priority, as applicable, to the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended (provided that, for the avoidance of
doubt, any secured Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended may be modified,


49

--------------------------------------------------------------------------------





refinanced, refunded, renewed, replaced or extended in the form of unsecured
Indebtedness), (ii) the other terms of such Indebtedness (including, if
applicable, as to collateral but excluding as to subordination) (other than (1)
provisions applicable only to periods after the Latest Maturity Date (as of the
date of incurrence of the Permitted Refinancing) and (2) pricing, fees, rate
floors, premiums, optional prepayment or redemption terms (which shall be
determined by the Borrower)) are either (x) customary market terms for
Indebtedness of such type at the time of incurrence (taken as a whole) (as
determined in good faith by the Borrower) or (y) not materially less favorable
to the Loan Parties than the terms of the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, in each case under this
clause (ii)(y), unless the Lenders under the Credit Agreement (as of the date of
incurrence of the Permitted Refinancing) receive the benefit of such more
favorable terms through the then Latest Maturity Date (for the avoidance of
doubt, it is understood that to the extent any financial maintenance covenant is
added for the benefit of such Indebtedness, no consent shall be required from
the Administrative Agent or any Lender to the extent that such financial
maintenance covenant is also added for the benefit of the Loans that remain
outstanding after the incurrence or issuance of such Indebtedness), (iii) the
obligors (including any guarantors) in respect of the Indebtedness resulting
from such modification, refinancing, refunding, renewal, replacement or
extension shall not include any Person other than the obligors (including any
guarantors) of the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended and (iv) in the case of any Credit Agreement Refinancing
Indebtedness, the Permitted Refinancing shall constitute Credit Agreement
Refinancing Indebtedness; provided that a “Permitted Refinancing” may be
incurred in the form of a customary “bridge” or other interim credit facility
intended to be refinanced or replaced with long-term indebtedness (and such
customary “bridge” or other interim credit facility shall be deemed to satisfy
clause (b) above so long as, subject to customary conditions the failure of
which to be satisfied would otherwise result in an Event of Default, it would
either be automatically converted into or required to be exchanged for permanent
financing which satisfies the requirements of clause (b), and for the avoidance
of doubt, clauses (a) and (c)). When used with respect to any specified
Indebtedness, “Permitted Refinancing” shall mean the Indebtedness incurred to
effectuate a Permitted Refinancing of such specified Indebtedness.
“Permitted Reorganization” shall mean any reorganizations and other activities
related to tax planning and tax reorganization, so long as, after giving effect
thereto, (i) the enforceability of the Loan Documents, taken as a whole, the
Guarantees and the Liens created pursuant to any Loan Document (and the
perfection thereof) are not materially impaired and (ii) the rights and remedies
available to the Secured Parties under any Loan Document are not materially
impaired.
“Permitted Repricing Amendment” shall have the meaning set forth in Section
10.08(b).
“Permitted Second Priority Refinancing Debt” shall mean secured Indebtedness
incurred by the Borrower in the form of one or more series of second lien
secured notes or second lien secured loans; provided that (i) such Indebtedness
may only be secured by assets consisting of Collateral on a junior lien basis to
the Obligations and the obligations in respect of any Permitted First Priority
Refinancing Debt, and may not be secured by any assets other than the
Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, (iii) such Indebtedness has a maturity date no earlier than the
maturity date of the Refinanced Debt and a Weighted Average Life to Maturity
equal to or greater than the Refinanced Debt and, in the case of any notes, does
not have any scheduled amortization or payments of principal (other than
customary AHYDO Catch-Up Payments and customary offers to repurchase and
prepayment events upon a change of control, asset sale or event of loss and
customary acceleration rights after an event of default) prior to the then
Latest Maturity Date, (iv) such Indebtedness is not at any time guaranteed by
any Person that is not a Guarantor, (v) the other terms of such Indebtedness
(other than (1) provisions applicable only to periods after the Latest Maturity
Date (as of the date of incurrence of the Permitted Second Priority Refinancing
Debt) and (2) pricing, fees, rate floors, premiums, optional prepayment or
redemption terms (which shall be determined by the Borrower)) are either (x)
customary


50

--------------------------------------------------------------------------------





market terms for Indebtedness of such type at the time of incurrence (taken as a
whole) (as determined in good faith by the Borrower) or (y) substantially
identical to, or when taken as a whole, are not more favorable to the investors
or lenders providing such Indebtedness than the terms of the applicable
Refinanced Debt, in each case under this clause (v)(y), unless the Loans (as of
the date of incurrence of the Permitted Second Priority Refinancing Debt) that
are secured by a first-priority or second-priority Lien on the Collateral
receive the benefit of such more favorable terms through the then Latest
Maturity Date (for the avoidance of doubt, it is understood that to the extent
any financial maintenance covenant is added for the benefit of such
Indebtedness, no consent shall be required from the Administrative Agent or any
Lender to the extent that such financial maintenance covenant is also added for
the benefit of the Loans that are secured by a first-priority or second-priority
Lien on the Collateral and remain outstanding after the incurrence or issuance
of such Indebtedness), (vi) the security agreements relating to such
Indebtedness reflect the second lien nature of the security interests and are
otherwise substantially the same as or more favorable to the Loan Parties than
the applicable Collateral Documents (with such differences as are reasonably
satisfactory to the Administrative Agent) and (vii) a Senior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
or otherwise subject to the provisions of a Second Lien Intercreditor Agreement;
provided that “Permitted Second Priority Refinancing Debt” may be incurred in
the form of a customary “bridge” or other interim credit facility intended to be
refinanced or replaced with long-term indebtedness (and such customary “bridge”
or other interim credit facility shall be deemed to satisfy clause (iii) above
so long as, subject to customary conditions the failure of which to be satisfied
would otherwise result in an Event of Default, it would either be automatically
converted into or required to be exchanged for permanent financing which
satisfies the requirements of clause (iii), and for the avoidance of doubt,
clauses (i), (iv), (v), (vi), and (vii)). Permitted Second Priority Refinancing
Debt will include any Registered Equivalent Notes issued in exchange therefor.
“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by the Borrower in the form of one or more series of unsecured notes or
unsecured loans; provided that (i) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness, (ii) such Indebtedness has a maturity date
no earlier than the maturity date of the Refinanced Debt and a Weighted Average
Life to Maturity equal to or greater than the Refinanced Debt and, in the case
of any notes, does not have any scheduled amortization or payments of principal
(other than customary AHYDO Catch-Up Payments and customary offers to repurchase
and prepayment events upon a change of control, asset sale or event of loss and
customary acceleration rights after an event of default) prior to the then
Latest Maturity Date, (iii) such Indebtedness is not at any time guaranteed by
any Person that is not a Guarantor, (iv) such Indebtedness (including any
guarantee thereof) is not secured by any Lien on any property or assets and (v)
the other terms of such Indebtedness (other than (1) provisions applicable only
to periods after the Latest Maturity Date (as of the date of incurrence of the
Permitted Unsecured Refinancing Debt) and (2) pricing, fees, rate floors,
premiums, optional prepayment or redemption terms (which shall be determined by
the Borrower)) are either (x) customary market terms for Indebtedness of such
type at the time of incurrence (taken as a whole) (as determined in good faith
by the Borrower) or (y) substantially identical to, or when taken as a whole,
are not more favorable to the investors or lenders providing such Indebtedness
than the terms of the applicable Refinanced Debt, in each case under this clause
(v)(y), unless the Loans (as of the date of incurrence of the Permitted
Unsecured Refinancing Debt) receive the benefit of such more favorable terms
through the then Latest Maturity Date (for the avoidance of doubt, it is
understood that to the extent any financial maintenance covenant is added for
the benefit of such Indebtedness, no consent shall be required from the
Administrative Agent or any Lender to the extent that such financial maintenance
covenant is also added for the benefit of the Loans that remain outstanding
after the incurrence or issuance of such Indebtedness) provided that “Permitted
Unsecured Refinancing Debt” may be incurred in the form of a customary “bridge”
or other interim credit facility intended to be refinanced or replaced with
long-term indebtedness (and such customary “bridge” or other interim credit


51

--------------------------------------------------------------------------------





facility shall be deemed to satisfy clause (ii) above so long as, subject to
customary conditions the failure of which to be satisfied would otherwise result
in an Event of Default, it would either be automatically converted into or
required to be exchanged for permanent financing which satisfies the
requirements of clause (ii), and for the avoidance of doubt, clauses (iii),
(iv), and (v)). Permitted Unsecured Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.
“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” shall mean any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Sections 412 and 430 of the Code or Sections
302 and 303 of ERISA and in respect of which a Loan Party, any Restricted
Subsidiary or any of their respective ERISA Affiliates is, or if such plan were
terminated would under Section 4069 of ERISA be deemed to be, or within the six
year period immediately preceding the date hereof was, a “contributing sponsor”
as defined in Section 4001(a)(13) of ERISA or an “employer” as defined in
Section 3(5) of ERISA.
“Platform” shall have the meaning assigned to such term in Section 10.01(d).
“Pledged Notes” shall mean any promissory note issued to the Borrower or a
Subsidiary Guarantor that is pledged to the Collateral Agent under the
Collateral Documents and is a “Pledged Security” under the Security Agreement.
“Prime Rate” shall mean, for any day, the prime rate published in The Wall
Street Journal for such day; provided that, if The Wall Street Journal ceases to
publish for any reason such rate of interest, “Prime Rate” shall mean the prime
lending rate as set forth on the Bloomberg page PRIMBB Index (or successor page)
for such day (or such other service as determined by the Administrative Agent
from time to time for purposes of providing quotations of prime lending interest
rates); each change in the Prime Rate shall be effective on the date such change
is effective. The prime rate is not necessarily the lowest rate charged by any
financial institution to its customers.
“Pro Forma Balance Sheet” shall have the meaning set forth in Section
5.05(a)(i).
“Pro Forma Basis” and “Pro Forma Effect” shall mean, with respect to compliance
with any test or covenant or calculation of any ratio hereunder, the
determination or calculation of such test, covenant or ratio (including in
connection with Specified Transactions) in accordance with Section 1.09.
“Pro Forma Financial Statements” shall have the meaning set forth in Section
5.05(a)(i).
“Pro Rata Share” shall mean, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments (or, if Commitments have
been terminated, the principal amount of the Loans) under the applicable
Facility or Facilities of such Lender at such time and the denominator of which
is the amount of the aggregate Commitments (or, if the Commitments have been
terminated, the principal amount of the Loans) under the applicable Facility or
Facilities at such time.
“Promissory Note” shall mean a promissory note substantially in the form of
Exhibit E-2, or such other form as shall be approved by the Administrative
Agent.
“Public Lender” shall have the meaning assigned to such term in Section 10.01.


52

--------------------------------------------------------------------------------





“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other person as constitutes an ECP under the
Commodity Exchange Act or any regulations promulgated thereunder.
“Qualified Equity Interests” shall mean any Equity Interests that are not
Disqualified Equity Interests.
“Qualified Restricted Subsidiary” shall mean any Restricted Subsidiary that
satisfies each of the following requirements: (1) except for Permitted Payment
Restrictions, there are no consensual restrictions, directly or indirectly, on
the ability of such Restricted Subsidiary to pay dividends or make distributions
to the holders of its Equity Interests; (2) the Equity Interests of such
Restricted Subsidiary consist solely of (A) Equity Interests owned by the
Borrower, its Qualified Restricted Subsidiaries and Subsidiary Guarantors, (B)
Equity Interests owned by Strategic Investors and (C) directors’ qualifying
shares; and (3) the primary business of such Restricted Subsidiary is a
Permitted Business.
“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned or leased by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.
“Refinanced Debt” shall have the meaning assigned to such term in the definition
of “Credit Agreement Refinancing Indebtedness”.
“Refinancing Amendment” shall mean an amendment to this Agreement executed by
each of (a) the Borrower and the Guarantors, (b) the Administrative Agent, (c)
each Additional Lender that will make an Other Loan pursuant to such Refinancing
Amendment and (d) each existing Lender that agrees to provide any portion of the
Credit Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.20.
“Refinancing Facilities” shall have the meaning assigned to such term in Section
2.20.
“Refinancing Revolving Facility” shall have the meaning assigned to such term in
Section 2.20.
“Refinancing Term Facility” shall have the meaning assigned to such term in
Section 2.20.
“Register” shall have the meaning assigned to such term in Section 10.04(d).
“Registered Equivalent Notes” shall mean, with respect to any notes originally
issued in a Rule 144A or other private placement transaction under the
Securities Act of 1933, substantially identical notes (having the same
Guarantees) issued in a dollar-for-dollar exchange therefor pursuant to an
exchange offer registered with the SEC.
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.


53

--------------------------------------------------------------------------------





“Reimbursement Obligations” shall mean the Borrower’s obligations under Section
2.17(e) to reimburse LC Disbursements.
“Rejection Notice” shall have the meaning assigned to such term in Section
2.13(d).
“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or from, within or upon any building, structure,
facility or fixture.
“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA or the regulations issued thereunder, other than events for which the
30-day notice period has been waived with respect to a Plan.
“Repricing Event” shall mean (a) any prepayment or repayment of the Initial Term
Loans with the proceeds of, or any conversion of the Initial Term Loans into,
any substantially concurrent issuance of a new or replacement tranche of broadly
syndicated senior secured first lien term loans under credit facilities the
primary purpose of which is to (and which does) reduce the all-in-yield
applicable to such Initial Term Loans or (b) any amendment to this Agreement, or
any exercise of any rights under Section 3.07(a) with respect to any
Non-Consenting Lender, the primary purpose of which is to (and which does)
reduce the all-in yield applicable to the Initial Term Loans, in each case,
other than in connection with any Change of Control or Transformative
Acquisition.
“Request for Credit Extension” shall mean a request by the Borrower in
accordance with the terms of Section 2.03 and substantially in the form of
Exhibit C, or such other form as shall be approved by the Administrative Agent.
“Required Class Lenders” shall mean, at any time, subject to the provisions of
Section 10.04(l), with respect to one or more Facilities, Lenders having
outstanding Loans, LC Exposure (if applicable) and unused Commitments under such
Facility representing more than 50% of the sum of all outstanding Loans, LC
Exposure (if applicable) and unused Commitments of such Facility; provided that
the Loans, LC Exposure and unused Commitments held or deemed held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Class Lenders.
“Required Lenders” shall mean, at any time, subject to the provisions of Section
10.04(l), Lenders having Loans, LC Exposure and unused Commitments representing
more than 50% of the sum of all outstanding Loans, LC Exposure and unused
Commitments at such time; provided that, the Loans, LC Exposure and unused
Commitments held or deemed held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Required Revolving Lenders” shall mean, at any time, subject to the provisions
of Section 10.04(l), Lenders having Revolving Exposure representing more than
50% of all Revolving Exposure at such time; provided that, the Loans, LC
Exposure and unused Commitments held or deemed held by any


54

--------------------------------------------------------------------------------





Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders.
“Required Term Lenders” shall mean, at any time, Lenders having Term Loans and
unused Term Loan Commitments representing more than 50% of the sum of all
outstanding Term Loans and unused Term Loan Commitments at such time; provided
that, the Loans, LC Exposure and unused Commitments held or deemed held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Term Lenders.
“Responsible Officer” shall mean the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, director of
treasury or other similar officer of a Loan Party and, as to any document
delivered on the Closing Date, any secretary or assistant secretary of such Loan
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed by the recipient of such document
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed by the recipient of such document to have acted on behalf
of such Loan Party.
“Restricted Cash” shall mean, without duplication, cash and Cash Equivalents
“restricted” on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries (provided that cash and Cash Equivalents restricted in
favor of any Lender shall be deemed, in each case, to be unrestricted).
“Restricted Group” shall mean, collectively, the Borrower and the Borrower’s
Restricted Subsidiaries.
“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest of
Holdings, the Borrower or any Restricted Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest of
Holdings, the Borrower or any Restricted Subsidiary, or on account of any return
of capital to Holdings’, the Borrower’s or a Restricted Subsidiary’s
stockholders, partners or members (or the equivalent Persons thereof).
“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.
“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans hereunder up to the amount set
forth on Schedule 2.01 under the caption “Revolving Loan Commitment” or in the
Assignment and Acceptance or Refinancing Amendment pursuant to which such Lender
assumed its Revolving Commitment, as applicable, as the same may be (a) reduced
from time to time pursuant to Section 2.09 and (b) reduced or increased from
time to time pursuant to (i) assignments by or to such Lender pursuant to an
Assignment and Acceptance, (ii) a Refinancing Amendment, (iii) an Extension
Amendment or (iv) an Incremental Amendment. The aggregate principal amount of
the Lenders’ Revolving Commitments on the Closing Date was $75,000,000 and the
aggregate principal amount of the Lenders’ Revolving Commitments on the Second
Incremental Amendment Date is $120,000,000.


55

--------------------------------------------------------------------------------





“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure.
“Revolving Extension” shall have the meaning assigned to such term in Section
2.21(b).
“Revolving Extension Offer” shall have the meaning assigned to such term in
Section 2.21(b).
“Revolving Facility” shall mean the Revolving Commitments, each Class of
Extended Revolving Commitments and each Class of Other Revolving Commitments and
the Credit Extensions made thereunder.
“Revolving Lender” shall mean a Lender with a Revolving Commitment or an
outstanding Revolving Loan.
“Revolving Loan” shall mean a Loan made by a Lender to the Borrower pursuant to
Section 2.01(b). Each Revolving Loan shall either be an ABR Loan or a Eurodollar
Loan.
“Revolving Maturity Date” shall mean (i) with respect to the Revolving Facility,
August 31, 2022; provided that the Revolving Maturity Date with respect to the
Revolving Facility shall be October 15, 2020 if, by October 15, 2020, at least
$200,000,000 of the 2021 Unsecured Notes have not either been repaid,
repurchased or redeemed or refinanced with Indebtedness permitted hereunder
having a maturity date not earlier than six months after the Revolving Maturity
Date applicable to such Revolving Facility, (ii) with respect to any tranche of
Extended Revolving Loans or Extended Revolving Commitments, the final maturity
date as specified in the applicable Extension Amendment and (iii) with respect
to any tranche of Other Revolving Loans or Other Revolving Commitments, the
final maturity date as specified in the applicable Refinancing Amendment;
provided that, if any such day is not a Business Day, the applicable Revolving
Maturity Date shall be the Business Day immediately succeeding such day.
“Revolving Note” shall mean a promissory note of the Borrower payable to any
Revolving Lender or its registered assigns, in substantially the form of Exhibit
I-1 hereto, evidencing the aggregate Indebtedness of the Borrower to such
Revolving Lender resulting from the Revolving Loans made by such Revolving
Lender.
“S&P” shall mean Standard & Poor’s Ratings Group, or any successor thereto.
“SEC” shall mean the Securities and Exchange Commission or any Governmental
Authority that is the successor thereto.
“Second Incremental Amendment” shall mean the Incremental Revolving Loan
Amendment, dated as of March 25, 2019, by and among the Borrower, the
Guarantors, the 2019 Incremental Revolving Lenders and the Administrative Agent.
“Second Incremental Amendment Date” shall have the meaning set forth in the
Second Incremental Amendment.
“Second Lien Indebtedness” shall mean any Incremental Facilities, Incremental
Equivalent Debt and any Indebtedness permitted pursuant to Section
7.03(g)(A)(ii), in each case that is secured on a junior basis to the
Obligations on the Collateral, and any Permitted Refinancing of any of the
foregoing, in each case so long as such Indebtedness is subject to the Second
Lien Intercreditor Agreement.


56

--------------------------------------------------------------------------------





“Second Lien Intercreditor Agreement” shall mean a “junior lien” intercreditor
agreement among the Collateral Agent and one or more Senior Representatives for
holders of Permitted Second Priority Refinancing Debt, Incremental Facilities or
Incremental Equivalent Debt or Indebtedness permitted pursuant to Section
7.03(g)(A)(ii), in each case, that is secured on a junior basis to the
Obligations, in each case, in form and substance reasonably satisfactory to the
Collateral Agent.
“Secured Cash Management Services Obligations” of the Loan Parties means any and
all obligations of the Loan Parties owed to any Cash Management Services Bank,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor) in connection with Cash Management Services.
“Secured Hedge Agreement” shall mean any Swap Contract permitted under Article 7
that is entered into by and between the Borrower or any Subsidiary Guarantor and
any Hedge Bank.
“Secured Parties” shall have the meaning assigned to such term in the Security
Agreement.
“Securities Act” shall mean the Securities Act of 1933.
“Security Agreement” shall mean a Security Agreement substantially in the form
of Exhibit D.
“Security Agreement Supplement” shall have the meaning assigned to such term in
the Security Agreement.
“Senior Representative” shall mean, with respect to any series of Permitted
First Priority Refinancing Debt or Permitted Second Priority Refinancing Debt,
the trustee, administrative agent, collateral agent, security agent or similar
agent under the indenture or agreement pursuant to which such Indebtedness is
issued, incurred or otherwise obtained, as the case may be, and each of their
successors in such capacities.
“Senior Secured Leverage Ratio” shall mean, as of any date, the ratio of (a)
Consolidated Total Net Debt as of such date that is secured by a Lien on any
Collateral to (b) Consolidated EBITDA for the Test Period applicable as of such
date.
“Specified Debt Fund” shall mean any debt fund or other Person that is engaged
in, or advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course and whose managers have
fiduciary duties to the third-party investors in such fund or investment vehicle
independent of their duties to Holdings or Bain Capital Private Equity, LP;
provided, however, in no event shall (x) any natural Person or (y) Holdings, the
Borrower or any Subsidiary thereof be a “Specified Debt Fund”.
“Specified Equity Contribution” shall mean any sale or issuance of Qualified
Equity Interests by Holdings after the end of the relevant fiscal quarter and
prior to the day that is 10 Business Days after the day on which financial
statements are required to be delivered for such fiscal quarter (the “Cure
Expiration Date”).
“Specified Merger Agreement Representations” shall mean such of the
representations and warranties made by or with respect to NSH Holdco and its
Subsidiaries in the Merger Agreement as are material to the interests of the
Lenders, but only to the extent that the SP Merger Sub, Inc. (or any of its
affiliates) has the right (taking into account any applicable cure provisions)
to terminate its (or their) obligations under the Merger Agreement or decline to
consummate the Acquisitions (in each case, in


57

--------------------------------------------------------------------------------





accordance with the terms of the Merger Agreement) as a result of a breach of
such representations and warranties in the Merger Agreement.


“Specified Representations” shall mean those representations and warranties made
by the Loan Parties in Sections 5.01(a) (with respect to organizational
existence only), 5.01(b)(ii), 5.02(a) (with respect to the execution, delivery,
and performance of the Loan Documents), 5.02(b)(i) (with respect to the
execution, delivery, and performance of the Loan Documents, the incurrence of
Indebtedness hereunder and thereunder and the granting of the guarantees and the
security interests in respect hereof and thereof), 5.04 (with respect to
enforceability of the Loan Documents against the Loan Parties), 5.13, 5.17,
5.19(a), 5.20(c) (with respect to the Loans borrowed on the Closing Date) and
5.20(d) (with respect to the Loans borrowed on the Closing Date); provided, that
for purposes of any of the foregoing representations and warranties made or to
be made on, or as of, the Closing Date, to the extent any of the foregoing
representations and warranties as they apply to NSH Holdco and its subsidiaries
is qualified by or subject to “Material Adverse Effect”, the definition thereof
with respect to NSH Holdco and its subsidiaries shall be “Material Adverse
Effect” (as defined in the Merger Agreement in existence as of May 9, 2017).


“Specified Subsidiary” shall mean (i) each wholly owned Domestic Subsidiary of
the Borrower listed on Schedule 1.01(b) and (ii) any Qualified Restricted
Subsidiary that is a wholly owned Domestic Subsidiary of the Borrower formed or
acquired after the Closing Date if a Responsible Officer of the Borrower
represents in writing to the Administrative Agent that the Borrower intends in
good faith to syndicate the Equity Interests of such Qualified Restricted
Subsidiary to Strategic Investors; provided that any Specified Subsidiary shall
cease to be a Specified Subsidiary if the Borrower at any time no longer intends
to syndicate the Equity Interests of such Qualified Restricted Subsidiary to
Strategic Investors or the Borrower has opted for it to satisfy the Collateral
and Guarantee Requirement.
“Specified Transaction” shall mean any Investment that results in a Person
becoming a Restricted Subsidiary or an Unrestricted Subsidiary, any Permitted
Acquisition, any Disposition that results in a Restricted Subsidiary ceasing to
be a Subsidiary of the Borrower, any Investment constituting an acquisition of
assets constituting a business unit, line of business or division of another
Person or any Disposition of a business unit, line of business or division of
the Borrower or a Restricted Subsidiary, in each case consummated after the
Closing Date and whether by merger, consolidation, amalgamation or otherwise,
any Restricted Payment, any establishment or incurrence of Incremental Loans
(including, without limitation, any Revolving Commitment Increase), Incremental
Equivalent Debt or Permitted Ratio Debt or any other transactions event that by
the terms of this Agreement requires compliance on a Pro Forma Basis with a
ratio, test or covenant hereunder or requires such ratio, test or covenant to be
calculated giving Pro Forma Effect to any such transaction or event.
“Sponsor” shall mean Bain Capital Private Equity, LP and/or any of its
Affiliates (including, as applicable, investment vehicles, related funds,
general partners thereof and limited partners thereof, but solely to the extent
any such limited partners are directly or indirectly participating as investors
pursuant to a side-by-side investing arrangement, but excluding, however, any
portfolio company of any of the foregoing).
“Sponsor Reimbursement Agreement” shall mean that certain Expense Reimbursement
Agreement, to be dated on or around the Closing Date, by and among the Sponsor
and the Parent, pursuant to which the Parent (and/or one or more Subsidiaries of
the Parent) will indemnify and agree to reimburse certain expenses incurred by
the Sponsor from time to time in connection with its investment in the Parent
and its Subsidiaries, as amended, restated, amended and restated, modified or
supplemented from time to time.


58

--------------------------------------------------------------------------------





“SPV” shall have the meaning assigned to such term in Section 10.04(i).
“Statutory Reserves” shall mean, for any day during any Interest Period for any
Eurodollar Borrowing, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained,
during such Interest Period under regulations issued from time to time
(including “Regulation D,” issued by the Board of Governors of the Federal
Reserve Bank of the United States (the “Reserve Regulations”) by member banks of
the United States Federal Reserve System in New York City with deposits
exceeding one billion Dollars against Eurocurrency funding liabilities
(currently referred to as “Eurocurrency liabilities” (as such term is used in
Regulation D)). Eurodollar Borrowings shall be deemed to constitute Eurodollar
liabilities and to be subject to such reserve requirements without benefit of or
credit for proration, exceptions or offsets which may be available from time to
time to any Lender under the Reserve Regulations.
“Strategic Investors” shall mean physicians, hospitals, health systems, other
healthcare providers, other healthcare companies and other similar strategic
joint venture partners which joint venture partners are actively involved in the
day-to-day operations of providing surgical care, physician practices,
anesthesia services, diagnostic services, optical services, pharmacy services or
related services, or, in the case of physicians, that have retired therefrom,
individuals who are former owners or employees of such facilities purchased by
the Borrower or any of its Restricted Subsidiaries or Persons owned, controlled
or managed by individual physicians, and consulting firms that receive common
Equity Interests as consideration for consulting services performed or for cash
invested.
“Subordinated Indebtedness” shall mean Indebtedness of the Borrower or any
Restricted Subsidiary that is a Guarantor that is by its terms subordinated in
right of payment to the Obligations.
“Subsidiary” of a Person shall mean a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned or (ii) the management of which is otherwise
controlled, directly or indirectly, through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Subsidiary Guarantor” shall mean any Guarantor other than Holdings. The
Subsidiary Guarantors as of the Closing Date are set forth on Schedule 1.01(a).
“Successor Borrower” shall have the meaning assigned to such term in Section
7.04(d).
“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


59

--------------------------------------------------------------------------------





“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” shall mean, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender)
“Tax Group” shall have the meaning assigned to such term in Section
7.06(i)(iii).
“Tax Receivable Agreement” shall mean the Income Tax Receivable Agreement, dated
September 30, 2015, by and among Parent, H.I.G. Surgery Centers LLC, as
stockholders representative, and each stockholder party thereto, as amended by
Amendment No. 1 to Income Tax Receivable Agreement, dated as of May 9, 2017,
among Parent and H.I.G. Surgery Centers LLC, as stockholders representative, and
as further amended, restated, amended and restated, modified or supplemented
from time to time.
“Taxes” shall have the meaning assigned to such term in Section 3.01(a).
“Term Borrowing” shall mean a Borrowing comprised of Term Loans.
“Term Facility” shall mean the Initial Term Loans, the 2020 Incremental Term
Loans, the Extended Term Loans, the Incremental Term Loans or the Other Term
Loans, as the context may require.
“Term Lender” shall mean a Lender with a Term Loan Commitment, a 2018
Incremental Term Loan Commitment, a 2020 Incremental Term Loan Commitment or an
outstanding Term Loan.
“Term Loan Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make a Term Loan hereunder, expressed as an amount
representing the maximum principal amount of the Term Loan to be made by such
Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to (i) assignments by or to such Lender pursuant to an Assignment and
Acceptance, (ii) an Incremental Amendment, (iii) a Refinancing Amendment or (iv)
an Extension Amendment. The initial amount of each Lender’s Term Loan Commitment
is set forth on Schedule 2.01 under the caption “Term Loan Commitment” or,
otherwise, in the Assignment and Acceptance, Incremental Amendment or
Refinancing Amendment pursuant to which such Lender shall have assumed its Term
Loan Commitment, as the case may be. The initial aggregate amount of the Term
Loan Commitments as of the Closing Date is $1,290,000,000.
“Term Loan Extension” shall have the meaning assigned to such term in Section
2.21(a).
“Term Loan Extension Offer” shall have the meaning assigned to such term in
Section 2.21(a).
“Term Loan Maturity Date” shall mean (i) with respect to the Initial Term Loans
borrowed on the Closing Date and, the 2018 Incremental Term Loans borrowed on
the First Incremental Amendment Date and the 2020 Incremental Term Loans
borrowed on the Third Incremental Amendment Date,


60

--------------------------------------------------------------------------------





in each case, that have not been extended pursuant to Section 2.21, August 31,
2024; provided that the Term Loan Maturity Date with respect to the Initial Term
Loans borrowed on the Closing Date and the 2018 Incremental Term Loans borrowed
on the First Incremental Amendment Date that have not been extended pursuant to
Section 2.21 shall be October 15, 2020 if, by October 15, 2020, at least
$200,000,000 of the 2021 Unsecured Notes have not either been repaid,
repurchased or redeemed or refinanced with Indebtedness permitted hereunder
having a maturity date not earlier than six months after the Term Loan Maturity
Date applicable to such Initial Term Loans and 2018 Incremental Term Loans (the
“Original Term Loan Maturity Date”), (ii) with respect to any tranche of
Extended Term Loans, the final maturity date as specified in the applicable
Extension Amendment, (iii) with respect to any Other Term Loans that have not
been extended pursuant to Section 2.21, the final maturity date as specified in
the applicable Refinancing Amendment and (iv) with respect to any other
Incremental Term Loans that have not been extended pursuant to Section 2.21, the
final maturity date as specified in the applicable Incremental Amendment;
provided that, if any such day is not a Business Day, the applicable Term Loan
Maturity Date shall be the Business Day immediately succeeding such day.
“Term Loans” shall mean the Initial Term Loans, 2020 Incremental Term Loans,
Extended Term Loans, Incremental Term Loans and Other Term Loans.
“Term Note” shall mean a promissory note of the Borrower payable to any Term
Lender or its registered assigns, in substantially the form of Exhibit I-2
hereto, evidencing the aggregate Indebtedness of the Borrower to such Term
Lender resulting from the Term Loans made by such Term Lender.
“Test Period” shall mean, for any date of determination under this Agreement,
the most recent period as of such date of four consecutive fiscal quarters of
the Restricted Group for which financial statements have been delivered (or were
required to have been delivered) pursuant to Section 6.01(a) or 6.01(b), as
applicable.
“Third Incremental Amendment” shall mean the Second Incremental Term Loan
Amendment, dated as of April 22, 2020, by and among the Borrower, the
Guarantors, the 2020 Incremental Term Lender(s) and the Administrative Agent.
“Third Incremental Amendment Date” shall have the meaning given the term
“Effective Date” in the Third Incremental Amendment.
“Threshold Amount” shall mean $60,000,000.
“Total Assets” shall mean the total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis as shown on the most recent consolidated
balance sheet of the Borrower required to be delivered pursuant to Section
6.01(a) or (b) (or if prior to the first time such a consolidated balance sheet
is so required to be delivered, on the most recent consolidated balance sheet of
the Borrower and its Restricted Subsidiaries that is then internally available)
(and, in the case of any determination relating to any Specified Transaction, on
a Pro Forma Basis including any property or assets being acquired in connection
therewith).
“Total Leverage Ratio” shall mean, as of any date, the ratio of (a) Consolidated
Total Net Debt as of such date to (b) Consolidated EBITDA for the Test Period
applicable as of such date.
“tranche” shall have the meaning assigned to such term in Section 2.21(a).
“Transaction Expenses” shall mean any fees or expenses incurred or paid by
Sponsor or any direct or indirect parent of Holdings (in each case, to the
extent such fees or expenses are paid with funds


61

--------------------------------------------------------------------------------





provided by Borrower to Sponsor or such direct or indirect parent of Holdings),
Holdings, the Borrower or any of their respective Subsidiaries in connection
with the Transactions (including expenses in connection with close-out fees in
connection with the termination of hedging transactions, if any, and payments to
officers, employees and directors as change of control payments, severance
payments, special or retention bonuses, charges for repurchase or rollover of,
or modifications to, stock options and/or restricted stock and consent
solicitation payments), this Agreement and the other Loan Documents, including
any upfront fees or ticking fees.
“Transactions” shall mean, collectively, (a) the Acquisition and the Merger and
the other transactions contemplated thereby on the Closing Date, (b) the Initial
Issuer Merger, (c) the entry into the Loan Documents by the Loan Parties and the
making of the Borrowings hereunder and the issuance of Letters of Credit
hereunder on the Closing Date, (d) the repayment of all amounts due or
outstanding under, or in respect of, and the termination of, certain existing
third party Indebtedness, including the Existing Credit Agreements, on the
Closing Date, (e) the Existing NSH Notes Redemption, (f) the issuance of the
2025 Unsecured Notes, the entry into the 2025 Unsecured Notes Indenture, the
entry into the Escrow Agreement, the escrow of the gross proceeds of the 2025
Unsecured Notes and, in connection with the release of such proceeds, the
joinder of certain Loan Parties to the 2025 Unsecured Notes Indenture, (g) the
Investor Equity Investment, (h) the 2021 Unsecured Notes Consent Solicitation,
(i) the joinder of NSH and certain of its subsidiaries as guarantors in
connection with the 2021 Unsecured Notes Indenture, (j) the transaction
contemplated under that certain Stock Purchase Agreement, dated as of May 9,
2017, among H.I.G. Surgery Centers, LLC, H.I.G. Bayside Debt & LBO Fund II L.P.
and BCPE Seminole Holdings LP, (k) the consummation of any other transactions in
connection with the foregoing and (l) the payment of the Transaction Expenses.
“Transferred Guarantor” shall have the meaning assigned to such term in Section
11.10.
“Transformative Acquisition” shall mean any acquisition, investment or merger by
Holdings, the Borrower or any Restricted Subsidiary that is either (a) not
permitted hereunder immediately prior to the consummation of such transaction
(or any series of related transactions) or (b) if permitted hereunder
immediately prior to the consummation of such transaction (or any series of
related transactions), would not provide Holdings, the Borrower and the
Restricted Subsidiaries with adequate flexibility hereunder for the continuation
and/or expansion of their consolidated operations following such consummation,
as determined by the Borrower acting in good faith.
“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.
“Unaudited Financial Statements” shall mean each of the (i) unaudited
consolidated balance sheet and the related unaudited consolidated statements of
income and cash flows of Parent and its subsidiaries for the fiscal quarters
ended March 31, 2017 and June 30, 2017 and (ii) unaudited consolidated balance
sheet and the related unaudited consolidated statements of income and cash flows
of NSH and its subsidiaries for the fiscal quarters ended March 31, 2017 and
June 30, 2017.
“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
“United States” and “U.S.” shall mean the United States of America.


62

--------------------------------------------------------------------------------





“United States Tax Compliance Certificate” shall have the meaning assigned to
such term in Section 3.01(d).
“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrower designated
by the board of directors of the Borrower as an Unrestricted Subsidiary pursuant
to Section 6.14 subsequent to the Closing Date.
“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“Voting Stock” of a Person means all classes of the shares, interests, rights,
participations or other equivalents (however designated) of capital stock of, or
other ownership or profit interests or units in, such Person (but, in each case,
excluding any debt securities convertible into such equity) then outstanding and
normally entitled to vote in the election of the board of directors (or
analogous governing body) of such Person.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining scheduled
installment, sinking fund, serial maturity or other required scheduled payments
of principal, including payment at final scheduled maturity, in respect thereof,
by (b) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (ii) the then
outstanding principal amount of such Indebtedness; provided that, for purposes
of determining the Weighted Average Life to Maturity of any Indebtedness that is
being modified, refinanced, refunded, renewed, replaced or extended (the
“Applicable Indebtedness”), the effects of any scheduled amortization or
prepayments made on such Applicable Indebtedness prior to the date of the
applicable issuance, modification, refinancing, refunding, renewal, replacement
or extension shall be disregarded.
“wholly owned” shall mean, with respect to a Subsidiary of a Person, a
Subsidiary of such Person all of the outstanding Equity Interests of which
(other than (x) directors’ qualifying shares or other ownership interests and
(y) a nominal number of shares or other ownership interests issued to foreign
nationals to the extent required by applicable Law) are owned by such Person
and/or by one or more wholly owned Subsidiaries of such Person.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
Section 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.


63

--------------------------------------------------------------------------------





(b)    (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
(ii)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(iii)    The term “including” is by way of example and not limitation.
(iv)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(e)    The word “or” is not exclusive.
(f)    For purposes of determining compliance with any one of Sections 7.01,
7.02, 7.03, 7.05, 7.06, 7.08, 7.09 and 7.13, in the event that any Lien,
Investment, Indebtedness, Disposition, Restricted Payment, affiliate
transaction, Contractual Obligation or prepayment of Indebtedness meets the
criteria of more than one of the categories of transactions permitted pursuant
to any clause of such Section, such transaction (or portion thereof) at any time
shall be permitted under one or more of such clauses as determined by the
Borrower in its sole discretion at such time.
Section 1.03. Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein.
Section 1.04. Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
Section 1.05. References to Agreements, Laws, Etc.. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
Section 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
Section 1.07. Timing of Payment of Performance. Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is


64

--------------------------------------------------------------------------------





stated to be due or performance required on a day which is not a Business Day,
the date of such payment (other than as described in the definition of Interest
Period) or performance shall extend to the immediately succeeding Business Day.
Section 1.08. Cumulative Credit Transactions. If more than one action occurs on
any given date the permissibility of the taking of which is determined hereunder
by reference to the amount of the Cumulative Credit immediately prior to the
taking of such action, the permissibility of the taking of each such action
shall be determined independently and in no event may any two or more such
actions be treated as occurring simultaneously.
Section 1.09. Pro Forma Calculations.
(a)    Notwithstanding anything to the contrary herein, financial ratios and
tests, including the Consolidated Coverage Ratio, the Total Leverage Ratio, the
Senior Secured Leverage Ratio and the First Lien Leverage Ratio, and compliance
with covenants determined by reference to Consolidated EBITDA and Total Assets
shall be calculated in the manner prescribed by this Section 1.09; provided
that, notwithstanding anything to the contrary in this Section 1.09, when
calculating (i) the First Lien Leverage Ratio for purposes of the Applicable ECF
Percentage of Excess Cash Flow, (ii) the First Lien Leverage Ratio for purposes
of determining the “Applicable Margin” and (iii) the Total Leverage Ratio for
the purposes of actual compliance with Section 7.11 (as opposed to a pro forma
calculation in accordance with Section 7.11 for purposes of another provision),
the events described in this Section 1.09 that occurred subsequent to the end of
the applicable Test Period shall not be given pro forma effect.
(b)    For purposes of calculating the Consolidated Coverage Ratio, the Total
Leverage Ratio, the Senior Secured Leverage Ratio, the First Lien Leverage
Ratio, Consolidated EBITDA or Total Assets, Specified Transactions (and the
incurrence or repayment of any Indebtedness in connection therewith) that have
been made (i) during the applicable Test Period or (ii) subsequent to such Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made shall be calculated on a Pro Forma Basis assuming that
all such Specified Transactions (and any increase or decrease in Consolidated
EBITDA and the component financial definitions used therein attributable to any
Specified Transaction) had occurred on the first day of the applicable Test
Period. If since the beginning of any applicable Test Period any Person that
subsequently became a Restricted Subsidiary or was merged, amalgamated or
consolidated with or into the Borrower or any of its Restricted Subsidiaries
since the beginning of such Test Period shall have made any Specified
Transaction that would have required adjustment pursuant to this Section 1.09,
then the Consolidated Coverage Ratio, the Total Leverage Ratio, the Senior
Secured Leverage Ratio, the First Lien Leverage Ratio, Consolidated EBITDA and
Total Assets, as applicable, shall be calculated to give pro forma effect
thereto in accordance with this Section 1.09.
(c)    Whenever pro forma effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower and may include, for the avoidance of doubt,
the amount of “run-rate” cost savings, operating expense reductions, operating
improvements and synergies related to such Specified Transaction (and related
insourcing initiatives) projected by the Borrower in good faith to be realized
as a result of specified actions taken or expected to be taken or with respect
to which substantial steps have been taken or are expected to be taken
(calculated (i) on a pro forma basis as though such cost savings, operating
expense reductions, operating improvements and synergies had been realized on
the first day of the applicable EBITDA Determination Period and as if such cost
savings, operating expense reductions and synergies were realized during the
entirety of such EBITDA Determination Period and (ii) such that “run-rate” means
the full recurring benefit for a period that is associated with any action
either taken or expected to be taken or with respect to which substantial steps
have been taken or are expected to be taken (in each


65

--------------------------------------------------------------------------------





case, in the good faith determination of the Borrower)) relating to such
Specified Transaction, net of the amount of actual benefits realized during such
EBITDA Determination Period from such actions; provided that (A) such amounts
are reasonably identifiable and factually supportable in the good faith
determination of the Borrower, (B) such actions are taken or substantial steps
with respect to such actions are or are expected to be taken no later than 24
months after the date of such Specified Transaction and (C) no amounts shall be
added back in computing Consolidated EBITDA pursuant to this Section 1.09(c) to
the extent duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, with
respect to such EBITDA Determination Period.
(d)    In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement, defeasance, discharge or extinguishment) any Indebtedness
included in the calculations of the Consolidated Coverage Ratio, the Total
Leverage Ratio, the First Lien Leverage Ratio and the Senior Secured Leverage
Ratio, as the case may be (in each case, other than Indebtedness incurred or
repaid under any revolving credit facility in the ordinary course of business
for working capital purposes), (i) during the applicable Test Period or (ii)
subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio or
test is made, then such ratio or test shall be calculated giving pro forma
effect to such incurrence, assumption, guarantee, repurchase, redemption,
repayment, retirement, discharge, defeasance or extinguishment of Indebtedness,
in each case, to the extent required, as if the same had occurred on the last
day of the applicable Test Period (except in the case of the Consolidated
Coverage Ratio (or similar ratio), in which case such incurrence, assumption,
guarantee, repurchase, redemption, repayment, retirement, discharge, defeasance
or extinguishment of Indebtedness will be given effect as if the same had
occurred on the first day of the applicable Test Period). If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the date of the event for which the calculation of the Consolidated Coverage
Ratio is made had been the applicable rate for the entire period (taking into
account any interest hedging arrangements applicable to such Indebtedness).
Interest on a Capitalized Lease shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Borrower to be the rate of interest implicit in such Capitalized Lease in
accordance with GAAP. Interest on Indebtedness that may optionally be determined
at an interest rate based upon a factor of a prime or similar rate, a London
interbank offered rate, or other rate, shall be determined to have been based
upon the rate actually chosen, or if none, then based upon such optional rate
chosen as the Borrower or Restricted Subsidiary may designate.
(e)    In connection with any action being taken in connection with a Limited
Condition Transaction, for purposes of any provision of this Agreement which
requires that no Default, Event of Default or specified Event of Default, as
applicable, have occurred, is continuing or would result from any such action,
as applicable, such condition shall, at the option of the Borrower, be deemed
satisfied, so long as no Default, Event of Default or specified Event of
Default, as applicable, exists on the date the definitive agreement for such
Limited Condition Transaction is entered into. Furthermore, in connection with
any action being taken in connection with a Limited Condition Transaction, for
purposes of:
(i)    determining compliance with any provision of this Agreement (other than
the financial covenant set forth under Section 7.11 (except if being tested on a
Pro Forma Basis)) which requires the calculation of any financial ratio or test,
including, without limitation, the Consolidated Coverage Ratio, the Senior
Secured Leverage Ratio, the First Lien Leverage Ratio or the Total Leverage
Ratio, but excluding the calculation of the First Lien Leverage Ratio for
purposes of the Applicable ECF Percentage of Excess Cash Flow; or


66

--------------------------------------------------------------------------------





(ii)    testing availability under baskets set forth in this Agreement
(including baskets measured as a percentage of Consolidated EBITDA or Total
Assets);
in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be the date the definitive agreement for such
Limited Condition Transaction is entered into (the “LCT Test Date”), and if,
after giving Pro Forma Effect to the Limited Condition Transaction, the Borrower
or any of its Restricted Subsidiaries would have been permitted to take such
action on the relevant LCT Test Date in compliance with such ratio, test or
basket, such ratio, test or basket shall be deemed to have been complied with.
For the avoidance of doubt, (i) if the Borrower has made an LCT Election and any
of the ratios, tests or baskets for which compliance was determined or tested as
of the LCT Test Date would have failed to have been satisfied as a result of
fluctuations in any such ratio, test or basket, including due to fluctuations in
Consolidated EBITDA or Total Assets of the Borrower or the Person subject to
such Limited Condition Transaction, at or prior to the consummation of the
relevant transaction or action, such baskets, tests or ratios will not be deemed
to have failed to have been satisfied as a result of such fluctuations and (ii)
such ratios, tests or baskets shall not be tested at the time of consummation of
such Limited Condition Transaction, unless the Borrower elects in its sole
discretion to test such ratio, test or basket on the date such Limited Condition
Transaction is consummated instead of the date of the related definitive
agreement. If the Borrower has made an LCT Election for any Limited Condition
Transaction, then in connection with any event or transaction occurring after
the relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or the date that the definitive
agreement or date for redemption, repurchase, defeasance, satisfaction and
discharge or repayment specified in an irrevocable notice for such Limited
Condition Transaction is terminated, expires or passes, as applicable, without
consummation of such Limited Condition Transaction (a “Subsequent Transaction”)
in connection with which a ratio, test or basket availability calculation must
be made on a Pro Forma Basis or giving Pro Forma Effect to such Subsequent
Transaction, for purposes of determining whether such ratio, test or basket
availability has been complied with under this Agreement, any such ratio, test
or basket shall be required to be satisfied on a Pro Forma Basis assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
been consummated.
(f)    Notwithstanding anything to the contrary herein, with respect to any
amounts incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including, without limitation, the Consolidated Coverage Ratio,
the Senior Secured Leverage Ratio, the First Lien Leverage Ratio or the Total
Leverage Ratio) (any such amounts, the “Fixed Amounts”) substantially
concurrently with any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of this Agreement that requires
compliance with any such financial ratio or test (any such amounts, the
“Incurrence-Based Amounts”), it is understood and agreed that any Fixed Amount
(and any cash proceeds thereof) shall be disregarded in the calculation of the
financial ratio or test applicable to the relevant Incurrence-Based Amount in
connection with such substantially concurrent incurrence.
Section 1.10. Certain Accounting Matters. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, (a) without giving effect to any election under Statement
of Financial Accounting Standards 159 or Accounting Standards Codification
825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any of its Restricted Subsidiaries at
“fair value”, as defined therein; (b) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting


67

--------------------------------------------------------------------------------





Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof; and (c) treating Unrestricted Subsidiaries
as if they were not consolidated with any other member of the Restricted Group
and otherwise eliminating all accounts of Unrestricted Subsidiaries. For the
avoidance of doubt, the principal amount of any non-interest bearing
Indebtedness or other discount security constituting Indebtedness at any date
shall be the principal amount thereof that would be shown on a consolidated
balance sheet of the Restricted Group dated such date prepared in accordance
with GAAP, except as expressly set forth in clauses (a) and (b) of the
immediately preceding sentence.
Section 1.11. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., an “Initial
Term Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Term Loan”). Borrowings also may be classified and referred to by
Class (e.g., a “Term Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or
by Class and Type (e.g., a “Eurodollar Term Borrowing”).
Section 1.12. Currency Equivalents Generally.
(a)    For purposes of determining compliance with Sections 7.01, 7.02 and 7.03
with respect to any amount of Indebtedness or Investment in a currency other
than Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of currency exchange occurring after the time such Indebtedness
or Investment is incurred (so long as such Indebtedness or Investment, at the
time incurred, made or acquired, was permitted hereunder).
(b)    For purposes of determining the Senior Secured Leverage Ratio, the First
Lien Leverage Ratio and the Total Leverage Ratio, amounts denominated in a
currency other than Dollars will be converted to Dollars at the currency
exchange rates used in preparing the Borrower’s financial statements
corresponding to the Test Period with respect to the applicable date of
determination and will, in the case of Indebtedness, reflect the currency
translation effects, determined in accordance with GAAP, of Swap Contracts
permitted hereunder for currency exchange risks with respect to the applicable
currency in effect on the date of determination of the Dollar equivalent of such
Indebtedness.
Section 1.13. Excluded Swap Obligations.
(a)    Notwithstanding any provision of this Agreement or any other Loan
Document, no Guarantee by any Loan Party under any Loan Document shall include a
Guarantee of any Excluded Swap Obligation and no Collateral provided by any Loan
Party shall secure any Excluded Swap Obligation. In the event that any payment
is made by, or any collection is realized from, any Loan Party for which there
are Excluded Swap Obligations, or from any Collateral provided by such Loan
Party, the proceeds thereof shall be applied to pay the Obligations of such Loan
Party on a ratable basis determined without giving effect to such Excluded Swap
Obligations and each reference in this Agreement or any other Loan Document to
the ratable application of such amounts as among the Obligations or any
specified portion of the Obligations that would otherwise include such Excluded
Swap Obligations shall be deemed so to provide.
(b)    Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under Article 11 and the Loan Documents in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 1.13 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 1.13, or
otherwise under the Guaranty, as it relates to such Loan Party,


68

--------------------------------------------------------------------------------





voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until its
Guaranty under Article 11 is released. Each Qualified ECP Guarantor intends that
this Section 1.13 constitute, and this Section 1.13 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
ARTICLE 2
THE CREDITS
Section 2.01. Commitments. Subject to the terms and conditions and relying upon
the representations and warranties set forth herein:
(a)    each Term Lender agrees, severally and not jointly, to (i) to make an
Initial Term Loan to the Borrower on the Closing Date in a principal amount not
to exceed the initial amount of such Term Lender’s Term Loan Commitment (if any)
and, (ii) make a 20192018 Incremental Term Loan to the Borrower on the First
Incremental Amendment Date in a principal amount not to exceed its 2018
Incremental Term Loan Commitment (if any) and (iii) make a 2020 Incremental Term
Loan to the Borrower on the Third Incremental Amendment Date in a principal
amount not to exceed its 2020 Incremental Term Loan Commitment (if any); and
(b)    each Revolving Lender agrees, severally and not jointly, to make
Revolving Loans to the Borrower, at any time and from time to time on and after
the Closing Date until the earlier of the Revolving Maturity Date and the
termination of the Revolving Commitment of such Lender in accordance with the
terms hereof, in an aggregate principal amount at any time outstanding that will
not result in such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment; provided that Revolving Loans shall only be made to the Borrower on
the Closing Date (a) in an amount not to exceed $10,000,000 to fund (i) the
consideration for the Acquisition and Transaction Expenses, (ii) any original
issue discount or upfront fees required to be funded on the Closing Date
(including in connection with the issuance of the 2025 Unsecured Notes) and
(iii) working capital, and (b) to cash collateralize letters of credit
outstanding under the Existing Credit Agreements.
Amounts repaid or prepaid in respect of Term Loans may not be reborrowed. Within
the limits set forth in clause (b) above and subject to the terms, conditions
and limitations set forth herein, the Borrower may borrow, repay or prepay and
reborrow Revolving Loans.
Section 2.02. Loans.
(a)    Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their applicable Commitments; provided
that the failure of any Lender to make any Loan shall not in itself relieve any
other Lender of its obligation to lend hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to make
any Loan required to be made by such other Lender). Each Borrowing shall be in
an aggregate principal amount that is (i) an integral multiple of $500,000 and
not less than $1,000,000 (except, with respect to any Incremental Term Loans or
Other Term Loans, to the extent otherwise provided in the applicable Incremental
Amendment or Refinancing Amendment) or (ii) equal to the remaining available
balance of the applicable Commitments.
(b)    Subject to Sections 2.08, 3.02 and 3.04, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
pursuant to Section 2.03. Each Lender may at its option make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of


69

--------------------------------------------------------------------------------





such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Lender to make such Loan and the Borrower to
repay such Loan to such Lender in accordance with the terms of this Agreement.
Borrowings of more than one Type may be outstanding at the same time; provided
that the Borrower shall not be entitled to request any Borrowing that, if made,
would result in more than ten Eurodollar Borrowings in the aggregate outstanding
hereunder at any one time. For purposes of the foregoing, Borrowings having
different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate Borrowings.
(c)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate from time to
time not later than 12:00 noon, New York City time, and the Administrative Agent
shall promptly credit the amounts so received to an account as directed by the
Borrower in the applicable Request for Credit Extension maintained with the
Administrative Agent or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Lenders within two Business Days.
(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
Section 2.02(c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, each of such Lender and the Borrower severally agrees to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, a rate per annum equal
to the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error). If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.
Section 2.03. Borrowing Procedure. To request a Revolving Borrowing or Term
Borrowing, the Borrower shall deliver, by hand delivery or facsimile (or
transmit by other electronic transmission, if arrangements for doing so have
been approved in writing by the Administrative Agent), a duly completed and
executed Request for Credit Extension to the Administrative Agent (i) in the
case of a Eurodollar Borrowing, not later than 1:00 p.m., New York City time,
three Business Days before the date of the proposed Borrowing (or, in the case
of the initial extension of credit on the Closing Date, one Business Day before)
or (ii) in the case of an ABR Borrowing, not later than 1:00 p.m., New York City
time, on the date of the proposed Borrowing. Each Request for Credit Extension
for a Revolving Loan or a Term Loan shall be irrevocable and shall specify the
following information in compliance with Section 2.02: (a) whether the requested
Borrowing is to be a Borrowing of Revolving Loans or Term Loans; (b) the
aggregate amount of such Borrowing; (c) the date of such Borrowing, which shall
be a Business Day; (d) whether such Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; (e) in the case of a Eurodollar Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of “Interest Period”; (f) the location and number of the
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.02(c) and (g) if and to the extent required under
Section 4.01, that the conditions set forth in clauses (a) and (b) of Section
4.01 are satisfied as of the date of the notice.


70

--------------------------------------------------------------------------------





If no election as to the Type of Borrowing is specified in any such notice, then
the requested Borrowing shall be an ABR Borrowing. If no Interest Period with
respect to any requested Eurodollar Borrowing is specified in any such notice,
then the Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Request for Credit Extension
in accordance with this Section 2.03, the Administrative Agent shall advise each
Lender of the details thereof and of the amount of such Lender’s Loan to be made
as part of the requested Borrowing.
Section 2.04.     Evidence of Debt; Repayment of Loans.
(a)    The Borrower hereby unconditionally promises to pay to (i) the
Administrative Agent for the account of each Term Lender, the principal amount
of each Term Loan of such Term Lender as provided in Section 2.11 (or, in the
case of Extended Term Loans, Incremental Term Loans or Other Term Loans, as
provided for in the applicable Extension Offer, Incremental Amendment or
Refinancing Amendment) and (ii) the Administrative Agent for the account of each
Revolving Lender, the unpaid principal amount of each Revolving Loan of such
Revolving Lender on the Revolving Maturity Date (or, in the case of Extended
Revolving Loans or Other Revolving Loans, as provided for in the applicable
Extension Amendment or Refinancing Amendment).
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.
(c)    The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type and Class thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(d)    The entries made in the Register shall be prima facie evidence of the
existence and amounts of the obligations therein recorded; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts
pursuant to Sections 2.04(b) and 2.04(c) or any error therein shall not in any
manner affect the obligations of the Borrower and the other Loan Parties to pay,
and perform, the Obligations in accordance with the Loan Documents. Subject to
the Register, in the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such entries, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.
(e)    Any Lender by written notice to the Borrower (with a copy to the
Administrative Agent) may request that Loans of any Class made by it hereunder
be evidenced by a Note. In such event, the Borrower shall promptly (and, in all
events, within five Business Days of receipt of such written notice) prepare,
execute and deliver to such Lender a Note payable to such Lender (or, if
requested by such Lender, to such Lender’s registered assigns in accordance with
Section 10.04). Thereafter, the Loans evidenced by such Note and the interest
thereon shall at all times (including after any assignment of all or part of
such interests pursuant to Section 10.04) be represented by one or more
promissory notes in such form payable to such payee and its registered assigns.
Section 2.05.     Fees.
(a)    Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee (a “Commitment Fee”)
equal to 0.50% per annum of the


71

--------------------------------------------------------------------------------





average daily unused amount of each Revolving Commitment of such Revolving
Lender during the period from and including the date hereof to but excluding the
date on which such Revolving Commitment terminates. Accrued Commitment Fees
shall be payable in arrears (A) on the last Business Day of March, June,
September and December of each year, commencing on the first such date to occur
after the date hereof, and (B) on the date on which such Revolving Commitment
terminates. Commitment Fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). For purposes of computing Commitment Fees, a
Revolving Commitment of a Revolving Lender shall be deemed to be used to the
extent of the outstanding Revolving Loans and LC Exposure of such Revolving
Lender.
(b)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, the administrative fees set forth in
the Fee Letter and such other fees payable in the amounts and at the times
specified therein (the “Administrative Agent Fees”).
(c)    LC and Fronting Fees. The Borrower agrees to pay to (i) the
Administrative Agent for the account of each Revolving Lender a participation
fee (“LC Participation Fee”) with respect to its participations in Letters of
Credit, which shall accrue at a rate per annum equal to the Applicable Margin
from time to time used to determine the interest rate on Eurodollar Revolving
Loans pursuant to Section 2.06 on the average daily amount of such Revolving
Lender’s LC Exposure (excluding any portion thereof attributable to
Reimbursement Obligations) during the period from and including the Closing Date
to but excluding the later of the date on which such Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) each Issuing Bank a fronting fee (“Fronting Fee”), which
shall accrue at the rate of 0.25% per annum (or such lesser rate per annum as
such Issuing Bank may from time to time agree) on the average daily amount of
the LC Exposure (excluding any portion thereof attributable to Reimbursement
Obligations) during the period from and including the Closing Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as such Issuing
Bank’s customary charges with respect to the administration, issuance,
amendment, negotiation, renewal, payment or extension of any Letter of Credit or
processing of drawings thereunder. Accrued LC Participation Fees and Fronting
Fees shall be payable in arrears (i) on the last Business Day of March, June,
September and December of each year, commencing on the first such date to occur
after the Closing Date, and (ii) on the date on which the Revolving Commitments
terminate and no Letters of Credit remain outstanding. Any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to each Issuing Bank pursuant to this Section
2.05(c) shall be payable within five Business Days after demand therefor. All LC
Participation Fees and Fronting Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
(d)    Payment of Fees. All Fees shall be paid on the dates due, in immediately
available funds in Dollars, to the Administrative Agent for distribution, if and
as appropriate, among the Lenders, except that the Borrower shall pay the
Fronting Fees directly to each Issuing Bank. Once paid, none of the Fees shall
be refundable under any circumstances.
Section 2.06.     Interest on Loans.
(a)    Subject to the provisions of Section 2.07, the Loans comprising each ABR
Borrowing shall bear interest at a rate per annum equal to the Alternate Base
Rate plus the Applicable Margin in effect from time to time.


72

--------------------------------------------------------------------------------





(b)    Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin in effect from time to time.
(c)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to Section 2.07 (including interest on past due interest) and all interest
accrued but unpaid on or after the Revolving Maturity Date or the Term Loan
Maturity Date, as applicable, shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
(d)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to clause (a) of the definition
of the Alternate Base Rate shall be computed on the basis of a year of 365 days
(or 366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day);
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.16, bear interest for one day. The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent
in accordance with the provisions of this Agreement and such determination shall
be conclusive absent manifest error. Interest hereunder shall be due and payable
in accordance with the terms hereof before and after judgment, and before and
after the commencement of any Bankruptcy Proceeding.
Section 2.07.     Default Interest. After the occurrence and during the
continuance of a Default under Section 8.01(a) or an Event of Default under
Section 8.01(f) or 8.01(g), the Borrower shall pay interest on past due amounts
owing by it hereunder at a fluctuating interest rate per annum at all times,
after as well as before judgment, equal to (a) in the case of principal, at the
rate otherwise applicable to such Loan pursuant to Section 2.06 plus 2.00% per
annum and (b) in all other cases, at a rate per annum (computed on the basis of
the actual number of days elapsed over a year of 360 days at all times) equal to
the rate that would be applicable to an ABR Loan plus 2.00% per annum, and such
interest shall be payable on demand.
Section 2.08.     Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing, (a) the Administrative Agent
determines (which determination shall be final and conclusive absent manifest
error) that adequate and reasonable means do not exist for ascertaining the
Adjusted LIBO Rate for such Interest Period or (b) the Administrative Agent is
advised in writing by the Required Lenders that the Adjusted LIBO Rate for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for such
Interest Period, then the Administrative Agent shall give written notice thereof
to the Borrower and the Lenders as promptly as practicable thereafter and, until
the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Request for Credit Extension requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.
Section 2.09.     Termination and Reduction of Commitments.
(a)    The Term Loan Commitments for the Initial Term Loans in effect on the
Closing Date shall automatically terminate upon the making of the Initial Term
Loans on the Closing Date. The 2018 Incremental Term Loan Commitments for the
2018 Incremental Term Loans in effect on the First Incremental Amendment Date
shall automatically terminate upon the making of the 2018 Incremental


73

--------------------------------------------------------------------------------





Term Loans on the First Incremental Amendment Date. The 2020 Incremental Term
Loan Commitments for the 2020 Incremental Term Loans in effect on the Third
Incremental Amendment Date shall automatically terminate upon the making of the
2020 Incremental Term Loans on the Third Incremental Amendment Date. The
Revolving Commitments and the LC Commitment shall automatically terminate on the
Revolving Maturity Date.
(b)    The Borrower may at any time in whole permanently terminate, or from time
to time in part permanently reduce any Class of Commitments selected by the
Borrower; provided that (i) each partial reduction of any Class of Commitments
shall be in an amount that is an integral multiple of $1,000,000 and in a
minimum amount of $2,000,000 and (ii) the Revolving Commitments shall not be
terminated or reduced if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.12, the aggregate amount of
Revolving Exposures would exceed the aggregate amount of Revolving Commitments.
(c)    The Borrower shall notify the Administrative Agent in writing of any
election to terminate or reduce the Commitments under Section 2.09(b) at least
three Business Days prior to the effective date of such termination or reduction
(which effective date shall be a Business Day), specifying such election and the
effective date thereof. Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section 2.09 shall be
irrevocable; provided that the Borrower may rescind or postpone any notice of
termination or reduction of the Commitments if such termination or reduction
would have resulted from a refinancing, which refinancing shall not be
consummated or otherwise shall be delayed. Any termination or reduction of the
Commitments of any Class shall be permanent. Each reduction of the Commitments
of any Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.
Section 2.10.     Conversion and Continuation of Borrowings.
(a)    Each Revolving Borrowing and Term Borrowing initially shall be of the
Type specified in the applicable Request for Credit Extension and, in the case
of a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Request for Credit Extension. Thereafter, the Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section 2.10. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. Notwithstanding anything to the contrary, no
Borrower shall be entitled to request any conversion or continuation that, if
made, would result in more than ten Eurodollar Borrowings outstanding hereunder
at any one time.
(b)    To make an election pursuant to this Section 2.10, the Borrower shall
deliver, by hand delivery or facsimile (or transmit by other electronic
transmission if arrangements for doing so have been approved in writing by the
Administrative Agent), a duly completed and executed Interest Election Request
to the Administrative Agent not later than the time that a Request for Credit
Extension would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing or Term Borrowing of the Type resulting from such election
to be made on the effective date of such election. Each Interest Election
Request shall be irrevocable.
(c)    Each Interest Election Request shall specify the following information in
compliance with Section 2.02:


74

--------------------------------------------------------------------------------





(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”;
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If an Interest Election Request with respect to a Eurodollar Borrowing is
not timely delivered prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing, the Administrative Agent or the Required Lenders may
require, by notice to the Borrower, that (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.
Section 2.11.     Repayment of Term Borrowings.
(a)    (a)(i) The Borrower shall repay to the Administrative Agent for the
ratable account of the applicable Term Lenders (I) with respect to the Initial
Term Loans and the 2018 Incremental Term Loans (A) solely for the ratable
account of the Term Lenders with respect to the Initial Term Loans funded on the
Closing Date, on the last Business Day of each March, June, September and
December, commencing with the installment date occurring on or around December
31, 2017 and ending with the installment date occurring on or around September
28, 2018, an amount equal to $3,225,000.00 (which payments shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Sections 2.12 and 2.13 or, if applicable, Section
10.04(m)(vi) and as a result of the conversion of such Term Loans to Extended
Term Loans or the refinancing of such Term Loans with Credit Agreement
Refinancing Indebtedness), (B) on the last Business Day of each March, June,
September and December, commencing with the installment date occurring on or
around December 31, 2018, an amount equal to $3,679,545.45 (which payments shall
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Sections 2.12 and 2.13 or, if applicable, Section
10.04(m)(vi) and as a result of the conversion of such Term Loans to Extended
Term Loans or the refinancing of such Term Loans with Credit Agreement
Refinancing Indebtedness) and (C) on the Term Loan Maturity Date for the Initial
Term Loans and the 2018 Incremental Term Loans, the aggregate principal amount
of all Initial Term Loans and 2018 Incremental Term Loans outstanding on such
date,


75

--------------------------------------------------------------------------------





together with, in the case of each of clauses (A), (B) and (C), accrued and
unpaid interest on the principal amount to be paid to but excluding the date of
such payment and (II) with respect to the 2020 Incremental Term Loans (A) on the
last Business Day of each March, June, September and December, commencing with
June 30, 2020, an amount equal to 0.25% of the aggregate principal amount of the
2020 Incremental Term Loans outstanding on the Third Incremental Amendment Date
(which payments shall be reduced as a result of the application of prepayments
in accordance with the order of priority set forth in Sections 2.12 and 2.13 or,
if applicable, Section 10.04(m)(vi) and as a result of the conversion of such
Term Loans to Extended Term Loans or the refinancing of such Term Loans with
Credit Agreement Refinancing Indebtedness) and (B) on the Term Loan Maturity
Date for the 2020 Incremental Term Loans, the aggregate principal amount of all
2020 Incremental Term Loans outstanding on such date, together with, in the case
of each of clauses (A) and (B), accrued and unpaid interest on the principal
amount to be paid to but excluding the date of such payment. Upon the conversion
of such Term Loans to Extended Term Loans or the refinancing of such Term Loans
with Credit Agreement Refinancing Indebtedness, all amortization payments shall
be reduced ratably by the aggregate principal amount of such Term Loans so
converted or refinanced.

    (ii) The Borrower shall repay Incremental Term Loans, Extended Term Loans
and Other Term Loans in such amounts and on such date or dates as shall be
specified therefor in the applicable Incremental Amendment, Term Loan Extension
Offer or Refinancing Amendment.
(b)    To the extent not previously paid in full in cash, all Term Loans
(including, for avoidance of doubt, Term Loans that are not Initial Term Loans)
shall be due and payable on the applicable Term Loan Maturity Date, together
with accrued and unpaid interest on the principal amount to be paid to but
excluding the date of such payment.
(c)    The Borrower shall repay to the Administrative Agent for the ratable
account of the applicable Revolving Lenders on the Revolving Maturity Date for
the applicable Revolving Facility the aggregate principal amount of all
Revolving Loans under such Revolving Facility outstanding on such date.
(d)    All repayments pursuant to this Section 2.11 shall be subject to Section
3.05, but shall otherwise be without premium or penalty.
Section 2.12.     Voluntary Prepayments.
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, upon at least three Business Days’
prior written or fax notice (or telephone notice promptly confirmed by written
or fax notice) in the case of Eurodollar Loans, or written or fax notice (or
telephone notice promptly confirmed by written or fax notice) at least one
Business Day prior to the date of prepayment in the case of ABR Loans, to the
Administrative Agent before 12:00 noon, New York City time; provided, however,
that each partial prepayment shall be in an amount that is an integral multiple
of $500,000 and not less than $1,000,000.
(b)    Except as may otherwise be set forth in any Term Loan Extension Offer,
any Refinancing Amendment or any Incremental Amendment, voluntary prepayments of
Term Loans pursuant to this Section 2.12 (i) shall be applied to each Class of
Term Loans directed by the Borrower (or, absent such direction, ratably to each
Class of Term Loans then outstanding) and (ii) with respect to each Class of
Term Loans, shall be applied against the remaining scheduled installments of
principal due in respect thereof (in the case of each of the Initial Term Loans
and the 2020 Incremental Term Loans, as set forth in Section 2.11) as directed
by the Borrower (or, absent such direction, in direct order of maturity).


76

--------------------------------------------------------------------------------





(c)    Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided, however, that if such
prepayment is in connection with a refinancing, then the Borrower may condition
such notice on the effectiveness of such refinancing (provided that the
provisions of Section 3.05 shall apply to any prepayment that is not made as a
result of the failure of such condition). All prepayments under this Section
2.12 shall be subject to Section 2.12(d) (to the extent applicable), Section
2.12(e) (to the extent applicable) and Section 3.05 but otherwise shall be
without premium or penalty. All prepayments under this Section 2.12 shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.
(d)    In the event that a Repricing Event becomes effective following the
Closing Date but on or prior to the six-month anniversary of the Closing Date,
the Borrower shall pay to the Administrative Agent, for the ratable account of
each Lender holding all or any portion of Term Loans that are subject to such
Repricing Event a prepayment premium of 1.00% of the aggregate principal amount
of all such Term Loans. Such amounts shall be due and payable on the date of
such Repricing Event. For the avoidance of doubt, any Lender that is forced to
assign any Term Loan following the failure of such Lender to consent to any
Repricing Event that becomes effective following the Closing Date but on or
prior to the six-month anniversary of the Closing Date shall be entitled to
receive the prepayment premium on the principal amount of the Term Loans so
assigned upon the occurrence of the Repricing Event.
(a)    In the event that the 2020 Incremental Term Loans are prepaid pursuant to
Section 2.12(a) or Section 2.13(a)(iii) or as a result of any exercise of any
rights under Section 3.07(a) with respect to any Non-Consenting Lender in
connection with any 2020 Incremental Term Loan Repricing Amendment, the Borrower
shall pay to the Administrative Agent, for the ratable account of each Lender
(or such Non-Consenting Lender subject to the applicable exercise of rights
under Section 3.07(a), as applicable) holding all or any portion of 2020
Incremental Term Loans that are so prepaid, (i) if so prepaid prior to the first
anniversary of the Third Incremental Amendment Date, a prepayment premium equal
to the Applicable Premium on all such 2020 Incremental Term Loans that are so
prepaid, (ii) if so prepaid on or after the first anniversary of the Third
Incremental Amendment Date and prior to the second anniversary of the Third
Incremental Amendment Date, a prepayment premium of 2.00% of the aggregate
principal amount of all such 2020 Incremental Term Loans so prepaid and (iii) if
so prepaid on or after the second anniversary of the Third Incremental Amendment
Date, no prepayment premium. Such amounts shall be due and payable on the date
of such prepayment.
Section 2.13.     Mandatory Prepayments.
(a)    (i) Within five Business Days after the earlier of (x) 90 days after the
end of each Excess Cash Flow Period and (y) the date on which financial
statements have been delivered pursuant to Section 6.01(a) (commencing with the
Excess Cash Flow Period ending December 31, 2018) and the related Compliance
Certificate has been delivered pursuant to Section 6.02(a), the Borrower shall
cause to be prepaid an aggregate principal amount of Term Loans in an amount
equal to (A) the Applicable ECF Percentage of Excess Cash Flow, if any, for the
Excess Cash Flow Period covered or required to have been covered by such
financial statements minus (B) without duplication of any amount deducted from
Consolidated Net Income in calculating Excess Cash Flow for such period, all
voluntary prepayments of principal of Term Loans, Incremental Equivalent Debt
(to the extent secured by the Collateral on a first lien basis), Permitted First
Priority Refinancing Debt and Revolving Loans and Other Revolving Loans (to the
extent the Revolving Commitments and/or Other Revolving Loan Commitments, as
applicable, are permanently reduced by the amount of such prepayments) during
such Excess Cash Flow Period


77

--------------------------------------------------------------------------------





(including any voluntary prepayments or buybacks of Term Loans made pursuant to
Section 10.04(m) in an amount equal to (x) the discounted amount actually paid
in respect of the principal amount of such Term Loans or (y) if the amount
actually paid in respect of the principal amount of such Term Loans is greater
than par, the par amount) to the extent such prepayments are funded with
Internally Generated Cash.
(ii)    If (1) any member of the Restricted Group Disposes of any property or
assets (other than any Disposition of any property or assets permitted by
Section 7.05(a), 7.05(b), 7.05(c), 7.05(d), 7.05(e), 7.05(g), 7.05(h), 7.05(k),
7.05(l), 7.05(m) (except to the extent such property is subject to a Mortgage),
7.05(n), 7.05(o), 7.05(q), 7.05(r), 7.05(s), 7.05(t) or 7.05(u)), or (2) any
Casualty Event occurs, which results in the realization or receipt by any member
of the Restricted Group of Net Proceeds, the Borrower shall cause to be prepaid
on or prior to the date which is 10 Business Days after the date of the
realization or receipt by any member of the Restricted Group of such Net
Proceeds an aggregate principal amount of Term Loans in an amount equal to 100%
of all Net Proceeds realized or received; provided that, if at the time that any
such prepayment would be required, the Borrower is required to offer to
repurchase Incremental Equivalent Debt that is secured on a pari passu basis
with the Obligations or Permitted First Priority Refinancing Debt (or any
Permitted Refinancing thereof that is secured on a pari passu basis with the
Obligations) pursuant to the terms of the documentation governing such
Indebtedness with the net proceeds of such Disposition or Casualty Event (such
Incremental Equivalent Debt, Permitted First Priority Refinancing Debt (or
Permitted Refinancing thereof) required to be offered to be so repurchased,
“Other Applicable Indebtedness”), then the Borrower may apply such Net Proceeds
on a pro rata basis (determined on the basis of the aggregate outstanding
principal amount of the Term Loans and Other Applicable Indebtedness at such
time; provided that the portion of such Net Proceeds allocated to the Other
Applicable Indebtedness shall not exceed the amount of such Net Proceeds
required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such Net Proceeds shall be
allocated to the Term Loans in accordance with the terms hereof) to the
prepayment of the Term Loans and to the repurchase of Other Applicable
Indebtedness, and the amount of prepayment of the Term Loans that would have
otherwise been required pursuant to this Section 2.13(a)(ii) shall be reduced
accordingly; provided, further, that to the extent the holders of Other
Applicable Indebtedness decline to have such indebtedness repurchased (after
giving effect to any requirement under the documentation for such Other
Applicable Indebtedness to offer such declined payments to other holders of such
Other Applicable Indebtedness prior to making such proceeds available to the
Borrower), the declined amount shall promptly (and in any event within 10
Business Days after the date of such rejection) be applied to prepay the Term
Loans in accordance with the terms hereof.
(iii)    If any member of the Restricted Group incurs or issues any Indebtedness
after the Closing Date (other than Indebtedness permitted under Section 7.03
(other than clause (i) of Section 7.03(t) or clause (i) of Section 7.03(u))),
the Borrower shall cause to be prepaid an aggregate principal amount of Term
Loans in an amount equal to 100% of all Net Proceeds received therefrom on or
prior to the date which is five Business Days after (or, in the case of Credit
Agreement Refinancing Indebtedness, on the date of) the receipt by any member of
the Restricted Group of such Net Proceeds.
(b)    Except as may otherwise be set forth in any Term Loan Extension Offer,
any Refinancing Amendment or any Incremental Amendment, each prepayment of Term
Loans pursuant to Section 2.13(a) shall be applied ratably to each Class of Term
Loans (for the avoidance of doubt, including the 2020 Incremental Term Loans)
then outstanding; provided that any prepayment of Term Loans pursuant to


78

--------------------------------------------------------------------------------





the parenthetical in Section 2.13(a)(iii) shall be applied solely to each
applicable Class of Refinanced Debt.
(c)    With respect to each Class of Term Loans, each prepayment pursuant to
Section 2.13(a) shall be applied in direct order of maturity (in the case of the
Initial Term Loans and 2020 Incremental Term Loans, required pursuant to Section
2.11(a)); and each such prepayment shall be paid to the Lenders in accordance
with their respective Pro Rata Shares, subject to Section 2.13(d). For the
avoidance of doubt, this Section 2.13(c) is applicable to any prepayment made
with the Net Proceeds of Indebtedness permitted under clause (i) of Section
7.03(t) or clause (i) of Section 7.03(u).
(d)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to Section
2.13(a) at least three Business Days prior to the date of such prepayment;
provided that any such notice with respect to any mandatory prepayment required
to be made pursuant to Section 2.13(a)(iv) may be revoked by the Borrower prior
to the date of such prepayment as indicated in such notice. Each such notice
shall specify the date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment. The Administrative Agent will
promptly notify each applicable Lender of the contents of the Borrower’s
prepayment notice and of such Lender’s Pro Rata Share or other applicable share
of the prepayment. Each Term Lender may reject all of its Pro Rata Share or
other applicable share of any mandatory prepayment (such declined amounts, the
“Declined Proceeds”) of Term Loans required to be made pursuant to Section
2.13(a) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrower no later than 5:00 p.m., New York City
time, one Business Day after the date of such Lender’s receipt of notice from
the Administrative Agent regarding such prepayment; provided that, for the
avoidance of doubt, no Lender may reject any prepayment made (x) with proceeds
of Indebtedness permitted under clause (i) of Section 7.03(t) or clause (i) of
Section 7.03(u) or (y) pursuant to Section 2.13(a)(iii). If a Term Lender fails
to deliver a Rejection Notice to the Administrative Agent within the time frame
specified above, any such failure will be deemed an acceptance of the total
amount of such mandatory prepayment of Term Loans unless the Borrower and the
Administrative Agent agree to an extension of time for such failure to be
corrected. Subject to the terms of the documentation evidencing any Second Lien
Indebtedness, any Declined Proceeds shall be retained by the Borrower.
(e)    Funding Losses, Etc. All prepayments under this Section 2.13 shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment and shall be made together with, in the
case of any such prepayment of a Eurodollar Loan on a day prior to the last day
of an Interest Period therefor, any amounts owing in respect of such Eurodollar
Loan pursuant to Section 3.05. All prepayments under Section 2.13(a)(iii) shall
be subject to Section 2.12(d) (to the extent applicable) and Section 2.12(e) (to
the extent applicable). Notwithstanding any of the other provisions of Section
2.13(a), so long as no Event of Default shall have occurred and be continuing,
if any prepayment of Eurodollar Loans is required to be made under Section
2.13(a) prior to the last day of the Interest Period therefor, the Borrower may,
in its sole discretion, deposit the amount of any such prepayment otherwise
required to be made thereunder (including accrued interest to the last day of
such Interest Period) into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.13. Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
Section 2.13(a).
(f)    Foreign Dispositions; Foreign Excess Cash Flow. Notwithstanding any other
provisions of this Section 2.13, (A) to the extent that any of or all the Net
Proceeds of any Disposition by a Foreign


79

--------------------------------------------------------------------------------





Subsidiary (“Foreign Disposition”) or Excess Cash Flow attributable to Foreign
Subsidiaries are prohibited or delayed by applicable local law from being
repatriated to the United States, the portion of such Net Proceeds or Excess
Cash Flow so affected will not be required to be applied to repay Term Loans at
the times provided in this Section 2.13 but may be retained by the applicable
Foreign Subsidiary so long, but only so long, as the applicable local law will
not permit repatriation to the United States (the Borrower hereby agrees to
cause the applicable Foreign Subsidiary to promptly take all actions required by
the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation will be immediately
effected and such repatriated Net Proceeds or Excess Cash Flow will be promptly
(and in any event not later than two Business Days after such repatriation)
applied (net of additional taxes payable or reserved against as a result
thereof) to the repayment of the Term Loans pursuant to this Section 2.13 and
(B) to the extent that the Borrower has determined in good faith that
repatriation of any of or all the Net Proceeds of any Foreign Disposition or
Foreign Subsidiary Excess Cash Flow would cause material adverse tax
consequences to the Borrower, such Net Proceeds or Excess Cash Flow so affected
may be retained by the applicable Foreign Subsidiary; provided that, in the case
of this clause (B), on or before the date on which any such Net Proceeds so
retained would otherwise have been required to be applied to reinvestments or
prepayments pursuant to Section 2.13(a) or any such Excess Cash Flow would have
been required to be applied to prepayments pursuant to Section 2.13(a), the
Borrower applies an amount equal to such Net Proceeds or Excess Cash Flow to
such reinvestments or prepayments, as applicable, as if such Net Proceeds or
Excess Cash Flow had been received by or was attributable to the Borrower rather
than such Foreign Subsidiary, less the amount of additional taxes that would
have been payable or reserved against if such Net Proceeds or Excess Cash Flow
had been repatriated (or, if less, the Net Proceeds or Excess Cash Flow that
would be calculated if received by such Foreign Subsidiary).
(g)    In the event and on such occasion that the aggregate amount of Revolving
Exposure exceeds the aggregate amount of the Revolving Commitments then in
effect, then the Borrower shall immediately prepay the outstanding Revolving
Loans and Cash Collateralize the aggregate amount of the LC Exposure in an
aggregate amount equal to such excess.
Section 2.14.     Pro Rata Treatment.
(a)    Subject to the express provisions of this Agreement which require, or
permit, differing payment to be made to Non-Defaulting Lenders as opposed to
Defaulting Lenders and except as required under Section 3.02, each Borrowing,
each payment or prepayment of principal of any Borrowing, each payment of
interest on the Loans, each payment of the Commitment Fees, each payment of the
LC Participation Fees, each reduction of the Commitments and each conversion of
any Borrowing to or continuation of any Borrowing as a Borrowing of any Type
shall be allocated pro rata among the Lenders of the applicable Class in
accordance with their respective applicable Commitments (or, if such Commitments
shall have expired or been terminated, in accordance with the respective
principal amounts of their outstanding Loans); provided that the provisions of
this Section 2.14 shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement,
including (without limitation) in respect of any payment, assignment, sale or
participation to Holdings or any of their respective Affiliates expressly
permitted under Section 10.04. Each Lender agrees that in computing such
Lender’s portion of any Borrowing to be made hereunder, the Administrative Agent
may, in its discretion, round each Lender’s percentage of such Borrowing to the
next higher or lower whole Dollar amount.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, Reimbursement
Obligations, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably


80

--------------------------------------------------------------------------------





among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and Reimbursement Obligations then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and Reimbursement
Obligations then due to such parties.
Section 2.15.     Sharing of Setoffs. If any Lender shall, by exercising any
right of setoff or counterclaim (including pursuant to Section 10.06) or
otherwise (including by exercise of its rights under the Collateral Documents),
obtain payment in respect of any principal of or interest on any of its
Revolving Loans, Term Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Revolving Loans, Term Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Revolving Loans, Term Loans and participations in
LC Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans, Term Loans and participations in LC Disbursements; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this Section 2.15 shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Loans, Term Loans or participations in LC Disbursements to any
Eligible Assignee or participant. Each Loan Party consents to the foregoing and
agrees, to the extent it may effectively do so under applicable Legal
Requirements, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation. If
under applicable Insolvency Law any Secured Party receives a secured claim in
lieu of a setoff or counterclaim to which this Section 2.15 applies, such
Secured Party shall to the extent practicable, exercise its rights in respect of
such secured claim in a manner consistent with the rights to which the Secured
Party is entitled under this Section 2.15 to share in the benefits of the
recovery of such secured claim.
Section 2.16.     Payments.
(a)    The Borrower shall make each payment required to be made by it hereunder
or under any other Loan Document (whether of principal, interest, fees or
Reimbursement Obligations, or of amounts payable under Section 3.01, 3.04 or
3.05, or otherwise) on or before the time expressly required hereunder or under
such other Loan Document for such payment (or, if no such time is expressly
required, prior to 1:00 p.m., New York City time), on the date when due, in
immediately available funds, without setoff, deduction or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 520 Madison Avenue,
New York, New York 10022 Attention: Surgery Partners Account Manager. The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, unless specified otherwise, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under each Loan Document shall be made in Dollars.


81

--------------------------------------------------------------------------------





(b)    Unless the Administrative Agent shall have received written notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or each Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or each Issuing
Bank, as the case may be, the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders or Issuing Banks, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules or practices on
interbank compensation.
(c)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c), 2.16(b), 2.17(d), 2.17(e) or 10.05(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
Section 2.17.     Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request an Issuing Bank, and such Issuing Bank agrees, to issue
Letters of Credit for its own account or the account of a Restricted Subsidiary,
in each case to support payment and performance obligations incurred in the
ordinary course of business by the Borrower and its Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and such Issuing Bank, at any
time and from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date (provided that the
Borrower shall be a co-applicant, and be jointly and severally liable, with
respect to each Letter of Credit issued for the account of its Restricted
Subsidiary); provided that Letters of Credit may be issued on the Closing Date
solely to backstop or replace Existing Letters of Credit and other guarantees
and performance and similar bonds outstanding on the Closing Date and described
in Schedule 2.17. An Issuing Bank shall have no obligation to issue, and no
Borrower shall request the issuance of, any Letter of Credit at any time if
after giving effect to such issuance, the LC Exposure would exceed the LC
Commitment or the total Revolving Exposure would exceed the total Revolving
Commitments. In the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. No Issuing Bank shall be
required to issue Letters of Credit (or have Existing Letters of Credit
outstanding) in excess of the amount set forth opposite its name on Schedule
2.02 (as may be amended from time to time). Notwithstanding anything to the
contrary contained herein, Schedule 2.02 may be amended with the consent of
Borrower and each Issuing Bank that would be directly affected by such
amendment, with notice to the Administrative Agent. Notwithstanding anything
herein to the contrary, (x) no Issuing Bank shall be required to issue
commercial Letters of Credit and (y) no Issuing Bank shall be required to issue
a Letter of Credit in any currency other than Dollars.
(b)    Request for Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, the Borrower shall hand deliver or
facsimile (or transmit by electronic communication, if arrangements for doing so
have been approved in writing by the applicable Issuing Bank) an LC Request to
the applicable Issuing Bank and the Administrative Agent not later than 11:00
a.m., New York City


82

--------------------------------------------------------------------------------





time, on the third Business Day preceding the requested date of issuance,
amendment, renewal or extension (or such later date and time as is acceptable to
such Issuing Bank).
A request for an initial issuance of a Letter of Credit shall specify in form
and detail reasonably satisfactory to the applicable Issuing Bank:
(i)    the proposed issuance date of the requested Letter of Credit (which shall
be a Business Day);
(ii)    the face amount thereof;
(iii)    the expiry date thereof (which shall not be later than the close of
business on the Letter of Credit Expiration Date);
(iv)    the name and address of the beneficiary thereof;
(v)    whether the Letter of Credit is to be issued for its own account or for
the account of one of its Restricted Subsidiaries (provided that the Borrower
shall be a co-applicant, and be jointly and severally liable, with respect to
each Letter of Credit issued for the account of its Restricted Subsidiary);
(vi)    the documents to be presented by such beneficiary in connection with any
drawing thereunder;
(vii)    the full text of any certificate to be presented by such beneficiary in
connection with any drawing thereunder; and
(viii)    such other matters as such Issuing Bank may require.
A request for an amendment, renewal or extension of any outstanding Letter of
Credit shall specify in form and detail reasonably satisfactory to the
applicable Issuing Bank:
(i)    the Letter of Credit to be amended, renewed or extended;
(ii)    the proposed date of amendment, renewal or extension thereof (which
shall be a Business Day);
(iii)    the nature of the proposed amendment, renewal or extension; and
(iv)    such other matters as such Issuing Bank may require.
If requested by the applicable Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit; provided that the provisions of this
Section 2.17 shall apply in respect of all such applications. A Letter of Credit
shall be issued, amended, renewed or extended only if (and, upon issuance,
amendment, renewal or extension of each Letter of Credit, the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (i) the LC Exposure shall not exceed the LC
Commitment, (ii) the total Revolving Exposures shall not exceed the total
Revolving Commitments and (iii) the conditions set forth in Article 4 in respect
of such issuance, amendment, renewal or extension shall have been satisfied.
Unless the applicable Issuing Bank shall agree otherwise, no Letter of Credit
shall be in an initial amount less than $100,000.


83

--------------------------------------------------------------------------------





(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (x) the date which is one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (y) the Letter
of Credit Expiration Date; provided that this Section 2.17(c) shall not prevent
any Issuing Bank from agreeing that a Letter of Credit will automatically be
extended for one or more successive periods not to exceed one year each (and, in
any case, not to extend beyond the Letter of Credit Expiration Date) unless each
such Issuing Bank elects not to extend for any such additional period.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, any Issuing Bank
hereby irrevocably grants to each Revolving Lender, and each Revolving Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Revolving Lender’s Pro Rata Share of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the applicable Issuing Bank, such Revolving Lender’s Pro Rata Share of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.17(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this Section 2.17(d) in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever (so long as such payment shall
not cause such Lender’s Revolving Exposure to exceed such Lender’s Revolving
Commitment).
(e)    Reimbursement.
(i)    If any Issuing Bank shall make any LC Disbursement in respect of a Letter
of Credit, the Borrower shall pay to the Administrative Agent an amount equal to
such LC Disbursement not later than 1:00 p.m., New York City time, on the next
Business Day following the Business Day on which the Borrower shall have
received notice from such Issuing Bank that payment of such draft will be made.
If the Borrower fails to make such payment when due, the applicable Issuing Bank
shall notify the Administrative Agent and the Administrative Agent shall notify
each Revolving Lender of the applicable LC Disbursement, the payment then due
from the Borrower in respect thereof and such Revolving Lender’s Pro Rata Share
thereof. Each Revolving Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 12:00 p.m., New York
City time, on such date (or, if such Revolving Lender shall have received such
notice later than 12:00 p.m., New York City time, on any day, not later than
11:00 a.m., New York City time, on the immediately following Business Day), an
amount equal to such Revolving Lender’s Pro Rata Share of the unreimbursed LC
Disbursement in the same manner as provided in Section 2.02(c) with respect to
Revolving Loans made by such Revolving Lender, and the Administrative Agent will
promptly pay to such Issuing Bank the amounts so received by it from the
Revolving Lenders. The Administrative Agent will promptly pay to the applicable
Issuing Bank any amounts received by it from the Borrower pursuant to the above
paragraph prior to the time that any Revolving Lender makes any payment pursuant
to the preceding sentence and any such amounts received by the Administrative
Agent from the Borrower thereafter will be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made such payments
and to such Issuing Bank, as appropriate.


84

--------------------------------------------------------------------------------





(ii)    If the Borrower fails to make such payment when due, or if the amount is
not financed pursuant to the proviso to Section 2.17(e)(i), the applicable
Issuing Bank shall notify the Administrative Agent and the Administrative Agent
shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Revolving
Lender’s Pro Rata Share thereof. Each Revolving Lender shall pay by wire
transfer of immediately available funds to the Administrative Agent not later
than 12:00 p.m., New York City time, on such date (or, if such Revolving Lender
shall have received such notice later than 12:00 p.m., New York City time, on
any day, not later than 11:00 a.m., New York City time, on the immediately
following Business Day), an amount equal to such Revolving Lender’s Pro Rata
Share of the unreimbursed LC Disbursement in the same manner as provided in
Section 2.02(c) with respect to Revolving Loans made by such Revolving Lender,
and the Administrative Agent will promptly pay to the applicable Issuing Bank
the amounts so received by it from the Revolving Lenders. The Administrative
Agent will promptly pay to the applicable Issuing Bank any amounts received by
it from the Borrower pursuant to the above paragraph prior to the time that any
Revolving Lender makes any payment pursuant to the preceding sentence and any
such amounts received by the Administrative Agent from the Borrower thereafter
will be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made such payments and to such Issuing Bank, as appropriate.
(iii)    If any Revolving Lender shall not have made its Pro Rata Share of such
LC Disbursement available to the Administrative Agent as provided above, the
Borrower and such Revolving Lender severally agree to pay interest on such
amount, for each day from and including the date such amount is required to be
paid in accordance with the foregoing to but excluding the date such amount is
paid, to the Administrative Agent for the account of the applicable Issuing Bank
at (i) in the case of the Borrower, the interest rate applicable to ABR Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (i) of this Section 2.17(e), then the Default Rate shall
apply and (ii) in the case of such Lender, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules or practices on interbank compensation.
(f)    Obligations Absolute. The Reimbursement Obligations of the Borrower as
provided in Section 2.17(e) shall be absolute, unconditional and irrevocable,
and shall be paid and performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever and irrespective of:
(i)    any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein;
(ii)    any draft or other document presented under a Letter of Credit being
proved to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
(iii)    prepayment by an Issuing Bank under a Letter of Credit against
presentation of a draft or other document that fails to comply with the terms of
such Letter of Credit;
(iv)    any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 2.17,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the obligations of the Borrower hereunder;
(v)    the fact that a Default shall have occurred and be continuing;


85

--------------------------------------------------------------------------------





(vi) any material adverse change in the condition (financial or otherwise),
results of operations, assets, liabilities (contingent or otherwise), material
agreements, properties, solvency, business, management, prospects or value of
any Company; or
(vii) any other fact, circumstance or event whatsoever.
None of the Agents, the Lenders, any Issuing Bank or any of their Affiliates
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of any Issuing Bank;
provided that the foregoing shall not be construed to excuse any Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential, exemplary, special, punitive or other indirect damages, claims
in respect of which are hereby waived by the Borrower to the extent permitted by
applicable Legal Requirements) suffered by the Borrower that are caused by any
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of such Issuing Bank (as determined
by a court of competent jurisdiction in a final non-appealable decision) with
respect to such a determination, such Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly give written
notice to the Administrative Agent and the Borrower of such demand for payment
and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its Reimbursement Obligation to such Issuing
Bank and the Revolving Lenders with respect to any such LC Disbursement (other
than with respect to the timing of such Reimbursement Obligation set forth in
Section 2.17(e)).
(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is due, the unpaid amount thereof shall bear interest
payable on demand, for each day from and including the date such LC Disbursement
is due to but excluding the date that the Borrower reimburses such LC
Disbursement, at the Default Rate. Interest accrued pursuant to this Section
2.17(h) shall be for the account of such Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Lender pursuant to
Section 2.17(e) to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment.
(i)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this Section 2.17(i), the Borrower shall deposit in an account (the
“LC Sub-Account”), in the name of the


86

--------------------------------------------------------------------------------





Collateral Agent and for the benefit of the Revolving Lenders, an amount in cash
equal to 103% of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to Holdings or the Borrower described in
Section 8.01(f) or 8.01(g). Funds in the LC Sub-Account shall be applied by the
Collateral Agent to reimburse each Issuing Bank for LC Disbursements for which
it has not been reimbursed and, to the extent not so applied, shall be held for
the satisfaction of outstanding Reimbursement Obligations or, if the maturity of
the Loans has been accelerated (but subject to the consent of Revolving Lenders
with LC Exposure representing greater than 50% of the total LC Exposure), be
applied to satisfy other Obligations of the Borrower in accordance with Article
9. If the Borrower is required to provide an amount of cash collateral hereunder
as a result of the occurrence of an Event of Default, such amount plus any
accrued interest with respect to such amounts (to the extent not applied as
aforesaid) shall, in accordance with Article 9, be returned to the Borrower
within 10 Business Days after all Events of Default have been cured or waived.
(j)    Additional Issuing Banks. The Borrower may, at any time and from time to
time, designate one or more additional Revolving Lenders or Affiliates of
Revolving Lenders to act as an issuing bank under the terms of this Agreement,
with the consent of each of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Revolving Lender(s). Any Revolving Lender
designated as an issuing bank pursuant to this Section 2.17(j) shall be deemed
(in addition to being a Revolving Lender) to be the Issuing Bank with respect to
Letters of Credit issued or to be issued by such Revolving Lender, and all
references herein and in the other Loan Documents to the term “Issuing Bank”
shall, with respect to such Letters of Credit, be deemed to refer to such
Revolving Lender in its capacity as Issuing Bank, as the context shall require.
(k)    Resignation or Removal of the Issuing Bank. Any Issuing Bank may resign
as Issuing Bank hereunder at any time upon at least 30 days’ prior written
notice to the Lenders, the Administrative Agent and the Borrower. Following such
resignation, such Issuing Bank may be replaced at any time by written agreement
among the Borrower, the Administrative Agent and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of such
Issuing Bank or any such additional Issuing Bank. At the time any such
resignation or replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.05(c). From and after the effective date of any such resignation or
replacement or addition, as applicable, (i) the successor or additional Issuing
Bank shall have all the rights and obligations of the replaced Issuing Bank
under this Agreement with respect to Letters of Credit to be issued by it
thereafter and (ii) references herein and in the other Loan Documents to the
term “Issuing Bank” shall be deemed to refer to such successor or such addition
or to any previous Issuing Bank, or to such successor or such addition and all
previous Issuing Banks, as the context shall require. After the resignation or
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such resignation or replacement, but shall not be required to issue
additional Letters of Credit. If at any time there is more than one Issuing Bank
hereunder, the Borrower may, in its discretion, select which Issuing Bank is to
issue any particular Letter of Credit.
(l)     Other. No Issuing Bank shall be under any obligation to issue any Letter
of Credit if:
(i)    any Order of any Governmental Authority or arbitrator shall by its terms
purport to enjoin or restrain such Issuing Bank from issuing such Letter of
Credit, or any Legal Requirement applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such


87

--------------------------------------------------------------------------------





Letter of Credit any restriction, reserve or capital requirement (for which such
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon such Issuing Bank any unreimbursed loss, cost
or expense which was not applicable on the Closing Date and which such Issuing
Bank deems material to it; or
(ii)    the issuance of such Letter of Credit would violate one or more policies
of general application of such Issuing Bank.
(m)     No Issuing Bank shall be under any obligation to amend any Letter of
Credit if (A) such Issuing Bank would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(n)    The parties hereto agree that all Existing Letters of Credit issued by
any Issuing Bank shall be deemed to be issued hereunder and shall constitute
Letters of Credit subject to the terms hereof without any further action by the
Borrower or such Issuing Bank.
Section 2.18     Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender becomes a Defaulting Lender, then
(i) during any Default Period (as defined below) with respect to such Defaulting
Lender, such Defaulting Lender shall be deemed not to be a “Lender”, and the
amount of such Defaulting Lender’s Revolving Commitment and Revolving Loans
and/or Term Loan Commitments, 2018 Incremental Term Loan Commitments, 2020
Incremental Term Loan Commitments and Term Loans shall be excluded for purposes
of voting, and the calculation of voting, on any matters (including the granting
of any consents or waivers) with respect to any of the Loan Documents, except
that the amount of such Defaulting Lender’s Revolving Commitment and Revolving
Loans and/or Term Loan Commitments, 2018 Incremental Term Loan Commitments, 2020
Incremental Term Loan Commitments and Term Loans shall be included for purposes
of voting, and the calculation of voting, on the matters set forth in Section
10.08(b)(i) through 10.08(b)(ix) (including the granting of any consents or
waivers) only to the extent that any such matter disproportionately affects such
Defaulting Lender; (ii) to the extent permitted by applicable Legal
Requirements, until such time as the Default Excess (as defined below) with
respect to such Defaulting Lender shall have been reduced to zero, (A) any
voluntary prepayment of the Loans pursuant to Section 2.10(a) shall, if the
Borrower so directs at the time of making such voluntary prepayment, be applied
to the Loans and the Revolving Exposure of other Lenders in accordance with
Section 2.10(a) as if such Defaulting Lender had no Loans outstanding and the
Revolving Exposure of such Defaulting Lender were zero, and (B) any mandatory
prepayment of the Loans pursuant to Section 2.10 shall, if the Borrower so
directs at the time of making such mandatory prepayment, be applied to the Loans
and Revolving Exposure of other Lenders (but not to the Loans and Revolving
Exposure of such Defaulting Lender) in accordance with Section 2.10 as if such
Defaulting Lender had funded all Defaulted Revolving Loans of such Defaulting
Lender, it being understood and agreed that the Borrower shall be entitled to
retain any portion of any mandatory prepayment of the Loans that is not paid to
such Defaulting Lender solely as a result of the operation of the provisions of
this clause (B); (iii) the amount of such Defaulting Lender’s Revolving
Commitment, Revolving Loans and LC Exposure shall be excluded for purposes of
calculating the Commitment Fee payable to Revolving Lenders pursuant to Section
2.05(a) in respect of any day during any Default Period with respect to such
Defaulting Lender, and such Defaulting Lender shall not be entitled to receive
any Commitment Fee pursuant to Section 2.05(a) with respect to such Defaulting
Lender’s Revolving Commitment in respect of any Default Period with respect to
such Defaulting Lender; (iv) if any LC Exposure exists at the time a Lender
becomes a Defaulting Lender then: (A) all or any part of such LC Exposure shall
be reallocated among the Revolving Lenders that are not Defaulting Lenders in
accordance with their respective Revolving Commitments but, in any case, only to
the extent the sum of the Revolving Exposures of all Revolving Lenders that are
not Defaulting Lenders does not exceed the total of the Revolving Commitments of
all Revolving Lenders that are not Defaulting Lenders; (B) if the


88

--------------------------------------------------------------------------------





reallocation described in clause (A) above cannot, or can only partially, be
effected (as reasonably determined by the Administrative Agent), the Borrower
shall within three Business Days following notice by the Administrative Agent,
cash collateralize such Defaulting Lender’s LC Exposure (after giving effect to
any partial reallocation pursuant to clause (A) above) in accordance with the
procedures set forth in Section 2.18(i) for so long as such LC Exposure is
outstanding; (C) if the Borrower Cash Collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to this clause (iv), the Borrower shall
not be required to pay any LC Participation Fee to such Defaulting Lender
pursuant to Section 2.05(c) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;
(D) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this clause (iv), then the fees payable to the Lenders pursuant to Section 2.05
shall be adjusted in accordance with such non-Defaulting Lenders’ reallocated LC
Exposure; and (E) if any Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to this clause (iv), then, without
prejudice to any rights or remedies of the Issuing Banks or any Lender
hereunder, all Commitment Fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and LC Participation
Fee payable under Section 2.05 with respect to such Defaulting Lender’s LC
Exposure shall be payable to the applicable Issuing Banks until such LC Exposure
is cash collateralized and/or reallocated; (v) except for purposes of
calculating the aggregate Revolving Exposure pursuant to Section 2.09(b), the
Revolving Exposure of all Lenders as at any date of determination shall be
calculated as if such Defaulting Lender had funded all Defaulted Revolving Loans
of such Defaulting Lender; and (vi) so long as any Lender is a Defaulting
Lender, no Issuing Bank shall be required to issue, amend or increase any Letter
of Credit, unless it is satisfied that the related exposure will be 100% covered
by the Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with clause (iv) of this Section 2.16(c),
and participating interests in any such newly issued or increased Letter of
Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with clause (iv)(A) of this Section 2.16(c) (and Defaulting Lenders shall not
participate therein). In the event that each of the Administrative Agent, the
Borrower, and the Issuing Banks agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
LC Exposure and Revolving Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Revolving Commitment.
No amount of the Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in Section 2.16(c),
performance by the Borrower of its obligations under this Agreement and the
other Loan Documents shall not be excused or otherwise modified, as a result of
any Funding Default or the operation of Section 2.16(c). The rights and remedies
against a Defaulting Lender under Section 2.16(c) are in addition to other
rights and remedies that the Borrower may have against such Defaulting Lender
with respect to any Funding Default and that the Administrative Agent or any
Lender may have against such Defaulting Lender with respect to any Funding
Default.
The Borrower may terminate the unused amount of the Commitment of a Defaulting
Lender upon not less than 10 Business Days’ prior notice to the Administrative
Agent (which will promptly notify the Lenders thereof), and in such event the
provisions of Section 2.14 will apply to all amounts thereafter paid by the
Borrower for the account of such Defaulting Lender under this Agreement (whether
on account of principal, interest, fees, indemnity or other amounts); provided,
that such termination will not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent or any non-Defaulting Lender may have
against such Defaulting Lender.


89

--------------------------------------------------------------------------------





Section 2.19     Incremental Credit Extensions.
(a)    The Borrower may at any time or from time to time after the Closing Date,
by notice to the Administrative Agent (whereupon the Administrative Agent shall
promptly make a copy of such notice available to each of the Lenders), request
one or more additional tranches or, in consultation with the Administrative
Agent, additions to an existing tranche of term loans (the “Incremental Term
Loans”; the commitments thereunder, the “Incremental Term Loan Commitments”) or
one or more increases in the amount of the Revolving Commitment (any such
increase, a “Revolving Commitment Increase”; the commitments thereunder, the
“Incremental Revolving Commitments” and, collectively, with the Incremental Term
Loan Commitments, the “Incremental Commitments”); provided that (i) after giving
effect to the making of such Incremental Term Loans or the incurrence of any
Revolving Commitment Increase, the aggregate principal amount of all Incremental
Term Loans and Incremental Revolving Commitments incurred pursuant to this
Section 2.19 (together with any Incremental Equivalent Debt incurred pursuant to
Section 7.03(s) after the Closing Date) shall not exceed (x) $346,000,000
(provided that $35,000,000 of such amount under this clause (x) shall solely be
available for Revolving Commitment Increases) plus (y) an unlimited additional
amount, so long as on a Pro Forma Basis after the incurrence of such Incremental
Term Loans and such Incremental Revolving Commitments (A) if such Incremental
Loan ranks pari passu in right of security on the Collateral with the
Obligations (other than any Obligations in respect of other Incremental Loans or
Refinancing Facilities secured on a junior lien basis to other Obligations), the
First Lien Leverage Ratio as of the last day of the most recently ended Test
Period does not exceed 3.90:1.00 and (B) if such Incremental Loan ranks junior
in right of security on the Collateral to the Obligations (other than any
Obligations in respect of other Incremental Loans or Refinancing Facilities
secured on a junior lien basis to other Obligations), the Senior Secured
Leverage Ratio as of the last day of the most recently ended Test Period does
not exceed 3.90:1.00 (it being understood that (1) any Incremental Loan may be
incurred under clause (y) prior to clause (x) and regardless of whether there is
capacity under clause (x), (2) to the extent that both clause (x) and clause (y)
are available and the Borrower does not make an election, the Borrower will be
deemed to have elected clause (y), (3) any amounts incurred under clause (x),
the Revolving Facility, Sections 7.03(e), 7.03(m), 7.03(r), 7.03(t), 7.03(u),
7.03(z), 7.03(bb), 7.03(s)(x) or 7.03(w), in each case, together with any
amounts incurred to fund original issue discount (“OID”) and upfront fees, that
is concurrently incurred with, or incurred in a single transaction or series of
related transactions with, amounts under clause (y) will not count as
Indebtedness for the purpose of calculating the First Lien Leverage Ratio or
Senior Secured Leverage Ratio, as applicable, in clause (y) and (4) any portion
of any Incremental Term Loans or any Incremental Revolving Commitments incurred
in reliance on clause (x) may be reclassified, as the Borrower may elect from
time to time, as incurred under clause (y) if the Borrower meets the applicable
First Lien Leverage Ratio or Senior Secured Leverage Ratio, as applicable, under
clause (y) at such time on a Pro Forma Basis (for purposes of clarity, with any
such reclassification having the effect of increasing the Borrower’s ability to
incur Indebtedness under clause (x) on and after the date of such
reclassification by the amount of Indebtedness so reclassified)); provided,
further, that for purposes of the calculation of the First Lien Leverage Ratio
and the Senior Secured Leverage Ratio used in determining the availability of
Incremental Term Loans or Incremental Revolving Commitments under this Section
2.19(a), (i) any cash proceeds of any Incremental Term Loans or the Incremental
Revolving Commitments, as applicable, then being incurred will not be netted for
purposes of determining compliance with the First Lien Leverage Ratio or Senior
Secured Leverage Ratio, as applicable, and (ii) the full amount of any
Incremental Revolving Commitments then being incurred shall be deemed to be
Indebtedness then outstanding (whether or not then incurred). Each tranche of
Incremental Term Loans shall be in an aggregate principal amount that is not
less than $5,000,000 (provided that such amount may be less than $5,000,000 if
such amount represents all remaining availability under the limit set forth in
the preceding sentence).


90

--------------------------------------------------------------------------------





(b)    The terms, provisions and documentation of the Incremental Revolving
Commitments shall be identical (other than with respect to upfront fees,
original issue discount or similar fees and, for the avoidance of doubt, any
structuring, arrangement, underwriting or other similar fees not shared with all
lenders providing the applicable Incremental Revolving Commitments) to the
Revolving Commitments existing hereunder on the closing date of such Incremental
Revolving Commitments. The following terms shall apply to any Incremental Term
Loans established pursuant to an Incremental Amendment: (i) such Incremental
Term Loans (A) shall rank pari passu in right of payment with all other Term
Loans, (B) shall be secured by the Collateral on a pari passu or junior basis
with all other Term Loans, (C) shall not be guaranteed by any person other than
a Guarantor and (D) shall not be secured by any assets other than the
Collateral, (ii) the maturity date of such Incremental Term Loans shall not be
earlier than the Original Term Loan Maturity Date, (iii) the Weighted Average
Life to Maturity of such Incremental Term Loans shall not be less than the
remaining Weighted Average Life to Maturity of the then outstanding Initial Term
Loans (provided that the effects of any scheduled amortization or prepayments
made on the Initial Term Loans prior to the Increased Amount Date shall be
disregarded), (iv) if such Incremental Term Loan ranks pari passu in right of
security with the existing Term Loans, such Incremental Term Loan may
participate on a pro rata basis or on a less than pro rata basis (but not on a
greater than pro rata basis) in any mandatory prepayments under the Loan
Documents, as specified in the applicable Incremental Amendment (provided,
however, that any Incremental Term Loan may participate on a greater than pro
rata basis, on a pro rata basis or on a less than pro rata basis in any
voluntary prepayments), (v) subject to clauses (ii) and (iii) above, the
amortization schedule applicable to any Incremental Term Loan shall be
determined by the Borrower and the lenders thereunder, (vi) the applicable
all-in yield relating to any Incremental Term Loans incurred under clause (y) of
Section 2.19(a) pursuant to such Incremental Amendment (each facility
thereunder, an “Incremental Facility”), if such Incremental Term Loans are (A)
secured on a pari passu basis with the Initial Term Loans and (B) made on or
prior to the date that is eighteen (18) months after the Closing Date, shall not
exceed the all-in yield applicable to the Initial Term Loans by more than 0.50%
per annum unless the all-in yield applicable to the Initial Term Loans is
increased so that the all-in yield applicable to the applicable Incremental
Facility does not exceed the all-in yield applicable to the Initial Term Loans
by more than 0.50% per annum; provided that, in determining the all-in yield
applicable to the Initial Term Loans and the applicable Incremental Facility,
(A) OID or upfront fees (which shall be deemed to constitute like amounts of
OID) payable by the Borrower to the Lenders of the Initial Term Loans or the
applicable Incremental Facility in the primary syndication thereof shall be
included (with OID being equated to interest based on an assumed four-year life
to maturity or, if less, the remaining life to maturity of the applicable
Incremental Facility), (B) structuring, arrangement, underwriting, ticking and
commitment and other fees not shared with all lenders providing the Initial Term
Loans or the applicable Incremental Facility, and, if applicable, consent fees
for an amendment paid generally to consenting lenders, shall be excluded and (C)
if the Adjusted LIBO Rate in respect of such Incremental Facility includes a
floor in excess of 1.00%, or the Alternate Base Rate in respect of such
Incremental Facility includes a floor in excess of 2.00%, such excess shall be
equated to interest margin for purposes of determining any increase to the
applicable all-in yield under the Initial Term Loans (except to the extent such
floor does not result in an increase in interest rate) and any increase in the
all-in yield applicable to the Initial Term Loans required due to the
application of such floor on any Incremental Facility shall be effected solely
through an increase in (or implementation of, as applicable) such floor in
respect of the Initial Term Loans, (vii) subject to clause (vi) above, any fees
payable in connection with any such Incremental Term Loan shall be determined by
the Borrower and the arrangers providing for such Incremental Term Loan and
(viii) except as otherwise required or permitted above, all other terms of such
Incremental Term Loans (other than (1) provisions applicable only to periods
after the Latest Maturity Date of then-existing Term Loans (as of the date of
incurrence of such Incremental Term Loans) and (2) pricing, fees, rate floors,
premiums, optional prepayment or redemption terms (which shall be determined by
the Borrower)) are either (I) customary market terms for Indebtedness of such
type at the time of incurrence (taken as a whole) (as determined in


91

--------------------------------------------------------------------------------





good faith by the Borrower) or (II) substantially identical to, or when taken as
a whole, are not materially more restrictive with respect to the Restricted
Group than the terms of the Term Loans (as of the date of incurrence of such
Incremental Term Loans), in each case under this clause (viii)(II), unless the
then-existing Term Loans (other than any then-existing Term Loans secured on a
junior basis to the Incremental Term Loans) (as of the date of incurrence of the
Incremental Term Loans) receive the benefit of such more favorable terms through
the then Latest Maturity Date (for the avoidance of doubt, it is understood that
to the extent any financial maintenance covenant is added for the benefit of
such Incremental Term Loans, no consent shall be required from the
Administrative Agent or any Lender to the extent that such financial maintenance
covenant is also added for the benefit of the Term Loans (other than any
then-existing Term Loans secured on a junior basis to the Incremental Term
Loans) then outstanding); provided that any Incremental Term Loan Facility
secured on a junior basis to all other Term Loans shall be subject to a Second
Lien Intercreditor Agreement. Notwithstanding anything to the contrary in this
Agreement, to the extent the terms of any Incremental Term Loan or Incremental
Revolving Commitment, as applicable, are favorable to the existing Lenders, such
terms may be, in consultation with the Administrative Agent, incorporated into
this Agreement for the benefit of the existing Lenders of the applicable Class
or Classes of Loans without further amendment requirements, including, for the
avoidance of doubt, at the option of the Borrower, any increase in the
Applicable Margin relating to any existing Class to achieve “fungibility” with
such existing Class of Loans.
(c)    Each notice from the Borrower pursuant to this Section 2.19 shall set
forth (i) the requested amount and proposed terms of the relevant Incremental
Term Loans or Revolving Commitment Increase (each, an “Incremental Loan”), as
applicable, and (ii) the date on which the relevant increase is requested to
become effective (the “Increased Amount Date”). Incremental Term Loans and
Revolving Commitment Increases may be made by any existing Lender (but no
existing Lender shall have any obligation to make any Incremental Term Loan or
Revolving Commitment Increase, as applicable, except to the extent that it has
agreed to do so pursuant to an Incremental Amendment) or by any other Additional
Lender (the Term Lenders, Revolving Lenders or Additional Lenders making such
Incremental Term Loans or Revolving Commitment Increase, as applicable,
collectively, the “Incremental Lenders”), provided, that each Issuing Bank shall
have consented (such consent not to be unreasonably withheld, conditioned or
delayed) to such Incremental Lender to the extent any such consent would be
required under Section 10.04(b) for an assignment of Revolving Loans to such
Incremental Lender.
(d)    Incremental Term Loan Commitments and/or Incremental Revolving
Commitments, as applicable, shall become Commitments under this Agreement
pursuant to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each
Incremental Lender and the Administrative Agent. Subject to this Section 2.19,
the Incremental Amendment shall be on the terms, and pursuant to documentation,
to be determined by the Borrower and the Incremental Lenders providing the
Incremental Term Loan Commitments and/or Incremental Revolving Commitments, as
applicable. Each Incremental Term Loan Commitment and Incremental Revolving
Commitment, as applicable, shall become effective as of the applicable Increased
Amount Date pursuant to the applicable Incremental Amendment; provided that (i)
(x) if the applicable Incremental Term Loan Commitment and/or Incremental
Revolving Commitment is not being provided in connection with a Limited
Condition Transaction, no Event of Default exists or would exist after giving
effect to such Incremental Term Loan Commitment and/or Incremental Revolving
Commitment, as applicable and (y) if such Incremental Term Loan Commitment
and/or Incremental Revolving Commitment is being provided in connection with a
Limited Condition Transaction, no Event of Default under Section 8.01(a),
8.01(f) or 8.01(g) shall exist on the applicable Increased Amount Date (provided
that the condition set forth under this clause (i) shall not be required to be
satisfied if waived (or otherwise not required) by Persons holding more than 50%
of the applicable Incremental Term Loan Commitments (in the case of an
Incremental Term Loan) and/or Incremental Revolving Commitments (in the case of
a Revolving Commitment Increase), as applicable) and (ii) in connection with the
effectiveness of any


92

--------------------------------------------------------------------------------





Incremental Term Loan Commitments and/or Incremental Revolving Commitments, and
the incurrence of any related Incremental Loans, there shall be no requirement
under this Section 2.19 for the Borrower to bring down the representations and
warranties on the Increased Amount Date under the Loan Documents unless
requested by the Persons holding more than 50% of the applicable Incremental
Term Loan Commitments (in the case of Incremental Term Loans) and/or Incremental
Revolving Commitments (in the case of a Revolving Commitment Increase), as
applicable (provided that, in the case of Incremental Loans or Incremental Term
Loan Commitments and/or Incremental Revolving Commitments, as applicable, used
to finance a Limited Condition Transaction, the Specified Representations
(conformed for such Limited Condition Transaction, as applicable) shall be
required to be true and correct in all material respects as of the Increased
Amount Date if requested by the Persons holding more than 50% of the applicable
Incremental Term Loan Commitments (in the case of an Incremental Term Loan)
and/or Incremental Revolving Commitments (in the case of a Revolving Commitment
Increase), as applicable). The Borrower will use the proceeds, if any, of the
Incremental Term Loans for any purpose not prohibited by this Agreement. No
Lender shall be obligated to provide any Incremental Term Loans or Revolving
Commitment Increases unless it so agrees.
(e)    Any Incremental Amendment may, without the consent of any Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower (i) to effect the terms thereof, to the extent such terms are
permitted under this Section 2.19 and (ii) to effect technical and corresponding
amendments to this Agreement and the other Loan Documents to effect the
provisions of this Section 2.19.
(f)    This Section 2.19 shall supersede any provisions in Section 2.14, 2.15 or
10.08 to the contrary.
(g)    Upon any Revolving Commitment Increase pursuant to this Section 2.19, (a)
each of the Revolving Lenders holding Revolving Commitments immediately prior to
such Revolving Commitment Increase shall assign to each of the Revolving Lenders
having an Incremental Revolving Commitment, and each of the Revolving Lenders
having an Incremental Revolving Commitment shall purchase from each of the
Revolving Lenders holding Revolving Commitments immediately prior to such
Revolving Commitment Increase, at the principal amount thereof, such interests
in the Incremental Revolving Loans outstanding on the closing date of such
Revolving Commitment Increase as shall be necessary in order that, after giving
effect to all such assignments and purchases, such Revolving Loans will be held
by existing Revolving Lenders and Revolving Lenders having an Incremental
Revolving Commitment ratably in accordance with their Revolving Commitments
after giving effect to the addition of such Incremental Revolving Commitments to
the Revolving Commitments, (b) each Incremental Revolving Commitment shall be
deemed for all purposes a Revolving Commitment and each Loan made thereunder
shall be deemed, for all purposes, a Revolving Loan and (c) each Revolving
Lender having an Incremental Revolving Commitment shall become a Lender with
respect to the Incremental Revolving Commitments and all matters relating
thereto. The Administrative Agent and the Lenders hereby agree that the minimum
borrowing and prepayment requirements in Section 2.02 and 2.12 of this Agreement
shall not apply to the transactions effected pursuant to the immediately
preceding sentence.
Section 2.20     Refinancing Amendments.
(a)    At any time after the Closing Date, the Borrower may obtain, from any
Lender or any Additional Lender (provided, that each Issuing Bank shall have
consented (such consent not to be unreasonably withheld, conditioned or delayed)
to such Additional Lender to the extent any such consent would be required under
Section 10.04(b) for an assignment of Revolving Loans to such Additional
Lender), Credit Agreement Refinancing Indebtedness in respect of all or any
portion of the Term Loans (each new term facility, a “Refinancing Term
Facility”) or Revolving Loans and Revolving


93

--------------------------------------------------------------------------------





Commitments (each new revolving credit facility, a “Refinancing Revolving
Facility”, and collectively with any Refinancing Term Facility, “Refinancing
Facilities”) then outstanding under this Agreement (which for purposes of this
Section 2.20(a) will be deemed to include any then outstanding Other Loans,
Incremental Term Loans, Extended Term Loans or Extended Revolving Commitments),
in the form of Other Loans or Other Commitments pursuant to a Refinancing
Amendment; provided that (A) such Credit Agreement Refinancing Indebtedness will
rank pari passu in right of payment and pari passu or (in the case of
Refinancing Term Facilities) junior in right of security with the other Loans
and Commitments hereunder, (B) such Credit Agreement Refinancing Indebtedness
will have such pricing and optional prepayment terms as may be agreed by the
Borrower and the Lenders thereof (provided that if such Refinancing Term
Facility ranks pari passu in right of security with the existing Term Loans,
such Refinancing Term Facility may participate on a pro rata basis or on a less
than pro rata basis (but not on a greater than pro rata basis) in any mandatory
prepayments hereunder, as specified in the applicable Refinancing Amendment)
(provided, however, that any Refinancing Term Facility may participate on a
greater than pro rata basis, on a pro rata basis or on a less than pro rata
basis in any voluntary prepayments), (C) such Credit Agreement Refinancing
Indebtedness will have a maturity date not earlier than the maturity date of,
and will have a Weighted Average Life to Maturity that is not shorter than, the
Loans or Commitments being refinanced, (D) subject to clauses (B) and (C) above,
all other terms of such Credit Agreement Refinancing Indebtedness (other than
pricing, fees, rate floors, premiums, optional prepayment or redemption terms
(which shall be determined by the applicable borrower)) are either (I) customary
market terms for Indebtedness of such type at the time of incurrence (taken as a
whole) (as determined in good faith by the Borrower) or (II) substantially
identical to, or when taken as a whole, are not materially more restrictive with
respect to the Restricted Group than the terms of the Loans or Commitments being
refinanced (as of the date of incurrence of such Credit Agreement Refinancing
Indebtedness), (E) the proceeds of such Credit Agreement Refinancing
Indebtedness shall be applied, substantially concurrently with the incurrence
thereof, to the prepayment of outstanding Loans or Commitments being so
refinanced, (F) if any such Refinancing Facility is secured, it shall not be
secured by any assets other than the Collateral and (G) if any such Refinancing
Facility is guaranteed, it shall not be guaranteed by any person other than the
Guarantors; provided, further, that the terms and conditions applicable to such
Credit Agreement Refinancing Indebtedness may provide for any additional or
different terms that are agreed between the Borrower and the lenders thereof and
applicable only during periods after the then Latest Maturity Date; provided,
further, that to the extent any financial maintenance covenant is added for the
benefit of (a) a Refinancing Term Facility, no consent shall be required from
the Administrative Agent or any Lender to the extent that such financial
maintenance covenant is also added for the benefit of Term Loans remaining
outstanding after the incurrence or issuance of such Refinancing Term Facility
or (b) Refinancing Revolving Facility, no consent shall be required from the
Administrative Agent or any Lender to the extent that such financial maintenance
covenant is also added for the benefit of the Revolving Loans and Revolving
Commitments remaining outstanding after the incurrence or issuance of such
Refinancing Revolving Facility); provided, further, that (1) the borrowing and
repayment of Revolving Loans under any Refinancing Revolving Facility shall be
made on a pro rata basis with all other Revolving Commitments, (2) all Letters
of Credit shall be participated on a pro rata basis by all Lenders with
Revolving Commitments in accordance with their percentage of the Revolving
Commitments, (3) the permanent repayment of Revolving Loans and termination of
Revolving Commitments under any Refinancing Revolving Facility shall be made on
a pro rata basis with the permanent repayment of all other Revolving Loans and
termination of all other Revolving Commitments and (4) assignments and
participations of Revolving Loans and Revolving Commitments under any
Refinancing Revolving Facility shall be governed by the same assignment and
participation provisions applicable to all other Revolving Loans and Revolving
Commitments. The effectiveness of any Refinancing Amendment shall be subject to
the consent of the Issuing Bank to the extent required under Section
10.4(b)(i)(C). Each Class of Credit Agreement Refinancing Indebtedness incurred
under this Section 2.20(a) shall be in an aggregate principal amount that is not
less than $20,000,000. The


94

--------------------------------------------------------------------------------





Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Amendment.
(b)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto and (ii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.20, and the Required
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Refinancing Amendment. Without limiting the foregoing, in connection with
any Refinancing Amendment, to the extent reasonably requested by the Collateral
Agent, the respective Loan Parties shall (at their expense) amend (and the
Collateral Agent is hereby directed to amend) any Mortgage that has a maturity
date prior to the Latest Maturity Date after giving effect to such Refinancing
Amendment so that such maturity date is extended to the then Latest Maturity
Date (or such later date as may be advised by local counsel to the Collateral
Agent).
(c)    This Section 2.20 shall supersede any provisions in Section 2.14, 2.15 or
10.08 to the contrary.
Section 2.21     Extension of Loans.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, a “Term Loan Extension Offer”) made from time to time
by the Borrower to all Lenders of a Class of Term Loans with a like Term Loan
Maturity Date on a pro rata basis (based on the aggregate outstanding principal
amount of the respective Term Loans of such Class with the same Term Loan
Maturity Date) and on the same terms to each such Term Lender, the Borrower may
from time to time with the consent of any Term Lender that shall have accepted
such Term Loan Extension Offer extend the maturity date of any Term Loans and
otherwise modify the terms of such Term Loans of such Term Lender pursuant to
the terms of the relevant Extension Offer (including, without limitation, by
increasing the interest rate or fees payable in respect of such Term Loans
and/or modifying the amortization schedule in respect of such Term Loans) (each,
a “Term Loan Extension”, and each group of Term Loans as so extended, as well as
the group of original Term Loans not so extended, being a “tranche”; any
Extended Term Loans shall constitute a separate tranche of Term Loans from the
tranche of Term Loans from which they were converted and a separate Class of
Term Loans), so long as the following terms are satisfied: (i) except as to
interest rates, fees, amortization, final maturity date, premium, required
prepayment dates and participation in prepayments (which shall, subject to
immediately succeeding clauses (ii), (iii) and (iv), be determined by the
Borrower and set forth in the relevant Extension Offer), the Term Loans of any
Term Lender extended pursuant to any Extension shall have the same terms as the
tranche of Term Loans subject to such Extension Offer (provided that the terms
and conditions applicable to such Term Loan Extension may provide for any
additional or different terms that are agreed between the Borrower and the
Lenders accepting such Terms Loan Extension Offer to the extent applicable only
during periods after the then Latest Maturity Date), (ii) the final maturity
date of any Extended Term Loans shall be no earlier than the then Latest
Maturity Date and the amortization schedule applicable to Term Loans pursuant to
Section 2.11(a) for periods prior to the Original Term Loan Maturity Date may
not be increased, (iii) the Weighted Average Life to Maturity of any Extended
Term Loans shall be no shorter than the remaining Weighted Average Life to
Maturity of the Term Loans intended to be extended thereby, (iv) any Extended
Term Loans that rank pari passu in right of security with the existing Term
Loans may participate on a pro rata basis or on a less than pro rata basis (but
not on a greater than pro rata basis) in any mandatory prepayments hereunder, as
specified in the applicable Extension Offer (provided, however, that any
Extended Term Loan may participate on a greater than pro rata basis, on a pro
rata basis or on a less than pro rata basis in any voluntary prepayments), (v)
if the aggregate principal amount of Term Loans


95

--------------------------------------------------------------------------------





(calculated on the face amount thereof) in respect of which Term Lenders shall
have accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Term Loans offered to be extended by the Borrower pursuant
to such Extension Offer, then the Term Loans of such Term Lenders shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Term Lenders have accepted such Extension Offer, (vi) all documentation in
respect of such Extension shall be consistent with the foregoing, and (vii) any
applicable Minimum Extension Condition shall be satisfied unless waived by the
Borrower.
(b)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, a “Revolving Extension Offer”) made from time to time
by the Borrower to all Lenders of a Class of Revolving Commitments with a like
Revolving Maturity Date on a pro rata basis (based on the aggregate outstanding
principal amount of the respective Revolving Commitments of such Class with the
same Revolving Maturity Date) and on the same terms to each such Revolving
Lender, the Borrower may from time to time with the consent of any Revolving
Lender that shall have accepted such offer extend the maturity date of any
Revolving Commitments and otherwise modify the terms of such Revolving
Commitments of such Revolving Lender pursuant to the terms of the relevant
Revolving Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Revolving Commitments) (each, a
“Revolving Extension”, and each group of Revolving Commitments as so extended,
as well as the group of original Revolving Commitments not so extended, being a
“tranche”; any Extended Revolving Commitments shall constitute a separate
tranche of Revolving Commitments from the tranche of Revolving Commitments from
which they were converted and a separate Class of Revolving Commitments), so
long as the following terms are satisfied: (i) except as to interest rates,
fees, final maturity date, premium, required prepayment dates and participation
in prepayments (which shall, subject to immediately succeeding clauses (ii),
(iii) and (iv), be determined by the Borrower and set forth in the relevant
Revolving Extension Offer), the Revolving Commitments of any Revolving Lender
extended pursuant to any Extension (“Extended Revolving Commitments”) shall have
the same terms as the tranche of Revolving Commitments subject to such Extension
Offer (provided that the terms and conditions applicable to such Revolving
Extension may provide for any additional or different terms that are agreed
between the Borrower and the Lenders accepting such Revolving Extension Offer to
the extent applicable only during periods after the then Latest Maturity Date),
(ii) the final maturity date of any Extended Revolving Commitments shall be no
earlier than the then Latest Maturity Date, (iii) any Extended Revolving
Commitments may participate on a pro rata basis or on a less than pro rata basis
(but not on a greater than pro rata basis) in any mandatory prepayments
hereunder, as specified in the applicable Extension Offer (provided, however,
that any Extended Revolving Commitments may participate on a greater than pro
rata basis, on a pro rata basis or on a less than pro rata basis in any
voluntary prepayments), (iv) if the aggregate principal amount of Revolving
Commitments (calculated on the face amount thereof) in respect of which
Revolving Lenders shall have accepted the relevant Extension Offer shall exceed
the maximum aggregate principal amount of Revolving Commitments offered to be
extended by the Borrower pursuant to such Extension Offer, then the Revolving
Commitments of such Revolving Lenders shall be extended ratably up to such
maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Revolving Lenders have
accepted such Extension Offer, (v) all documentation in respect of such
Extension shall be consistent with the foregoing, and (vi) any applicable
Minimum Extension Condition shall be satisfied unless waived by the Borrower.
(c)    With respect to all Extensions consummated by the Borrower pursuant to
this Section 2.21, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.12 , 2.13 or 2.15
and (ii) no Extension Offer is required to be in any minimum amount or any
minimum increment; provided that the Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to


96

--------------------------------------------------------------------------------





be determined and specified in the relevant Extension Offer in the Borrower’s
sole discretion and may be waived by the Borrower) of Loans or Commitments of
any or all applicable Classes be tendered. The Administrative Agent and the
Lenders hereby consent to the Extensions and the other transactions contemplated
by this Section 2.21 (including, for the avoidance of doubt, payment of any
interest, fees or premium in respect of any Extended Term Loans or Extended
Revolving Commitments on such terms as may be set forth in the relevant
Extension Offer) and hereby waive the requirements of any provision of this
Agreement (including, without limitation, Sections 2.12, 2.13, 2.14 and 2.15) or
any other Loan Document that may otherwise prohibit any such Extension or any
other transaction contemplated by this Section 2.21.
(d)    Each of the parties hereto hereby (A) agrees that this Agreement and the
other Loan Documents may be amended to give effect to each Extension (an
“Extension Amendment”), without the consent of any other Lenders, to the extent
(but only to the extent) necessary to (i) reflect the existence and terms of the
Extended Term Loans or Extended Revolving Commitments, as applicable, incurred
pursuant thereto, (ii) modify the scheduled repayments set forth in Section 2.11
with respect to any Class of Term Loans subject to an Extension to reflect a
reduction in the principal amount of the Term Loans thereunder in an amount
equal to the aggregate principal amount of the Extended Term Loans amended
pursuant to the applicable Extension (with such amount to be applied ratably to
reduce scheduled repayments of such Term Loans required pursuant to Section
2.11), (iii) modify the prepayments set forth in Sections 2.12 and 2.13 to
reflect the existence of the Extended Term Loans and the application of
prepayments with respect thereto and (iv) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.21, and the Required Lenders hereby expressly
and irrevocably, for the benefit of all parties hereto, authorize the
Administrative Agent to enter into any such Extension Amendment and (B) consent
to the transactions contemplated by this Section 2.21 (including, for the
avoidance of doubt, payment of interest, fees or premiums in respect of any
Extended Term Loans or Extended Revolving Commitments, as applicable, on such
terms as may be set forth in the relevant Extension Amendment). Without limiting
the foregoing, in connection with any Extension, to the extent reasonably
requested by the Collateral Agent, the respective Loan Parties shall (at their
expense) amend (and the Collateral Agent is hereby directed to amend) any
Mortgage that has a maturity date prior to the then Latest Maturity Date so that
such maturity date is extended to the Latest Maturity Date after giving effect
to such Extension (or such later date as may be advised by local counsel to the
Collateral Agent).
(e)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.21.
(f)    This Section 2.21 shall supersede any provisions in Section 2.14, 2.15 or
10.08 to the contrary.
ARTICLE 3
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
Section 3.01     Taxes.
(a)    Except as provided in this Section 3.01, any and all payments made by or
on account of the Borrower or any Guarantor under any Loan Document to any
Lender (which term shall for purposes of this Section 3.01 be deemed to include
a reference to each “Issuing Bank”) or any Agent shall be made


97

--------------------------------------------------------------------------------





free and clear of and without deduction, except as required by applicable Law,
for any and all present or future taxes, duties, levies, imposts, assessments,
withholdings (including backup withholding), fees or similar charges imposed by
any Governmental Authority including interest, penalties and additions to tax
(collectively “Taxes”), excluding (i) Taxes imposed on or measured by net
income, however denominated, and franchise (and similar) Taxes imposed on it in
lieu of net income Taxes, in each case, imposed as a result of a Lender or Agent
being organized under the laws of, having its principal office in, or relevant
office for receiving payments from or on account of the Borrower or making funds
available to or for the benefit of the Borrower located in, the jurisdiction
imposing such Tax (or any political subdivision thereof), (ii) Taxes
attributable to the failure by the relevant Lender or Agent to deliver the
documentation required to be delivered pursuant to clause (d) of this Section
3.01, (iii) Taxes imposed by a jurisdiction as a result of any connection
between such Lender or Agent and such jurisdiction other than any connection
arising from executing, delivering, being a party to, engaging in any
transactions pursuant to, performing its obligations under, or enforcing any
Loan Document, (iv) any branch profits Taxes imposed by the United States or any
similar Tax imposed by any other jurisdiction in which the Borrower or any
Guarantor (as appropriate) is located, or in which the Agent’s or Lender’s
principal office is located or in which its relevant office for receiving
payments from or on account of the Borrower or making funds available to or for
the benefit of the Borrower is located, (v) any U.S. federal withholding tax
that is (or would be) required to be withheld on amounts payable hereunder
pursuant to a law in effect at such time the Lender or Agent becomes a party to
this Agreement (other than pursuant to an assignment request by the Borrower
under Section 3.07), or designates a new office for receiving payments by or on
account of the Borrower or making funds available to or for the benefit of the
Borrower, except in each case to the extent such Lender (or its assignor, if
any) was entitled at the time of designation of a new lending office (or
assignment) to receive additional amounts with respect to such withholding tax
pursuant to this Section 3.01 and (vi) U.S. federal withholding taxes imposed
under FATCA (all such non-excluded Taxes imposed on such payments, being
hereinafter referred to as “Indemnified Taxes”). If the Borrower, any Guarantor
or other applicable withholding agent shall be required by any Laws to deduct
any Indemnified Taxes or Other Taxes (as defined below) from or in respect of
any sum payable under any Loan Document to any Agent or any Lender, (i) the
applicable withholding agent shall deduct, and the sum payable by the Borrower
or Guarantor shall be increased, as necessary, so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01), such Agent or Lender (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the applicable withholding agent shall make such deductions, (iii) the
applicable withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Laws, and (iv) within 30
days after the date of such payment (or, if receipts or evidence are not
available within 30 days, as soon as possible thereafter), if the Borrower or
any Guarantor is the applicable withholding agent, the applicable withholding
agent shall furnish to such Agent or Lender (as the case may be) the original or
a copy of a receipt evidencing payment thereof or other evidence acceptable to
such Agent or Lender.
(b)    In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes, or charges or levies of the same character, imposed by
any Governmental Authority, which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (including
additions to tax, penalties and interest related thereto) excluding in each
case, such amounts that result from an Agent or Lender’s Assignment and
Acceptance, grant of a Participation, transfer or assignment to or designation
of a new applicable lending office or other office for receiving payments under
any Loan Document (collectively, “Assignment Taxes”) except for Assignment Taxes
resulting from assignments or participations that are requested or required in
writing by the Borrower (all such non-excluded taxes described in this Section
3.01(b) being hereinafter referred to as “Other Taxes”).


98

--------------------------------------------------------------------------------





(c)    The Borrower and each Guarantor agree to indemnify each Agent and each
Lender for (i) the full amount of Indemnified Taxes and Other Taxes paid by such
Agent or Lender and (ii) any expenses arising therefrom or with respect thereto,
provided such Agent or Lender, as the case may be, provides the Borrower with a
written statement thereof setting forth in reasonable detail the basis and
calculation of such amounts. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent) or by an Agent (on its own behalf or on behalf of a
Lender) shall be conclusive absent manifest error.
(d)    Each Lender and Agent shall, at such times as are reasonably requested by
the Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by Law certifying as to
any entitlement of such Lender or Agent to an exemption from, or reduction in,
withholding tax with respect to any payments to be made to such Lender under the
Loan Documents. Each such Lender and Agent shall, whenever a lapse in time, a
change in law, or change in circumstances renders any previously delivered
documentation obsolete or inaccurate in any material respect, deliver promptly
to the Borrower and the Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the
applicable withholding agent) or promptly notify the Borrower and the
Administrative Agent of its inability to do so. Unless the applicable
withholding agent has received forms or other documents satisfactory to it
indicating that payments under any Loan Document to or for a Lender or Agent are
not subject to withholding tax or are subject to such Tax at a rate reduced by
an applicable tax treaty, the Borrower, the Administrative Agent or other
applicable withholding agent shall withhold amounts required to be withheld by
applicable Law from such payments at the applicable statutory rate.
Notwithstanding the foregoing, a Lender shall not be required to deliver any
form pursuant to this clause (d) that such Lender is not legally able to deliver
(other than the forms under Section 3.01(d)(i) and 3.01(d)(ii) below). Without
limiting the foregoing:
(i)    Each Lender and Agent that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 certifying that such Lender or Agent (as the case may
be) is exempt from federal backup withholding; provided, however, that if such
Lender or Agent is a disregarded entity for U.S. federal income tax purposes, it
shall provide the appropriate withholding form of its owner (together with
appropriate supporting documentation).
(ii)    Each Lender and Agent that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement whichever of the following is applicable:
(A)    two properly completed and duly signed original copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E (or any successor forms) claiming
eligibility for the benefits of an income tax treaty to which the United States
is a party, and such other documentation as required under the Code,
(B)    two properly completed and duly signed original copies of Internal
Revenue Service Form W-8ECI (or any successor forms) and, in the case of an
Agent that is not a United States person, a withholding certificate that
satisfies the requirements of Treasury Regulation Sections 1.1441-1(b)(2)(iv)
and 1.1441-1(e)(3)(v) as applicable to a U.S. branch that has agreed to be
treated as a U.S. person for withholding tax purposes,
(C)    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (A) a certificate
substantially in the form of Exhibit G-1, G-2, G-3 or G-4, as applicable (any
such certificate a “United


99

--------------------------------------------------------------------------------





States Tax Compliance Certificate”) and (B) two properly completed and duly
signed original copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, or
(D)    to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership, or is a participant holding a participation granted
by a participating Lender), Internal Revenue Service Form W-8IMY (or any
successor forms) of the Lender, accompanied by a Form W-8ECI, W-8BEN, W-8BEN-E,
a United States Tax Compliance Certificate, Form W-9, Form W-8IMY or any other
required information from each beneficial owner, as applicable (provided that,
if one or more beneficial owners are claiming the portfolio interest exemption,
the United States Tax Compliance Certificate may be provided by such Lender on
behalf of such beneficial owner).
(E)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (E), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender and Agent shall deliver to the Borrower and the Administrative Agent
two further original copies of any previously delivered form or certification
(or any applicable successor form) on or before the date that any such form or
certification expires or becomes obsolete or inaccurate and promptly after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to the Borrower or the Administrative Agent, or promptly notify
the Borrower and the Administrative Agent that it is unable to do so. Each
Lender and Agent shall promptly notify the Administrative Agent at any time it
determines that it is no longer in a position to provide any previously
delivered form or certification to the Borrower or the Administrative Agent.
(e)    Any Lender or Agent claiming any additional amounts payable pursuant to
this Section 3.01 shall use its reasonable efforts (at the request of the
Borrower) to change the jurisdiction of its lending office (or take any other
measures reasonably requested by the Borrower) if such a change or other
measures would reduce any such additional amounts (or any similar amount that
may thereafter accrue) and would not, in the sole determination of such Lender,
result in any unreimbursed cost or expense or be otherwise materially
disadvantageous to such Lender; provided that all costs relating to such change
or other measures shall be borne by the Borrower.
(f)    If any Lender or Agent determines, in its sole discretion, that it has
received a refund in respect of any Indemnified Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by the Borrower or
Guarantor pursuant to this Section 3.01, it shall promptly remit such refund to
the Borrower or Guarantor, net of all out-of-pocket expenses of the Lender or
Agent, as the case may be and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund net of any Taxes
payable by any Agent or Lender on such interest); provided that


100

--------------------------------------------------------------------------------





the Borrower and Guarantors, upon the request of the Lender or Agent, as the
case may be, agree promptly to return such refund (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to such party
in the event such party is required to repay such refund to the relevant
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (f), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (f) the payment of
such amount would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to Taxes that it deems confidential) to the
Borrower or any other person.
(g)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes and Other Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes or Other
Taxes and without limiting the obligation of the Loan Parties to do so), (ii)
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.04(f) relating to the maintenance of a Participant Register and (iii)
any Taxes excluded from the definition of Indemnified Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (g).
(h)    Each party’s obligations under this Section 3.01 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
Section 3.02     Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable lending office to make, maintain or fund
Eurodollar Loans, or to determine or charge interest rates based upon the LIBO
Rate, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all applicable
Eurodollar Loans of such Lender to ABR Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Loans to such day, or promptly, if such Lender may not lawfully
continue to maintain such Eurodollar Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted and all amounts due, if any, in connection with such
prepayment or conversion under Section 3.05. Each Lender agrees to designate a
different lending office if such designation will avoid the need for such notice
and will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.
Section 3.03     [Reserved].


101

--------------------------------------------------------------------------------





Section 3.04     Increased Cost and Reduced Return; Capital Adequacy; Reserves
on Eurodollar Loans.
(a)    If any Lender or Issuing Bank reasonably determines that as a result of
the introduction of or any change in or in the interpretation of any Law, in
each case after the Closing Date, or such Lender’s or Issuing Bank’s compliance
therewith, there shall be any increase in the cost to such Lender or Issuing
Bank of agreeing to make or making, funding or maintaining any Eurodollar Loans
or maintaining any Letter of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Indemnified Taxes or Other Taxes covered by Section 3.01, or
any Taxes excluded from the definition of Indemnified Taxes under exception
(iii) thereof to the extent such Taxes are imposed on or measured by net income
or profits or are franchise taxes (imposed in lieu of the foregoing taxes) or
any Taxes excluded from the definition of Indemnified Taxes under exceptions
(i), (ii), (iv), (v) or (vi) thereof or (ii) reserve requirements contemplated
by Section 3.04(c) or reflected in the Adjusted LIBO Rate) and the result of any
of the foregoing shall be to increase the cost to such Lender of making or
maintaining any Eurodollar Loan (or of maintaining its obligations to make any
Loan), or the cost to such Issuing Bank of maintaining any Letter of Credit, or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank, then from time to time within 15 days after demand by such Lender or
Issuing Bank setting forth in reasonable detail such increased costs (with a
copy of such demand to the Administrative Agent given in accordance with Section
3.06), the Borrower shall pay to such Lender or Issuing Bank such additional
amounts as will compensate such Lender or Issuing Bank for such increased cost
or reduction.
(b)    If any Lender or Issuing Bank determines that the introduction of any Law
regarding capital adequacy or liquidity or any change therein or in the
interpretation thereof, in each case after the Closing Date, or compliance by
such Lender (or its lending office) or Issuing Bank therewith, has the effect of
reducing the rate of return on the capital of such Lender or Issuing Bank or any
entity controlling such Lender or Issuing Bank as a consequence of its
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and liquidity and its desired return on capital), then from
time to time upon demand of such Lender or Issuing Bank setting forth in
reasonable detail the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender or Issuing Bank such
additional amounts as will compensate such Lender or Issuing Bank or controlling
entity for such reduction within 15 days after receipt of such demand.
(c)    Except to the extent already reflected in the Adjusted LIBO Rate, the
Borrower shall pay to each Lender, (i) as long as such Lender shall be required
to maintain reserves with respect to liabilities or assets consisting of or
including Eurodollar funds or deposits, additional interest on the unpaid
principal amount of each applicable Eurodollar Loan of the Borrower equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
in the absence of manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of any Eurodollar
Loans of the Borrower, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error) which in each case shall be due and payable on
each date on which interest is payable on such Loan; provided that the Borrower
shall have received at least 15 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice 15 days prior to the relevant Interest Payment Date,
such additional interest or cost shall be due and payable 15 days from receipt
of such notice.


102

--------------------------------------------------------------------------------





(d)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section 3.04 shall not constitute a waiver of its
right to demand such compensation.
(e)    If any Lender or Issuing Bank requests compensation under this Section
3.04, then such Lender or Issuing Bank will, if requested by the Borrower, use
commercially reasonable efforts to designate another lending office for any Loan
or Letter of Credit affected by such event; provided that such efforts are made
on terms that, in the reasonable judgment of such Lender or Issuing Bank, cause
such Lender or Issuing Bank and its lending office(s) to suffer no material
economic, legal or regulatory disadvantage; provided, further, that nothing in
this Section 3.04(e) shall affect or postpone any of the Obligations of the
Borrower or the rights of such Lender or Issuing Bank pursuant to Section
3.04(a), 3.04(b), 3.04(c) or 3.04(d).
Section 3.05     Funding Losses. Upon written demand of any Lender (with a copy
to the Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense actually incurred by it as a result of:
(i)    any continuation or conversion of any Eurodollar Loan of the Borrower on
a day prior to the last day of the Interest Period for such Loan, or any payment
or prepayment of any Eurodollar Loan of the Borrower on a day prior to the last
day of the Interest Period for such Loan; or
(ii)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Loan of the Borrower on the date or in the amount notified by the Borrower;
including, to the extent applicable, an amount equal to the excess, as
reasonably determined by such Lender, of (1) its cost of obtaining funds for the
Eurodollar Loan that is the subject of such event for the period from the date
of such event to the last day of the Interest Period in effect (or that would
have been in effect) for such Loan over (2) the amount of interest likely to be
realized by such Lender in redeploying the funds released or not utilized by
reason of such event for such period, but excluding loss of anticipated profits
or margin.
Section 3.06     Matters Applicable to all Requests for Compensation.
(a)    Any Agent or any Lender or Issuing Bank claiming compensation under this
Article 3 shall deliver a certificate to the Borrower setting forth the
additional amount or amounts to be paid to it hereunder which shall be
conclusive in the absence of manifest error. In determining such amount, such
Agent or such Lender or Issuing Bank may use any reasonable averaging and
attribution methods.
(b)    With respect to any Lender’s or Issuing Bank’s claim for compensation
under Section 3.01, 3.02 or 3.04, the Borrower shall not be required to
compensate it for any amount incurred more than 180 days prior to the date that
it notifies the Borrower of the event that gives rise to such claim; provided
that, if the circumstance giving rise to such claim is retroactive, then such
180-day period referred to above shall be extended to include the period of
retroactive effect thereof. If any Lender or Issuing Bank requests compensation
by the Borrower under Section 3.04, the Borrower may, by notice to such Lender
(with a copy to the Administrative Agent), suspend the obligation of such Lender
to make or continue from one Interest Period to another any applicable
Eurodollar Loan, or, if applicable, to convert ABR Loans into Eurodollar Loans,
until the event or condition giving rise to such request ceases to be in effect
(in which case the provisions of Section 3.06(c) shall be applicable); provided
that such suspension shall not affect the right of such Lender to receive the
compensation so requested.


103

--------------------------------------------------------------------------------





(c)    If the obligation of any Lender to make or continue any Eurodollar Loan,
or to convert ABR Loans into Eurodollar Loans shall be suspended pursuant to
Section 3.06(b) hereof, such Lender’s applicable Eurodollar Loans shall be
automatically converted into ABR Loans (or, if such conversion is not possible,
repaid) on the last day(s) of the then current Interest Period(s) for such
Eurodollar Loans (or, in the case of an immediate conversion required by Section
3.02, on such earlier date as required by Law) and, unless and until such Lender
gives notice as provided below that the circumstances specified in Section 3.02
or 3.04 hereof that gave rise to such conversion no longer exist:
(i)    to the extent that such Lender’s Eurodollar Loans have been so converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender’s applicable Eurodollar Loans shall be applied instead to its ABR
Loans; and
(ii)    all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurodollar Loans shall be made or continued
instead as ABR Loans (if possible), and all ABR Loans of such Lender that would
otherwise be converted into Eurodollar Loans shall remain as ABR Loans.
(d)    If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02 or 3.04
hereof that gave rise to the conversion of any of such Lender’s Eurodollar Loans
pursuant to this Section 3.06 no longer exist (which such Lender agrees to do
promptly upon such circumstances ceasing to exist) at a time when Eurodollar
Loans made by other Lenders under the applicable Facility are outstanding, if
applicable, such Lender’s ABR Loans shall be automatically converted, on the
first day(s) of the next succeeding Interest Period(s) for such outstanding
Eurodollar Loans, to the extent necessary so that, after giving effect thereto,
all Loans held by the Lenders holding Eurodollar Loans under such Facility and
by such Lender are held pro rata (as to principal amounts, interest rate basis,
and Interest Periods) in accordance with their respective Commitments for the
applicable Facility.
(e)    Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to have been adopted or made
after the Closing Date, regardless of the date enacted or adopted.
Section 3.07     Replacement of Lenders under Certain Circumstances.
(a)    If at any time (i) the Borrower becomes obligated to pay additional
amounts or indemnity payments described in Section 3.01 or 3.04 as a result of
any condition described in such Sections or any Lender ceases to make any
Eurodollar Loans as a result of any condition described in Section 3.02 or
Section 3.04 or (ii) any Lender becomes a Non-Consenting Lender or a Defaulting
Lender, then the Borrower may, on 10 Business Days’ prior written notice to the
Administrative Agent and such Lender, (x) replace such Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to Section
10.04(b) (with the assignment fee to be paid by the Borrower in such instance)
(it being understood that any such assignment shall become effective only in
accordance with Section 10.04(e)), all of its rights and obligations under this
Agreement (in respect of any applicable Facility only in the case of clause (i)
or, with respect to a Class vote, clause (ii)) to one or more Eligible
Assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrower to find a replacement Lender or other such
Person; provided, further, that (A) in the case of any such assignment resulting
from a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments and (B) in the case of any such assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable


104

--------------------------------------------------------------------------------





Eligible Assignees shall have agreed to, and shall be sufficient (together with
all other consenting Lenders) to cause the adoption of, the applicable
departure, waiver or amendment of the Loan Documents; or (y) terminate the
Commitment of such Lender and repay all Obligations of the Borrower owing to
such Lender relating to the Loans and participations held by such Lender as of
such termination date; provided that, in the case of any such termination of a
Non-Consenting Lender such termination shall be sufficient (together with all
other consenting Lenders) to cause the adoption of the applicable departure,
waiver or amendment of the Loan Documents and such termination shall be in
respect of any applicable Facility only in the case of clause (i) or, with
respect to a Class vote, clause (ii);
(b)    In the event that (i) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of each Lender, each affected
Lender, each Lender with respect to a certain Class of Loans or each affected
Lender with respect to a certain Class of Loans, in each case in accordance with
Section 10.08, and (iii) the Required Lenders (in the case of a consent, waiver
or amendment involving all Lenders or all affected Lenders of a certain Class,
the Required Class Lenders) and, if applicable, the Required Revolving Lenders
and the Required Term Lenders have agreed to such consent, waiver or amendment,
then any Lender who does not agree to such consent, waiver or amendment shall be
deemed a “Non-Consenting Lender”.
(c)    Any Lender being replaced pursuant to Section 3.07(a) above shall (i)
execute and deliver an Assignment and Acceptance with respect to such Lender’s
applicable Commitment and outstanding Loans, and (ii) deliver any Notes
evidencing such Loans to the Borrower or Administrative Agent. Pursuant to such
Assignment and Acceptance, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s outstanding Loans, (B)
all obligations of the Borrower owing to the assigning Lender relating to the
Loans and participations so assigned shall be paid in full by the assignee
Lender to such assigning Lender concurrently with such Assignment and Acceptance
and (C) upon such payment and, the assignment being recorded in the Register as
provided in Section 10.04(e), the assignee Lender shall become a Lender
hereunder and the assigning Lender shall cease to constitute a Lender hereunder
with respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender. In connection with any such replacement, if any
such Non-Consenting Lender does not execute and deliver to the Administrative
Agent a duly executed Assignment and Acceptance reflecting such replacement
within five Business Days of the date on which the assignee Lender executes and
delivers such Assignment and Acceptance to such Non-Consenting Lender, then such
Non-Consenting Lender shall be deemed to have executed and delivered such
Assignment and Acceptance without any action on the part of the Non-Consenting
Lender.
(d)    Notwithstanding anything to the contrary contained above, the Lender that
acts as the Administrative Agent may not be replaced hereunder except in
accordance with Article 9.
Section 3.08     Survival. All of the Borrower’s obligations under this Article
3 shall survive termination of the Commitments and repayment of all other
Obligations hereunder.
ARTICLE 4
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
Section 4.01     All Credit Extensions After The Closing Date. The obligation of
each Lender and Issuing Bank to honor any request for a Credit Extension (other
than (i) a Request for Credit Extension requesting only a conversion of Loans to
the other Type or a continuation of Eurodollar Loans and (ii) any Request for
Credit Extension under an Incremental Facility pursuant to Section 2.19) after
the


105

--------------------------------------------------------------------------------





Closing Date is subject to the satisfaction (or waiver in accordance with
Section 10.08) of the following conditions precedent:
(a)    The representations and warranties set forth in Article 5 and in each
other Loan Document shall be true and correct in all material respects on and as
of the date of such Credit Extension with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date; provided that any such
representation and warranty that is qualified by “materiality”, “material
adverse effect” or similar language shall be true and correct in all respects
(after giving effect to such qualification therein) on and as of the date of
such Credit Extension with the same effect as though made on and as of such date
or such earlier date, as applicable.
(b)    No Default shall exist or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.
(c)    The Administrative Agent, and, if applicable, each Issuing Bank, shall
have received a request for a Credit Extension in accordance with the
requirements hereof.
Each request for a Credit Extension (other than (i) a Request for Credit
Extension requesting only a conversion of Loans to the other Type or a
continuation of Eurodollar Loans and (ii) any Request for Credit Extension under
an Incremental Facility pursuant to Section 2.19) submitted by the Borrower
after the Closing Date shall be deemed to be a representation and warranty by
Holdings and the Borrower that the conditions specified in clauses (a) and (b)
of Section 4.01 have been satisfied on and as of the date of the applicable
Credit Extension.
Section 4.02     First Credit Extension. Each Lender and, if applicable, each
Issuing Bank to make the Credit Extensions to be made by it on the Closing Date
subject only to the satisfaction (or waiver by the Lead Arrangers) of the
following conditions precedent:
(a)    The Administrative Agent shall have received the following, each properly
executed by a Responsible Officer of the signing Loan Party, each dated as of
the Closing Date:
(i)    executed counterparts of this Agreement duly executed by the Borrower and
each Guarantor; and
(ii)    a Note executed by the Borrower in favor of each Lender that has
requested a Note at least ten Business Days in advance of the Closing Date.
(b)    [Reserved].
(c)    The Administrative Agent and, if applicable, each Issuing Bank, shall
have received a request for a Credit Extension in accordance with the
requirements hereof.
(d)    The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders and each Issuing Bank, an opinion of (i) Ropes &
Gray LLP, counsel for the Loan Parties, and (ii) each local counsel for the Loan
Parties listed on Schedule 4.02(d), in each case, dated the Closing Date and
addressed to the Administrative Agent, the Collateral Agent, the Lenders and
each Issuing Bank and in customary form and substance, and Holdings and the
Borrower hereby request such counsel to deliver such opinions.


106

--------------------------------------------------------------------------------





(e)    The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation or organization or certificate of
formation, including all amendments thereto, of each Loan Party, certified, if
applicable, as of a recent date by the Secretary of State of the state of its
organization, and a certificate as to the good standing of each Loan Party as of
a recent date, from such Secretary of State or similar Governmental Authority;
(ii) a certificate of the Secretary or Assistant Secretary of each Loan Party
dated the Closing Date and certifying (A) that attached thereto is a true and
complete copy of the by-laws or operating (or limited liability company)
agreement of such Loan Party as in effect on the Closing Date and at all times
since a date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Loan
Party authorizing the execution, delivery and performance of the Loan Documents
to which such Loan Party is a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation or organization or certificate of formation of such
Loan Party have not been amended since the date of the last amendment thereto
shown on the certificate of good standing furnished pursuant to clause (i)
above, and (D) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party; and (iii) a certificate of another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (ii) above.
(f)    The Security Agreement and each Intellectual Property Security Agreement
shall have been duly executed and delivered by each Loan Party that is to be a
party thereto as of the Closing Date, together with (x) certificates, if any,
representing the Equity Interests pledged by Holdings, the Borrower and the
Subsidiary Guarantors accompanied by undated stock powers executed in blank and
(y) documents and instruments to be recorded or filed that are necessary to
satisfy the Collateral and Guarantee Requirement; provided, however, that, to
the extent any Collateral (other than to the extent a Lien on such Collateral
may be perfected by (1) the filing of a financing statement under the UCC in the
office of the Secretary of State (or equivalent office in the relevant States)
of the applicable jurisdiction of organization or (2) the delivery of stock
certificates representing the Equity Interests of the Borrower and its
wholly-owned Domestic Subsidiaries that constitute Restricted Subsidiaries prior
to giving effect to the Acquisition (other than any Restricted Subsidiary that
constitutes an Immaterial Subsidiary)) is not or cannot be perfected on the
Closing Date after the Borrower’s use of commercially reasonable efforts to do
so, the perfection of security interests in such Collateral shall not constitute
a condition precedent to the Credit Extensions on the Closing Date; provided,
further, however, that the Borrower shall be required to deliver, or cause to be
delivered, such documents and instruments that were not delivered on or prior to
the Closing Date and to take, or cause to be taken, such actions that were not
taken on or prior to the Closing Date, in each case, within 90 days after the
Closing Date (subject to extensions approved by the Administrative Agent in its
reasonable discretion).
(g)    Prior to or substantially concurrently with the initial Credit Extension,
the Acquisition (including the Merger) shall have been consummated in all
material respects in accordance with the Merger Agreement, but without giving
effect to any amendments, waivers, other modifications or consents that are
material and adverse to the Lenders (in their capacity as such) without the
prior written consent of the Lead Arrangers (such consent not to be unreasonably
withheld, delayed, denied or conditioned and provided that the Lead Arrangers
shall be deemed to have consented to such waiver, amendment, consent or other
modification unless they shall object thereto within three (3) Business Days
after notice of such waiver, amendment, consent or other modification); provided
that (i) any reduction in the purchase price for the Acquisition set forth in
the Merger Agreement shall not be deemed to be material and adverse to the
interests of the Lenders so long as any such reduction is applied to reduce the
Investor Equity Investment, the principal amount of the 2025 Unsecured Notes and
the Term Facility on a


107

--------------------------------------------------------------------------------





pro rata basis, (ii) any increase in the purchase price set forth in the Merger
Agreement shall be deemed to be not material and adverse to the interests of the
Lenders so long as such purchase price increase is not funded with additional
indebtedness of the Borrower, other than amounts permitted be drawn under the
Revolving Facility on the Closing Date (it being understood and agreed that no
purchase price, working capital or similar adjustment provisions set forth in
the Merger Agreement shall constitute a reduction or increase in the purchase
price) and (iii) any change to the definition of Material Adverse Effect (as
defined in the Merger Agreement in existence as of May 9, 2017) shall be deemed
materially adverse to the Lenders and shall require the consent of the Lead
Arrangers (not to be unreasonably withheld, delayed, denied or conditioned).
(h)    (i) The Specified Merger Agreement Representations shall be true and
correct in all material respects (except for Specified Merger Agreement
Representations that are already qualified by materiality, which Specified
Merger Agreement Representations shall be true and correct in all respect after
giving effect to such materiality qualification) as of the Closing Date (or, as
of such earlier date if expressly made as of such earlier date); (ii) the
Specified Representations shall be true and correct in all material respects
(except for Specified Representations that are already qualified by materiality,
which Specified Representations shall be true and correct in all respect after
giving effect to such materiality qualification) as of the Closing Date (or, as
of such earlier date if expressly made as of such earlier date); and (iii) the
Administrative Agent shall have received a certificate from the chief executive
officer, president or chief financial officer of the Borrower, in form and
substance reasonably satisfactory to the Administrative Agent, certifying as to
the matters set forth in clause (ii) of this Section 4.02(h).
(i)    The Administrative Agent shall have received a solvency certificate,
substantially in the form set forth in Exhibit H, from the chief financial
officer, chief operating officer or other officer with similar responsibilities
of the Borrower.
(j)    Substantially concurrently with the initial Credit Extension, (i) all
outstanding Indebtedness (other than any contingent indemnity obligation as to
which no claim has been asserted) under each Existing Credit Agreement shall
have been repaid and (ii) the Existing NSH Notes Redemption shall have occurred
and, in each case of sub-clause (i) and (ii), all guarantees and security
interests in connection therewith shall have been terminated and released.
(k)    The Administrative Agent shall have received, at least two Business Days
prior to the Closing Date, all documentation and other information about the
Borrower and each Guarantor required under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act, that
has been reasonably requested in writing at least 10 Business Days prior to the
Closing Date.
(l)    The Lead Arrangers shall have received the Audited Financial Statements,
the Unaudited Financial Statements and the Pro Forma Financial Statements.
(m)    There shall not have been a Material Adverse Effect (as defined in the
Merger Agreement in existence as of May 9, 2017) since May 9, 2017.
(n)    Substantially concurrently with the initial Credit Extension, the
Administrative Agent and the Lead Arrangers shall have received all applicable
fees and other amounts due and payable on or prior to the Closing Date,
including, to the extent invoiced at least three Business Days prior to the
Closing Date (except as otherwise reasonably agreed by the Borrower),
reimbursement or payment of all costs and expenses required to be reimbursed or
paid by the Borrower hereunder or under any other Loan Document on or prior to
the Closing Date.


108

--------------------------------------------------------------------------------





(o)    Prior to or substantially concurrently with the initial Credit Extension,
(i) the Investor Equity Investment shall have been consummated and (ii) the
Initial Issuer shall have issued the 2025 Unsecured Notes.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
Each of Holdings, the Borrower and each of the Subsidiary Guarantors party
hereto represents and warrants to the Administrative Agent, the Collateral Agent
and each of the Lenders and each Issuing Bank at the time of each Credit
Extension (to the extent required to be true and correct for such Credit
Extension pursuant to Article 4) that:
Section 5.01     Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each Restricted Subsidiary (a) is a Person duly organized or
formed, validly existing and in good standing (where relevant) under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority to (i) own or lease its assets and carry on its business as
currently conducted and (ii) execute, deliver and perform its obligations under
the Loan Documents to which it is a party and, in the case of the Borrower, to
borrow and to obtain Letters of Credit hereunder, (c) is duly qualified and in
good standing (where relevant) under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all Laws, orders, writs
and injunctions and (e) has all requisite governmental licenses, authorizations,
consents and approvals to operate its business as currently conducted; except in
each case, referred to in clause (a) (other than with respect to any Loan
Party), (b)(i) (other than with respect to any Loan Party), (c), (d) or (e), to
the extent that failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
Section 5.02     Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions, are within such Loan Party’s
corporate or other powers, (a) have been duly authorized by all necessary
corporate or other organizational action, and (b) do not (i) contravene the
terms of any of such Person’s Organization Documents, (ii) conflict with or
result in any breach or contravention of, or the creation of (or the requirement
to create) any Lien under (other than as permitted by Section 7.01), or require
any payment to be made under (x) any Contractual Obligation to which such Person
is a party or affecting such Person or the properties of such Person or any of
its Subsidiaries or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject, or (iii) violate any material Law; except with respect to
any conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (ii)(x), to the extent that such conflict, breach,
contravention or payment, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.
Section 5.03     Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent, the
Collateral Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings and registrations necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Collateral Agent, for the
benefit of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings


109

--------------------------------------------------------------------------------





which have been duly obtained, taken, given or made and are in full force and
effect (except to the extent not required to be obtained, taken, given or made
or to be in full force and effect pursuant to the Collateral and Guarantee
Requirement) and (iii) those approvals, consents, exemptions, authorizations or
other actions, notices or filings, the failure of which to obtain or make,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
Section 5.04     Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is a party thereto.
This Agreement and each other Loan Document constitutes a legal, valid and
binding obligation of each such Loan Party, enforceable against each Loan Party
that is a party thereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.
Section 5.05     Financial Statements; No Material Adverse Effect.
(a)    (b) The unaudited pro forma consolidated balance sheet of the Borrower
and its Subsidiaries (including NSH and its Subsidiaries) as at the last day of
the most recent fiscal quarter for which Unaudited Financial Statements have
been delivered (including the notes thereto describing the pro forma
adjustments) (the “Pro Forma Balance Sheet”) and the unaudited pro forma
consolidated statement of income of the Borrower and its Subsidiaries (including
NSH and its Subsidiaries) for the twelve months ended on the last day of the
most recent fiscal quarter for which Unaudited Financial Statements have been
delivered (together with the Pro Forma Balance Sheet, the “Pro Forma Financial
Statements”), copies of which will be furnished to each Lender prior to the
Closing Date, have been prepared giving effect (as if such events had occurred
on such date or at the beginning of such periods, as the case may be) to the
Transactions. The Pro Forma Financial Statements have been prepared in good
faith, based on assumptions believed by Holdings to be reasonable as of the date
of delivery thereof, and present fairly in all material respects on a Pro Forma
Basis the estimated financial position of the Borrower and its Subsidiaries
(including NSH and its consolidated Subsidiaries) as at the last day of the most
recent fiscal quarter for which Unaudited Financial Statements have been
delivered and their estimated results of operations for the periods covered
thereby, assuming that the events specified in the preceding sentence had
actually occurred at such date or at the beginning of the periods covered
thereby.
(i)    The Audited Financial Statements fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries or, if applicable,
NSH and its Subsidiaries as of the dates thereof and their results of operations
for the period covered thereby in accordance with GAAP consistently applied
throughout the periods covered thereby, except as otherwise expressly noted
therein.
(ii)    The Unaudited Financial Statements fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries or, if
applicable, NSH and its Subsidiaries as of the dates thereof and their results
of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the periods covered thereby, except as otherwise
expressly noted therein.
(c)    The forecasts of the consolidated statements of operations of the
Restricted Group which have been furnished to the Administrative Agent prior to
the Closing Date have been prepared in good faith on the basis of the
assumptions stated therein, which assumptions were believed to be reasonable at
the time of preparation of such forecasts, it being understood that actual
results may vary from such forecasts and that such variations may be material.
(d)    Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.


110

--------------------------------------------------------------------------------





(e)    As of the Closing Date, no member of the Restricted Group has any
Indebtedness or other obligations or liabilities, direct or contingent (other
than (i) the liabilities reflected on Schedule 5.05, (ii) obligations arising
under the Loan Documents, (iii) liabilities incurred in the ordinary course of
business, and (iv) liabilities disclosed in the Pro Forma Financial Statements)
that, either individually or in the aggregate, have had or could reasonably be
expected to have a Material Adverse Effect.
Section 5.06     Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of Holdings or the Borrower, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against any member of the Restricted Group or against any of their
properties or revenues that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
Section 5.07     Compliance With Laws; No Default.
(a)    No member of the Restricted Group is in default under or with respect to,
or a party to, any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
(b)    No member of the Restricted Group or any of their respective properties
or assets is in violation of, nor will the continued operation of their
properties and assets as currently conducted violate, any law, rule or
regulation (including any zoning, building, Environmental Law, ordinance, code
or approval or any building permits) or any restrictions of record or agreements
affecting the Mortgaged Property, or is in default with respect to any judgment,
writ, injunction, decree or order of any Governmental Authority, where such
violation or default, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.
Section 5.08     Ownership of Property; Liens; Casualty Events.
(a)    Each member the Restricted Group has good record title to, or valid
leasehold interests in, or easements or other limited property interests in, all
its properties and assets (including all Mortgaged Property), free and clear of
all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
(b)    As of the Closing Date, Section II.D of the Perfection Certificate dated
the Closing Date contains a true and complete list of each Material Real
Property owned by Holdings, the Borrower and the Subsidiary Guarantors.
(c)    As of the Closing Date, except as otherwise disclosed in writing to the
Collateral Agent, (i) no Loan Party has received any notice of, nor has any
knowledge of, the occurrence (and still pending as of the Closing Date) or
pendency or contemplation of any Casualty Event affecting all or any portion of
a Mortgaged Property, and (ii) no Mortgage encumbers improved Mortgaged Property
that is located in an area that has been identified by the Secretary of Housing
and Urban Development as an area having special flood hazards within the meaning
of the Flood Laws unless Evidence of Flood Insurance has been delivered to the
Collateral Agent.
Section 5.09     Environmental Matters. Except as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect:
(a)    each Loan Party and each Restricted Subsidiary is and has been in
compliance with all Environmental Laws, which includes timely obtaining and
maintaining all applicable Environmental


111

--------------------------------------------------------------------------------





Permits required under such Environmental Laws to carry on the business and
operations of the Loan Parties and the Restricted Subsidiaries;
(b)    the Loan Parties and the Restricted Subsidiaries have not received notice
alleging any Environmental Liability or proposing or seeking to revoke, modify
or deny the renewal of any Environmental Permit required to be held by the Loan
Parties or the Restricted Subsidiaries, and neither the Loan Parties nor the
Restricted Subsidiaries have become subject to any Environmental Liability;
(c)    there has been no Release, threatened Release, discharge or disposal of
Hazardous Materials on, to, at, under or from any Real Property or facilities
owned, operated or leased by any of the Loan Parties or the Restricted
Subsidiaries, or, to the knowledge of the Borrower, Real Property formerly
owned, operated or leased by any Loan Party or any Restricted Subsidiary or
arising out of the conduct of the Loan Parties or the Restricted Subsidiaries
that could, now or in the future, reasonably be expected to require
investigation, remedial activity or corrective action or cleanup by or on behalf
of any Loan Party or any Restricted Subsidiary or for which any Loan Party or
Restricted Subsidiary reasonably could be expected to otherwise incur any
Environmental Liability; and
(d)    there are no facts, circumstances or conditions arising out of or
relating to, and there are no pending or reasonably anticipated requirements
under Environmental Law associated with, the operations of the Loan Parties or
the Restricted Subsidiaries or any Real Property or facilities currently or
previously owned, operated or leased by the Loan Parties or any Restricted
Subsidiary that are known to or would reasonably be likely to require
investigation, remedial activity or corrective action or cleanup by or on behalf
of any Loan Party or any Restricted Subsidiary or that are known to or would
reasonably be likely to result in the Borrower or any other Loan Party or
Restricted Subsidiary incurring any Environmental Liability.
Section 5.10     Taxes. Except as could not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
of the Loan Parties and their Subsidiaries have timely filed all tax returns
required to be filed, and have paid all Taxes levied or imposed upon them or
their properties, that are due and payable (including in their capacity as a
withholding agent), except those which are being contested in good faith by
appropriate proceedings diligently conducted if such contest shall have the
effect of suspending enforcement or collection of such Taxes and for which
adequate reserves have been provided in accordance with GAAP. There is no
proposed Tax deficiency or assessment known to any Loan Party against any Loan
Party or any Restricted Subsidiary that would, if made, individually or in the
aggregate, have a Material Adverse Effect.
Section 5.11     ERISA Compliance, Etc..
(a)    Except as could not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, each Plan is in compliance
with the applicable provisions of ERISA, the Code and other Federal or state
Laws (and the regulations and published interpretations thereunder).
(b)    As of the Closing Date, (i) other than those specifically disclosed on
Schedule 5.11, there are no Plans or Multiemployer Plans, (ii) no Loan Party,
Restricted Subsidiary or any of their respective ERISA Affiliates nor any
predecessor thereof (A) has in the past six years sponsored, maintained or
contributed to any Plan or (B) has in the past six years contributed or had any
direct or indirect liability with respect to any Multiemployer Plan and (iii) no
Loan Party or Subsidiary thereof sponsors, maintains or contributes to, or has
or could have any direct or indirect liability with respect to, any Foreign
Pension Plan, in each case under this clause (b), except as could not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.


112

--------------------------------------------------------------------------------





(c)    (i) No Loan Party, Restricted Subsidiary or any of their respective ERISA
Affiliates has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (ii) no Loan Party, Restricted
Subsidiary or any of their respective ERISA Affiliates has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (iii) no Loan Party, Restricted Subsidiary or any of their respective
ERISA Affiliates has engaged in a transaction that could be subject to Sections
4069 or 4212(c) of ERISA, except, with respect to each of the foregoing clauses
of this Section 5.11(c), as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.
(d)    The Plans of the Loan Parties and the Subsidiaries are funded to the
extent required by Law or otherwise to comply with the requirements of any
material Law applicable in the jurisdiction in which the relevant pension scheme
is maintained, in each case, except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
(e)    No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in Material
Adverse Effect.
Section 5.12     Subsidiaries. As of the Closing Date (after giving effect to
the Transactions), no Loan Party has any direct or indirect Subsidiaries other
than those specifically disclosed in Schedule 5.12, and all of the outstanding
Equity Interests owned by the Loan Parties (or a Subsidiary of any Loan Party)
in such Subsidiaries have been validly issued and are fully paid and (if
applicable) non-assessable and all Equity Interests owned by a Loan Party (or a
Subsidiary of any Loan Party) in such Subsidiaries are owned free and clear of
all Liens except (a) those created under the Collateral Documents and (b) any
non-consensual Lien that is permitted under Section 7.01. As of the Closing
Date, (i) Section I.A of the Perfection Certificate sets forth the name and
jurisdiction of each Loan Party and (ii) Section II.A to the Perfection
Certificate sets forth the ownership interest of Holdings, the Borrower and any
other Subsidiary thereof in each Subsidiary, including the percentage of such
ownership.
Section 5.13     Margin Regulations; Investment Company Act.
(a)    No Loan Party or Restricted Subsidiary is engaged nor will it engage,
principally, or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no proceeds of any Borrowings will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board, including Regulation T, U
or X.
(b)    No Loan Party is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.
Section 5.14     Disclosure. No confidential information memorandum, report,
financial statement, certificate or other written information furnished by or on
behalf of any Loan Party (other than projected financial information, pro forma
financial information and information of a general economic or industry nature)
to any Agent or any Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or under any
other Loan Document (as modified or supplemented by other information so
furnished) when taken as a whole contains or will contain any material
misstatement of fact or omits or will omit to state any material fact necessary
to make the statements therein (when taken as a whole), in the light of the
circumstances under which they were or


113

--------------------------------------------------------------------------------





will be made, not materially misleading. With respect to projected financial
information and pro forma financial information, each of Holdings and the
Borrower represents that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material.
Section 5.15     Labor Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against the Borrower or any of its Restricted
Subsidiaries pending or, to the knowledge of the Borrower, threatened in
writing; and (b) hours worked by and payment made to employees of the Borrower
or any of its Restricted Subsidiaries have not been in violation of the Fair
Labor Standards Act or any other applicable Law dealing with such matters since
January 1, 2010. Except as disclosed on Schedule 5.15, as of the Closing Date no
Loan Party is a party to or bound by any collective bargaining agreement or any
similar agreement. Except as disclosed on Schedule 5.15, to the knowledge of any
Responsible Officer of any Loan Party, as of the Closing Date there is no union
organizing effort underway relating to the employees of any Loan Party, and
there is no petition seeking representation of the employees of NSH Holdco or
any of its Subsidiaries pending. To the knowledge of any Responsible Officer of
any Loan Party, the consummation of the transactions contemplated by the Loan
Documents will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party is bound to the extent that such would be reasonably
expected to result in a Material Adverse Effect.
Section 5.16     Intellectual Property; Licenses, Etc..
(a)    Members of the Restricted Group own, license or possess the right to use
all of the trademarks, service marks, trade names, domain names, copyrights,
patents, patent rights, licenses, technology, software, know-how, trade secrets,
database rights, design rights and other intellectual property rights (and all
registrations and applications for registration of any of the foregoing)
(collectively, “IP Rights”), in each case reasonably necessary for the conduct
of their respective businesses as currently conducted, except to the extent that
the failure to own, license or possess the right to use such IP Rights, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, and, such IP Rights do not conflict with the rights of
any Person, except to the extent such conflicts, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
All such IP Rights are valid and in full force and effect, except to the extent
the failure of such IP Rights to be valid and in full force and effect could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
(b)    The conduct of the business of the Restricted Group does not infringe,
misappropriate, dilute or otherwise violate any IP Rights held by any Person,
except for such infringements, misappropriations, dilutions or violations,
which, either individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect. There is no claim, investigation, suit or
proceeding pending or, to the knowledge of the Borrower, threatened in writing,
against members of the Restricted Group (i) challenging the validity of any IP
Rights held by any of them or (ii) alleging that their respective use of any IP
Rights or the conduct of their respective businesses infringes, misappropriates,
dilutes or otherwise violates the IP Rights of any other Person, in each case
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
(c)    As of the Closing Date, Section II.B of the Perfection Certificate
contains a true and complete list of all patents, patent applications,
registered trademarks, trademark applications, registered copyrights and
copyright applications that are owned by members of the Restricted Group.


114

--------------------------------------------------------------------------------





Section 5.17     Solvency. As of the Closing Date, after giving effect to the
consummation of the Transactions, including the making of the Loans under this
Agreement and after giving effect to the application of the proceeds of such
Loans, (a) the fair value of the assets (on a going concern basis) of the
Borrower and its Subsidiaries, on a consolidated basis, exceeds, on a
consolidated basis, their debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property (on a going
concern basis) of the Borrower and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liabilities,
on a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured in the ordinary course of business; (c) the Borrower and its
Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such liabilities become
absolute and matured in the ordinary course of business; and (d) the Borrower
and its Subsidiaries, on a consolidated basis, are not engaged in, and are not
about to engage in, business for which they have unreasonably small capital. For
purposes of this Section 5.17, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability in the ordinary course of business.
Section 5.18     Subordination of Junior Financing. The Obligations are “Senior
Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation in respect of any Junior Financing.
Section 5.19     Collateral Documents.
(a)    Valid Liens. Each Collateral Document (other than the Mortgages) is, or
on execution and delivery thereof by the parties thereto will be, effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, the Collateral
described therein to the extent intended to be created thereby and (i) when
financing statements and other filings in appropriate form are filed in the
offices of their jurisdiction of organization listed in Section I.A of the
Perfection Certificate and (ii) upon the taking of possession or control by the
Collateral Agent of such Collateral with respect to which a security interest
may be perfected only by possession or control (which possession or control
shall be given to the Collateral Agent to the extent possession or control by
the Collateral Agent is required by the Security Agreement), the Liens created
by the Collateral Documents (other than the Mortgages) shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors in such Collateral, in each case prior and superior in right to any
other person, other than Liens expressly permitted by Section 7.01 (other than
Liens securing Second Lien Indebtedness, Permitted Second Priority Refinancing
Debt or any Permitted Refinancing thereof that are intended to be junior to the
Liens of the Collateral Documents).
(b)    PTO Filing; Copyright Office Filing. When the Security Agreement or a
short form thereof is properly filed in the United States Patent and Trademark
Office and the United States Copyright Office, to the extent such filings may
perfect such interests, the Liens created by such Security Agreement shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the grantors thereunder in Patents and Trademarks (each as
defined in the Security Agreement) registered or applied for with the United
States Patent and Trademark Office or Copyrights (as defined in such Security
Agreement) registered or applied for with the United States Copyright Office, as
the case may be, in each case prior and superior in right to any other person,
other than Liens expressly permitted by Section 7.01 (other than Liens securing
Second Lien Indebtedness, Permitted Second Priority Refinancing Debt or any
Permitted Refinancing thereof that are intended to be junior to the Liens of the
Collateral Documents) (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to establish a Lien on registered Patents, Trademarks and
Copyrights acquired by the grantors thereof after the Closing Date).


115

--------------------------------------------------------------------------------





(c)    Mortgages. Upon recording thereof in the appropriate recording office,
each Mortgage is effective to create, in favor of the Collateral Agent, for its
benefit and the benefit of the other Secured Parties, legal, valid and
enforceable perfected Liens on, and a security interest in, all of the Loan
Parties’ right, title and interest in and to the Mortgaged Property thereunder
and the proceeds thereof, subject only to Liens permitted hereunder, and when
such Mortgage is filed in the offices specified in the local counsel opinion
delivered with respect thereto in accordance with the provisions of Sections
6.11 and 6.13, such Mortgage shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Party to such
Mortgage in the Mortgaged Property described therein and the proceeds thereof,
in each case prior and superior in right to any other person, other than Liens
expressly permitted by Section 7.01 (other than Liens securing Second Lien
Indebtedness, Permitted Second Priority Refinancing Debt or any Permitted
Refinancing thereof that are intended to be junior to the Liens of the
Collateral Documents).
Notwithstanding anything in this Agreement or in any other Loan Document to the
contrary, neither the Borrower nor any other Loan Party makes any representation
or warranty as to (A) the effects of perfection or non-perfection, the priority
or the enforceability of any pledge of or security interest in (other than with
respect to those pledges and security interests made under the Laws of the
jurisdiction of formation of the applicable Foreign Subsidiary) any Equity
Interests of any Foreign Subsidiary, or as to the rights and remedies of the
Agents or any Lender with respect thereto, under foreign Law, (B) the pledge or
creation of any security interest, or the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest to the extent such pledge, security interest, perfection or priority is
not required pursuant to the Collateral and Guarantee Requirement or (C) on the
Closing Date and until required pursuant to Section 6.13 or 4.02(f), the effects
of perfection or non-perfection, the priority or enforceability of any pledge or
security interest to the extent not required on the Closing Date pursuant to
Section 4.02(f).
Section 5.20     Compliance with Anti-Terrorism and Corruption Laws.
(a)To the extent applicable, the members of the Restricted Group are in
compliance, in all material respects, with (i) the Trading with the Enemy Act
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V) and any other enabling legislation or
executive order relating thereto, and (ii) the USA PATRIOT Act.
(b)No member of the Restricted Group nor, to the knowledge of Holdings or the
Borrower, any director, officer, agent or employee of any member of the
Restricted Group, (i) is a Blocked Person or (ii) is currently subject in any
material respect to any U.S. sanctions administered by OFAC.
(c)No member of the Restricted Group will use the proceeds of the Loans for the
purpose of financing the activities of any person currently subject to any U.S.
sanctions administered by OFAC.
(d)No part of the proceeds of the Loans will be used by any member of the
Restricted Group, directly or, to the knowledge of Holdings or the Borrower,
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977 or the USA PATRIOT Act.
Section 5.21     Use of Proceeds. The Borrower will use the proceeds of the Term
Loans on the Closing Date, together with the proceeds of the Investor Equity
Investment, the proceeds of the 2025 Unsecured Notes, cash on hand at Parent and
its subsidiaries and any amount drawn under the Revolving Facility on the
Closing Date, to (a) pay the Aggregate Consideration and the Transaction
Expenses and (b)


116

--------------------------------------------------------------------------------





refinance certain existing Indebtedness of the Borrower and its Subsidiaries and
NSH Holdco and its Subsidiaries (including accrued and unpaid interest and
applicable premiums). The Borrower will use the proceeds of the Term Loans after
the Closing Date for working capital, capital expenditures and general corporate
purposes (including acquisitions, investments, restricted payments and other
transactions not prohibited by this Agreement and the other Loan Documents). The
Borrower will use the proceeds of Revolving Loans on the Closing Date (a) in an
amount not to exceed $10,000,000 to fund (i) the consideration for the
Acquisition (including any working capital payments under the Merger Agreement)
and Transaction Expenses, (ii) any original issue discount or upfront fees
required to be funded on the Closing Date (including in connection with the
issuance of the 2025 Unsecured Notes) and (iii) working capital, and (b) to cash
collateralize letters of credit outstanding under the Existing Credit
Agreements. The Borrower will use the proceeds of Revolving Loans after the
Closing Date for working capital, capital expenditures and general corporate
purposes (including acquisitions, investments, restricted payments and other
transactions not prohibited by this Agreement and the other Loan Documents).
Section 5.22     Insurance. Holdings and each of its Subsidiaries is insured by
financially sound and reputable insurance companies against such losses and
risks and in such amounts as are customary for similarly situated Persons in the
businesses in which they are engaged.
ARTICLE 6
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan, LC
Disbursement or other Obligation (other than obligations under Secured Hedge
Agreements or in respect of Secured Cash Management Services Obligations or
contingent indemnification obligations as to which no claim has been asserted)
hereunder which is accrued or payable shall remain unpaid or unsatisfied, or any
Letter of Credit shall be outstanding (unless the obligations thereunder have
been Cash Collateralized or as to which other arrangements reasonably
satisfactory to the applicable Issuing Bank have been made) then from and after
the Closing Date, Holdings and the Borrower shall and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.15) cause each of
their Restricted Subsidiaries to:
Section 6.01     Financial Statements, Reports, Etc. Deliver to the
Administrative Agent for prompt further distribution to each Lender:
(a)    as soon as available, but in any event within 120 days after the end of
each fiscal year of the Restricted Group (beginning with the fiscal year ending
December 31, 2017), (i) a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of operations, changes in stockholders’ equity and cash flows for
such fiscal year, setting forth in each case in comparative form the figures for
the previous fiscal year, all in reasonable detail and prepared in accordance
with GAAP, audited and accompanied by a report and opinion of Ernst & Young LLP
or any other independent registered public accounting firm of nationally
recognized standing, which report and opinion shall (x) be prepared in
accordance with generally accepted auditing standards, (y) not be subject to
qualifications or exceptions as to the scope of such audit and (z) be without a
“going concern” disclosure or like qualification or exception (other than a
disclosure, an exception or a qualification solely resulting from (1) the
impending maturity of any Indebtedness or (2) any prospective default under any
financial maintenance covenant (including the financial maintenance covenant set
forth in Section 7.11) or (3) solely with respect to the Term Loans, an actual
Default under the financial covenant set forth in Section 7.11 and (ii) a
management’s discussion and analysis of the financial condition and results of
operations for such fiscal year, as compared to the previous fiscal year
(including commentary on (x) any material developments or proposals affecting
the Borrower and its


117

--------------------------------------------------------------------------------





Subsidiaries or their businesses and (y) the reasons for any significant
variations from the figures for the corresponding period in the previous fiscal
year);
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Restricted
Group (commencing with the fiscal quarter ended September 30, 2017), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related (x) consolidated statements of operations
for such fiscal quarter and for the portion of the fiscal year then ended and
(y) consolidated statements of cash flows for the portion of the fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes and (ii) a management’s
discussion and analysis of the financial condition and results of operations for
such fiscal quarter and the then elapsed portion of the fiscal year, as compared
to the comparable periods in the previous fiscal year (including commentary on
(x) any material developments or proposals affecting the Borrower and its
Subsidiaries or their businesses and (y) the reasons for any significant
variations from the figures for the corresponding period in the previous quarter
year);
(c)    [reserved]; and
(d)    simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidated financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements.
Notwithstanding the foregoing, the obligations in Sections 6.01(a) and (b) above
may be satisfied with respect to financial information of the Borrower and its
Subsidiaries by furnishing within the time period specified in the applicable
paragraph (A) the consolidated financial statements of any direct or indirect
parents of the Borrower or (B) the Borrower’s or such entity’s Form 10-K or
10-Q, as applicable, filed with the SEC; provided that (i) to the extent such
information relates to a direct or indirect parent of the Borrower, such
information is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to such
direct or indirect parent(s), on the one hand, and the information relating to
the Borrower and its Subsidiaries, on the other hand and (ii) to the extent such
information is in lieu of information required to be provided under Section
6.01(a), such materials are, to the extent applicable, accompanied by a report
and opinion of Ernst & Young LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall (x) be prepared in accordance with generally accepted auditing standards,
(y) not be subject to qualifications or exceptions as to the scope of such audit
and (z) be without a “going concern” disclosure or like qualification or
exception (other than a disclosure, an exception or a qualification solely
resulting from (1) the impending maturity of any Indebtedness, (2) any
prospective default under any financial maintenance covenant (including the
financial maintenance covenant set forth in Section 7.11), or (3) solely with
respect to the Term Loans, an actual Default under the financial covenant set
forth in Section 7.11.
Documents required to be delivered pursuant to Section 6.01(a), (b) and (d) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower (or any direct or indirect
parent of the Borrower) posts such documents, or provides a link thereto, on the
website of the Borrower at http://www.surgerypartners.com or (ii) on which such
documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if


118

--------------------------------------------------------------------------------





any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such documents from the Administrative Agent and maintaining its copies of such
documents. Without limiting the obligation to deliver an audit opinion pursuant
to Section 6.01(a), solely with respect to the requirement in Sections 6.01(a)
and (b) that comparisons in reasonable detail and in accordance with GAAP be
delivered, financial statements for periods prior to the Closing Date (that are
included as comparisons to financial statements for periods after the Closing
Date) shall not be required to contain all recapitalization or purchase
accounting adjustments relating to the Transactions to the extent it is not
reasonably practicable to include any such adjustments in such financial
statements (as determined by the Borrower).
Section 6.02     Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:
(a)    no later than five days after the delivery of the financial statements
referred to in Sections 6.01(a) and 6.01(b), commencing with the first full
fiscal quarter completed after the Closing Date, a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower;
(b)    promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which
Holdings, the Borrower or any member of the Restricted Group files with the SEC
or with any Governmental Authority that may be substituted therefor (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(c)    promptly after the furnishing thereof, copies of any notices of default
received by any Loan Party or Restricted Subsidiary or reports that any Loan
Party or Restricted Subsidiary shall send or otherwise make available to the
holders of any publicly issued debt, which shall include securities issued
pursuant to a Rule 144A offering (including to holders of the 2021 Unsecured
Notes or the 2025 Unsecured Notes) of any Loan Party or any Restricted
Subsidiary, in their capacity as such holders, in each case, in a principal
amount in excess of the Threshold Amount and not otherwise required to be
furnished to the Lenders pursuant to any clause of this Section 6.02 (in each
case to the extent not theretofore delivered to the Administrative Agent
pursuant to this Agreement);
(d)    together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the information required by sections of the Perfection
Certificate describing the legal name and the jurisdiction of organization or
formation of each Loan Party and the location of the chief executive office of
each Loan Party or confirming that there has been no change in such information
since the Closing Date or the date of the last such report, (ii) a description
of each event, condition or circumstance during the last fiscal quarter covered
by such Compliance Certificate requiring a mandatory prepayment under Section
2.13(a) and (iii) a list of each Subsidiary of the Borrower that identifies each
Subsidiary as a Restricted or an Unrestricted Subsidiary and as a Loan Party or
a non-Loan Party as of the date of delivery of such Compliance Certificate;
(e)    promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Restricted Subsidiaries, or compliance with the terms


119

--------------------------------------------------------------------------------





of the Loan Documents, as the Administrative Agent or any Lender through the
Administrative Agent may from time to time reasonably request; and
(f)    promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act.
Each of Holdings, the Borrower and each Lender acknowledge that certain of the
Lenders may be Public Lenders and, if documents or notices required to be
delivered pursuant to this Section 6.02 or otherwise are being distributed
through a Platform, any document or notice that Holdings or the Borrower, as
applicable, has indicated contains material non-public information shall not be
posted on that portion of the Platform designated for such Public Lenders. Each
of Holdings and the Borrower agrees to clearly designate all information
provided to the Administrative Agent by or on its behalf which is suitable to
make available to Public Lenders. If Holdings or the Borrower has not indicated
whether a document or notice delivered pursuant to this Section 6.02 contains
material non-public information, the Administrative Agent reserves the right to
post such document or notice solely on that portion of the Platform designated
for Lenders who wish to receive material non-public information with respect to
Holdings, its Subsidiaries and their securities.
Section 6.03     Notices. Promptly after a Responsible Officer of the Borrower
or any Subsidiary Guarantor has obtained knowledge thereof, notify the
Administrative Agent:
(a)    of the occurrence of any Default or Event of Default hereunder;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect;
(c)    of the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority, against any
member of the Restricted Group that could reasonably be expected to result in a
Material Adverse Effect;
(d)    of the occurrence of any ERISA Event following the Closing Date that,
alone or together with any other ERISA Events that have occurred following the
Closing Date, could reasonably be expected to result in a Material Adverse
Effect to a Loan Party, any Restricted Subsidiary or any of their respective
ERISA Affiliates; and
(e)    of the occurrence of any of the events described in Section 5.09
following the Closing Date that, alone or together with any other such events
following the Closing Date, has resulted or could reasonably be expected to
result in a Material Adverse Effect.
Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a), (b), (c), (d) or (e) (as applicable) and (y)
setting forth details of the occurrence referred to in Section 6.03(a), (b),
(c), (d) or (e), as applicable, and stating what action the Borrower has taken
and proposes to take with respect thereto.
Section 6.04     Payment of Obligations. Promptly pay, discharge or otherwise
satisfy as the same shall become due and payable in the normal conduct of its
business, (a) all of its Indebtedness and other obligations in accordance with
their terms and (b) all its obligations and liabilities in respect of Taxes
imposed upon it or upon its income or profits or in respect of its property,
except, in the case of this


120

--------------------------------------------------------------------------------





clause (b), to the extent any such Tax is being contested in good faith and by
appropriate proceedings for which appropriate reserves have been established in
accordance with GAAP if such contest shall have the effect of suspending
enforcement or collection of such Taxes and except, in the case of clauses (a)
and (b), where the failure to pay, discharge or otherwise satisfy the same could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
Section 6.05     Preservation of Existence, Etc..
(a)    Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or Section 7.05 and (b) obtain, maintain, renew,
extend and keep in full force and effect all rights (including IP Rights),
privileges (including its good standing where applicable in the relevant
jurisdiction), permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except, in the case of clause (a) (other than
with respect to any Loan Party) or (b), to the extent that failure to do so
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
Section 6.06     Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) maintain, preserve and protect all of its properties and
equipment necessary in the operation of its business in good working order,
repair and condition, ordinary wear and tear excepted and fire, casualty or
condemnation excepted, and (b) make all necessary renewals, replacements,
modifications, improvements, upgrades, extensions and additions thereof or
thereto in accordance with prudent industry practice and in the normal conduct
of its business.
Section 6.07     Maintenance of Insurance.
(a)    Generally. Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the Borrower and the Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons.
(b)    Requirements of Insurance. (A) Use commercially reasonable efforts to
cause, not later than 30 days after the Closing Date (or such longer period as
the Administrative Agent may agree in writing in its discretion), all insurance
required pursuant to ‎Section 6.07(a) (x) to provide (and to continue to provide
at all times thereafter) that it shall not be canceled, modified or not renewed
(i) by reason of nonpayment of premium upon not less than 10 days’ prior written
notice thereof to the Administrative Agent and the Collateral Agent (giving the
Administrative Agent and the Collateral Agent the right to cure defaults in the
payment of premiums) or (ii) for any other reason upon not less than 30 days’
prior written notice thereof to the Administrative Agent and the Collateral
Agent (the Borrower shall deliver a copy of the policy (and to the extent any
such policy is cancelled or renewed, a renewal or replacement policy) or other
evidence thereof to the Administrative Agent and the Collateral Agent, or
insurance certificate with respect thereto) and (y) to name the Collateral Agent
as additional insured on behalf of the Secured Parties (in the case of liability
insurance) or loss payee (in the case of property insurance), as applicable (and
to continue to so name the Collateral Agent at all times thereafter) and (B) in
the case of all such property, casualty and business interruption insurance
policies located in the United States, not later than 30 days after the Closing
Date (or such longer period as the Administrative Agent may agree in writing in
its discretion) cause such policies to be endorsed or otherwise amended to
include a “standard” or “New York” lender’s loss payable endorsement, in form
and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent, which endorsement shall provide that, from and after the


121

--------------------------------------------------------------------------------





Closing Date, if the insurance carrier shall have received written notice from
the Administrative Agent or the Collateral Agent of the occurrence of an Event
of Default, the insurance carrier shall pay all proceeds otherwise payable to
the Borrower or the Loan Parties under such policies directly to the Collateral
Agent; cause all such policies to provide that neither the Borrower, the
Collateral Agent, the Administrative Agent nor any other party shall be a
coinsurer thereunder and to contain a “Replacement Cost Endorsement,” without
any deduction for depreciation, and such other provisions as the Administrative
Agent or the Collateral Agent may reasonably (in light of a Default or a
material development in respect of the insured Mortgaged Property) require from
time to time to protect their interests.
(c)    Flood Insurance. With respect to each Mortgaged Property, if at any time
the area in which any building or other improvement is located is designated a
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), obtain flood insurance in
such amount and with such deductible as is required to ensure compliance with
the Flood Laws. Following the Closing Date, the Borrower shall deliver to the
Collateral Agent annual renewals of the flood insurance policy or annual
renewals of a force-placed flood insurance policy. In connection with any
amendment to this Agreement pursuant to which any increase, extension, or
renewal of Loans is contemplated, the Borrower shall cause to be delivered to
the Collateral Agent for any Mortgaged Property, a Flood Determination Form,
Borrower Notice and Evidence of Flood Insurance, as applicable.
(d)    Carry and maintain commercial general liability insurance including the
“broad form CGL endorsement” (or equivalent coverage) and coverage on an
occurrence basis against claims made for personal injury (including bodily
injury, death and property damage) and umbrella liability insurance against any
and all claims, in each case in amounts and against such risks as are
customarily maintained by companies engaged in the same or similar industry
operating in the same or similar locations naming the Collateral Agent as an
additional insured, on forms reasonably satisfactory to the Collateral Agent.
(e)    Notify the Administrative Agent and the Collateral Agent promptly
whenever any separate insurance concurrent in form or contributing in the event
of material loss with that required to be maintained under this Section 6.07 is
taken out by the Borrower or another Loan Party; and promptly deliver to the
Administrative Agent and the Collateral Agent a duplicate original copy of such
policy or policies, or an insurance certificate with respect thereto.
Section 6.08     Compliance with Laws. Comply with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except if the failure to comply therewith could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
Section 6.09     Books and Records. Maintain proper books of record and account,
in which entries are made that are full, true and correct in all material
respects and are in conformity with GAAP and which reflect all material
financial transactions and matters involving the assets and business of any
member of the Restricted Group.
Section 6.10     Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants (subject to such accountants’ customary policies and procedures),
all at the reasonable expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided that, excluding any such
visits and inspections during the continuation of an Event of Default, (x) only
the Administrative Agent on behalf of the Lenders


122

--------------------------------------------------------------------------------





may exercise rights of the Administrative Agent and the Lenders under this
Section 6.10 and (y) the Administrative Agent shall not exercise such rights
more often than two times during any calendar year and only one such time shall
be at the Borrower’s expense; provided, further, that when an Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice. The Administrative Agent and the Lenders shall give
the Borrower the opportunity to participate in any discussions with the
Borrower’s independent public accountants.
Section 6.11     Additional Collateral; Additional Guarantors. At the Borrower’s
expense, take all action necessary or reasonably requested by the Administrative
Agent or the Collateral Agent to ensure that the Collateral and Guarantee
Requirement continues to be satisfied, including:
(a)    Upon (x) the formation or acquisition of any new direct or indirect
wholly-owned Domestic Subsidiary (in each case, other than an Excluded
Subsidiary) by the Borrower, (y) the designation in accordance with Section 6.14
of any existing direct or indirect wholly-owned Domestic Subsidiary as a
Restricted Subsidiary (in each case, other than an Excluded Subsidiary) or (z)
any wholly-owned Domestic Subsidiary that is an Excluded Subsidiary ceasing to
be an Excluded Subsidiary:
(i)    as soon as practicable, but in any event within 60 days after such
formation, acquisition, designation or other event, or such longer period as the
Administrative Agent may agree in writing in its discretion:
(A)    causing each such Domestic Subsidiary to duly execute and deliver to the
Administrative Agent or the Collateral Agent (as appropriate) (I) joinders to
this Agreement as Guarantors, Security Agreement Supplements, Intellectual
Property Security Agreements, a counterpart of the Global Intercompany Note and
other security agreements and documents (including, with respect to such
Mortgages, the documents listed in Section 6.13(d)), as reasonably requested by
and in form and substance reasonably satisfactory to the Administrative Agent
(consistent with the Mortgages, Security Agreement, Intellectual Property
Security Agreements and other security agreements in effect on the Closing
Date), in each case granting Liens required by the Collateral and Guarantee
Requirement and (II) joinders to the First Lien Intercreditor Agreement, the
Second Lien Intercreditor Agreement and any other applicable subordination or
intercreditor agreement required under this Agreement, in each case in form and
substance reasonably satisfactory to the Administrative Agent;
(B)    causing each such Domestic Subsidiary (and the parent of each such
Domestic Subsidiary that is a Loan Party) to deliver to the Collateral Agent any
and all certificates representing Equity Interests (to the extent certificated)
and intercompany notes (to the extent certificated) that are required to be
pledged pursuant to the Collateral and Guarantee Requirement, accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank;
(C)    taking and causing each such Restricted Subsidiary and each direct or
indirect parent of such Restricted Subsidiary that constitutes a Loan Party to
take whatever action as may be necessary to otherwise comply with the
requirements of the Collateral and Guarantee Requirement;


123

--------------------------------------------------------------------------------





(ii)    as promptly as practicable after the request therefor by the
Administrative Agent or Collateral Agent, delivering to the Collateral Agent
with respect to each Mortgaged Property, any existing surveys, title reports,
abstracts or environmental assessment reports, to the extent available and in
the possession or control of the Borrower; provided, however, that there shall
be no obligation to deliver to the Collateral Agent any existing environmental
assessment report whose disclosure to the Collateral Agent would require the
consent of a Person other than the Borrower or its Subsidiaries, where, despite
the commercially reasonable efforts of the Borrower to obtain such consent, such
consent cannot be obtained; and
(iii)    if reasonably requested by the Administrative Agent or the Collateral
Agent, as soon as available but in any event within 60 days after such request
(or such longer period as the Administrative Agent may agree in writing in its
discretion), delivering to the Collateral Agent any other items necessary from
time to time to satisfy the Collateral and Guarantee Requirement with respect to
the validity, perfection, existence and priority of security interests with
respect to property of any Guarantor acquired after the Closing Date and subject
to the Collateral and Guarantee Requirement, but not specifically covered by the
preceding clauses (i) or (ii) or clause (b) below.
(b)    As soon as is practicable, but in any event not later than 120 days after
the acquisition by any Loan Party of Material Real Property that is required to
be provided as Collateral pursuant to the Collateral and Guarantee Requirement
(or such longer period as the Administrative Agent may agree in writing in its
discretion), which Material Real Property would not be automatically subject to
another Lien pursuant to pre-existing Collateral Documents, causing such
property to be subject to a Lien and Mortgage in favor of the Collateral Agent
for the benefit of the Secured Parties and taking, or causing the relevant Loan
Party to take, such actions as shall be necessary or reasonably requested by the
Administrative Agent or the Collateral Agent to grant and perfect or record such
Lien, in each case to the extent required by, and subject to the limitations and
exceptions of, the Collateral and Guarantee Requirement and to otherwise comply
with the requirements of the Collateral and Guarantee Requirement.
(c)    Always ensuring (x) that the Obligations and the Guaranty are secured by
a first-priority security interest in all of the Equity Interests of the
Borrower and all Equity Interests directly held by the Borrower or any
Subsidiary Guarantor in any Restricted Subsidiary, subject to the limitations
and exceptions of the Collateral and Guarantee Requirement and (y) that no
Foreign Subsidiary or Domestic Subsidiary that is a disregarded entity for U.S.
Federal income tax purposes and substantially all of the assets of which consist
of Equity Interests or Indebtedness of one or more Foreign Subsidiaries issues
any non-voting Equity Interests after the Closing Date.
Section 6.12     Compliance with Environmental Laws. Except, in each case, to
the extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, comply, and take
all reasonable actions to cause all lessees and other Persons operating or
occupying its properties to comply, with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and, in each case to the extent the Loan Parties
or the Restricted Subsidiaries are required by Environmental Laws, conduct any
investigation, remedial or other corrective action necessary to address
Hazardous Materials at any property or facility in accordance with applicable
Environmental Laws.
Section 6.13     Further Assurances and Post-Closing Conditions.
(a)    Deliver each document set forth on Schedule 6.13(a) within the time limit
specified therein (subject to extensions approved by the Administrative Agent in
its reasonable discretion).


124

--------------------------------------------------------------------------------





(b)    Take each action set forth on Schedule 6.13(b) during the time period
specified therein.
(c)    Within 90 days after the Closing Date (subject to extensions approved by
the Administrative Agent in its reasonable discretion), deliver all documents
and instruments required to perfect the security interest of the Collateral
Agent in the Collateral free of any other pledges, security interests or
mortgages, except Liens expressly permitted hereunder, to the extent required
pursuant to the Collateral and Guarantee Requirement.
(d)    Promptly upon reasonable request by the Administrative Agent or the
Collateral Agent (i) correct any material defect or error that may be discovered
in the execution, acknowledgment, filing or recordation of any Collateral
Document or other document or instrument relating to any Collateral, and (ii)
do, execute, acknowledge, deliver, record, re-record, file, re-file, register
and re-register any and all such further acts, deeds, certificates, assurances
and other instruments as the Administrative Agent or the Collateral Agent may
reasonably request from time to time in order to carry out more effectively the
purposes of the Loan Documents and to cause the Collateral and Guarantee
Requirement to be and remain satisfied. If the Administrative Agent or the
Collateral Agent reasonably determines that it is required by applicable Law to
have appraisals prepared in respect of each Mortgaged Property of any Loan Party
subject to a Mortgage, the Borrower shall cooperate with the Administrative
Agent and/or Collateral Agent, as applicable, in obtaining such appraisals and
shall pay all costs and expenses relating thereto.
Section 6.14     Designation of Subsidiaries. (a) Any Borrower may at any time
after the Closing Date designate any Restricted Subsidiary of the Borrower as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default shall have occurred and be continuing, (ii) no Subsidiary may be
designated as an Unrestricted Subsidiary or continue as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of the 2021
Unsecured Notes, the 2025 Unsecured Notes, any Incremental Equivalent Debt, any
Credit Agreement Refinancing Indebtedness or any Permitted Refinancing of any of
the foregoing, (iii) no Restricted Subsidiary may be designated an Unrestricted
Subsidiary if it was previously designated an Unrestricted Subsidiary and (iv)
no Subsidiary may be designated as an Unrestricted Subsidiary unless, after
giving Pro Forma Effect to such designation, the Consolidated Coverage Ratio as
of the last day of the most recently ended Test Period would be either (1) not
less than 2.00:1.00 or (2) greater than or equal to the Consolidated Coverage
Ratio immediately prior to such designation. The designation of any Subsidiary
as an Unrestricted Subsidiary after the Closing Date shall constitute an
Investment by the Borrower therein at the date of designation in an amount equal
to the fair market value of the aggregate investment therein of the Borrower and
its Restricted Subsidiaries (as applicable) investment therein. The designation
of any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i)
the incurrence at the time of designation of any Investment, Indebtedness or
Liens of such Subsidiary existing at such time and (ii) a return on any
Investment by the Borrower in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the lesser of (x) the fair market value
at the date of such designation of the Borrower’s or its Restricted Subsidiary’s
(as applicable) Investment in such Subsidiary and (y) the amount of the
Investment originally made in respect of the designation of such Subsidiary as
an Unrestricted Subsidiary.
(b) If, at any time, a Restricted Subsidiary would fail to meet the requirements
set forth in the definition of “Qualified Restricted Subsidiary”, it will
thereafter cease to be a Qualified Restricted Subsidiary for purposes of this
Agreement and any Indebtedness of such Subsidiary will be deemed to be incurred
by a Restricted Subsidiary that is not a Qualified Restricted Subsidiary as of
such date and, if such Indebtedness is not permitted to be incurred as of such
date under Section 7.03, an Event of Default shall be deemed to have occurred
and be continuing. A Responsible Officer of the Borrower may at any time
designate any Restricted Subsidiary to not be a Qualified Restricted Subsidiary;
provided that such designation will be deemed to be an incurrence of
Indebtedness by such Qualified Restricted Subsidiary of any outstanding


125

--------------------------------------------------------------------------------





Indebtedness of such Restricted Subsidiary, and such designation will only be
permitted if (1) such Indebtedness is permitted under Section 7.03 and (2) no
Default or Event of Default would be in existence upon or following such
designation. In the event (x) a Restricted Subsidiary fails to meet the
requirements to be a Qualified Restricted Subsidiary or (y) a Responsible
Officer designates a Qualified Restricted Subsidiary not to be a Restricted
Subsidiary, then all Investments in such Subsidiary since the Effective Date
shall consequently reduce applicable basket amounts hereunder. The Borrower
shall deliver to the Administrative Agent a certificate of a Responsible Officer
setting forth any such designation as a condition precedent to such designation.
(c)    Except to the extent restricted pursuant to any Permitted Payment
Restrictions, cause each Qualified Restricted Subsidiary to declare and pay
regular monthly, quarterly, semiannual or annual dividends or distributions to
the holders of its Equity Interests in an amount equal to substantially all of
the available cash flow of such Qualified Restricted Subsidiary for such period
as determined in good faith by the board of directors of such Qualified
Restricted Subsidiary, subject to fiduciary duties applicable to such board of
directors and such ordinary and customary reserves and other amounts as, in the
good faith judgment of such individuals, may be necessary so that the business
of such Qualified Restricted Subsidiary may be properly and advantageously
conducted at all times, including amounts for operations, Capital Expenditures
and debt service of such Qualified Restricted Subsidiary.
Section 6.15     Maintenance of Ratings. Use commercially reasonable efforts to
maintain (i) a public corporate rating (but not any specific rating) and a
public corporate family rating (but not any specific rating) from each of S&P
and Moody’s, in each case in respect of the Borrower and (ii) a public rating
(but not any specific rating) from each of S&P and Moody’s with respect to the
“Initial Term Loans” and the “2020 Incremental Term Loans”.
Section 6.16     Use of Proceeds. Use the proceeds of the Loans only (i) for the
purposes set forth in Section 5.21 and request the issuance of Letters of Credit
only to support payment and performance obligations incurred in the ordinary
course of business by the Borrower and its Subsidiaries and (ii) in the case of
Existing Letters of Credit, for the purposes set forth in the documentation
governing such Existing Letters of Credit.
ARTICLE 7
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder or any Loan, LC
Disbursement or other Obligation (other than obligations under Secured Hedge
Agreements or in respect of Secured Cash Management Services Obligations or
contingent indemnification obligations as to which no claim has been asserted)
hereunder which is accrued or payable shall remain unpaid or unsatisfied, or any
Letter of Credit shall be outstanding (unless the obligations thereunder have
been Cash Collateralized or as to which other arrangement reasonably
satisfactory to the applicable Issuing Bank have been made) then from and after
the Closing Date:
Section 7.01     Liens. The Borrower shall not, and shall not permit any
Restricted Subsidiary to, directly or indirectly, create, incur, assume or
suffer to exist any Lien upon any of its property, assets or revenues, whether
now owned or hereafter acquired, other than the following:
(a)    Liens created pursuant to any Loan Document;
(b)    Liens existing on the Closing Date and listed on Schedule 7.01(b);
provided that (i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien and (B) proceeds and products thereof, and (ii) such


126

--------------------------------------------------------------------------------





Lien does not secure any obligation other than those it secured on the Closing
Date or, to the extent constituting Indebtedness, any Permitted Refinancing of
the Indebtedness secured thereby on the Closing Date;
(c)    Liens for taxes, assessments or governmental charges that are not overdue
for a period of more than 30 days and are not otherwise delinquent or that are
being contested in good faith and by appropriate actions, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(d)    statutory or common law Liens of landlords, sub-landlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens, or other customary Liens (other than in respect of
Indebtedness) in favor of landlords, in each case arising in the ordinary course
of business that secure amounts not overdue for a period of more than 30 days or
if more than 30 days overdue, that are being contested in good faith and by
appropriate actions, if adequate reserves with respect thereto are maintained on
the books of the applicable Person in accordance with GAAP;
(e)    (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation (other than any Lien imposed pursuant to Section 430(k) of the Code
or Section 303(k) of ERISA or a violation of Section 436 of the Code) and (ii)
pledges and deposits in the ordinary course of business securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any of its Restricted Subsidiaries;
(f)    deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (in the case of each of the foregoing, other than for
Indebtedness for borrowed money), statutory obligations, surety, stay, customs
and appeal bonds, performance bonds and other obligations of a like nature
(including those to secure health, safety and environmental obligations), in
each case incurred in the ordinary course of business;
(g)    easements, rights-of-way, restrictions (including zoning restrictions),
encroachments, protrusions and other similar encumbrances and minor title
defects affecting Real Property that do not in the aggregate materially
interfere with the ordinary conduct of the business of the Restricted Group,
taken as a whole, and any exceptions on the Mortgage Policies issued on the
Closing Date in connection with the Mortgaged Properties;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(i)    leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Restricted Group, taken as a whole or (ii) secure any
Indebtedness;
(j)    Liens (i) in favor of customs and revenue authorities arising as a matter
of Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such person to facilitate the purchase, shipment or
storage of such inventory or such other goods in the ordinary course of
business;


127

--------------------------------------------------------------------------------





(k)    Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection and (ii) arising in the
ordinary course of business in favor of a banking or other financial institution
arising as a matter of Law or under customary general terms and conditions
encumbering deposits or other funds maintained with a financial institution
(including the right of set-off) and that are within the general parameters
customary in the banking industry or arising pursuant to such banking
institutions general terms and conditions;
(l)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(i), 7.02(n) and
7.02(v) or, to the extent related to any of the foregoing, Section 7.02(r), in
each case to be applied against the purchase price for such Investment, and (ii)
consisting of an agreement to Dispose of any property in a Disposition permitted
under Section 7.05, in each case, solely to the extent such Investment or
Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;
(m)    Liens (i) in favor of the Borrower or a Restricted Subsidiary on assets
of a Restricted Subsidiary that is not a Loan Party securing Indebtedness
permitted under Section 7.03(b) and (ii) in favor of the Borrower or any
Subsidiary Guarantor;
(n)    any interest or title (and all encumbrances and other matters affecting
such interest or title) of a lessor, sub-lessor, licensor or sub-licensor under
leases, subleases, non-exclusive licenses or non-exclusive sublicenses entered
into by the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business; provided that no such lease or sublease shall constitute a
Capitalized Lease;
(o)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;
(p)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.02(a);
(q)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(r)    Liens that are customary contractual rights of set-off (i) relating to
the establishment of depository relations with banks in the ordinary course of
business and not given in connection with the issuance of Indebtedness, (ii)
relating to pooled deposit or sweep accounts of the Borrower or any of its
Restricted Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
of its Restricted Subsidiaries or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;
(s)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
(t)    ground leases in respect of Real Property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located;
(u)    Liens (including any interest or title (and all encumbrances and other
matters affecting such interest or title) of a lessor or sub-lessor under
Capitalized Leases) securing Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens are created no later than 270 days following the


128

--------------------------------------------------------------------------------





acquisition, construction, repair, lease or improvement, as applicable, of the
property subject to such Liens, (ii) such Liens do not at any time encumber
property (except for replacements, additions and accessions to such property)
other than the property financed by such Indebtedness and the proceeds and
products thereof and customary security deposits and (iii) with respect to
Capitalized Leases, such Liens do not at any time extend to or cover any assets
(except for replacements, additions and accessions to such assets) other than
the assets subject to such Capitalized Leases and the proceeds and products
thereof and customary security deposits; provided that individual financings of
equipment provided by one lender may be cross collateralized to other financings
of equipment provided by such lender;
(v)    Liens on property (i) of any Foreign Subsidiary that is not a Loan Party
and (ii) that does not constitute Collateral, which Liens secure Indebtedness or
other obligations of the applicable Foreign Subsidiary permitted under Section
7.03;
(w)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 6.14), in each case after the Closing Date (other than Liens on the
Equity Interests of any Person that becomes a Restricted Subsidiary); provided
that (i) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary and (ii) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and other than after-acquired property subjected to a Lien securing Indebtedness
and other obligations incurred prior to such time and which Indebtedness and
other obligations are permitted hereunder that require, pursuant to their terms
at such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition);
(x)    (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Restricted Group, taken as a whole;
(y)    Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings;
(z)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(aa)    any Lien created or assumed in reliance on Section 7.01(u) or 7.01(w)
notwithstanding that the obligation secured thereby shall have been modified,
replaced, renewed or extended; provided that (i) the Lien does not extend to any
additional property other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien when it was initially
created or assumed and (B) proceeds and products thereof, and (ii) such Lien
does not secure any obligation other than those it secured on the date such Lien
was initially created or assumed or, to the extent constituting Indebtedness,
any Permitted Refinancing of the Indebtedness secured thereby on the date such
Lien was initially created or assumed; provided, however, that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender;
(bb)    other Liens with respect to property or assets of the Borrower or any of
its Restricted Subsidiaries securing obligations in an aggregate principal
amount outstanding at any time not to exceed the greater of (x) $112,500,000 and
(y) 36.50% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) at the time of incurrence of such Lien;


129

--------------------------------------------------------------------------------





(cc)    Liens on the Collateral securing Incremental Equivalent Debt incurred
pursuant to Section 7.03(s) and any Permitted Refinancing thereof; provided that
such Liens shall be subject to the First Lien Intercreditor Agreement or the
Second Lien Intercreditor Agreement, as applicable;
(dd)    Liens on the Collateral securing Permitted First Priority Refinancing
Debt or Permitted Second Priority Refinancing Debt and any Permitted Refinancing
of the foregoing; provided that (x) any such Liens securing any Permitted
Refinancing in respect of Permitted First Priority Refinancing Debt are subject
to a First Lien Intercreditor Agreement (or, to the extent junior lien
Indebtedness is incurred in such Permitted Refinancing, a Second Lien
Intercreditor Agreement) and (y) any such Liens securing any Permitted
Refinancing in respect of Permitted Second Priority Refinancing Debt are subject
to a Second Lien Intercreditor Agreement;
(ee)    Liens on the Equity Interests of any joint venture entity consisting of
a transfer restriction, purchase option, call or similar right of a third party
joint venture partner;
(ff)    Liens arising by operation of law in the United States under Article 2
of the UCC in favor of a reclaiming seller of goods or buyer of goods;
(gg)    Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods, in
each case in the ordinary course of business;
(hh)    deposits of cash with the owner or lessor of premises leased and
operated by the Borrower or any of its Subsidiaries to secure the performance of
the Borrower’s or such Subsidiary’s obligations under the terms of the lease for
such premises, in each case in the ordinary course of business; and
(ii)    Liens to secure Indebtedness incurred pursuant to Section 7.03(m).
For purposes of determining compliance with this Section 7.01, (i) in the event
that any Lien (or any portion thereof) meets the criteria of more than one of
the categories of permitted Liens described in Section 7.01(a) through 7.01(ii),
the Borrower, in its sole discretion, will classify, and may from time to time
subsequently reclassify, such Lien (or any portion thereof) among one or more of
such categories or clauses in any manner and will only be required to include
the amount and type of such Lien in one of the clauses of this Section 7.01 and
(ii) at the time of incurrence or at the time of any reclassification, the
Borrower will be entitled to divide and classify (or reclassify) any Lien in
more than one of the categories of permitted Liens described in Section 7.01(a)
through 7.01(ii).
Section 7.02     Investments. The Borrower shall not, nor shall the Borrower
permit any Restricted Subsidiary to, directly or indirectly, make or hold any
Investments, except:
(a)    Investments in assets that were Cash Equivalents when such Investment was
made;
(b)    loans or advances to officers, directors and employees of any Loan Party
or any of its Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests of Holdings or any direct or indirect parent thereof directly from
such issuing entity (provided that the amount of such loans and advances shall
be contributed to the Borrower in cash as common equity) and (iii) for any other
purposes not described in the foregoing clauses (i) and (ii); provided that the
aggregate principal amount of loans and advances outstanding at any time under
this Section 7.02(b)(iii)


130

--------------------------------------------------------------------------------





shall not exceed the greater of (x) $18,000,000 and (y) 6.0% of Consolidated
EBITDA for the most recently ended Test Period (calculated on a Pro Forma Basis)
at the time of such Investment;
(c)    Investments (i) by the Borrower or any Restricted Subsidiary in any Loan
Party (other than Holdings) or any Qualified Restricted Subsidiary (or a Person
that will become a Qualified Restricted Subsidiary substantially concurrently
with such Investment), (ii) by any Restricted Subsidiary that is neither a Loan
Party nor a Qualified Restricted Subsidiary in any other Restricted Subsidiary
that is neither a Loan Party nor a Qualified Restricted Subsidiary and (iii) by
the Borrower or any Restricted Subsidiary in any (1) Restricted Subsidiary that
is neither a Loan Party nor a Qualified Restricted Subsidiary, (2) Unrestricted
Subsidiary or (3) joint venture; provided that the aggregate amount of
Investments at any time outstanding under this clause (iii), together with the
aggregate consideration for Permitted Acquisitions made by Loan Parties or
Qualified Restricted Subsidiaries pursuant to Section 7.02(i) of assets that are
not (or do not become) owned by a Loan Party or a Qualified Restricted
Subsidiary or of Equity Interests in Persons that do not become Loan Parties or
Qualified Restricted Subsidiaries, shall not exceed the greater of (x)
$150,000,000 and (y) 50.0% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at the time of such Investment;
(d)    Investments consisting of extensions of trade credit in the ordinary
course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
(e)    Investments consisting of (i) the creation or assumption of Liens in
accordance with Section 7.01, (ii) the incurrence or assumption of Indebtedness
in accordance with Section 7.03 (other than 7.03(d)), (iii) the acquisition of
assets resulting from the consummation of a merger, dissolution, liquidation or
consolidation in accordance with Section 7.04 (other than Section 7.04(c),
7.04(d), 7.04(e) or 7.04(g)), (iv) the acquisition of assets resulting from the
consummation of a Disposition in accordance with Section 7.05(h), 7.05(j),
7.05(m) or 7.05(n), (v) the acquisition of assets received as Restricted
Payments made in accordance with Section 7.06 (other than Section 7.06(e) or
7.06(i)(iv)) and (vi) the acquisition of assets received as payments in respect
of Indebtedness made in accordance with Section 7.13;
(f)    Investments (i) existing or contemplated on the Closing Date and set
forth on Schedule 7.02(f) and any modification, replacement, renewal,
refinancing, reinvestment or extension thereof and (ii) existing on the Closing
Date by the Borrower or any Restricted Subsidiary in any Restricted Subsidiary
or joint venture and any modification, replacement, renewal or extension
thereof; provided that, in the case of clauses (i) and (ii), the amount of any
such Investment may not be increased except (x) as required by the terms of such
Investment as in existence on the Closing Date (including in respect of any
unused commitment), plus any accrued but unpaid interest (including any portion
thereof which is payable in kind in accordance with the terms of such modified,
extended, renewed, refinanced or replaced Investment) and premium payable by the
terms of such Investment thereon and fees and expenses associated therewith as
in existence on the Closing Date or (y) as otherwise permitted by this Section
7.02 (and in such case made in reliance on another paragraph of this Section
7.02 so permitting such modification, replacement, renewal or extension
thereof);
(g)    Investments in Swap Contracts permitted under Section 7.03;
(h)    Investments in securities, promissory notes and other assets not
constituting cash or Cash Equivalents to the extent received in connection with
any Disposition permitted by Section 7.05;
(i)    any acquisition by any Loan Party or any Restricted Subsidiary of all or
substantially all of the assets of a Person or assets constituting a division,
business unit or line of business of a Person or of


131

--------------------------------------------------------------------------------





Equity Interests in a Person that is or, as a result of such acquisition,
becomes a Restricted Subsidiary (or any subsequent investment made in a Person,
division, business unit or line of business previously acquired in a Permitted
Acquisition), in each case in a single transaction or series of related
transactions, if (i) no Event of Default shall have occurred and be continuing
or would result therefrom, (ii) immediately after giving effect to such
acquisition or investment and any related transactions, the Total Leverage Ratio
calculated on a Pro Forma Basis shall not be greater than the Total Leverage
Ratio then permitted under Section 7.11 (regardless of whether then in effect)
as of the last day of the most recently ended Test Period; (iii) solely to the
extent (and at such time) required by the Collateral and Guarantee Requirement,
Section 6.11 and the Loan Documents, the property, assets and businesses
acquired in such purchase or other acquisition shall constitute Collateral,
(iii) solely to the extent (and at such time) required by the Collateral and
Guarantee Requirement, Section 6.11 and other provisions of this Agreement, any
such newly created or acquired Subsidiary (other than an Excluded Subsidiary)
shall become a Guarantor and (iv) the businesses acquired in such purchase or
other acquisition shall be in compliance with Section 7.07 (any such acquisition
consummated under this Section 7.02(i), a “Permitted Acquisition”); provided
that the aggregate consideration (other than consideration consisting of Equity
Interests (other than Disqualified Equity Interests) in Holdings or any direct
or indirect parent thereof) for Permitted Acquisitions made by Loan Parties or
Restricted Subsidiaries pursuant to this Section 7.02(i) of assets that are not
(or do not become) owned by a Loan Party or a Qualified Restricted Subsidiary or
of Equity Interests in Persons that do not become Loan Parties or Qualified
Restricted Subsidiaries, together with any Investments under Section
7.02(c)(iii) then outstanding, shall not exceed the greater of (x) $150,000,000
and (y) 50.0% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) at the time of such Investment;
(j)    the Transactions and Investments made to effect, or otherwise made in
connection with, the Transactions or any non-cash Investments made in connection
with Permitted Reorganizations;
(k)    Investments in the ordinary course of business consisting of UCC Article
3 endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;
(l)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;
(m)    loans and advances to Holdings in lieu of and not in excess of the amount
of (after giving effect to any other loans, advances or Restricted Payments in
respect thereof) Restricted Payments permitted to be made to Holdings in
accordance with Section 7.06(g), 7.06(h), 7.06(i) or 7.06(k);
(n)    (i) additional Investments (including Permitted Acquisitions) having an
aggregate fair market value (with the fair market value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value) at any time outstanding under this clause (n)(i) not to exceed the
greater of (x) $112,500,000 and (y) 36.50% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis) at the time of such
Investment and (ii) additional Investments (including Permitted Acquisitions)
having an aggregate fair market value (with the fair market value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value) at any time outstanding under this clause (n)(ii)
not to exceed the Cumulative Credit immediately prior to the time of the making
of such Investment (provided that no Event of Default shall have occurred and be
continuing or would result from the making of any Investment under this clause
(n)(ii));


132

--------------------------------------------------------------------------------





(o)    advances of payroll payments to employees in the ordinary course of
business;
(p)    Investments to the extent that payment for such Investments is made
solely with Equity Interests (other than Disqualified Equity Interests) of
Holdings or any direct or indirect parent of Holdings;
(q)    Investments of a Restricted Subsidiary acquired after the Closing Date in
connection with an Investment permitted under this Agreement or of a corporation
merged, amalgamated or consolidated into the Borrower or merged, amalgamated or
consolidated with a Restricted Subsidiary, in each case in accordance with this
Section 7.03 and Section 7.04 after the Closing Date, to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger or consolidation;
(r)    Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary made
pursuant to Section 7.02(c)(iii), 7.02(i), 7.02(n) or 7.02(u);
(s)    (i) Guarantees of Indebtedness permitted under Section 7.03 (other than
any such Guarantees permitted under Section 7.03(d)) and (ii) Guarantees of
operating leases (other than Capitalized Leases) or of other obligations that do
not constitute Indebtedness, in each case under this clause (ii), which leases
or other obligations are entered into in the ordinary course of business;
(t)     [reserved];
(u)    any additional Investments; provided that after giving Pro Forma Effect
to any such Investments under this clause (u), (i) no Event of Default shall
have occurred and be continuing (or would result immediately thereafter
therefrom) and (ii) the Total Leverage Ratio is equal to or less than 5.00:1.00
as of the last day of the most recently ended Test Period;
(v)    Investments consisting of earnest money deposits required in connection
with a purchase agreement, or letter of intent, or other acquisitions to the
extent not otherwise prohibited by the Agreement; and
(w)    payments to any Captive Insurance Subsidiary in an amount equal to (a)
the capital required under the applicable laws or regulations of the
jurisdiction in which such Captive Insurance Subsidiary is formed or determined
by independent actuaries as prudent and necessary capital to operate such
Captive Insurance Subsidiary plus (b) any reasonable general corporate and
overhead expenses of such Captive Insurance Subsidiary.
If any Person in which an Investment is made pursuant to Section 7.02(c)(iii),
Section 7.02(i), Section 7.02(n) or Section 7.02(u) as applicable that is not a
Qualified Restricted Subsidiary or Subsidiary Guarantor at the time of such
Investment but thereafter becomes a Qualified Restricted Subsidiary or a
Subsidiary Guarantor or is merged or consolidated into or transfers or conveys
all or substantially all of its assets to, or is liquidated into, the Borrower,
a Subsidiary Guarantor or a Qualified Restricted Subsidiary, then such
Investment shall thereafter automatically be deemed to have been made pursuant
to clause (c)(i) above to the extent permitted thereunder at such time and, for
the avoidance of doubt, shall not be accounted for under Section 7.02(c)(iii),
Section 7.02(i), Section 7.02(n) or Section 7.02(u), as applicable.


133

--------------------------------------------------------------------------------





Section 7.03     Indebtedness. The Borrower shall not, nor shall the Borrower
permit any Restricted Subsidiary to, directly or indirectly, create, incur,
assume or suffer to exist any Indebtedness, except:
(a)    Indebtedness of any Loan Party under the Loan Documents;
(b)    (i) Indebtedness outstanding on the Closing Date and listed on Schedule
7.03(b) and any Permitted Refinancing thereof and (ii) intercompany Indebtedness
outstanding on the Closing Date and any Permitted Refinancing thereof; provided
that (x) any intercompany Indebtedness shall be evidenced by an Intercompany
Note and (y) any intercompany Indebtedness of any Loan Party owed to any Person
that is not a Loan Party shall be unsecured and subordinated to the Obligations
pursuant to the subordination provisions contained in an Intercompany Note;
(c)    Guarantees by any member of the Restricted Group in respect of
Indebtedness of the Borrower or any Restricted Subsidiary of the Borrower
otherwise permitted hereunder; provided that (i) no Guarantee by Holdings or any
Restricted Subsidiary of any Indebtedness of a Loan Party (including the 2021
Unsecured Notes, the 2025 Unsecured Notes, any Junior Financing, any Incremental
Equivalent Debt, any Permitted First Priority Refinancing Debt, any Permitted
Second Priority Refinancing Debt, any Permitted Unsecured Refinancing Debt or
any Permitted Refinancing of any of the foregoing) shall be permitted unless
such guaranteeing party shall have also provided a Guarantee of the Obligations
on the terms set forth herein and (ii) if the Indebtedness being Guaranteed is
Junior Financing, such Guarantee shall be subordinated to the Guarantee of the
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination provisions of such Junior Financing;
(d)    Indebtedness (other than Indebtedness permitted under Section 7.03(b)) of
the Borrower or any Restricted Subsidiary owing to any Loan Party or any other
Restricted Subsidiary to the extent constituting an Investment permitted by
Section 7.02; provided that all such Indebtedness of any Loan Party owed to any
Person that is not a Loan Party shall be unsecured and subordinated to the
Obligations pursuant to the subordination provisions contained in an
Intercompany Note;
(e)    (i) Attributable Indebtedness and other Indebtedness of the Borrower or
any Restricted Subsidiary (including Capitalized Leases) financing an
acquisition, construction, repair, replacement, lease or improvement of a fixed
or capital asset incurred prior to or no later than 270 days after the
acquisition, lease or improvement of the applicable asset in an aggregate
principal amount (together with any Permitted Refinancings thereof) at any one
time outstanding under this clause (e) not to exceed the greater of (x)
$150,000,000 and (y) 50.0% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) and (ii) Attributable Indebtedness
of the Borrower or any Restricted Subsidiary arising out of sale-leaseback
transactions permitted by Section 7.05(m) and, in each case under this clause
(e), any Permitted Refinancing thereof;
(f)    Indebtedness in respect of Swap Contracts designed to hedge against the
Borrower’s or any Restricted Subsidiary’s exposure to interest rates (including
Swap Contracts entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise)), foreign exchange rates or commodities pricing
risks incurred in the ordinary course of business and not for speculative
purposes;
(g)    (A) Indebtedness (i) of the Borrower or any Restricted Subsidiary assumed
in connection with any acquisition, investment, merger, amalgamation or
consolidation in accordance with the terms of this Agreement (provided that such
Indebtedness is not incurred in contemplation of such acquisition, investment,
merger, amalgamation or consolidation) or (ii) of the Borrower or any Restricted
Subsidiary incurred to finance any acquisition, investment, merger, amalgamation
or consolidation in accordance


134

--------------------------------------------------------------------------------





with the terms of this Agreement; provided that (x) in the case of any
Indebtedness incurred under clause (i) or (ii), immediately after giving effect
to the assumption or incurrence of such Indebtedness, on a Pro Forma Basis, the
Consolidated Coverage Ratio as of the last day of the most recently ended Test
Period is either (1) at least 2.00:1.00 or (2) not less than the Consolidated
Coverage Ratio for such Test Period immediately prior to such acquisition,
investment, merger, amalgamation or consolidation, (y) in the case of any
Indebtedness incurred under clause (ii), such Indebtedness matures after, and
does not require any scheduled amortization or other scheduled payments of
principal (other than customary AHYDO Catch-Up Payments, and customary offers to
repurchase and prepayment events upon a change of control, asset sale or event
of loss and customary acceleration rights after an event of default) prior to,
the then Latest Maturity Date (provided that such Indebtedness may be incurred
in the form of a customary “bridge” or other interim credit facility intended to
be refinanced or replaced with long-term indebtedness so long as, subject only
to customary conditions the failure of which to be satisfied would otherwise
result in an Event of Default, it would either be automatically converted into
or required to be exchanged for permanent financing which satisfies the
requirements of this clause (y)), and (z) in the case of any Indebtedness
incurred under clause (ii), to the extent such Indebtedness is secured, such
Indebtedness shall be subject to a First Lien Intercreditor Agreement or Second
Lien Intercreditor Agreement, as applicable, and (B) any Permitted Refinancing
of any Indebtedness incurred under this clause (g);
(h)    Indebtedness representing deferred compensation to employees of any
member of the Restricted Group incurred in the ordinary course of business and
other obligations and liabilities arising under employee benefit plans in the
ordinary course of business;
(i)    Indebtedness consisting of unsecured promissory notes issued by any
member of the Restricted Group to current or former officers, managers,
consultants, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of
Holdings or any direct or indirect parent of Holdings permitted by Section 7.06;
(j)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in a Permitted Acquisition, any other Investment expressly
permitted hereunder or any Disposition expressly permitted hereunder, in each
case, constituting indemnification obligations or obligations in respect of
purchase price (including earnouts) or other similar adjustments;
(k)    Indebtedness consisting of obligations of the Borrower or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transactions, and
Permitted Acquisitions or any other Investment expressly permitted hereunder;
(l)    Indebtedness in respect of treasury, depository, credit card, purchase
card, debit card and cash management services or automated clearinghouse
transfer of funds, overdraft, electronic funds transfers, and other cash
management or similar services incurred in the ordinary course of business;
(m)    Indebtedness of the Borrower or any Restricted Subsidiary, in an
aggregate principal amount at any time outstanding under this clause (m) not to
exceed the greater of (x) $112,500,000 and (y) 36.15% of Consolidated EBITDA for
the most recently ended Test Period (calculated on a Pro Forma Basis);
(n)    Indebtedness consisting of the financing of insurance premiums or
take-or-pay obligations contained in supply arrangements that do not constitute
Guarantees, in each case, in the ordinary course of business;
(o)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances or similar instruments issued or created in the


135

--------------------------------------------------------------------------------





ordinary course of business and not in connection with the borrowing of money,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness incurred in the ordinary course of business with respect
to reimbursement-type obligations regarding workers compensation claims;
provided that any reimbursement obligations in respect thereof are reimbursed
within 30 days following the incurrence thereof (or within such longer period as
is permitted without interest or other charges under the benefit plan which
reimbursement is to be made under);
(p)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice
and not in connection with the borrowing of money or Swap Contracts;
(q)    [reserved];
(r)    (i) (A) Indebtedness with respect to the 2021 Unsecured Notes in an
aggregate principal amount not to exceed $400,000,000 at any one time
outstanding and (B) Indebtedness with respect to the 2025 Unsecured Notes in an
aggregate principal amount not to exceed $370,000,000 at any one time
outstanding and (ii) any Permitted Refinancing of any Indebtedness incurred
under this clause (r); provided that, in the case of clauses (i) and (ii), such
Indebtedness shall not be guaranteed by a Subsidiary that is not a Guarantor of
the Obligations;
(s)    (A) Indebtedness issued by the Borrower and in the form of one or more
series of senior or subordinated notes or loans (which may be unsecured or
secured on a junior lien basis or, in the case of notes only, a pari passu
basis, in each case issued in a public offering, Rule 144A or other private
placement or bridge facility in lieu of the foregoing, or senior or subordinated
“mezzanine” debt (which may be in the form of loans or notes and limited to
being unsecured or secured solely on a junior lien basis)) (the “Incremental
Equivalent Debt”); provided that (i) such Incremental Equivalent Debt shall not
be subject to the requirement set forth in clause (vi) of Section 2.19(b), (ii)
such Incremental Equivalent Debt (A) shall not be guaranteed by any person other
than a Guarantor, (B) shall not be secured by any assets other than the
Collateral, (C) shall not have a Weighted Average Life to Maturity less than the
remaining Weighted Average Life to Maturity of the then outstanding Initial Term
Loans (provided that the effects of any scheduled amortization or prepayments
made on the Initial Term Loans prior to the date of incurring such Incremental
Equivalent Debt shall be disregarded), (D) shall have a final maturity no
earlier than the Original Term Loan Maturity Date (provided that such
Incremental Equivalent Debt may be incurred in the form of a customary “bridge”
or other interim credit facility intended to be refinanced or replaced with
long-term indebtedness so long as, subject only to customary conditions the
failure of which to be satisfied would otherwise result in an Event of Default,
it would either be automatically converted into or required to be exchanged for
permanent financing which satisfies the requirements of this clause (D)), (E) if
such Incremental Equivalent Debt ranks pari passu in right of security, such
Incremental Equivalent Debt may participate on a pro rata basis or on a less
than pro rata basis (but not on a greater than pro rata basis) in any mandatory
prepayments under the Loan Documents (provided, however, that any Incremental
Equivalent Debt may participate on a greater than pro rata basis, on a pro rata
basis or on a less than pro rata basis in any voluntary prepayments) and (F)
shall not be secured by any Liens except Liens permitted under Section 7.01(cc),
(iii) the other terms of such Incremental Equivalent Debt (other than (1)
provisions applicable only to periods after the Latest Maturity Date (as of the
date of incurrence of such Incremental Equivalent Debt) and (2) pricing, fees,
rate floors, premiums, optional prepayment or redemption terms (which shall be
determined by the Borrower)) are either (I) customary market terms for
Indebtedness of such type at the time of incurrence (taken as a whole) (as
determined in good faith by the Borrower) or (II) substantially identical to, or


136

--------------------------------------------------------------------------------





when taken as a whole, are not materially more restrictive with respect to the
Loan Parties than the terms of the Term Loans (as of the date of incurrence of
such Incremental Equivalent Debt), in each case under this clause (iii)(II),
unless the then-existing Term Loans (other than any then-existing Term Loans
secured on a junior basis to the applicable Incremental Equivalent Debt) (as of
the date of incurrence of the Incremental Equivalent Debt) receive the benefit
of such more favorable terms through the then Latest Maturity Date (for the
avoidance of doubt, it is understood that to the extent any financial
maintenance covenant is added for the benefit of such Incremental Equivalent
Debt, no consent shall be required from the Administrative Agent or any Lender
to the extent that such financial maintenance covenant is also added for the
benefit of the Term Loans (other than any then-existing Term Loans secured on a
junior basis to the applicable Incremental Equivalent Debt) then outstanding)
(provided that a certificate of a Responsible Officer delivered to the
Administrative Agent prior to the incurrence of such Incremental Equivalent Debt
(or such later date as the Administrative Agent may agree in its discretion),
together with a reasonable description of the material terms of such Incremental
Equivalent Debt or drafts of the material documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the requirement of this clause (iii) shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent notifies the Borrower within such five Business Day period
that it disagrees with such determination (including a reasonable description of
the basis upon which it disagrees)), (iv) after giving effect to the incurrence
of such Incremental Equivalent Debt, the aggregate principal amount of all
Incremental Equivalent Debt (together with all Incremental Term Loans and all
Revolving Commitment Increases under Section 2.19(a)) shall not exceed (x)
$346,000,000 (provided that $35,000,000 of such amount under this clause (x)
shall solely be available for Revolving Commitment Increases) plus (y) an
unlimited additional amount, so long as on a Pro Forma Basis after the
incurrence of such Incremental Equivalent Debt (A) if such Incremental
Equivalent Debt ranks pari passu in right of security with the Obligations on
the Collateral, the First Lien Leverage Ratio as of the last day of the most
recently ended Test Period does not exceed 3.90:1.00, (B) if such Incremental
Equivalent Debt ranks junior in right of security with the Obligations on the
Collateral, the Senior Secured Leverage Ratio as of the last day of the most
recently ended Test Period does not exceed 3.90:1.00, and (C) if such
Incremental Equivalent Debt is unsecured, the Consolidated Coverage Ratio as of
the last day of the most recently ended Test Period is either at least 2.00:1.00
or not less than the Consolidated Coverage Ratio for such Test Period
immediately prior to the incurrence of such Incremental Equivalent Debt under
this clause (C) (it being understood that any Incremental Equivalent Debt may be
incurred under sub-clause (y) regardless of whether there is capacity under
sub-clause (x)); provided, further, that for purposes of the calculation of the
Senior Secured Leverage Ratio and the First Lien Leverage Ratio, as applicable,
used in determining the availability of Incremental Equivalent Debt under this
Section 7.03(s), any cash proceeds of Incremental Equivalent Debt will not be
netted for purposes of determining compliance with the Senior Secured Leverage
Ratio or the First Lien Leverage Ratio, as applicable and (B) any Permitted
Refinancing of any Indebtedness incurred under this clause (s);
(t)    (i) Permitted Unsecured Refinancing Debt of a Loan Party and (ii) any
Permitted Refinancing of any Indebtedness incurred under this clause (t);
(u)    (i) Permitted First Priority Refinancing Debt and Permitted Second
Priority Refinancing Debt, in each case of a Loan Party and (ii) any Permitted
Refinancing of any Indebtedness incurred under this clause (u);
(v)    (i) Permitted Ratio Debt of a Loan Party (provided that (x) no Event of
Default shall have occurred and be continuing at the time of the incurrence of
such Indebtedness or would result therefrom and (y) immediately after giving
effect to the incurrence of such Permitted Ratio Debt, on a Pro Forma Basis, the
Consolidated Coverage Ratio as of the last day of the most recently ended Test
Period is either (I) at least 2.00:1.00 or (II) not less than the Consolidated
Coverage Ratio for such Test Period


137

--------------------------------------------------------------------------------





immediately prior to the incurrence of such Permitted Ratio Debt) and (ii) any
Permitted Refinancing of any Indebtedness incurred under this clause (v);
(w)    Indebtedness of Restricted Subsidiaries that are not Subsidiary
Guarantors, in an aggregate principal amount at any time outstanding not to
exceed the greater of (x) $100,000,000 and (y) 32.25% of Consolidated EBITDA for
the most recently ended Test Period (calculated on a Pro Forma Basis); provided
that, notwithstanding the provisions of Section 7.03(c) or any other provision
hereof, no Restricted Subsidiary that is not a Loan Party may Guarantee any
Indebtedness of a Loan Party;
(x)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in Sections 7.03(a) through 7.03(w) above or Sections 7.03(y) through (bb)
below;
(y)    Guarantees by the Borrower of Indebtedness of any Qualified Restricted
Subsidiary and by any Qualified Restricted Subsidiary of Indebtedness of the
Borrower or any other Qualified Restricted Subsidiary, provided that the
Indebtedness so Guaranteed would have otherwise been permitted to be incurred by
the Borrower or the guaranteeing Qualified Restricted Subsidiary under another
clause of this Section 7.03;
(z)    Indebtedness in respect of unsecured promissory notes issued to a
Strategic Investor in connection with repurchases, redemptions or other
acquisitions of Equity Interests permitted by Section 7.06(n) in an aggregate
principal amount at any one time outstanding under this clause (z) not to exceed
the greater of (x) $75,000,000 and (y) 25.0% of Consolidated EBITDA for the most
recently ended Test Period;
(aa)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness in the form of loans from a Captive Insurance Subsidiary or
obligations in respect of self-insurance; and
(bb)    (i) Indebtedness of any Loan Party, in an aggregate outstanding
principal amount which, when taken together with the principal amount of all
other Indebtedness incurred pursuant to this clause (bb) and then outstanding,
will not exceed 100.0% of the cumulative amount of cash and Cash Equivalent
proceeds from the sale of Equity Interests of the Borrower or of any direct or
indirect parent of the Borrower after March 31, 2016 (other than the Investor
Equity Investment, Disqualified Equity Interests and any Specified Equity
Contribution) and on or prior to such time (including upon exercise of warrants
or options) which proceeds have been received in the form of common equity by,
or contributed as common equity to the capital of, the Borrower and (ii) any
Permitted Refinancing of any Indebtedness incurred under this clause (bb);
provided that any such cash and Cash Equivalent proceeds that are so received or
contributed shall be available for the incurrence of Indebtedness under clause
(bb)(i) solely to the extent Not Otherwise Applied at such time of incurrence.
For purposes of determining compliance with Section 7.03, in the event that an
item of Indebtedness (or any portion thereof) at any time, whether at the time
of incurrence or upon the application of all or a portion of the proceeds
thereof or subsequently, meets the criteria of more than one of the categories
of permitted Indebtedness described in Sections 7.03(a) through 7.03(bb) above,
the Borrower, in its sole discretion, will classify, and may from time to time
subsequently reclassify, such item of Indebtedness (or any portion thereof) in
any one or more of the types of Indebtedness described in Sections 7.03(a)
through 7.03(bb) (in the case of reclassification, so long as such Indebtedness
is permitted at the time of reclassification to be incurred pursuant to the
applicable provision) and will only be required to include the amount and type
of such Indebtedness in such of the above clauses as determined by the Borrower
at such time. The Borrower will be entitled to divide and classify an item of
Indebtedness in more than one of the types of Indebtedness described in Sections
7.03(a) through


138

--------------------------------------------------------------------------------





7.03(bb). Notwithstanding the foregoing or anything to the contrary contained in
this Agreement, (a) Indebtedness incurred under the Loan Documents, any
Incremental Commitments and any Incremental Loans shall only be classified as
incurred under Section 7.03(a) and (b) any Permitted Refinancing of any
Indebtedness incurred under Section 7.03(a), 7.03(t) or 7.03(u) may only be
incurred, and shall only be classified as incurred, under Section 7.03(a),
7.03(t) or 7.03(u), respectively.
For purposes of determining compliance with any Dollar-denominated restriction
on the creation, incurrence, assumption or existence of Indebtedness, the
Dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred; provided that, if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
foreign currency, and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such U.S.
dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
principal amount of such Indebtedness being refinanced, plus (ii) the aggregate
amount of fees, underwriting discounts, premiums (including tender premiums) and
other costs and expenses (including original issue discount, upfront fees or
similar fees) incurred in connection with such refinancing, plus (iii) the
amount of accrued but unpaid interest payable under the terms of such
Indebtedness, plus (iv) the amount of any existing available commitments
unutilized under such Indebtedness.
The accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount, and the payment of
interest or dividends in the form of additional Indebtedness, as the case may
be, of the same class, accretion or amortization of original issue discount and
increases in the amount of Indebtedness solely as a result of fluctuations in
the exchange rate of currencies, will, in each case, not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03.
Section 7.04     Fundamental Changes. The Borrower shall not, nor shall the
Borrower permit any Restricted Subsidiary to, directly or indirectly, merge,
dissolve, liquidate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that:
(a)    any Restricted Subsidiary may merge, amalgamate or consolidate with (i)
the Borrower (including a merger, the purpose of which is to reorganize the
Borrower into a new jurisdiction); provided that (w) no Event of Default exists
or would result therefrom, (x) the Borrower shall be the continuing or surviving
Person, (y) such transaction does not result in the Borrower ceasing to be
organized under the laws of the United States, any State thereof or the District
of Columbia and (z) such transaction does not have an adverse effect on the
perfection or priority of the Liens granted under the Collateral Documents or
(ii) one or more other Restricted Subsidiaries; provided that, in the case of
this clause (ii), when such transaction involves a Loan Party, such Loan Party
shall be the continuing or surviving Person except to the extent otherwise
constituting an Investment permitted by Section 7.02 (other than Section
7.02(e));
(b)    (i) any Restricted Subsidiary that is not a Loan Party may merge,
amalgamate or consolidate with or into any other Restricted Subsidiary that is
not a Loan Party and (ii) any Restricted Subsidiary may liquidate or dissolve or
change its legal form if the Borrower determines in good faith that such action
is in the best interest of the Borrower and its Restricted Subsidiaries and is
not materially disadvantageous to the Lenders (it being understood that, in the
case of any liquidation or dissolution of a Guarantor, such Guarantor shall
transfer its assets to a Loan Party, and in the case of any change in legal
form, a Restricted Subsidiary that is a Guarantor will remain a Guarantor
(unless such Guarantor is otherwise permitted to cease being a Guarantor
hereunder) and such transaction shall not have an adverse effect on the
perfection or priority of the Liens granted under the Collateral Documents);


139

--------------------------------------------------------------------------------





(c)    the Borrower and any Restricted Subsidiary may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Restricted Subsidiary; provided that, if the transferor
in such a transaction is the Borrower or a Guarantor, then (i) the transferee
must be a Loan Party or (ii) to the extent constituting an Investment, such
Investment must be a permitted Investment in or Indebtedness of a Restricted
Subsidiary which is not a Loan Party in accordance with Sections 7.02 (other
than Section 7.02(e)) and 7.03, respectively;
(d)    so long as no Event of Default exists or would result therefrom, the
Borrower may merge with any other Person; provided that (i) the Borrower shall
be the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Borrower (any such Person,
the “Successor Borrower”), (A) the Successor Borrower shall be an entity
organized or existing under the Laws of the United States, any state thereof or
the District of Columbia and such transaction shall not have an adverse effect
on the perfection or priority of the Liens granted under the Collateral
Documents, (B) the Successor Borrower shall expressly assume all the obligations
of the Borrower under this Agreement and the other Loan Documents to which the
Borrower is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (C) each Guarantor, unless
it is the other party to such merger or consolidation, shall have confirmed that
its Guarantee shall apply to the Successor Borrower’s obligations under the Loan
Documents, (D) each Guarantor, unless it is the other party to such merger or
consolidation, shall have, by a supplement to the Security Agreement and other
applicable Collateral Documents, confirmed that its obligations thereunder shall
apply to the Successor Borrower’s obligations under the Loan Documents, (E) if
requested by the Collateral Agent, each mortgagor of a Mortgaged Property,
unless it is the other party to such merger or consolidation, shall have, by an
amendment to or restatement of the applicable Mortgage (or other instrument
reasonably satisfactory to the Collateral Agent), confirmed that its obligations
thereunder shall apply to the Successor Borrower’s obligations under the Loan
Documents, and (F) the Borrower shall have delivered to the Administrative Agent
an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such supplement to this Agreement or any Collateral
Document comply with this Agreement; provided, further, that, if the foregoing
conditions are satisfied, the Successor Borrower will succeed to, and be
substituted for, the Borrower under this Agreement; provided, further, that the
Borrower agrees to provide any documentation and other information about such
Successor Borrower as shall have been reasonably requested in writing by any
Lender through the Administrative Agent that is required by regulatory
authorities or under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the USA Patriot Act;
(e)    so long as no Event of Default exists or would result therefrom, any
Restricted Subsidiary may merge with any other Person (other than Holdings or
the Borrower) in order to effect an Investment permitted pursuant to Section
7.02 (other than Section 7.02(e)); provided that the continuing or surviving
Person shall be a Restricted Subsidiary, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of Section
6.11 to the extent required pursuant to the Collateral and Guarantee
Requirement;
(f)    the Borrower and its Restricted Subsidiaries may consummate the Merger,
related transactions contemplated by the Merger Agreement (and documents related
thereto), the Initial Issuer Merger and the other Transactions; and
(g)    so long as no Event of Default exists or would result therefrom, any
Restricted Subsidiary may effect a merger, dissolution, liquidation or
consolidation, the purpose of which is to effect a Disposition permitted
pursuant to Section 7.05 (other than Section 7.05(e)).
Section 7.05     Dispositions. The Borrower shall not, nor shall the Borrower
permit any Restricted Subsidiary to, directly or indirectly, make any
Disposition, except:


140

--------------------------------------------------------------------------------





(a)    (x) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business, (y) Dispositions in the
ordinary course of business of property no longer used or useful in the conduct
of the business of any member of the Restricted Group and (z) Dispositions to
landlords of improvements made to leased real property pursuant to customary
terms of leases entered into in the ordinary course of business;
(b)    Dispositions of inventory and goods held for sale in the ordinary course
of business and immaterial assets (considered in the aggregate) (including
allowing any registrations or any applications for registration of any
immaterial IP Rights to lapse or go abandoned in the ordinary course of
business) in the ordinary course of business;
(c)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;
(d)    Dispositions of property to the Borrower or any Restricted Subsidiary;
provided that, if the transferor of such property is a Loan Party (i) the
transferee thereof must be a Loan Party or a Qualified Restricted Subsidiary or
(ii) if such transaction constitutes an Investment, such transaction is
permitted under Section 7.02 (other than Section 7.02(e));
(e)    to the extent constituting Dispositions, (i) the creation or assumption
of Liens in accordance with Section 7.01 (other than Section 7.01(l)(ii)), (ii)
the disposition of assets resulting from the consummation of a merger,
dissolution, liquidation or consolidation in accordance with Section 7.04 (other
than Section 7.04(g)) and (iii) the making of any Restricted Payment in
accordance with Section 7.06 (other than Section 7.06(e));
(f)    to the extent constituting Dispositions, foreclosure, condemnation,
expropriation or any similar action with respect to any property or other assets
or casualty or insured damage to assets;
(g)    Dispositions of Cash Equivalents;
(h)    leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of any member
of the Restricted Group;
(i)    [reserved];
(j)    Dispositions of property not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Event of Default exists), no Event of Default shall exist or would
result from such Disposition, (ii) any prepayment required to be made in
connection with the receipt of Net Proceeds in respect of such Disposition
pursuant to Section 2.13 shall be made in accordance therewith and (iii) with
respect to any Disposition or series of related Dispositions pursuant to this
Section 7.05(j) for a purchase price in excess of $7,500,000, the Borrower or
any of its Restricted Subsidiaries shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents (in each case, free and
clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Sections 7.01(a), 7.01(f),
7.01(k), 7.01(p), 7.01(q), 7.01(cc) and 7.01(dd) and clauses (i) and (ii) of
Section 7.01(r)); provided, however, that for the purposes of this clause (iii),
the following shall be deemed to be cash: (A) the (x) assumption or
(y) cancellation, extinguishment or termination of Indebtedness or other
liabilities (as reflected on the Borrower’s or such Restricted Subsidiary’s most
recent consolidated balance sheet or in the footnotes thereto, or if incurred or
accrued


141

--------------------------------------------------------------------------------





subsequent to the date of such balance sheet, such liabilities that would have
been reflected on the Borrower’s consolidated balance sheet or in the footnotes
thereto if such incurrence or accrual had taken place on or prior to the date of
such balance sheet, as determined in good faith by the Borrower) contingent or
otherwise, in each case of the Borrower or a Restricted Subsidiary (other than
Subordinated Indebtedness of the Borrower or a Subsidiary Guarantor) and, in the
case of clause (A)(x) only, the release of the Borrower and the Restricted
Subsidiaries from all liability on such Indebtedness or other liability in
connection with such Asset Disposition, (B) securities, notes or other
obligations received by the Borrower or any Restricted Subsidiary from the
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash or Cash Equivalents within 180 days following the closing of such
Disposition, (C) Indebtedness of any Restricted Subsidiary that is no longer a
Restricted Subsidiary as a result of such Disposition, to the extent that the
Borrower and each other Restricted Subsidiary are released from any Guarantee of
payment of such Indebtedness in connection with such Disposition, (D)
consideration consisting of Indebtedness of the Borrower or a Subsidiary
Guarantor (other than Subordinated Indebtedness) received after the Closing Date
from Persons who are not the Borrower or any Restricted Subsidiary and (E) any
Designated Non-Cash Consideration received by the Borrower or any Restricted
Subsidiary in such Dispositions having an aggregate fair market value (with the
fair market value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value), taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (E) that is at that time outstanding, not to exceed the
greater of (1) $75.0 million and (2) 25.0% of Consolidated EBITDA for the most
recently ended Test Period (calculated on a Pro Forma Basis);
(k)    Dispositions listed on Schedule 7.05(k);
(l)    Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;
(m)    Dispositions of property pursuant to sale-leaseback transactions;
provided that (i) the fair market value of all property so Disposed of after the
Closing Date shall not exceed the greater of (x) $150,000,000 and (y) 50.0% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis), (ii) the Borrower or its Restricted Subsidiaries, as applicable,
shall receive not less than 75% of the consideration thereof in the form of cash
or Cash Equivalents and (iii) if such sale-leaseback transaction results in a
Capitalized Lease, such Capitalized Lease is permitted by Section 7.03 and any
Lien made the subject of such Capitalized Lease is permitted by Section 7.01;
(n)    any swap of assets in exchange for services or other assets in the
ordinary course of business of comparable or greater value or usefulness to the
business of the Borrower and the Subsidiaries as a whole, as determined in good
faith by the management of the Borrower;
(o)    any sale of Equity Interests in, or Indebtedness or other securities of,
an Unrestricted Subsidiary;
(p)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to, customary buy/sell arrangements between the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
(q)    the unwinding of any Swap Contract;
(r)    the sale of Equity Interests in a Qualified Restricted Subsidiary to a
Strategic Investor in the ordinary course of business;


142

--------------------------------------------------------------------------------





(s)    any Dispositions in a single transaction or series of related
transactions with an aggregate fair market value of less than the greater of (i)
$37,500,000 and (ii) 12.50% of Consolidated EBITDA (calculated on a Pro Forma
Basis) for the most recently ended Test Period at the time of such Disposition;
(t)    any disposition of non-core assets acquired in connection with any
Permitted Acquisition or Investment permitted under this Agreement; and
(u)    any sales, transfers, leases and other dispositions made in order to
effect the Transactions or any Permitted Reorganization.
provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(a), 7.05(d), 7.05(f), 7.05(e), 7.05(p),
7.05(q), 7.05(s), 7.05(t) and 7.05(u) and except for Dispositions from a Loan
Party to any other Loan Party) shall be for no less than the fair market value
of such property at the time of such Disposition. To the extent any Collateral
is Disposed of as expressly permitted by this Section 7.05 to any Person other
than a Loan Party, such Collateral shall be sold free and clear of the Liens
created by the Loan Documents, and, if requested by the Borrower, upon the
certification delivered to the Administrative Agent by the Borrower that such
Disposition is permitted by this Agreement, the Administrative Agent or the
Collateral Agent, as applicable, shall be authorized to take any actions deemed
appropriate in order to effect the foregoing.
Section 7.06     Restricted Payments. The Borrower shall not, nor shall the
Borrower permit any Restricted Subsidiary to declare or make, directly or
indirectly, any Restricted Payment, except:
(a)    each Restricted Subsidiary may make Restricted Payments to the Borrower
or any other Restricted Subsidiary (and, in the case of a Restricted Payment by
a non-wholly owned Restricted Subsidiary, to the Borrower and any other
Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);
(b)    any member of the Restricted Group may declare and make dividend payments
or other Restricted Payments payable solely in the Equity Interests (other than
Disqualified Equity Interests) of such Person;
(c)    [reserved];
(d)    Restricted Payments made on the Closing Date to consummate the
Transactions;
(e)    to the extent constituting Restricted Payments, the members of the
Restricted Group may (i) make any Investment expressly permitted by any
provision of Section 7.02 (other than Sections 7.02(e)(v) and 7.02(m)), (ii)
transfer assets in respect of the elimination of Equity Interests resulting from
the consummation of a merger, dissolution, liquidation or consolidation in
accordance with Section 7.04 or (iii) make transactions permitted by Section
7.08(e) or 7.08(j);
(f)    repurchases of Equity Interests in any member of the Restricted Group
deemed to occur upon exercise of stock options or warrants or the settlement or
vesting of other equity awards if such Equity Interests represent a portion of
the exercise price of, or tax withholdings with respect to, such options or
warrants;
(g)    any member of the Restricted Group may (i) pay (or make Restricted
Payments to allow Holdings or any direct or indirect parent thereof to pay) for
the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of Holdings or any direct or indirect parent thereof held by
any


143

--------------------------------------------------------------------------------





present or former employee, officer, director or consultant thereof or any
direct or indirect parent thereof or of the Borrower or any Restricted
Subsidiary or (ii) make Restricted Payments in the form of distributions to
allow Holdings or any direct or indirect parent thereof to pay principal or
interest on promissory notes that were issued to any future, present or former
employee, officer, director or consultant in lieu of cash payments for the
repurchase, retirement or other acquisition or retirement for value of such
Equity Interests or equity-based awards held by such Persons, in each case, upon
the death, disability, retirement or termination of employment of any such
Person or pursuant to any employee or director equity plan, employee or director
stock option plan or any other employee or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee, director, officer or consultant of Holdings or any direct or indirect
parent thereof or of the Borrower or any Restricted Subsidiary; provided that
the aggregate amount of Restricted Payments made pursuant to this Section
7.06(g) and all loans and advances made pursuant to Section 7.02(m) made in lieu
of any such permitted Restricted Payment shall not exceed $30,000,000 in any
fiscal year; provided, further, that that cancellation of Indebtedness owing to
the Borrower or any Restricted Subsidiary from future, present or former
employees, directors, managers or consultants of the Borrower, or any direct or
indirect parent of the Borrower or Restricted Subsidiaries, or permitted
transferees, assigns, estates, trusts, heirs, or any spouse or former spouse of
such employee, director, manager or consultant, in connection with a repurchase
of Equity Interests of the Borrower or any direct or indirect parent entity of
the Borrower will not be deemed to constitute a Restricted Payment for purposes
of this Agreement;
(h)    the Borrower may make Restricted Payments (or may make distributions,
loans or advances to any direct or indirect parent entity) in an aggregate
amount not to exceed the Cumulative Credit immediately prior to the time of the
making of such Restricted Payment; provided that, with respect to any Restricted
Payment made pursuant to this Section 7.06(h), no Event of Default shall have
occurred and be continuing or would result therefrom;
(i)    the Borrower may make Restricted Payments (or may make distributions,
loans or advances to any direct or indirect parent thereof) (without
duplication):
(i)    to pay (A) its operating expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business and attributable to the ownership or operations of the Borrower and
its Restricted Subsidiaries and (B) Transaction Expenses and any reasonable and
customary indemnification claims made by directors or officers of such parent
attributable to the ownership or operations of the Borrower and its Restricted
Subsidiaries;
(ii)    the proceeds of which shall be used by Holdings or any direct or
indirect parent thereof to pay franchise taxes and other fees, taxes and
expenses required to maintain its (or any of its direct or indirect parents’)
corporate or other organizational existence;
(iii)    for any taxable period in which the Borrower and/or any of its
Subsidiaries are a member of a consolidated or similar income tax group of which
a direct or indirect parent of the Borrower is the common parent (a “Tax
Group”), to pay federal, foreign, state and local income taxes of such Tax Group
that are attributable to the taxable income of the Borrower and/or its
Subsidiaries; provided that, for each taxable period, the amount of such
payments made in respect of such taxable period in the aggregate shall not
exceed the amount that the Borrower and its Subsidiaries would have been
required to pay in respect of federal, foreign, state and local income taxes in
the aggregate if such entities were the only members of a consolidated or
similar income tax group of which the Borrower is the common parent (it being
understood and agreed that if the


144

--------------------------------------------------------------------------------





Borrower or any Subsidiary pays any such federal, foreign, state or local income
taxes directly to such taxing authority, that a Restricted Payment in
duplication of such amount shall not be permitted to be made pursuant to this
clause (iii)); provided, further, that the permitted payment pursuant to this
clause (iii) with respect to any taxes of any Unrestricted Subsidiary for any
taxable period shall be limited to the amount actually paid with respect to such
period by such Unrestricted Subsidiary to the Borrower or its Restricted
Subsidiaries for the purposes of paying such consolidated or similar taxes;
(iv)    to finance any Investment that would be permitted to be made pursuant to
Section 7.02 (if the recipient thereof is not Holdings, assuming that such
recipient were subject to Section 7.02); provided that (A) such Restricted
Payment shall be made substantially concurrently with the closing of such
Investment and (B) Holdings or such parent shall, immediately following the
closing thereof, cause (1) all property acquired (whether assets or Equity
Interests) to be contributed to the Borrower or its Restricted Subsidiaries or
(2) the merger (to the extent permitted in Section 7.04) of the Person formed or
acquired into the Borrower or its Restricted Subsidiaries in order to consummate
such Permitted Acquisition or Investment, in each case, in accordance with the
requirements of Section 6.11;
(v)    the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of Holdings or any direct or
indirect parent company of Holdings to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the Borrower
and its Restricted Subsidiaries;
(vi)    the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay)
reasonable and customary fees and expenses (other than to Affiliates) related to
any unsuccessful equity or debt offering by Holdings (or any direct or indirect
parent thereof) not prohibited by this Agreement that is directly attributable
to the operations of the Borrower and its Restricted Subsidiaries; and
(vii)    the proceeds of which shall be used to make payments permitted under
Sections 7.08(e), 7.08(h), and 7.08(j) (but only to the extent such payments
have not been and are not expected to be made by the Borrower or a Restricted
Subsidiary);
(j)    payments made or expected to be made by any member of the Restricted
Group in respect of withholding or other payroll and other similar Taxes payable
by any present or former employee, director, manager or consultant and any
repurchases of Equity Interests in consideration of such payments including
deemed repurchases in connection with the exercise of stock options or the
vesting or settlement of other equity-based awards;
(k)    (i) any Restricted Payment by the Borrower or any other direct or
indirect parent entity of the Borrower to pay listing fees and other costs and
expenses directly attributable to being a publicly traded company which are
reasonable and customary and (ii) Restricted Payments in an amount not to exceed
6.0% of the aggregate proceeds of the Initial Public Offering in any fiscal
year.
(l)    Holdings and the Borrower may make cash payments in lieu of the issuance
of fractional shares in connection with the exercise of warrants, options or
other securities convertible into or exchangeable for Equity Interests of any
member of the Restricted Group; provided, however, that any such cash payment
shall not be for the purpose of evading the limitations of this Agreement;
(m)    other Restricted Payments provided that (x) no Event of Default has
occurred and is continuing or would result therefrom and (y) immediately after
giving effect to the making of such


145

--------------------------------------------------------------------------------





Restricted Payment, the Total Leverage Ratio calculated on a Pro Forma Basis
shall not be greater than 5.00:1.00 as of the last day of the most-recently
ended Test Period (it being understood that, as a condition precedent to the
making of such Restricted Payment, the Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer setting forth in
reasonable detail the calculations demonstrating such compliance);
(n)    the purchase, redemption or other acquisition or retirement for value of
Equity Interests of a Qualified Restricted Subsidiary owned by a Strategic
Investor if such purchase, redemption or other acquisition or retirement for
value is made for consideration not in excess of the fair market value of such
Equity Interests;
(o)    dividends and distributions to the extent necessary to enable Parent to
make payments pursuant to the Tax Receivable Agreement; and
(p)    additional Restricted Payments in an aggregate amount under this clause
(p) (together with Restricted Debt Payments made pursuant to Section 7.13(a)(v))
not to exceed the greater of (a) $100,000,000 million and (b) 32.50% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis) at the time made.
Section 7.07     Change in Nature of Business; Organization Documents.
(a)    The Borrower shall not, nor shall the Borrower permit any of its
Restricted Subsidiaries to, directly or indirectly, engage in any material line
of business substantially different from those lines of business conducted, or
proposed to be conducted, by the Borrower and its Restricted Subsidiaries on the
Closing Date or any businesses, services and activities that are related,
complementary, synergistic, incidental, ancillary or similar thereto or are
extensions or developments of any thereof.
(b)    The Borrower shall not, nor shall the Borrower permit any of the
Subsidiary Guarantors to, agree to any amendment, restatement, supplement or
other modification to, or waiver of any of its rights under, its Organization
Documents to the extent any of the foregoing could reasonably be expected to be
adverse in any material respect to the Lenders.
Section 7.08     Transactions with Affiliates. The Borrower shall not, nor shall
the Borrower permit any Restricted Subsidiary to, directly or indirectly, enter
into any transaction of any kind with any of its Affiliates, whether or not in
the ordinary course of business, other than:
(a)    transactions among the Borrower and its Restricted Subsidiaries or any
entity that becomes a Restricted Subsidiary as a result of such transaction;
(b)    transactions on terms substantially no less favorable to the Restricted
Group as would be obtainable by the Restricted Group at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate;
(c)    the Transactions, any Permitted Reorganization and the payment of fees
and expenses (including Transaction Expenses) as part of or in connection with
the Transactions or any such Permitted Reorganization;
(d)    the issuance of Equity Interests or equity based awards to any officer,
director, employee or consultant of any member of the Restricted Group;


146

--------------------------------------------------------------------------------





(e)    the payment of customary indemnities and reimbursement of expenses
pursuant to the Sponsor Reimbursement Agreement;
(f)    Restricted Payments permitted under Section 7.06;
(g)    customary employment, consulting, retention and severance arrangements
between the Restricted Group and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and similar arrangements in the ordinary course of
business;
(h)    the payment of customary fees to, the payment and reimbursement of
out-of-pocket expenses to or on behalf of, and the payment of customary
indemnities provided on behalf of, directors, officers, consultants or employees
of Parent, Holdings, the Borrower or any Restricted Subsidiary (whether directly
or indirectly and including through any Person owned or controlled by any of
such directors, officers or employees);
(i)    transactions pursuant to agreements in existence on the Closing Date and
set forth on Schedule 7.08 (other than the Sponsor Reimbursement Agreement) or
any amendment thereto to the extent such an amendment is not adverse to the
Lenders in any material respect;
(j)    customary payments by the Borrower and any of its Restricted Subsidiaries
to the Sponsor made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures), which payments are
approved by the majority of the members of the board of directors or a majority
of the disinterested members of the board of directors of the Borrower, in good
faith;
(k)    payments by any member of the Restricted Group pursuant to any tax
sharing agreements with any direct or indirect parent of Holdings to the extent
attributable to the ownership or operation of the Restricted Group, but in an
amount not exceeding the amount that the Borrower would be permitted to
distribute under Section 7.06(i)(iii);
(l)    the issuance or transfer of Equity Interests (other than Disqualified
Equity Interests) of Holdings to any Permitted Holder or to any former, current
or future director, manager, officer, employee or consultant (or any Affiliate
of any of the foregoing) of the Borrower, any of its Subsidiaries or any direct
or indirect parent thereof to the extent not otherwise prohibited under this
Agreement or resulting in an Event of Default;
(m)    any payments required to be made pursuant to the Merger Agreement;
(n)    any transactions with Affiliated Lenders contemplated hereunder and in
accordance with the terms of, and in the manner provided by, this Agreement;
(o)    transactions between or among the Borrower and Qualified Restricted
Subsidiaries in the ordinary course of business;
(p)    payments by the Borrower or any of its Restricted Subsidiaries of
reasonable insurance premiums to, and any borrowings or dividends received from,
any Captive Insurance Subsidiary;
(q)    the existence and performance of agreements and transactions with any
Unrestricted Subsidiary that were entered into prior to the designation of a
Restricted Subsidiary as such Unrestricted Subsidiary to the extent that the
transaction was permitted at the time that it was entered into with such


147

--------------------------------------------------------------------------------





Restricted Subsidiary and transactions entered into by an Unrestricted
Subsidiary with an Affiliate prior to the redesignation of any such Unrestricted
Subsidiary as a Restricted Subsidiary; provided that such transaction was not
entered into in contemplation of such designation or redesignation, as
applicable; or
(r)    payments to or from, and transactions with, any joint venture in the
ordinary course of business or consistent with past practice or industry norms
(including without limitation, any cash management activities related thereto).
Section 7.09     Burdensome Agreements. The Borrower shall not, nor shall the
Borrower permit any Restricted Subsidiary to, directly or indirectly, enter into
or permit to exist any Contractual Obligation (other than this Agreement, any
other Loan Document, the 2021 Unsecured Notes Indenture and the 2025 Unsecured
Notes Indenture) that limits the ability of (a) any Restricted Subsidiary that
is not a Guarantor to make Restricted Payments to the Borrower or any Guarantor
or to make or repay loans or advances to or otherwise transfer assets to or make
Investments in the Borrower or any Restricted Subsidiary that is a Guarantor or
(b) any Loan Party to create, incur, assume or suffer to exist Liens on property
of such Person to secure the Obligations; provided that the foregoing clauses
(a) and (b) shall not apply to Contractual Obligations which (i) (x) exist on
the Closing Date and (y) to the extent Contractual Obligations permitted by
clause (x) are set forth in an agreement evidencing Indebtedness, are set forth
in any agreement evidencing any permitted modification, replacement, renewal,
extension or refinancing of such Indebtedness so long as such modification,
replacement, renewal, extension or refinancing does not expand the scope of such
Contractual Obligation, (ii) are binding on a Restricted Subsidiary at the time
such Restricted Subsidiary first becomes a Restricted Subsidiary, so long as
such Contractual Obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary; provided, further, that this
clause (ii) shall not apply to Contractual Obligations that are binding on a
Person that becomes a Restricted Subsidiary pursuant to Section 6.14, (iii)
represent Indebtedness permitted under Section 7.03 of a Restricted Subsidiary
which is not a Loan Party, (iv) arise in connection with any disposition not
prohibited by Section 7.04 or 7.05 and relate solely to the assets or Person
subject to such disposition, (v) are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 7.02 and applicable solely to such joint venture and are entered
into in the ordinary course of business, (vi) are negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
Section 7.03 but solely to the extent any negative pledge relates to the
property financed by such Indebtedness, (vii) are customary restrictions on
leases, subleases, licenses or asset sale agreements otherwise permitted hereby
so long as such restrictions relate only to the assets subject thereto, (viii)
comprise restrictions imposed by any agreement governing secured Indebtedness
permitted pursuant to Section 7.03(e) or 7.03(g) to the extent that such
restrictions apply only to the property or assets securing such Indebtedness,
(ix) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest of the Borrower or any Restricted Subsidiary
entered into in the ordinary course of business, (x) are customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business, (xi) are restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business, (xii) arise in
connection with cash or other deposits permitted under Sections 7.01 and 7.02
and limited to such cash or deposit, (xiii) arise under applicable law or any
applicable rule, regulation or order, (xiv) comprise restrictions imposed by any
agreement governing Indebtedness entered into after the Closing Date and
permitted under Section 7.03 that are, taken as a whole, in the good faith
judgment of the Borrower, no more restrictive with respect to the Borrower or
any Restricted Subsidiary than customary market terms for Indebtedness of such
type (and, in any event, are no more restrictive than the restrictions contained
in this Agreement), so long as the Borrower shall have determined in good faith
that such restrictions will not affect its obligation or ability to make any
payments required hereunder and (xv) consist of Permitted Payment Restrictions
in the Organization Documents of Qualified Restricted Subsidiaries.


148

--------------------------------------------------------------------------------





Section 7.10     [Reserved].
Section 7.11     Maximum Total Leverage Ratio. As of the last day of each fiscal
quarter of the Borrower (commencing no earlier than December 31, 2017) so long
as on such day the aggregate principal amount of outstanding Revolving Loans and
Letters of Credit (other than (i) Letters of Credit that have been Cash
Collateralized in accordance with this Agreement and (ii) other undrawn Letters
of Credit) exceeds 35% of the aggregate Revolving Commitments as of such day,
permit the Total Leverage Ratio to be greater than 9.50:1.00.
The Required Revolving Lenders may amend, waive or otherwise modify this Section
7.11 or the defined terms used for purposes of this Section 7.11 or waive any
Default or Event of Default resulting from a breach of this Section 7.11 without
the consent of any Lenders other than the Required Revolving Lenders in
accordance with the provisions of Section 10.08(b)(ix).
Section 7.12     Fiscal Year. The Borrower shall not make any change in its
fiscal year or fiscal quarters (it being understood that the Borrower’s fiscal
year ends on December 31 of each year, and that each of the first three fiscal
quarters of each fiscal year of the Borrower ends on the March 31, June 30 and
September 30, respectively); provided, however, that the Borrower may, upon
written notice to the Administrative Agent, change its fiscal year and fiscal
quarters to any other fiscal year (and any other fiscal quarters) reasonably
acceptable to the Administrative Agent, in which case, the Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such changes.
Section 7.13     Prepayments, Etc. of Indebtedness.
(a)    The Borrower shall not, nor shall the Borrower permit any Restricted
Subsidiary to, directly or indirectly, prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner (it
being understood that payments of regularly scheduled principal and interest and
prepayment events upon a change of control, asset sale or event of loss or
customary AHYDO Catch-Up Payments shall be permitted unless such payments
violate any subordination terms with respect to Junior Financing) any Junior
Financing, or make any payment in violation of any subordination terms with
respect to Junior Financing (each, a “Restricted Debt Payment”), except (i) in
connection with any Permitted Refinancing of any Junior Financing, (ii) the
conversion of any Junior Financing to Equity Interests (other than Disqualified
Equity Interests) of Holdings or any of their direct or indirect parents, (iii)
the prepayment of Junior Financing of the Borrower or any Restricted Subsidiary
to the Borrower or any Restricted Subsidiary, to the extent not prohibited by
the subordination provisions contained in the Intercompany Note evidencing such
Indebtedness, (iv) prepayments, redemptions, purchases, defeasances and other
payments in respect of Junior Financing prior to their scheduled maturity in an
aggregate amount not to exceed the Cumulative Credit immediately prior to the
time of the making of such payment; provided that no Restricted Debt Payment
shall be made pursuant to this Section 7.13(a)(iv) in reliance on clause (a),
(b) or (c) of the Cumulative Credit if an Event of Default has occurred and is
continuing at such time or would result from such Restricted Debt Payment and
(v) additional Restricted Debt Payments in an aggregate amount under this clause
(v) (together with Restricted Payments made pursuant to Section 7.06(p)) not to
exceed the greater of (a) $100,000,000 million and (b) 32.50% of Consolidated
EBITDA for the most recently ended Test Period (calculated on a Pro Forma Basis)
at the time made.
(b)    The Borrower shall not, nor shall the Borrower permit any Restricted
Subsidiary to, directly or indirectly, amend, modify, change, terminate or
release in any manner materially adverse to the interests of the Lenders any
term or condition of any documentation governing Junior Financing (other than as
a result of a Permitted Refinancing thereof) without the consent of the
Administrative Agent


149

--------------------------------------------------------------------------------





(which consent shall not be unreasonably withheld or delayed), unless otherwise
permitted under the applicable subordination agreement.
Section 7.14     Permitted Activities. Holdings shall not engage in any
operating or business activities (other than to a de minimis extent) or have any
material assets or liabilities; provided that, to the extent not otherwise
prohibited under Article 7, the following shall be permitted: (i) its ownership
of the Equity Interests of Borrower and activities incidental thereto, (ii) the
maintenance of its legal existence (including the ability to incur fees, costs
and expenses relating to such maintenance), (iii) the performance of its
obligations with respect to the Loan Documents, the 2021 Unsecured Notes, the
2025 Unsecured Notes, any Incremental Equivalent Debt, any Permitted First
Priority Refinancing Debt, any Permitted Second Priority Refinancing Debt, any
Permitted Unsecured Refinancing Debt, any Permitted Ratio Debt, any Indebtedness
permitted under Section 7.03(g)(A)(ii) or Section 7.03(bb) and, in each case,
any Permitted Refinancing thereof, (iv) any public offering of its common stock
or any other issuance or sale of its Equity Interests (other than Disqualified
Equity Interests), (v) the incurrence of Permitted Holdings Debt, payment of
dividends and making of contributions to the capital of the Borrower, (vi)
participating in tax, accounting and other administrative matters as a member of
their respective consolidated group, (vii) holding any cash or property (but not
operating any property), (viii) providing indemnification to officers and
directors and (ix) any activities incidental to the foregoing. Holdings shall
not incur any Liens on Equity Interests of the Borrower other than Liens
securing the Obligations and Liens permitted under Section 7.01(cc) and 7.01(dd)
and Holdings shall not own any Equity Interests other than those of the
Borrower.
ARTICLE 8
EVENTS OF DEFAULT AND REMEDIES
Section 8.01     Events of Default. Any of the following from and after the
Closing Date shall constitute an event of default (an “Event of Default”):
(a)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein or in any other Loan Document, any amount of principal of any Loan
or the reimbursement of any LC Disbursement, or (ii) within five Business Days
after the same becomes due, any interest on any Loan or LC Disbursement or any
other amount payable hereunder or with respect to any other Loan Document; or
(b)    Specific Covenants. The Borrower or Holdings, fails to perform or observe
any term, covenant or agreement contained in any of Sections 6.03(a), 6.05(a)
(solely with respect to Holdings or the Borrower) or 6.13(a) or Article 7;
provided that any Event of Default under Section 7.11 shall be subject to cure
pursuant to Section 8.05; provided, further, that the Borrower’s failure to
comply with Section 7.11 shall not constitute an Event of Default with respect
to any Term Loans or Term Commitments unless and until the Required Revolving
Lenders shall have terminated their Revolving Commitments or declared all
amounts outstanding under the Revolving Facility to be due and payable pursuant
to Section 8.02; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
term, covenant or agreement (not specified in Section 8.01(a) or 8.01(b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after receipt by the Borrower of written notice
thereof from the Administrative Agent; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document required to be delivered in connection herewith or therewith shall be
incorrect or misleading in any material respect when made or deemed made; or


150

--------------------------------------------------------------------------------





(e)    Cross-Default. Any Loan Party or any Restricted Subsidiary (i) fails to
make any payment after the applicable grace period with respect thereto, if any,
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness having an outstanding aggregate
principal amount of not less than the Threshold Amount or (ii) fails to observe
or perform any other agreement or condition relating to any such Indebtedness,
or any other event occurs (other than, with respect to Indebtedness consisting
of Swap Contracts, termination events or equivalent events pursuant to the terms
of such Swap Contracts and not as a result of any other default thereunder by
any Loan Party), the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that this clause (ii) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for 60 calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of the Borrower and its Restricted Subsidiaries, taken as a
whole, and is not released, vacated or fully bonded within 60 days after its
issue or levy; or
(h)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of 60 consecutive days; or
(i)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or Collateral Agent or any Lender or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect or legally valid, binding and enforceable against any party thereto (or
against any Person on whose behalf any such party makes any covenants or
agreements therein) (other than the Secured Parties); or any Loan Party contests
in writing the validity or enforceability of any provision of any Loan Document
or the validity or priority of a Lien as required by the Collateral Documents on
a material portion of the Collateral; or any Loan Party denies in writing that
it has any or further liability or obligation under any Loan Document (other
than as a result of repayment in full of the Obligations), or purports in
writing to revoke or rescind any Loan Document; or


151

--------------------------------------------------------------------------------





(j)    Change of Control. There occurs any Change of Control; or
(k)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.02, 6.11 or 6.13 shall for any reason (other than pursuant
to the terms hereof or thereof including as a result of a transaction permitted
under Section 7.04 or 7.05) cease to create a valid and perfected Lien, with the
priority required by the Collateral Documents on and security interest in any
material portion of the Collateral purported to be covered thereby, subject to
Liens permitted under Section 7.01, (i) except to the extent that any such
perfection or priority is not required pursuant to the Collateral and Guarantee
Requirement or results from the failure of the Administrative Agent or the
Collateral Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Documents or to file
Uniform Commercial Code continuation statements and (ii) except as to Collateral
consisting of Real Property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has not denied coverage;
(l)    ERISA. (i) An ERISA Event that occurs after the Closing Date and that,
alone or together with any other ERISA Events that have occurred after the
Closing Date, has resulted or could reasonably be expected to result in
liability of a Loan Party, any Restricted Subsidiary or any of their respective
ERISA Affiliates in an aggregate amount at any particular time that could
reasonably be expected to have a Material Adverse Effect, or (ii) a Loan Party,
any Restricted Subsidiary or any of their respective ERISA Affiliates fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its Withdrawal Liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount, that, alone or
together with any other such failures to pay, has resulted or could reasonably
be expected to result in a Material Adverse Effect; or
(m)    Subordination Provisions. The subordination provisions (with respect to
the Obligations) set forth in any Junior Financing Documentation shall, in whole
or in material part, cease to be effective or cease to be legally valid, binding
and enforceable against the party thereto whose obligations are subordinated
thereunder.
Section 8.02     Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent may, and at the request of the
Required Lenders shall, take any or all of the following actions:
(i)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments shall be terminated;
(ii)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable or
accrued hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrower and each other Loan Party;
(iii)    require the deposit of cash collateral in respect of the LC Exposure as
provided in Section 2.17(i); and
(iv)    exercise, or direct the Collateral Agent to exercise, on behalf of
itself and the Lenders all rights and remedies available to it and the Lenders
under the Loan Documents or applicable Law;
provided that, upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid, and the deposit of such cash collateral in
respect of the LC Exposure, shall


152

--------------------------------------------------------------------------------





automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender, and without presentment, demand, protest or
other notice of any kind, all of which are hereby expressly waived by the
Borrower and each other Loan Party, provided, further, that any Event of Default
under Section 7.11 shall be solely for the benefit of the Revolving Lenders and
the Administrative Agent shall only take the actions set forth in this Section
8.02 as a result of an Event of Default under Section 7.11 at the request of the
Required Revolving Lenders (as opposed to Required Lenders).
Section 8.03     Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default or an Event of Default has occurred under Section
8.01(f) or 8.01(g), any reference in any such clause to any Restricted
Subsidiary or Loan Party shall be deemed not to include any Restricted
Subsidiary affected by any event or circumstances referred to in any such clause
that constitutes an Immaterial Subsidiary.
Section 8.04     Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order (to the fullest extent permitted by mandatory
provisions of applicable Law):
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.05 and amounts payable under
Article 3) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.05 and amounts
payable under Article 3), ratably among them in proportion to the amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting (i) unpaid
principal of, and accrued and unpaid interest on, the Term Loan, (ii) unpaid
principal of, and accrued and unpaid interest on, the Revolving Loans and LC
Disbursements or in respect of any Secured Cash Management Services Obligations
and any breakage, termination or other payments under Secured Hedge Agreements,
and any fees, premiums and scheduled periodic payments due under Secured Hedge
Agreements or in respect of Secured Cash Management Services Obligations,
ratably among the Secured Parties in proportion to the respective amounts
described in this clause Third payable to them;
Fourth to the payment of all other Obligations of the Borrower that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and
Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.
Notwithstanding the foregoing, no amount received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.
Section 8.05     Holdings’ Right to Cure.
(a)    Notwithstanding anything to the contrary contained in Section 8.01 or
8.02, for the purpose of determining whether an Event of Default under the
covenant set forth in Section 7.11 has occurred, the Borrower may on one or more
occasions designate any Specified Equity Contribution made


153

--------------------------------------------------------------------------------





to Holdings (all of the cash proceeds of which shall, on or prior to the tenth
Business Day after the date on which financial statements are required to be
delivered with respect to the applicable Test Period hereunder, be advanced to
the Borrower as a cash contribution to the common equity of the Borrower) as an
increase to Consolidated EBITDA with respect to such applicable Test Period and
each subsequent Test Period that includes the last fiscal quarter of the Test
Period immediately prior to the net cash proceeds from such Specified Equity
Contribution being received by the Borrower; provided that such net cash
proceeds (i) are actually received by the Borrower as cash common equity
(including through capital contribution of such net cash proceeds to the
Borrower) no later than 10 Business Days after the date on which financial
statements are required to be delivered with respect to such Test Period
hereunder and (ii) are identified as a Specified Equity Contribution in a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent. The parties hereby acknowledge that this Section 8.05 may
not be relied on for purposes of calculating any financial ratios (or for any
other purpose hereunder) other than solely for purposes of determining
compliance with Section 7.11 and shall not result in any adjustment to any
amounts other than the amount of the Consolidated EBITDA referred to in the
immediately preceding sentence.
(b)    (i) In each period of four consecutive fiscal quarters, there shall be at
least two fiscal quarters in which no Specified Equity Contribution is made,
(ii) no more than five Specified Equity Contributions may be made in the
aggregate during the term of this Agreement, (iii) the amount of any Specified
Equity Contribution shall be no more than the amount required to cause the
Borrower to be in compliance with Section 7.11 for the relevant fiscal quarter,
(iv) all Specified Equity Contributions shall be disregarded for the purposes of
determining any pricing, financial ratio-based conditions or availability or any
baskets with respect to the covenants contained in this Agreement, (v) the net
cash proceeds of any such Specified Equity Contribution shall have been
contributed to the Borrower as cash equity and (vi) there shall be no pro forma
reduction in Indebtedness or Consolidated Total Net Debt with the proceeds of
any Specified Equity Contribution for determining compliance with Section 7.11
for any fiscal quarter in which such Specified Equity Contribution is included
in Consolidated EBITDA.
(c)    If, after giving effect to the recalculations set forth in Section
8.05(a) above, the Borrower shall be in compliance with Section 7.11, the
Borrower shall be deemed to have satisfied the requirements of Section 7.11 as
of the relevant date of determination with the same effect as though there had
been no failure to comply therewith at such date, and the applicable existing
breach of Section 7.11 shall be deemed cured for the purposes of this Agreement.
Notwithstanding anything to the contrary contained in Section 8.01 or 8.02,
neither the Administrative Agent nor any Lender may exercise any rights or
remedies under Section 8.02 (or any other Loan Document) on the basis of any
actual or purported Event of Default under Section 7.11 (or any other Default as
a result thereof) until and unless the Cure Expiration Date has occurred without
the Specified Equity Contribution having been designated and the cash proceeds
thereof having been advanced to the Borrower as a cash contribution to the
common equity of the Borrower.
(d)    Notwithstanding the foregoing, if an Event of Default under Section 7.11
would have occurred and been continuing had Holdings not had the option to
exercise the cure right as set forth in this Section 8.05 and not exercised such
cure right pursuant to this Section 8.05, the Borrower shall not be permitted,
at any time while such Event of Default under Section 7.11 has occurred and is
continuing and prior to the earlier of (x) the receipt of the cash proceeds by
the Borrower as provided in Section 8.05(a) or (y) the Cure Expiration Date, to
request any Credit Extension (other than a conversion of Loans to the other Type
or a continuation of Eurodollar Loans) under this Agreement.
ARTICLE 9
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT


154

--------------------------------------------------------------------------------





Section 9.01     Appointment.
(a)    Each Lender and each Issuing Bank hereby irrevocably designates and
appoints each of the Administrative Agent and the Collateral Agent (for purposes
of this Article 9, the Administrative Agent and the Collateral Agent are
referred to collectively as the “Agents”) as an agent of such Lender under this
Agreement and the other Loan Documents. Each Lender and each Issuing Bank
irrevocably authorizes each Agent, in such capacity, through its agents or
employees, to take such actions on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are delegated to such Agent by the terms of this Agreement and
the other Loan Documents, together with such actions and powers as are
reasonably incidental thereto. Other than with respect to Section 9.05, 9.12 and
9.13, the provisions of this Article 9 are solely for the benefit of the Agents,
the Lenders and the Issuing Banks, and no Loan Party shall have rights as a
third party beneficiary of any such provisions. Without limiting the generality
of the foregoing, the Agents are hereby expressly authorized to (i) execute any
and all documents (including releases) with respect to the Collateral and any
rights of the Secured Parties with respect thereto as contemplated by and in
accordance with the provisions of this Agreement and the other Loan Documents
and (ii) negotiate, enforce or settle any claim, action or proceeding affecting
the Lenders in their capacity as such, at the direction of the Required Lenders,
which negotiation, enforcement or settlement will be binding upon each Lender.
In performing its functions and duties hereunder, each Agent shall act solely as
an agent of the Lenders and does not assume and shall not be deemed to have
assumed any obligation towards or relationship of agency or trust with or for
Holdings, the Borrower or any of its respective Subsidiaries. Without limiting
the generality of the foregoing, the use of the term “agent” in this Agreement
with reference to the Administrative Agent or the Collateral Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.
(b)    Each Lender irrevocably appoints each other Lender as its agent and
bailee for the purpose of perfecting Liens (whether pursuant to Section
8-301(a)(2) of the UCC or otherwise), for the benefit of the Secured Parties, in
assets in which, in accordance with the UCC or any other applicable Laws or
regulations a security interest can be perfected by possession or control.
Should any Lender (other than the Collateral Agent) obtain possession or control
of any such Collateral, such Lender shall notify the Collateral Agent thereof,
and, promptly following the Collateral Agent’s request therefor, shall deliver
such Collateral to the Collateral Agent or otherwise deal with such Collateral
in accordance with the Collateral Agent’s instructions. The Lenders hereby
acknowledge and agree that the Collateral Agent may act, subject to and in
accordance with the terms of the First Lien Intercreditor Agreement, the Second
Lien Intercreditor Agreement and any other applicable intercreditor or
subordination agreement as the collateral agent for the Lenders.
Section 9.02     Agent in Its Individual Capacity. Each Person serving as an
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the person serving
as an Agent hereunder in its individual capacity. Such Person and its Affiliates
may accept deposits from, lend money to, act as financial advisor or in any
other advisory capacity for, and generally engage in any kind of business with,
Holdings, the Borrower or any Subsidiary or Affiliate thereof as if it were not
an Agent hereunder and without duty to account therefor to the Lenders or the
Issuing Banks.
Section 9.03     Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, (a) no Agent shall be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) no Agent shall have any duty to take any discretionary
action or exercise


155

--------------------------------------------------------------------------------





any discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that such Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.08); provided that no Agent shall be required to take any action that, in its
opinion or the opinion of its counsel, may expose such Agent to liability, if
the Agent is not indemnified to its satisfactory, or that is contrary to any
Loan Document or applicable Laws or regulations including, for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a foreclosure, modification or termination of
property of a Defaulting Lender under any Debtor Relief Law, and (c) except as
expressly set forth in the Loan Documents, no Agent shall have any duty to
disclose nor shall any Agent be liable for the failure to disclose, any
information relating to Holdings, the Borrower or any Subsidiary or any
Affiliate thereof that is communicated to or obtained by the person serving as
such Agent or any of its Affiliates in any capacity. No Agent shall be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as any Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 10.08) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by a final and nonappealable judgment. No Agent
shall be deemed to have knowledge of any Default or Event of Default unless and
until written notice thereof describing such Default or Event of Default, as
applicable, is given to such Agent by Holdings, the Borrower, the Issuing Banks
or a Lender, and no Agent shall be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document
or (v) the satisfaction of any condition set forth in Article 4 or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent. Each party to this Agreement acknowledges and agrees
that the Administrative Agent may from time to time use one or more outside
service providers for the tracking of all UCC financing statements (and/or other
collateral related filings and registrations from time to time) required to be
filed or recorded pursuant to the Loan Documents and the notification to the
Administrative Agent, of, among other things, the upcoming lapse or expiration
thereof, and that each of such service providers will be deemed to be acting at
the request and on behalf of the Borrower and the other Loan Parties. No Agent
shall be liable for any action taken or not taken by any such service provider.
Neither any Agent nor any of its officers, partners, directors, employees or
agents shall be liable to the Lenders for any action taken or omitted by any
Agent under or in connection with any of the Loan Documents.
Section 9.04     Reliance by Agent. Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent, or
otherwise authenticated by a proper Person. Each Agent may also rely upon any
statement made to it orally or by telephone and believed by it to have been made
by a proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the applicable Issuing Bank, each Agent may presume
that such condition is satisfactory to such Lender or such Issuing Bank unless
each Agent shall have received written notice to the contrary from such Lender
or such Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. Each Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other advisors selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or advisors.


156

--------------------------------------------------------------------------------





Section 9.05     Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Loan Document by or through, or delegate any and all such rights and
powers to, any one or more sub-agents appointed by such Agent; provided,
however, that any such sub-agent receiving payments from the Loan Parties shall
be a “U.S. person” and a “financial institution” within the meaning of Treasury
Regulations Section 1.1441-1. Each Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers by or through their
respective Related Parties; provided, however, that any such Related Party of
the Agent and sub-agent receiving payments from the Loan Parties shall be a
“U.S. person” and a “financial institution” within the meaning of Treasury
Regulations Section 1.1441-1. The exculpatory, indemnification and other
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply,
without limiting the foregoing, to their respective activities in connection
with the syndication of the Facilities provided for herein as well as activities
as Agent. The Agents shall not be responsible for the negligence or misconduct
of any sub-agent except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that such Agent acted with
gross negligence or willful misconduct in the selection of such sub-agent.
Section 9.06     Successor Agent.
(a)    Each Agent may resign as such at any time by notifying the Lenders, the
Issuing Banks and the Borrower. Upon any such resignation, the Required Lenders
shall have the right, with, unless an Event of Default under Section 8.01(a),
8.01(f) or 8.01(g) has occurred and is continuing, the approval of the Borrower
(not to be unreasonably withheld or delayed), to appoint a successor Agent,
which shall be a U.S. bank with an office in the United States to which all
payments made by the Loan Parties hereunder shall be made. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Agent, which shall be a U.S. bank with an
office in New York, New York or an Affiliate of such bank in the United States
to which all payments made by the Loan Parties shall be made. If no successor
Agent has been appointed pursuant to the immediately preceding sentence within
30 days after the date such notice of resignation was given by such Agent, such
Agent’s resignation shall nevertheless thereupon become effective and the
retiring (or retired) Agent shall be discharged from its duties and obligations
under the Loan Documents, and the Required Lenders shall assume and perform all
of the duties of the Agent hereunder and under any other Loan Document until
such time, if any, as the Required Lenders appoint a successor Agent.
(b)    Upon the acceptance of its appointment as an Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
(or retired) Agent shall be discharged from its duties and obligations under the
Loan Documents. The fees payable by the Borrower to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After an Agent’s resignation hereunder, the
provisions of this Article 9 and Section 10.05 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Agent.
Section 9.07     Non-Reliance on Agent and Other Lenders. Each Lender and
Issuing Bank acknowledges that it has, independently and without reliance upon
any Agent, Lender, Issuing Bank or any of their respective Affiliates and based
on such documents and information as it has deemed appropriate, conducted its
own independent investigation of the financial condition and affairs of the Loan
Parties and their Subsidiaries and made its own credit analysis and decision to
enter into this Agreement. Each Lender further represents and warrants that it
has reviewed the Confidential Information Memorandum and each other document
made available to it on the Platform in connection


157

--------------------------------------------------------------------------------





with this Agreement and has acknowledged and accepted the terms and conditions
applicable to the recipients thereof (including any such terms and conditions
set forth, or otherwise maintained, on the Platform with respect thereto). Each
Lender and Issuing Bank also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender or any of their respective
Affiliates and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.
Section 9.08     Name Agent. Notwithstanding any other provision of this
Agreement or any provision of any other Loan Document, the parties hereto
acknowledge that the Lead Arrangers are named as such for recognition purposes
only, and in their capacities as such shall have no duties, responsibilities or
liabilities with respect to this Agreement or any other Loan Document; it being
understood and agreed that the Lead Arrangers shall be entitled to all
indemnification and reimbursement rights in favor of the Agents provided herein
and in the other Loan Documents. Without limitation of the foregoing, the Lead
Arrangers in their capacities as such shall not, by reason of this Agreement or
any other Loan Document, have any fiduciary relationship in respect of any
Lender, Loan Party or any other Person.
Section 9.09     Indemnification. The Lenders severally agree to indemnify each
Agent in its capacity as such and each of its Related Persons (to the extent not
reimbursed by the Borrower or the Guarantors and without limiting the obligation
of the Borrower or the Guarantors to do so), ratably according to their
respective outstanding Loans and Commitments in effect on the date on which
indemnification is sought under this Section 9.09 (or, if indemnification is
sought after the date upon which all Commitments shall have terminated and the
Loans and Reimbursement Obligations shall have been paid in full, ratably in
accordance with such outstanding Loans and Commitments as in effect immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, fines, penalties, actions, claims, suits, judgments,
litigations, investigations, inquiries or proceedings, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans and Reimbursement Obligations) be imposed on,
incurred by or asserted against such Agent or Related Person in any way relating
to or arising out of, the Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein, the
Transactions or any of the other transactions contemplated hereby or thereby or
any action taken or omitted by such Agent or Related Person under or in
connection with any of the foregoing (IN ALL CASES, WHETHER OR NOT CAUSED OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF ANY AGENT OR RELATED PERSON); provided that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, claims, suits, judgments, litigations,
investigations, inquiries or proceedings, costs, expenses or disbursements that
are found by a final and nonappealable judgment of a court of competent
jurisdiction to have directly resulted solely and directly from such Agent’s or
Related Party’s, as the case may be, gross negligence or willful misconduct. The
agreements in this Section 9.09 shall survive the payment of the Loans and all
other amounts payable hereunder.
Section 9.10     Withholding Taxes. To the extent required by any applicable
Law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender because the appropriate form was not delivered or was
not properly executed or because such Lender failed to notify the Administrative
Agent of a change in circumstance which rendered the exemption from, or
reduction of, withholding Tax ineffective or for any other reason, or if the
Administrative Agent reasonably determines that a payment was made to a Lender
pursuant to this Agreement without deduction of applicable withholding tax from
such payment, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the


158

--------------------------------------------------------------------------------





Administrative Agent as Tax or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred.
Section 9.11     Lenders’ Representations, Warranties and Acknowledgements.
(a)    Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings, the Borrower
and its Subsidiaries in connection with the Credit Extensions hereunder and that
it has made and shall continue to make its own appraisal of the creditworthiness
of Holdings, the Borrower and its respective Subsidiaries. No Agent shall have
any duty or responsibility, either initially or on a continuing basis, to make
any such investigation or any such appraisal on behalf of Lenders or to provide
any Lender with any credit or other information with respect thereto, whether
coming into its possession before the making of the Loans or at any time or
times thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to the Lenders. Each
Lender and Issuing Bank acknowledges that no Agent or Related Person of any
Agent has made any representation or warranty to it. Except for documents
expressly required by any Loan Document to be transmitted by an Agent to the
Lenders or Issuing Banks, no Agent shall have any duty or responsibility (either
express or implied) to provide any Lender or Issuing Bank with any credit or
other information concerning any Loan Party, including the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Loan Party or any Affiliate of a Loan Party, that may come in to the possession
of an Agent or any of its Related Persons.
(b)    Each Lender, by delivering its signature page to this Agreement or an
Assignment and Acceptance and funding its Loan, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be approved by any Agent, the Required Lenders
or the Lenders, as applicable, on the Closing Date.
Section 9.12     Collateral Documents and Guaranty.
(a)    Agents under Collateral Documents and Guaranty. Each Secured Party hereby
further authorizes the Administrative Agent or the Collateral Agent, as
applicable, on behalf of and for the benefit of the Secured Parties, to be the
agent for and representative of the Secured Parties with respect to the
Guaranty, the Collateral and the Loan Documents; provided that neither the
Administrative Agent nor the Collateral Agent shall owe any fiduciary duty, duty
of loyalty, duty of care, duty of disclosure or any other obligation whatsoever
to any holder of Obligations with respect to any Secured Hedge Agreement.
Subject to Section 10.08, without further written consent or authorization from
any Secured Party, the Administrative Agent or the Collateral Agent, as
applicable, may execute any documents or instruments necessary to (i) in
connection with a sale or disposition of assets permitted by this Agreement,
release any Lien encumbering any item of Collateral that is the subject of such
sale or other disposition of assets or to which the Required Lenders (or such
other Lenders as may be required to give such consent under Section 10.08) have
otherwise consented or (ii) release any Guarantor from the Guaranty pursuant to
Section 11.10 or with respect to which the Required Lenders (or such other
Lenders as may be required to give such consent under Section 10.08) have
otherwise consented.
(b)    Right to Realize on Collateral and Enforce Guaranty. Anything contained
in any of the Loan Documents to the contrary notwithstanding, Holdings, the
Borrower, the Administrative Agent, the Collateral Agent and each Secured Party
hereby agree that (i) no Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce the Guaranty, it being
understood and agreed that all powers, rights and remedies hereunder and under
any of the Loan Documents may be exercised solely by the Administrative Agent or
the Collateral Agent, as applicable, for the benefit of the Secured Parties in
accordance with the terms hereof and thereof and all powers, rights and remedies
under the Collateral Documents may be exercised solely by the Collateral Agent
for the benefit of the Secured


159

--------------------------------------------------------------------------------





Parties in accordance with the terms thereof, and (ii) in the event of a
foreclosure or similar enforcement action by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition (including,
without limitation, pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or
otherwise of the Bankruptcy Code), the Collateral Agent (or any Lender, except
with respect to a “credit bid” pursuant to Section 363(k), Section
1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code,) may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition
and the Collateral Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities)
shall be entitled, upon instructions from the Required Lenders, for the purpose
of bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale or disposition, to use and apply
any of the Obligations as a credit on account of the purchase price for any
collateral payable by the Collateral Agent at such sale or other disposition.
Section 9.13     Release of Collateral and Guarantees, Termination of Loan
Documents.
(a)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent and the Collateral Agent shall (without
notice to, or vote or consent of, any Lender, or any affiliate of any Lender
that is a party to any Secured Hedge Agreement) shall (in the case of clauses
(i) and (iii) immediately below) automatically release any Lien on and shall
take such actions as shall be required to (i) release its security interest in
any Collateral subject to any Disposition permitted hereunder or under any other
Loan Document to any Person other than a Person required to grant a Lien to the
Administrative Agent or the Collateral Agent under the Loan Documents (or, if
such transferee is a Person required to grant a Lien to the Administrative Agent
or the Collateral Agent on such asset, at the option of the applicable Loan
Party, such Lien on such asset may still be released in connection with the
transfer so long as (x) the transferee grants a new Lien to the Administrative
Agent or Collateral Agent on such asset substantially concurrently with the
transfer of such asset, (y) the transfer is between parties organized under the
laws of different jurisdictions and at least one of such parties is a Foreign
Subsidiary and (z) the priority of the new Lien is the same as that of the
original Lien), and to release any guarantee obligations under any Loan Document
of any Person subject to such Disposition, to the extent necessary to permit
consummation of such Disposition in accordance with the Loan Documents, (ii)
subject to Section 10.08, release its security interest in any Collateral if the
release of the Lien related to such Collateral is approved, authorized or
ratified in writing by the Required Lenders, (iii) release its security interest
in any Collateral if such Collateral is owned by a Guarantor, upon release of
such Guarantor from its obligations under its Guaranty pursuant to Section
11.10, (iv) release or subordinate any Lien on any property granted to or held
by the Administrative Agent or the Collateral Agent under any Loan Document to
the holder of any Lien on such property that is permitted by Section 7.01(u) or
7.01(w) (in the case of Section 7.01(w), to the extent required by the terms of
the obligations secured by such Liens) or (v) release any Guarantor from its
obligations under the Guaranty as provided in Section 11.10.
(b)    Notwithstanding anything to the contrary contained herein or any other
Loan Document, when all Obligations (other than (x) obligations under Secured
Hedge Agreements not yet due and payable, (y) obligations in respect of Secured
Cash Management Services Obligations and (z) contingent obligations not yet
accrued or payable) have been paid in full and all Commitments and Letters of
Credit (unless the obligations thereunder have been Cash Collateralized or as to
which other arrangements reasonably satisfactory to the applicable Issuing Bank
have been made) have terminated or expired, upon request of the Borrower, the
Administrative Agent shall (without notice to, or vote or consent of, any
Lender, or any affiliate of any Lender that is a party to any Secured Hedge
Agreement or provides Secured Cash Management Services Obligations) take such
actions as shall be required to release its security interest in all Collateral,
and to release all guarantee obligations provided for in any Loan


160

--------------------------------------------------------------------------------





Document, whether or not on the date of such release there may be outstanding
Obligations in respect of Secured Hedge Agreements or Secured Cash Management
Services Obligations. Any such release of guarantee obligations shall be deemed
subject to the provision that such guarantee obligations shall be reinstated if
after such release any portion of any payment in respect of the Obligations
guaranteed thereby shall be rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.
(c)    The Collateral Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.
(d)    Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Laws relative
to any Loan Party, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:
(i)    to file a verified statement pursuant to rule 2019 of the Federal Rules
of Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;
(ii)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its respective agents
and counsel and all other amounts due the Administrative Agent under Sections
2.03 and 10.05) allowed in such judicial proceeding; and
(iii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement. To the extent that the payment of any
such compensation, expenses, disbursements and advances of the Administrative
Agent, its agents and counsel, and any other amounts due the Administrative
Agent under this Agreement out of the estate in any such proceeding, shall be
denied for any reason, payment of the same shall be secured by a Lien on, and
shall be paid out of, any and all distributions, dividends, money, securities
and other properties that the Lenders may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise.


161

--------------------------------------------------------------------------------





Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
ARTICLE 10
MISCELLANEOUS
Section 10.01     Notices; Electronic Communications. Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:
(a)    if to Holdings, Borrower or any other Loan Party, to it at:
Surgery Center Holdings, Inc.
Attention of Teresa Sparks
40 Burton Hills Boulevard, Suite 500
Nashville, TN 37215
Fax: (615) 694-5140
Email: tsparks@surgerypartners.com


with copy to (which shall not constitute notice):


Ropes & Gray LLP
Attention of Byung W. Choi
800 Boylston Street
Boston, MA 02199
Email: byung.choi@ropesgray.com


and


Ropes & Gray LLP
Attention of Stefanie Birkmann
1211 Avenue of the Americas
New York, NY 10036
Email: stefanie.birkmann@ropesgray.com


(b)    if to the Administrative Agent or the Collateral Agent, to it at:
Jefferies Finance LLC
Attention of Account Officer – Surgery Partners
520 Madison Avenue
New York, NY 10022
Fax: (212) 284-3444
Email: jfin.admin@jefferies.com


(c)    if to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance, Incremental Amendment or
Refinancing Amendment pursuant to which such Lender shall have become a party
hereto; and


162

--------------------------------------------------------------------------------





(d)    if to any Issuing Bank, to it at its address (or fax number) as set forth
on Schedule 2.01.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 10.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 10.01.
As agreed to among Holdings, the Borrower, the Administrative Agent, the
applicable Lenders or Issuing Banks from time to time, notices and other
communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable Person provided from time to time by such
Person. Unless the Administrative Agent otherwise prescribes, (A) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment); provided that, if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (B) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (A) of notification that such notice or communication is
available and identifying the website address therefor.
Each Loan Party hereby agrees, unless directed otherwise by the Administrative
Agent or unless the e-mail address referred to below has not been provided by
the Administrative Agent to such Loan Party, that it will, or will cause its
Subsidiaries to, provide to the Administrative Agent all information, documents
and other materials that it is obligated to furnish to the Administrative Agent
pursuant to the Loan Documents or to the Lenders under Article 6, including all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) is or relates to a request for a Credit Extension or a
notice pursuant to Section 2.10, (ii) relates to the payment of any principal or
other amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Loan Document or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format reasonably acceptable to the Administrative Agent to an e-mail address as
directed by the Administrative Agent. In addition, each Loan Party agrees, and
agrees to cause its Subsidiaries, to continue to provide the Communications to
the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent. Nothing in this Section 10.01 shall prejudice the right of
any Agent, Lender, Issuing Bank or Loan Party to give any notice or other
communication pursuant to this Agreement or any other Loan Document in any other
manner specified in this Agreement or any other Loan Document or as any such
Agent shall require.
Each Loan Party hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders or the Issuing Banks materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, the
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Holdings (or any parent thereof) or the
Borrower or any of its respective securities) (each, a “Public Lender”). The
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum,


163

--------------------------------------------------------------------------------





shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat the
Borrower Materials as not containing any material non-public information with
respect to Holdings (or any parent thereof) or the Borrower or any of its
respective securities for purposes of United States federal and state securities
laws (provided, however, that to the extent the Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.16); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor;” and (z) the
Administrative Agent shall be entitled to treat the Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be marked “PUBLIC”, unless the Borrower
notifies the Administrative Agent promptly that any such document contains
material non-public information: (1) the Loan Documents, (2) financial
statements and related documentation provided pursuant to Section 6.01(a) or
6.01(b) and (3) notification of changes in the terms of the Facilities.
Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable Law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
Holdings (or any parent thereof) or the Borrower or any of its securities for
purposes of United States Federal or state securities laws.
THE PLATFORM AND ANY APPROVED ELECTRONIC COMMUNICATIONS ARE PROVIDED “AS IS” AND
“AS AVAILABLE”. NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES
WARRANTS THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF
THE PLATFORM AND EACH EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN
THE COMMUNICATIONS AND THE APPROVED ELECTRONIC COMMUNICATIONS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER,
ISSUING BANK OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED
ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF OR RELATED TO ANY LOAN PARTY’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET (INCLUDING THE
PLATFORM), EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A
FINAL NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender and Issuing Bank agrees that receipt
of notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender or Issuing


164

--------------------------------------------------------------------------------





Bank for purposes of the Loan Documents. Each Lender and Issuing Bank agrees to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of its e-mail address to which the foregoing
notice may be sent by electronic transmission and that the foregoing notice may
be sent to such e-mail address. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender or Issuing Bank to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document.
Each Loan Party, each Lender and each Agent agrees that the Administrative Agent
may, but shall not be obligated to, store any Approved Electronic Communications
on the Platform in accordance with the Administrative Agent’s customary document
retention procedures and policies.
Section 10.02     Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the reports, certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Agents, the Lenders and the
Issuing Banks and shall survive the execution and delivery of the Loan Documents
and the making of any Loans and the issuance of any Letters of Credit,
regardless of any investigation made by the Agents, the Lenders or the Issuing
Banks or on their behalf or that any Agent, Lender or Issuing Bank may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time of any Credit Extension, and shall
continue in full force and effect as long as any Obligation or any Letter of
Credit is outstanding (or Cash Collateralized) and so long as the Commitments
have not expired or terminated. The provisions of Article 9 and Sections 3.01,
3.04, 3.05 and 10.05 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the Transactions and the other transactions contemplated hereby, the repayment
of any of the Loans, the payment of the Reimbursement Obligations, the
expiration or termination of the Letters of Credit and the Commitments, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of any Agent,
Lender or Issuing Bank.
Section 10.03     Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the Borrower, each other Loan Party party
hereto on the Closing Date, the Lenders, the Issuing Banks, the Administrative
Agent and the Collateral Agent and when the Administrative Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto.
Section 10.04     Successors and Assigns.
(a)    Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of the
Borrower, Holdings, the Administrative Agent, the Collateral Agent, the Lenders
or the Issuing Banks that are contained in this Agreement shall bind and inure
to the benefit of their respective successors and assigns.
(b)    (i) Subject to the conditions set forth in Section 10.04(b)(ii) below,
any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans (including for purposes of this Section
10.07(b), participations in LC Exposure) at the time owing to it) with the prior
written consent (each such consent not to be unreasonably withheld or delayed)
of:
(A)    the Borrower; provided that no consent of the Borrower shall be required
for (i) an assignment of all or a portion of the Term Loans to a Lender or to an
Affiliate of a Lender or a Related Fund thereof, (ii) [reserved], (iii) an
assignment of all


165

--------------------------------------------------------------------------------





or a portion of the Term Loans, Revolving Commitments or Revolving Credit Loans
prior to the completion of primary syndication of the Commitments and (iv) after
the occurrence and during the continuance of an Event of Default under Section
8.01(a), 8.01(f) or 8.01(g), to any Eligible Assignee; provided, further, that
the Borrower shall be deemed to have consented to any such assignment with
respect to the Term Loans unless they shall have objected thereto by written
notice to the Administrative Agent within 10 Business Days after having received
written notice thereof;
(B)    the Administrative Agent; and
(C)    each Issuing Bank at the time of such assignment; provided that no
consent of such Issuing Bank shall be required for any assignment not related to
Revolving Credit Commitments or Revolving Exposure.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
be in an integral multiple of, and not less than, $1,000,000 in the case of Term
Loans and Term Loan Commitments, 2018 Incremental Term Loan Commitments or 2020
Incremental Term Loan Commitments or $5,000,000 in the case of the Revolving
Commitments (or, in each case, if less, the entire remaining amount of such
Lender’s Commitment or Loans of the relevant Class); provided that simultaneous
assignments by two or more Related Funds shall be combined for purposes of
determining whether the minimum assignment requirement is met;
(B)    the parties to each assignment shall (i) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (ii) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, and, in each case, shall pay to the
Administrative Agent a processing and recordation fee of $3,500; provided that
(x) simultaneous assignments by two or more Related Funds shall require the
payment of a single processing and recordation fee of $3,500 and (y) such
processing and recordation fee may be waived or reduced in the sole discretion
of the Administrative Agent; and
(C)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire (in which the assignee
shall designate one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable Laws, including Federal and state
securities laws) and all applicable tax forms.
Upon acceptance and recording pursuant to Section 10.04(e), from and after the
effective date specified in each Assignment and Acceptance, (A) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement and (B) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the


166

--------------------------------------------------------------------------------





case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05 and 10.05. Notwithstanding the foregoing
or anything else to the contrary in this Agreement, each of the parties hereto
acknowledges and agrees that the Administrative Agent shall not be responsible
or have any liability for, or have any duty to ascertain, inquire into, monitor
or enforce, compliance with the provisions hereof relating to Disqualified
Lenders. Without limiting the generality of the foregoing, the Administrative
Agent shall not (x) be obligated to ascertain, monitor or inquire as to whether
any Lender or participant or prospective Lender or participant is a Disqualified
Lender or (y) have any liability with respect to or arising out of any
assignment or participation of Loans or Commitments, or disclosure of
confidential information, to any Disqualified Lender.
(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and the
outstanding balances of its Loans without giving effect to assignments thereof
which have not become effective, are as set forth in such Assignment and
Acceptance, (ii) except as set forth in clause (i) above, such assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
this Agreement, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto, or the financial
condition of the Borrower or any Subsidiary or the performance or observance by
the Borrower or any Subsidiary of any of their obligations under this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto; (iii) such assignee represents and warrants that it is an Eligible
Assignee legally authorized to enter into such Assignment and Acceptance; (iv)
such assignee confirms that it has received a copy of this Agreement and the
other Loan Documents, together with copies of the most recent financial
statements referred to in Section 5.05 or delivered pursuant to Section 6.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(v) such assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (vi) such assignee appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent and the Collateral Agent,
respectively, by the terms hereof or thereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.
(d)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower in accordance with Treas. Reg. Section 5f.103-1(c), shall
maintain at one of its offices in the United States a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount of
and the stated interest on the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error and the Borrower, the Administrative Agent, the
Collateral Agent and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder and the owner
of the amounts owing to it under the Loan Documents as reflected in the Register
for all purposes of the Loan Documents, notwithstanding notice to the contrary.
The Register shall be available for inspection by the Borrower, the


167

--------------------------------------------------------------------------------





Collateral Agent and any Lender (with respect to its own interest only), at any
reasonable time and from time to time upon reasonable prior notice.
(e)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in Section
10.04(b), if applicable, and the written consent of the Administrative Agent
and, if required, the Borrower, to such assignment and any applicable tax forms,
the Administrative Agent shall promptly (i) accept such Assignment and
Acceptance and (ii) record the information contained therein in the Register. No
assignment shall be effective unless it has been recorded in the Register as
provided in this Section 10.04(e).
(f)    Each Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other Persons
in all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the participating
banks or other Persons shall be entitled to the benefit of the cost protection
provisions contained in Sections 3.01, 3.04 and 3.05 to the same extent as if
they were Lenders (but with respect to any particular participant, to no greater
extent than the Lender that sold the participation to such participant and only
if such participant has complied with the requirements of such provisions as if
it were a Lender) and (iv) the Borrower, the Administrative Agent, the
Collateral Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrower relating to the Loans and to approve any
amendment, modification or waiver of any provision of this Agreement (provided
that the agreement or instrument pursuant to which such Lender has sold a
participation may provide that such Lender shall not agree to the following
amendments without the consent of such participating bank or Person hereunder:
amendments, modifications or waivers decreasing any fees payable to such
participating bank or Person hereunder or the amount of principal of or the rate
at which interest is payable on the Loans in which such participating bank or
Person has an interest, extending any scheduled principal payment date or date
fixed for the payment of fees, amortization, or interest on the Loans in which
such participating bank or Person has an interest, increasing or extending the
Commitments in which such participating bank or Person has an interest,
releasing all or substantially all of the Guarantors (other than in connection
with the sale of any such Guarantor in a transaction permitted by Section 7.05)
or releasing all or substantially all of the Collateral) or changes in voting
thresholds). To the extent permitted by law, each participating bank or other
Person also shall be entitled to the benefits of Section 10.06 as though it were
a Lender, provided such participating bank or other Person agrees to be subject
to Section 2.15 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower in accordance with Treas. Reg. Section 5f.103-1(c), maintain a
register on which it enters the name and address of each participant and the
principal amounts (and interest thereon) and terms of each participant’s
interest in the Loans or other Obligations under this Agreement (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any participant or any information relating to a participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and the Borrower, the Lenders and each Agent
shall treat each Person whose name is recorded in the


168

--------------------------------------------------------------------------------





Participant Register as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.
(g)    Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
10.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that (except during the initial
syndication by the Lead Arrangers when customary confidentiality arrangements
shall apply), prior to any such disclosure of information designated by the
Borrower as confidential, each such assignee or participant or proposed assignee
or participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary exceptions) to preserve the confidentiality of
such confidential information on terms no less restrictive than those applicable
to the Lenders pursuant to Section 10.16.
(h)    Any Lender may at any time pledge or assign all or any portion of its
rights under this Agreement to secure extensions of credit to such Lender or in
support of obligations owed by such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank or other central bank having
jurisdiction over such Lender; provided that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
(i)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan, (ii) if an SPV
elects not to exercise such option or otherwise fails to provide all or any part
of such Loan, the Granting Lender shall be obligated to make such Loan pursuant
to the terms hereof and (iii) the Granting Lender shall for all purposes remain
the Lender hereunder; provided, further, that nothing herein shall make the SPV
a “Lender” for the purposes of this Agreement, obligate the Borrower or any
other Loan Party or the Administrative Agent to deal with such SPV directly,
obligate the Borrower or any other Loan Party in any manner to any greater
extent than they were obligated to the Granting Lender, or increase costs or
expenses of the Borrower. The making of a Loan by an SPV hereunder shall utilize
the Commitment of the Granting Lender to the same extent, and as if, such Loan
were made by such Granting Lender. Each party hereto hereby agrees that no SPV
shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Lender). In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPV, it will not institute against, or
join any other Person in instituting against, such SPV any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof. In addition, notwithstanding
anything to the contrary contained in this Section 10.04, any SPV may (i) with
notice to, but without the prior written consent of, the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to the Granting Lender or to any
financial institutions (consented to by the Borrower and Administrative Agent)
providing liquidity and/or credit support to or for the account of such SPV to
support the funding or maintenance of Loans and (ii) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPV.


169

--------------------------------------------------------------------------------





(j)    The Borrower shall not (except as expressly permitted by Section 7.04)
assign or delegate any of its rights or duties hereunder without the prior
written consent of the Administrative Agent, the Collateral Agent, the Issuing
Banks and each Lender, and any attempted assignment or transfer by the Borrower
without such consent shall be null and void.
(k)    Any Lender may, at any time, assign all or a portion of its rights and
obligations under this Agreement in respect of its Term Loans to any Affiliated
Lender on a non-pro rata basis through (x) Dutch Auctions open to all Lenders on
a pro rata basis in accordance with the Auction Procedures or (y) open market
purchases, subject to the following limitations:
(i)    in connection with each assignment pursuant to this Section 10.04(k),
none of Holdings, the Borrower, any Subsidiary or an Affiliated Lender
purchasing any Lender’s Term Loans shall be required to make a representation
that it is not in possession of material non-public information with respect to
the Borrower and its Subsidiaries or their respective securities, and all
parties to such transaction may render customary “big boy” letters to each other
(or to the auction agent, if applicable);
(ii)    [reserved];
(iii)    each Affiliated Lender will acknowledge and agree that the Term Loans
owned by it shall be non-voting under Sections 1126 and 1129 of the U.S.
Bankruptcy Code in the event that any proceeding thereunder shall be instituted
by or against the Borrower or any other Loan Party or, alternatively, to the
extent that the foregoing non-voting designation is deemed unenforceable for any
reason, each Affiliated Lender shall vote its interest as a Lender in such
proceedings in the same proportion as the allocation of voting with respect to
such matter by those Lenders who are not Affiliated Lenders (in each case under
this clause (iii), except with respect to any matter that affects the Affiliated
Lender (in its capacity as a Lender) in a manner that is disproportionate in any
material respect to the effect on any Lender in the same Class);
(iv)    Affiliated Lenders will not be entitled to receive, and will not
receive, information provided solely to Lenders by the Administrative Agent or
any Lender and will not be permitted to attend or participate in, and will not
attend or participate in, meetings attended solely by the Lenders and the
Administrative Agent, other than the right to receive notices of Borrowings,
notices of prepayments and other administrative notices in respect of its Loans
or Commitments required to be delivered to Lenders pursuant to Article 2; and
(v)    the aggregate principal amount of Term Loans held at any one time by
Affiliated Lenders may not exceed 25% of the aggregate principal amount of all
Term Loans (including any Incremental Term Loans and Other Term Loans)
outstanding at such time under this Agreement.
For the avoidance of doubt, the limitations of the preceding clauses (i), (ii),
(iii), (iv) and (v) in the immediately preceding sentence shall not apply to
assignments to Specified Debt Funds. As a condition to the effectiveness of each
assignment of Term Loans to an Affiliated Lender, such Affiliated Lender shall
execute and deliver to the Administrative Agent an assignment agreement
reasonably satisfactory to the Administrative Agent and shall provide written
notice to the Administrative Agent confirming compliance with the requirements
of this Section 10.04(k) and specifying the aggregate amount of Term Loans held
by Affiliated Lenders after giving effect to such assignment.
Following the acquisition of any Term Loan by an Affiliated Lender, the Sponsor
or any of its Related Parties may contribute such Term Loan to Holdings or any
of its Subsidiaries for purposes of cancelling such Term Loan, which may include
contribution (with the consent of the Borrower) to the Borrower (whether through
any of its direct or indirect parent entities or otherwise) in exchange for debt


170

--------------------------------------------------------------------------------





or equity securities of such parent entity or the Borrower that are otherwise
permitted by the Loan Documents to be issued by the Borrower or such parent
entity at such time. Any Term Loan contributed to Holdings or any of its
Subsidiaries shall be automatically and permanently cancelled immediately upon
receipt by Holdings or such Subsidiary.
(l)    Notwithstanding anything in Section 10.08 or the definition of “Required
Lenders”, “Required Class Lenders” or “Required Term Lenders” to the contrary,
for purposes of determining whether the Required Lenders, Required Class Lenders
or Required Term Lenders have (i) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom, or, subject
to Section 10.08(e), any plan of reorganization pursuant to the U.S. Bankruptcy
Code, (ii) otherwise acted on any matter related to any Loan Document, or (iii)
directed or required the Administrative Agent, Collateral Agent or any Lender to
undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, each Affiliated Lender shall be deemed to have voted
its interest as a Lender without discretion in the same proportion as the
allocation of voting with respect to such matter by Lenders who are not
Affiliated Lenders; provided that no such amendment, modification, waiver,
consent or other action shall deprive such Affiliated Lender of its share of any
payments to which such Affiliated Lender is entitled under the Loan Documents
without such Affiliated Lender providing its consent and the foregoing shall not
apply to any plan of reorganization that would treat an Affiliated Lender in a
disproportionately adverse manner as compared to other Lenders, and in
furtherance of the foregoing, (x) each Affiliated Lender agrees to execute and
deliver to the Administrative Agent any instrument reasonably requested by the
Administrative Agent to evidence the voting of its interest as a Lender in
accordance with the provisions of this Section 10.04(l); provided that, if an
Affiliated Lender fails to promptly execute such instrument such failure shall
in no way prejudice any of the Administrative Agent’s rights under this Section
10.04(l) and (y) the Administrative Agent is hereby appointed (such appointment
being coupled with an interest) by each Affiliated Lender as such Affiliated
Lender’s attorney-in-fact, with full authority in the place and stead of such
Affiliated Lender and in the name of such Affiliated Lender, from time to time
in the Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this Section 10.04(l); provided that the provisions of
this Section 10.04(l) shall not apply to any Specified Debt Fund.
(m)    So long as no Event of Default has occurred or is continuing or would
result therefrom, any Lender may, at any time, assign all or a portion of its
rights and obligations under this Agreement in respect of its Term Loans to
Holdings or the Borrower on a non-pro rata basis solely through Dutch Auctions
open to all Lenders on a pro rata basis in accordance with the Auction
Procedures, subject to the following limitations and other provisions:
(i)    Holdings and the Borrower shall represent and warrant as of the date of
any such purchase and assignment that neither Holdings nor the Borrower nor any
of their respective directors or officers has any material non-public
information with respect to Holdings, the Borrower or any of its Subsidiaries or
securities that has not been disclosed to the assigning Lender (other than
because such assigning Lender does not wish to receive material non-public
information with respect to Holdings, the Borrower and its Subsidiaries or
securities) prior to such date to the extent such information could reasonably
be expected to have a material effect upon, or otherwise be material, to a Term
Lender’s decision to assign Term Loans to Holdings or the Borrower as applicable
or shall have delivered a written statement to the assigning Lender that such
representation cannot be made;
(ii)    Holdings and the Borrower will not be entitled to receive, and will not
receive, information provided solely to Lenders by the Administrative Agent or
any Lender and will not


171

--------------------------------------------------------------------------------





be permitted to attend or participate in, and will not attend or participate in,
meetings or conference calls attended solely by the Lenders and the
Administrative Agent;
(iii)    no proceeds from any Revolving Loan shall be used to fund such
assignment;
(iv)    any Term Loans purchased by Holdings or the Borrower shall be
automatically and permanently cancelled immediately upon acquisition by Holdings
or the Borrower;
(v)    notwithstanding anything to the contrary contained herein (including in
the definitions of “Consolidated Net Income” and “Consolidated EBITDA”) any
non-cash gains in respect of “cancellation of indebtedness” resulting from the
cancellation of any Term Loans purchased by Holdings or the Borrower shall be
excluded from the determination of Consolidated Net Income and Consolidated
EBITDA; and
(vi)    the cancellation of Term Loans in connection with a Dutch Auction shall
not constitute a voluntary or mandatory prepayment for purposes of Section 2.12
or 2.13, but the face amount of Term Loans cancelled as provided for in clause
(iv) above shall be applied on a pro rata basis to the remaining scheduled
installments of principal due in respect of the applicable Class of Term Loans.
Section 10.05     Expenses; Indemnity.
(a)    The Borrower and Holdings agree, jointly and severally, within 30 days of
written demand therefor (i) if the Closing Date occurs, to pay or reimburse the
Administrative Agent, the Collateral Agent and the Lead Arrangers for all
reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication and execution of this Agreement and the
other Loan Documents, and any amendment, waiver, consent or other modification
of the provisions hereof and thereof (whether or not the transactions
contemplated thereby are consummated), and the consummation and administration
of the transactions contemplated hereby and thereby (including all Attorney
Costs which shall be limited to Latham & Watkins LLP (and one local counsel and
one specialty counsel in each applicable jurisdiction for each group and, in the
event of an actual or potential conflict of interest, one additional counsel of
each type for each class of similarly situated parties)) and (ii) from and after
the Closing Date, to pay or reimburse the Administrative Agent, the Collateral
Agent, the Lead Arrangers, the Lenders and the Issuing Banks for all reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
any rights or remedies under this Agreement or the other Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law, and including all
respective Attorney Costs which shall be limited to Attorney Costs of one
counsel to the Administrative Agent, the Collateral Agent, the Lead Arrangers,
the Lenders and the Issuing Banks (and one local counsel and one specialty
counsel in each applicable jurisdiction for each group and, in the event of any
conflict of interest, one additional counsel of each type for each class of
similarly situated parties)). The foregoing costs and expenses shall include all
reasonable search, filing, recording and title insurance charges and fees
related thereto, and other reasonable out-of-pocket expenses incurred by any
Agent.
(b)    Whether or not the transactions contemplated hereby are consummated, the
Loan Parties shall, jointly and severally, indemnify and hold harmless the
Administrative Agent, the Collateral Agent, each Lender, the Issuing Banks, the
Lead Arrangers, and their respective Affiliates and Controlling Persons and
respective successors and assigns, and the directors, officers, employees,
shareholders, partners, agents, advisers, trustees and other representatives of
each of the foregoing (collectively the “Indemnitees”) from and against any and
all losses, damages, claims, liabilities and expenses (including Attorney Costs
which shall be limited to Attorney Costs of one counsel to the Administrative
Agent, the


172

--------------------------------------------------------------------------------





Lead Arrangers and the Lenders and the Issuing Banks (and, if reasonably
necessary, one local counsel and one specialty counsel in each applicable
jurisdiction and, in the event of any actual or potential conflict of interest,
one additional counsel for each class of similarly situated parties)) of any
kind or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (i) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the Transactions or the other transactions contemplated thereby,
(ii) any Commitment or Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or Release of Hazardous
Materials at, on, under or from any property or facility currently or formerly
owned, leased or operated by the Loan Parties or any Subsidiary, or any
Environmental Liability related in any way to any Loan Parties or any Subsidiary
or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto in all cases, whether or
not caused by or arising, in whole or in part, out of the negligence of an
Indemnitee; provided that, notwithstanding the foregoing, such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, damages,
claims, liabilities and expenses resulted from (x) the gross negligence, bad
faith or willful misconduct of such Indemnitee or of any affiliate, director,
officer, employee, counsel, agent or attorney-in-fact of such Indemnitee, as
determined by the final non-appealable judgment of a court of competent
jurisdiction, (y) a material breach of its obligations under the Loan Documents
by such Indemnitee or by any Related Indemnified Person (as defined below) of
such Indemnitee as determined by the final non-appealable judgment of a court of
competent jurisdiction or (z) any dispute solely among the Indemnitees other
than (1) any claim against an Indemnitee in its capacity or in fulfilling its
role as Administrative Agent, Collateral Agent, Arranger or similar role and (2)
any claim arising out of any act or omission of the Borrower or any of its
Affiliates. No Indemnitee shall be liable for any damages arising from the use
by others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this
Agreement. In the case of a claim, investigation, litigation or other proceeding
to which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such claim, investigation, litigation or proceeding is
brought by any Loan Party, any Subsidiary of any Loan Party, any Loan Party’s
directors, stockholders or creditors or other Affiliates or an Indemnitee or any
other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents are consummated. For the avoidance of doubt, this
paragraph shall not apply with respect to Taxes that are the subject of, or
excluded from, Section 3.01 or Section 3.04. “Related Indemnified Person” of an
Indemnitee means (1) any Controlling Person or Controlled Affiliate of such
Indemnitee, (2) the respective directors, officers, or employees of such
Indemnitee or any of its Controlling Persons or Controlled Affiliates and (3)
the respective agents or representatives of such Indemnitee or any of its
Controlling Persons or Controlled Affiliates, in the case of this clause (3),
acting on behalf of or at the instructions of such Indemnitee, Controlling
Person or such Controlled Affiliate; provided that each reference to a
Controlled Affiliate in this sentence pertains to a Controlled Affiliate
involved in the negotiation or syndication of this Agreement and the applicable
Class of Loans or Commitments. For the avoidance of doubt, payments under this
Section 10.05(b) shall be made to the Administrative Agent for the benefit of
the relevant Indemnitee.
(c)    To the extent that any Loan Party fails to pay any amount required to be
paid by them to the Administrative, the Collateral Agent, the Issuing Banks or
any Related Party of the foregoing under Section 10.05(a) or (b), each Lender
severally agrees to pay to the Administrative Agent, the Collateral Agent, the
Issuing Banks or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of


173

--------------------------------------------------------------------------------





such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Collateral Agent or any
Issuing Bank in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent, the Collateral Agent or any
Issuing Bank in connection with such capacity. For purposes hereof, a Lender’s
“pro rata share” shall be determined based upon its share of the sum of the
outstanding Loans and unused Commitments at the time.
(d)    To the extent permitted by applicable Law, (i) no Loan Party shall
assert, and each hereby waives, any claim against any Indemnitee and (ii) no
Indemnitee shall assert, and each hereby waives, any claim against any Loan
Party, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions or
any Loan or the use of the proceeds thereof (whether before or after the Closing
Date); provided, that this sentence shall not limit the indemnification
obligations of any Loan Party to the extent such special, punitive, indirect or
consequential damages are included in any claim by a third party with respect to
which the applicable Indemnitee is entitled to indemnification in accordance
with Section 10.05.
(e)    The provisions of this Section 10.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent or any Lender. All amounts due under this Section 10.05 shall be payable
within 10 Business Days after written demand therefor.
Section 10.06     Right of Setoff. In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender, Issuing Bank and each of their respective
Affiliates (and the Collateral Agent, in respect of any unpaid fees, costs and
expenses payable hereunder) is authorized at any time and from time to time,
without prior notice to any Loan Party, any such notice being waived by each
Loan Party (on its own behalf and on behalf of each of its Subsidiaries), to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held by, and other indebtedness at any time owing by, such
Lender, Issuing Bank or any such Affiliate or the Collateral Agent to or for the
credit or the account of any Loan Party against any and all Obligations (other
than, with respect to any Guarantor, Excluded Swap Obligations of such
Guarantor) owing to such Lender, Issuing Bank or Affiliate or the Collateral
Agent hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not the Collateral Agent or such Lender, Issuing Bank
or Affiliate shall have made demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
Indebtedness. The Collateral Agent and each Lender and Issuing Bank agrees
promptly to notify the Borrower and the Administrative Agent after any such set
off and application made by such Lender; provided that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
of the Administrative Agent, the Collateral Agent, each Lender and Issuing Bank
under this Section 10.06 are in addition to other rights and remedies (including
other rights of setoff) that the Administrative Agent, the Collateral Agent,
such Lender and Issuing Banks may have at Law.
Section 10.07     Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE) BASED UPON, ARISING OUT


174

--------------------------------------------------------------------------------





OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY
OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS OF ANOTHER JURISDICTION.
Section 10.08     Waivers; Amendment.
(a)    No failure or delay of the Administrative Agent, the Collateral Agent or
any Lender or Issuing Bank in exercising any power or right hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Collateral Agent and the Lenders
and Issuing Banks hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or any other Loan Document or
consent to any departure by the Borrower or any other Loan Party therefrom shall
in any event be effective unless the same shall be permitted by Section 10.08(b)
or (c) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
the Borrower or Holdings in any case shall entitle the Borrower or Holdings to
any other or further notice or demand in similar or other circumstances.
(b)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower, Holdings and
the Required Lenders (except as provided to the contrary under Section 2.19,
Section 2.20 or Section 2.21, clause (b)(i), clause (b)(ii), clause (b)(iv),
clause (b)(viii) or clause (b)(ix) below, clause (b)(w) or clause (b)(z) below,
or clause (c), clause (d) or clause (e) below, which, in each case, shall only
require the consent of the Lenders or the Administrative Agent, as applicable,
as expressly set forth therein and not Required Lenders) (provided that
amendments to the First Lien Intercreditor Agreement or the Second Lien
Intercreditor Agreement shall require the agreement of the Loan Parties (or any
of them) only to the extent required pursuant to the terms thereof); provided,
however, that no such agreement shall:
(i)    decrease the principal amount of, or extend the maturity of or any
scheduled principal payment date or date for the payment of any fee or any
interest on any Loan, or waive or excuse any such payment or any part thereof
(other than with respect to any default interest), or decrease the amount of any
fee or the rate of interest on any Loan (other than with respect to any default
interest), without the prior written consent of each Lender directly adversely
affected thereby (it being understood that (x) the waiver of (or amendment to
the terms of) any mandatory prepayment of the Loans shall not constitute a
postponement of any date scheduled for the payment of principal or interest and
(y) any change to the definition of “First Lien Leverage Ratio”, “Senior Secured
Leverage Ratio” or “Total Leverage Ratio” or in the component definitions
thereof shall not constitute a reduction or forgiveness in any rate of
interest),
(ii)    increase or extend the Commitment of any Lender without the prior
written consent of such Lender (it being understood that a waiver of any
condition precedent or of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender),
(iii)    amend or modify the pro rata requirements of Section 2.13(c) or Section
2.14, the provisions of Section 10.04(j) or the provisions of this Section 10.08
or release all or substantially


175

--------------------------------------------------------------------------------





all of the Guarantors (other than in connection with the sale of such Guarantors
in a transaction permitted by Section 7.04 or 7.05) or all or substantially all
of the Collateral, without the prior written consent of each Lender directly and
adversely affected thereby,
(iv)    (A) amend, waive or otherwise modify any term or provision of any Loan
Document which directly affects Lenders under any Class of Revolving
Commitments, Incremental Revolving Commitments, Extended Revolving Credit
Commitments or Other Revolving Loan Commitments and does not directly affect
Lenders under any other Facilities, in each case, without the written consent of
the Required Class Lenders in respect of such Class of Revolving Commitments,
Incremental Revolving Commitments, Extended Revolving Credit Commitments or
Other Revolving Loan Commitments (and, in the case of multiple Classes which are
so affected, the Required Class Lenders in respect of each such Class);
provided, however, that the amendments, waivers and modifications described in
this clause (iv)(A) for any Class shall not require the consent of any Lenders
other than the applicable Required Class Lenders of such Class, (B) amend, waive
or otherwise modify any term or provision of any Loan Document (including the
availability and conditions to funding under Section 2.19 with respect to
Incremental Term Loans and Incremental Revolving Commitments and the rate of
interest applicable thereto) which directly affects Lenders of one or more
Classes of Incremental Term Loans or Incremental Revolving Commitments and does
not directly affect Lenders under any other Facility, in each case, without the
written consent of the Required Class Lenders under such applicable Incremental
Term Loans or Incremental Revolving Commitments (and, in the case of multiple
Classes which are so affected, the Required Class Lenders in respect of each
such Class); provided, however, that the amendments, waivers and modifications
described in this clause (iv)(B) for any Class shall not require the consent of
any Lenders other than the applicable Required Class Lenders of such Class, or
(C) amend, waive or otherwise modify any term or provision of any Loan Document
which directly and adversely affects the rights of Lenders under any Class of
Revolving Commitments, Incremental Revolving Commitments, Extended Revolving
Credit Commitments or Other Revolving Loan Commitments in respect of the
perfection and priority of the security interest in the Collateral, the priority
of payments or, to the extent applicable, the pro rata share of payments, in
each case, of such Lenders in a manner different and adverse than such
amendment, waiver or modification affects the corresponding rights of Lenders
under any other Class of Loans or Commitments in respect of the perfection and
priority of the security interest in the Collateral, the priority of payments
or, to the extent applicable, the pro rata share of payments, in each case, of
any such other Class of Loans or Commitments, without the prior written consent
of the Required Class Lenders with respect to each such Class of Revolving
Commitments, Incremental Revolving Commitments, Extended Revolving Credit
Commitments or Other Revolving Loan Commitments,
(v)    modify the protections afforded to an SPV pursuant to the provisions of
Section 10.04(i) without the written consent of such SPV,
(vi)    reduce the percentage contained in the definition of the term “Required
Lenders” without the prior written consent of each Lender (it being understood
that, with the consent of the Required Lenders (if such consent is otherwise
required), additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as on the Closing Date),
(vii)    modify the definition of “Required Class Lenders” without the consent
of the Required Class Lenders with respect to each Class of Loans or
Commitments, the definition of “Required Revolving Lenders” without the consent
of the Required Revolving Lenders or the definition of “Required Term Lenders”
without the consent of the Required Term Lenders,


176

--------------------------------------------------------------------------------





(viii)    waive a Default for purposes of the conditions set forth in Section
4.01 without the consent of the Required Revolving Lenders, or
(ix)    amend or otherwise modify the financial covenant set forth in Section
7.11, the equity cure rights set forth in Section 8.05 or any definition related
thereto (as any such definition is used for purposes of such financial covenant
or equity cure right) or waive any Default or Event of Default resulting from a
failure to perform or observe the financial covenant set forth in Section 7.11
(including any related Default or Event of Default resulting from a failure to
comply with Section 7.11 due to the occurrence of an actual Event of Default
with respect to the financial covenant set forth in Section 7.11) or alter the
rights or remedies of the Required Lenders arising pursuant to Article 8 as a
result of a breach of the financial covenant set forth in Section 7.11, in each
case without the written consent of the Required Revolving Lenders; provided,
however, that the amendments, modifications or waivers described in this clause
(ix) shall not require the consent of any Lenders other than the Required
Revolving Lenders;
provided, further, that (v) no Lender consent is required to effect a
Refinancing Amendment or an Incremental Amendment or an Extension (except as
expressly provided in Section 2.19, 2.20 or 2.21, as applicable) or to effect
any amendment expressly contemplated by Section 7.12, (w) in connection with an
amendment that addresses solely a re-pricing transaction in which any tranche of
Term Loans is refinanced with a replacement tranche of term loans bearing (or is
modified in a manner such that the resulting term loans bear) a lower effective
yield (a “Permitted Repricing Amendment”), only the consent of each Lender
holding Term Loans subject to such permitted repricing transaction that will
continue as a Lender in respect of the repriced tranche of Term Loans or
modified Term Loans shall be required for such Permitted Repricing Amendment,
(x) modifications to Section 2.14, 2.15 or any other provision requiring pro
rata payments or sharing of payments in connection with (I) any buy back of Term
Loans by Holdings or the Borrower pursuant to Section 10.04(m) or pursuant to
any similar program that may in the future be permitted hereunder, (II) any
Incremental Amendment or (III) any Extension, shall only require approval (to
the extent any such approval is otherwise required) of the Required Lenders, (y)
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent or the Collateral Agent or Issuing Banks hereunder
or under any other Loan Document without the prior written consent of the
Administrative Agent or the Collateral Agent or Issuing Banks, as applicable and
(z) this Agreement may be amended with the consent of only the Borrower, the
Administrative Agent and an additional or replacement Issuing Bank to (i)
appoint an additional or replacement Issuing Bank during the primary syndication
of the Revolving Loans and (ii) revise provisions relating to administration and
funding of Revolving Loans, the Letters of Credit, LC Exposure and the
additional or replacement Issuing Bank (and other related provisions) to give
effect to reasonable modifications requested by such additional or replacement
Issuing Bank, and matters reasonably related or incidental thereto.
(c)    The Administrative Agent and the Borrower may amend any Loan Document to
cure ambiguities or defects, correct administrative errors or omissions, or to
effect administrative changes that are not adverse to any Lender.
Notwithstanding anything to the contrary contained herein, such amendment shall
become effective without any further consent of any other party to such Loan
Document.
(d)    Notwithstanding the foregoing, no Lender consent is required to effect
any amendment or supplement to any First Lien Intercreditor Agreement, any
Second Lien Intercreditor Agreement or any other intercreditor or subordination
agreement required under this Agreement (i) that is for the purpose of adding
the holders of Permitted First Priority Refinancing Debt, Permitted Second
Priority Refinancing Debt, Permitted Unsecured Refinancing Debt, Incremental
Equivalent Debt or any other Indebtedness permitted by this Agreement (or, in
each case, a Senior Representative with respect thereto) as parties


177

--------------------------------------------------------------------------------





thereto, as expressly contemplated by the terms of such First Lien Intercreditor
Agreement, Second Lien Intercreditor Agreement or such other intercreditor or
subordination agreement required under this Agreement, as applicable (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor agreement as, in the good faith determination of
the Administrative Agent, are required to effectuate the foregoing and provided
that such other changes are not adverse, in any material respect, to the
interests of the Lenders) or (ii) that is expressly contemplated by any First
Lien Intercreditor Agreement, Second Lien Intercreditor Agreement or other
intercreditor or subordination agreement required under this Agreement;
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder or under any
other Loan Document without the prior written consent of the Administrative
Agent.
(e)    Notwithstanding anything to the contrary contained in this Section 10.08,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of the Borrower without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
(ii) to cause such guarantee, collateral security document or other document to
be consistent with this Agreement and the other Loan Documents.
(f)    Each Affiliated Lender (other than a Specified Debt Fund), solely in its
capacity as a Term Lender, hereby agrees, and each assignment agreement relating
to an assignment to such Affiliated Lender shall provide a confirmation that, if
any Loan Party shall be subject to any voluntary or involuntary proceeding
commenced under any Debtor Relief Laws (“Bankruptcy Proceedings”), (i) such
Affiliated Lender shall not take any step or action in such Bankruptcy
Proceeding to object to, impede, or delay the exercise of any right or the
taking of any action by the Administrative Agent or the Collateral Agent (or the
taking of any action by a third party that is supported by the Administrative
Agent or the Collateral Agent) in relation to such Affiliated Lender’s claim
with respect to its Loans (a “Claim”) (including objecting to any
debtor-in-possession financing, use of cash collateral, grant of adequate
protection, sale or disposition, compromise or plan of reorganization) so long
as such Affiliated Lender is treated in connection with such exercise or action
on the same or better terms as the other Term Lenders and (ii) with respect to
any matter requiring the vote of Term Lenders during the pendency of a
Bankruptcy Proceeding (including voting on any plan of reorganization), the
Loans held by such Affiliated Lender (and any Claim with respect thereto) shall
be deemed to be voted in accordance with Section 10.04(l), so long as such
Affiliated Lender is treated in connection with the exercise of such right or
taking of such action on the same or better terms as the other Lenders. For the
avoidance of doubt, the Lenders and each Affiliated Lender (other than any
Specified Debt Fund) agree and acknowledge that the provisions set forth in this
Section 10.08(f), and the related provisions set forth in each assignment
agreement relating to an assignment to such Affiliated Lender, constitute a
“subordination agreement” as such term is contemplated by, and utilized in,
Section 510(a) of the Bankruptcy Code, and, as such, would be enforceable for
all purposes in any case where a Loan Party has filed for protection under any
Debtor Relief Law applicable to the Loan Party.
Section 10.09     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable Law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 10.09 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall


178

--------------------------------------------------------------------------------





be increased (but not above the Maximum Rate therefor) until such cumulated
amount, together with interest thereon at the Federal Funds Effective Rate to
the date of repayment, shall have been received by such Lender.
Section 10.10     Entire Agreement. This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof. Any other previous agreements and understandings, oral or
written, among the parties relating to the subject matter hereof are superseded
by this Agreement and the other Loan Documents. Nothing in this Agreement or any
other Loan Document, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto and thereto, their respective successors
and assigns permitted hereby, Participants to the extent expressly provided in
Section 10.04(f) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Collateral Agent and the
Lenders) any legal or equitable rights, remedies, obligations or liabilities
under or by reason of this Agreement or any other Loan Document.
Section 10.11     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.11.
Section 10.12     Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
Section 10.13     Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 10.03.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or other electronic imaging transmission shall be as effective as
delivery of a manually executed counterpart of this Agreement.
Section 10.14     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or to be taken into
consideration in interpreting, this Agreement.


179

--------------------------------------------------------------------------------





Section 10.15     Jurisdiction; Consent to Service of Process.
(a)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State court or, to the
extent permitted by applicable Law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable Law. Notwithstanding anything herein
to the contrary, each Loan Party irrevocably agrees that the Administrative
Agent, the Collateral Agent, the Arrangers, and Lenders retain the right to
bring proceedings against any Loan Party in the courts of any other jurisdiction
in connection with the exercise of any rights under any Loan Document or against
any Collateral or the enforcement of any judgment, and hereby submits to the
jurisdiction of, and consents to venue in, any such court.
(b)    Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent permitted by applicable Law, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in Section 10.15(a). Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in any action or proceeding arising out of or relating to any Loan Document in
the manner provided for notices (other than facsimile or email) in Section
10.01. Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by applicable Law.
Section 10.16     Confidentiality. Each of the Administrative Agent, the
Collateral Agent and the Lenders and the Issuing Banks agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ officers, directors, employees
and agents, including accountants, legal counsel and other advisors on a “need
to know” basis (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential pursuant to the terms hereof),
(b) to the extent requested by any regulatory authority or quasi-regulatory
authority (such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or under the other Loan
Documents or any suit, action or proceeding relating to the enforcement of its
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.16, to (i) any
actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents, (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary or any of their
respective obligations or (iii) any actual or prospective investor in an SPV,
(g) with the consent of the Borrower, (h) on a confidential basis to (x) any
rating agency in connection with rating the Borrower or its Subsidiaries or the
Facility or (y) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Facility
or (i) to the extent such Information (x) is publicly available


180

--------------------------------------------------------------------------------





at the time of disclosure or becomes publicly available other than as a result
of a breach of this Section 10.16 or (y) becomes available to the Administrative
Agent, any Issuing Bank or any Lender on a nonconfidential basis from a source
other than the Borrower or any Subsidiary. For the purposes of this Section
10.16, “Information” shall mean all information received from the Borrower or
Holdings and related to the Borrower or Holdings or their business, other than
any such information that was available to the Administrative Agent, the
Collateral Agent or any Lender or Issuing Bank on a nonconfidential basis prior
to its disclosure by the Borrower or Holdings. In addition, each Agent and each
Lender and Issuing Bank may disclose the existence of this Agreement and the
information about this Agreement to market data collectors, similar services
providers to the lending industry, and service providers to the Agents and the
Lenders and the Issuing Banks in connection with the administration and
management of this Agreement and the other Loan Documents. Any Person required
to maintain the confidentiality of Information as provided in this Section 10.16
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord its own confidential information.
Section 10.17     Lender Action. Each Lender and Issuing Bank agrees that it
shall not take or institute any actions or proceedings, judicial or otherwise,
for any right or remedy against any Loan Party or any other obligor under any of
the Loan Documents (including the exercise of any right of setoff, rights on
account of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, unless expressly provided for herein or in any other Loan Document,
without the prior written consent of the Administrative Agent. The provisions of
this Section 10.17 are for the sole benefit of the Lenders and shall not afford
any right to, or constitute a defense available to, any Loan Party.
Section 10.18     USA PATRIOT Act Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies each Loan
Party that pursuant to the requirements of the USA PATRIOT Act, it is required
to obtain, verify and record information that identifies the Loan Parties, which
information includes the name, address and taxpayer information number of each
Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the USA PATRIOT Act.
Section 10.19     Collateral And Guaranty Matters. The Lenders irrevocably agree
that the Administrative Agent and Collateral Agent may release or subordinate
any Lien or release any Guarantor as contemplated by Section 9.13.
Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 10.19. The
Administrative Agent or the Collateral Agent will (and each Lender irrevocably
authorizes the Administrative Agent and the Collateral Agent to), at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as the Borrower may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 10.19.
Section 10.20     Secured Hedge Agreements and Secured Cash Management Services
Obligations. No Hedge Bank or Cash Management Services Bank that obtains the
benefits of Section 8.04, the Guaranty or any Collateral by virtue of the
provisions hereof or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under


181

--------------------------------------------------------------------------------





any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of Article 9 to the contrary, no Agent shall
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Hedge
Agreements or in respect of Secured Cash Management Services Obligations unless
such Agent has received written notice of such Obligations, together with such
supporting documentation as such Agent may request, from the applicable Hedge
Bank or Cash Management Services Bank.
Section 10.21     Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower or any other Loan Party is made to any Agent or any
Lender or any Issuing Bank, or any Agent or any Lender or any Issuing Bank
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall, to the
fullest extent possible under provisions of applicable Law, be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by any Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Federal Funds Effective Rate from time to time in effect.
Section 10.22     No Advisory or Fiduciary Responsibility.
(a)    In connection with all aspects of each transaction contemplated hereby,
each Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Agents, the Lead Arrangers and the
Lenders, on the other hand, and the Borrower and its Affiliates are capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Agents, the Lead Arrangers and the Lenders is and has been acting solely
as a principal and is not the financial advisor, agent or fiduciary, for the
Borrower or any of its Affiliates, stockholders, creditors or employees or any
other Person, (iii) none of the Agents, the Lead Arrangers or the Lenders has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Borrower or any of its Affiliates with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether any Agent or Lender has advised or is currently
advising the Borrower or any of its Affiliates on other matters) and none of the
Agents, the Lead Arrangers or the Lenders has any obligation to the Borrower or
any of its Affiliates with respect to the financing transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents, (iv) the Agents, the Lead Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from, and may conflict with, those of the Borrower and its
Affiliates, and none of the Agents, the Lead Arrangers or the Lenders has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship and (v) the Agents, the Lead Arrangers and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any


182

--------------------------------------------------------------------------------





amendment, waiver or other modification hereof or of any other Loan Document)
and the Loan Parties have consulted their own legal, accounting, regulatory and
tax advisors to the extent they have deemed appropriate. Each Loan Party hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Agents, the Lead Arrangers and the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty under applicable Law
relating to agency and fiduciary obligations.
(b)    Each Loan Party acknowledges and agrees that each Lender, the Lead
Arrangers and any affiliate thereof may lend money to, invest in, and generally
engage in any kind of business with, any of the Borrower, Holdings, any
Investor, any Affiliate thereof or any other person or entity that may do
business with or own securities of any of the foregoing, all as if such Lender,
the Lead Arrangers or Affiliate thereof were not a Lender or the Lead Arrangers
(or an agent or any other person with any similar role under the Facilities) and
without any duty to account therefor to any other Lender, the Lead Arrangers,
Holdings, the Borrower, any Investor or any Affiliate of the foregoing. Each
Lender, the Lead Arrangers and any affiliate thereof may accept fees and other
consideration from Holdings, the Borrower, any Investor or any Affiliate thereof
for services in connection with this Agreement, the Facilities, the Commitment
Letter or otherwise without having to account for the same to any other Lender,
the Lead Arrangers, Holdings, the Borrower, any Investor or any Affiliate of the
foregoing.
Section 10.23     Intercreditor AgreementAgreementss.
(a)    The Administrative Agent is authorized to enter into the First Lien
Intercreditor Agreement and the Second Lien Intercreditor Agreement, and each of
the parties hereto acknowledges that each such agreement shall be binding upon
it. Each Lender (a) hereby consents to the intercreditor agreements in respect
of the Collateral securing the Obligations on the terms set forth in each of the
First Lien Intercreditor Agreement, the Second Lien Intercreditor Agreement and
any other applicable subordination or intercreditor agreement, (b) hereby agrees
that it will be bound by and will take no actions contrary to the provisions of
each of the First Lien Intercreditor Agreement, the Second Lien Intercreditor
Agreement and each other applicable subordination or intercreditor agreement,
and (c) hereby authorizes and instructs the Administrative Agent to enter into
each of the First Lien Intercreditor Agreement, the Second Lien Intercreditor
Agreement and each other applicable subordination or intercreditor agreement,
and, without the further consent, direction or other action of any Lender, to
enter into any amendments or supplements thereto, in each case solely if the
form of the agreement as so amended or supplemented would constitute the First
Lien Intercreditor Agreement, the Second Lien Intercreditor Agreement or any
other applicable subordination or intercreditor agreement, as applicable, if
being entered into as an original agreement.
(b)    The provisions of this Section 10.23 are for the sole benefit of the
Lenders and the Administrative Agent and shall not afford any right to, or
constitute a defense available to, any Loan Party.
Section 10.24     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


183

--------------------------------------------------------------------------------





(a)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
ARTICLE 11
GUARANTEE
Section 11.01     The Guarantee. Each Guarantor hereby jointly and severally
with the other Guarantors guarantees, as a primary obligor and not as a surety
to each Secured Party and their respective successors and assigns, the prompt
payment in full when due (whether at stated maturity, by required prepayment,
declaration, demand, by acceleration or otherwise) of the principal of and
interest (including any interest, fees, costs or charges that would accrue but
for the provisions of (i) Title 11 of the United States Code after any
bankruptcy or insolvency petition under Title 11 of the United States Code and
(ii) any other Debtor Relief Laws, whether or not such items are allowed or
allowable as a claim in any applicable proceeding) on the Loans made by the
Lenders to, and the Notes (if any) issued hereunder and held by each Lender of,
the Borrower, and all other Obligations (excluding, with respect to any
Guarantor, any Excluded Swap Obligations of such Guarantor) from time to time
owing to the Secured Parties by any other Loan Party under any Loan Document or
any Secured Hedge Agreement or in respect of any Secured Cash Management
Services Obligation, in each case strictly in accordance with the terms thereof
(such obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantors hereby jointly and severally agree that if the
Borrower or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.
Section 11.02     Obligations Unconditional. The obligations of the Guarantors
under Section 11.01 shall constitute a guaranty of payment and to the fullest
extent permitted by applicable Law, are absolute, irrevocable and unconditional,
joint and several, irrespective of the value, genuineness, validity, regularity
or enforceability of the Guaranteed Obligations of the Borrower or any other
Guarantor under this Agreement, any Notes issued under this Agreement, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:


184

--------------------------------------------------------------------------------





(a)    at any time or from time to time, without notice to the Guarantors, to
the extent permitted by Law, the time for any performance of or compliance with
any of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
(c)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Loan Documents or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with;
(d)    any Lien or security interest granted to, or in favor of, any Secured
Party or Agent as security for any of the Guaranteed Obligations shall fail to
be perfected; or
(e)    the release of any other Guarantor pursuant to Section 11.10.
Section 11.03     Certain Waivers, Etc.. The Guarantors hereby expressly waive
diligence, presentment, demand of payment, protest and, to the extent permitted
by Law, all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against the Borrower under this
Agreement or the Notes issued hereunder, if any, or any other agreement or
instrument referred to herein or therein, or against any other person under any
other guarantee of, or security for, any of the Guaranteed Obligations. The
Guarantors waive, to the extent permitted by Law, any and all notice of the
creation, renewal, extension, waiver, termination or accrual of any of the
Guaranteed Obligations and notice of or proof of reliance by any Secured Party
upon this Guarantee or acceptance of this Guarantee, and the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Guarantee, and all dealings between
the Borrower and the Secured Parties shall likewise be conclusively presumed to
have been had or consummated in reliance upon this Guarantee. This Guarantee
shall be construed as a continuing, absolute, irrevocable and unconditional
guarantee of payment without regard to any right of offset with respect to the
Guaranteed Obligations at any time or from time to time held by Secured Parties,
and the obligations and liabilities of the Guarantors hereunder shall not be
conditioned or contingent upon the pursuit by the Secured Parties or any other
person at any time of any right or remedy against the Borrower or against any
other person which may be or become liable in respect of all or any part of the
Guaranteed Obligations or against any collateral security or guarantee therefor
or right of offset with respect thereto. This Guarantee shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantors and the successors and permitted assigns thereof, and
shall inure to the benefit of the Secured Parties, and their respective
successors and permitted assigns, notwithstanding that from time to time during
the term of this Agreement there may be no Guaranteed Obligations outstanding.
Each Guarantor waives any rights and defenses that are or may become available
to it by reason of §§ 2787 to 2855, inclusive, and §§ 2899 and 3433 of the
California Civil Code. As provided in Section 10.07, the provisions of this
Article 11 shall be governed by, and construed in accordance with, the laws of
the State of New York. The foregoing waivers and the provisions hereinafter set
forth in this Article 11 which pertain to California law are included solely out
of an abundance of caution, and shall not be construed to mean that any of the
above-referenced provisions of California law are in any way applicable to this
Article 11, to any other provision of this Agreement or to the Obligations.
Section 11.04     Reinstatement. The obligations of the Guarantors under this
Article 11 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the


185

--------------------------------------------------------------------------------





Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.
Section 11.05     Subrogation; Subordination. Each Guarantor hereby agrees that
until the payment and satisfaction in full in cash of all Guaranteed Obligations
and the expiration and termination of the Commitments of the Lenders and the
expiry or termination of all Letters of Credit (unless the obligations
thereunder have been Cash Collateralized or as to which other arrangements
reasonably satisfactory to the applicable Issuing Bank have been made) under
this Agreement it shall waive any claim and shall not exercise any right or
remedy, direct or indirect, arising by reason of any performance by it of its
guarantee in Section 11.01, whether by subrogation or otherwise, against the
Borrower or any other Guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations. Any Indebtedness of any Loan
Party to any Person that is not a Loan Party permitted pursuant to Section
7.03(b) or 7.03(d) shall be subordinated to such Loan Party’s Obligations in the
manner set forth in the Intercompany Note evidencing such Indebtedness.
Section 11.06     Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrower under
this Agreement and the Notes issued hereunder, if any, may be declared to be
forthwith due and payable as provided in Section 8.02 (and shall be deemed to
have become automatically due and payable in the circumstances provided in
Section 8.02) for purposes of Section 11.01, notwithstanding any stay,
injunction or other prohibition preventing such declaration (or such obligations
from becoming automatically due and payable) as against the Borrower and that,
in the event of such declaration (or such obligations being deemed to have
become automatically due and payable), such obligations (whether or not due and
payable by the Borrower) shall forthwith become due and payable by the
Guarantors for purposes of Section 11.01.
Section 11.07     Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article 11 constitutes an instrument for
the payment of money, and consents and agrees that any Secured Party or Agent,
at its sole option, in the event of a dispute by such Guarantor in the payment
of any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.
Section 11.08     Continuing Guarantee. The guarantee in this Article 11 is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.
Section 11.09     General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate, limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other Law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 11.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 11.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Loan Party or any other person, be automatically limited
and reduced to the highest amount (after giving effect to the right of
contribution established in Section 11.11) that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.
Section 11.10     Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, (i) all or substantially all of the Equity
Interests or property of any Subsidiary Guarantor are sold or otherwise
transferred to a Person or Persons none of which is a Loan Party or (ii) any
Subsidiary Guarantor either becomes an Excluded Subsidiary or ceases to be a
Restricted Subsidiary (any such Subsidiary Guarantor, and any Subsidiary
Guarantor referred to in clause (i), a “Transferred


186

--------------------------------------------------------------------------------





Guarantor”), such Transferred Guarantor shall, upon the consummation of such
sale or transfer or other transaction, be automatically released from its
obligations under this Agreement (including under Section 10.05 hereof) and its
obligations to pledge and grant any Collateral owned by it pursuant to any
Collateral Document and, in the case of a sale of all or substantially all of
the Equity Interests of the Transferred Guarantor, the pledge of such Equity
Interests to the Collateral Agent pursuant to the Collateral Documents shall be
automatically released, and, so long as the Borrower shall have provided the
Agents such certifications or documents as any Agent shall reasonably request,
the Collateral Agent shall take such actions as are necessary to effect each
release described in this Section 11.10 in accordance with the relevant
provisions of the Collateral Documents; provided that no Guarantor shall be
released as provided in this paragraph if such Guarantor continues to be a
guarantor in respect of any Incremental Equivalent Debt, any Permitted First
Priority Refinancing Debt, any Permitted Second Priority Refinancing Debt, any
Permitted Unsecured Refinancing Debt, any Junior Financing, the 2021 Unsecured
Notes, the 2025 Unsecured Notes or any Permitted Refinancing of any of the
foregoing.
When all Commitments hereunder have terminated, and all Loans or other
Obligations hereunder which are accrued and payable have been paid or satisfied,
and no Letter of Credit remains outstanding (unless the obligations thereunder
have been Cash Collateralized or as to which other arrangements reasonably
satisfactory to the applicable Issuing Bank have been made), this Agreement and
the Guarantees made herein shall terminate with respect to all Obligations,
except with respect to Obligations that expressly survive such repayment
pursuant to the terms of this Agreement.
Section 11.11     Right of Contribution. Each Guarantor hereby agrees that to
the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Guarantor hereunder which has not paid its proportionate share of such payment.
Each Subsidiary Guarantor’s right of contribution shall be subject to the terms
and conditions of Section 11.05. The provisions of this Section 11.11 shall in
no respect limit the obligations and liabilities of any Subsidiary Guarantor to
the Administrative Agent and the Secured Parties, and each Subsidiary Guarantor
shall remain liable to the Administrative Agent and the Secured Parties for the
full amount guaranteed by such Subsidiary Guarantor hereunder.
Section 11.12     Additional Guarantor Waivers and Agreements.  
(a)    Each Guarantor understands and acknowledges that if the Collateral Agent
or any other Secured Party forecloses judicially or nonjudicially against any
real property security for the Obligations, that foreclosure could impair or
destroy any ability that such Guarantor may have to seek reimbursement,
contribution, or indemnification from the Borrower or others based on any right
such Guarantor may have of subrogation, reimbursement, contribution, or
indemnification for any amounts paid by such Guarantor under the Guaranty. Each
Guarantor further understands and acknowledges that in the absence of this
Section 11.12, such potential impairment or destruction of such Guarantor’s
rights, if any, may entitle such Guarantor to assert a defense to this Guaranty
based on Section 580d of the California Code of Civil Procedure as interpreted
in Union Bank v. Gradsky, 265 Cal. App. 2d 40 (1968). By executing this
Guaranty, each Guarantor freely, irrevocably, and unconditionally: (i) waives
and relinquishes that defense and agrees that such Guarantor will be fully
liable under this Guaranty even though the Collateral Agent or any other Secured
Party may foreclose, either by judicial foreclosure or by exercise of power of
sale, any deed of trust securing the Obligations; (ii) agrees that such
Guarantor will not assert that defense in any action or proceeding which the
Administrative Agent, the Collateral Agent or any other Secured Party may
commence to enforce this Guaranty; (iii) acknowledges and agrees that the rights
and defenses waived by such Guarantor in this Guaranty include any right or
defense that such Guarantor may have or be entitled to assert based upon or
arising out of any one or more of §§ 580a, 580b, 580d, or 726 of the California
Code of Civil Procedure or § 2848 of the California Civil Code; and (iv)
acknowledges and


187

--------------------------------------------------------------------------------





agrees that the Secured Parties are relying on this waiver in creating the
Obligations, and that this waiver is a material part of the consideration which
the Secured Parties are receiving for creating the Obligations.
(b)    Each Guarantor waives all rights and defenses that such Guarantor may
have because any of the Obligations is secured by real property. This means,
among other things: (i) the Administrative Agent, the Collateral Agent and the
other Secured Parties may collect from such Guarantor without first foreclosing
on any real or personal property collateral pledged by the other Loan Parties;
and (ii) if the Collateral Agent or any other Secured Party forecloses on any
real property collateral pledged by the other Loan Parties: (A) the amount of
the Obligations may be reduced only by the price for which that collateral is
sold at the foreclosure sale, even if the collateral is worth more than the sale
price, and (B) the Administrative Agent, the Collateral Agent and the other
Secured Parties may collect from such Guarantor even if the Secured Parties, by
foreclosing on the real property collateral, have destroyed any right such
Guarantor may have to collect from the Borrower. This is an unconditional and
irrevocable waiver of any rights and defenses such Guarantor may have because
any of the Obligations is secured by real property. These rights and defenses
include, but are not limited to, any rights or defenses based upon § 580a, 580b,
580d, or 726 of the California Code of Civil Procedure.
(c)    Each Guarantor waives any right or defense it may have at law or equity,
including California Code of Civil Procedure § 580a, to a fair market value
hearing or action to determine a deficiency judgment after a foreclosure.
[SIGNATURES PAGES FOLLOW]




188